 


 HR 1158 ENR: Consolidated Appropriations Act, 2020
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and nineteen 
H. R. 1158 
 
AN ACT 
Making consolidated appropriations for the fiscal year ending September 30, 2020, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the Consolidated Appropriations Act, 2020. 2.Table of Contents  Sec. 1. Short title. Sec. 2. Table of contents. Sec. 3. References. Sec. 4. Explanatory statement. Sec. 5. Statement of appropriations. Sec. 6. Availability of funds. Division A—Department of Defense Appropriations Act, 2020  Title I—Military Personnel Title II—Operation and Maintenance Title III—Procurement Title IV—Research, Development, Test and Evaluation Title V—Revolving and Management Funds Title VI—Other Department of Defense Programs Title VII—Related Agencies Title VIII—General Provisions Title IX—Overseas Contingency Operations Title X—Natural Disaster Relief Division B—Commerce, Justice, Science, and Related Agencies Appropriations Act, 2020 Title I—Department of Commerce Title II—Department of Justice Title III—Science Title IV—Related Agencies Title V—General Provisions Division C—Financial Services and General Government Appropriations Act, 2020 Title I—Department of the Treasury Title II—Executive Office of the President and Funds Appropriated to the President Title III—The Judiciary Title IV—District of Columbia Title V—Independent Agencies Title VI—General Provisions—This Act Title VII—General Provisions—Government-wide Title VIII—General Provisions—District of Columbia Division D—Department of Homeland Security Appropriations Act, 2020 Title I—Departmental Management, Operations, Intelligence, and Oversight Title II—Security, Enforcement, and Investigations Title III—Protection, Preparedness, Response, and Recovery Title IV—Research, Development, Training, and Services Title V—General Provisions 3.ReferencesExcept as expressly provided otherwise, any reference to this Act contained in any division of this Act shall be treated as referring only to the provisions of that division. 
4.Explanatory StatementThe explanatory statement regarding this Act, printed in the House section of the Congressional Record on or about December 17, 2019, and submitted by the Chairwoman of the Committee on Appropriations of the House, shall have the same effect with respect to the allocation of funds and implementation of divisions A through D of this Act as if it were a joint explanatory statement of a committee of conference. 5.Statement of appropriationsThe following sums in this Act are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2020. 
6.Availability of funds 
(a)Each amount designated in this Act by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available (or rescinded, if applicable) only if the President subsequently so designates all such amounts and transmits such designations to the Congress. (b)Each amount designated in this Act by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available (or rescinded, if applicable) only if the President subsequently so designates all such amounts and transmits such designations to the Congress. 
ADepartment of Defense Appropriations Act, 2020 
IMilitary personnelMilitary personnel, armyFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Army on active duty (except members of reserve components provided for elsewhere), cadets, and aviation cadets; for members of the Reserve Officers' Training Corps; and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $42,746,972,000.Military personnel, navyFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Navy on active duty (except members of the Reserve provided for elsewhere), midshipmen, and aviation cadets; for members of the Reserve Officers' Training Corps; and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $31,710,431,000.Military personnel, marine corpsFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Marine Corps on active duty (except members of the Reserve provided for elsewhere); and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $14,098,666,000.Military personnel, air forceFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Air Force on active duty (except members of reserve components provided for elsewhere), cadets, and aviation cadets; for members of the Reserve Officers' Training Corps; and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $31,239,149,000.Reserve personnel, armyFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Army Reserve on active duty under sections 10211, 10302, and 7038 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $4,922,087,000.Reserve personnel, navyFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Navy Reserve on active duty under section 10211 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $2,115,997,000.Reserve personnel, marine corpsFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Marine Corps Reserve on active duty under section 10211 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty, and for members of the Marine Corps platoon leaders class, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $833,604,000.Reserve personnel, air forceFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Air Force Reserve on active duty under sections 10211, 10305, and 8038 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $2,014,190,000.National guard personnel, armyFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Army National Guard while on duty under sections 10211, 10302, or 12402 of title 10 or section 708 of title 32, United States Code, or while serving on duty under section 12301(d) of title 10 or section 502(f) of title 32, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $8,704,320,000.National guard personnel, air forceFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Air National Guard on duty under sections 10211, 10305, or 12402 of title 10 or section 708 of title 32, United States Code, or while serving on duty under section 12301(d) of title 10 or section 502(f) of title 32, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $4,060,651,000. IIoperation and maintenanceOperation and maintenance, armyFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Army, as authorized by law, $39,597,083,000: Provided, That not to exceed $12,478,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of the Army, and payments may be made on his certificate of necessity for confidential military purposes.Operation and Maintenance, NavyFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Navy and the Marine Corps, as authorized by law, $47,622,510,000: Provided, That not to exceed $15,055,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of the Navy, and payments may be made on his certificate of necessity for confidential military purposes.Operation and maintenance, marine corpsFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Marine Corps, as authorized by law, $7,868,468,000.Operation and maintenance, air forceFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Air Force, as authorized by law, $42,736,365,000: Provided, That not to exceed $7,699,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of the Air Force, and payments may be made on his certificate of necessity for confidential military purposes.Operation and maintenance, space forceFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Space Force, as authorized by law, $40,000,000.Operation and maintenance, defense-Wide(including transfer of funds)For expenses, not otherwise provided for, necessary for the operation and maintenance of activities and agencies of the Department of Defense (other than the military departments), as authorized by law, $37,491,073,000: Provided, That not more than $6,859,000 may be used for the Combatant Commander Initiative Fund authorized under section 166a of title 10, United States Code: Provided further, That not to exceed $36,000,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of Defense, and payments may be made on his certificate of necessity for confidential military purposes: Provided further, That of the funds provided under this heading, not less than $44,500,000 shall be made available for the Procurement Technical Assistance Cooperative Agreement Program, of which not less than $4,500,000 shall be available for centers defined in 10 U.S.C. 2411(1)(D): Provided further, That none of the funds appropriated or otherwise made available by this Act may be used to plan or implement the consolidation of a budget or appropriations liaison office of the Office of the Secretary of Defense, the office of the Secretary of a military department, or the service headquarters of one of the Armed Forces into a legislative affairs or legislative liaison office: Provided further, That $17,732,000, to remain available until expended, is available only for expenses relating to certain classified activities, and may be transferred as necessary by the Secretary of Defense to operation and maintenance appropriations or research, development, test and evaluation appropriations, to be merged with and to be available for the same time period as the appropriations to which transferred: Provided further, That any ceiling on the investment item unit cost of items that may be purchased with operation and maintenance funds shall not apply to the funds described in the preceding proviso: Provided further, That of the funds provided under this heading, $643,073,000, of which $160,768,000, to remain available until September 30, 2021, shall be available to provide support and assistance to foreign security forces or other groups or individuals to conduct, support or facilitate counterterrorism, crisis response, or other Department of Defense security cooperation programs: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Operation and maintenance, army reserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Army Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $2,984,494,000.Operation and maintenance, navy reserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Navy Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $1,102,616,000.Operation and maintenance, marine corps reserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Marine Corps Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $289,076,000.Operation and maintenance, air force reserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Air Force Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $3,227,318,000.Operation and maintenance, army national guardFor expenses of training, organizing, and administering the Army National Guard, including medical and hospital treatment and related expenses in non-Federal hospitals; maintenance, operation, and repairs to structures and facilities; hire of passenger motor vehicles; personnel services in the National Guard Bureau; travel expenses (other than mileage), as authorized by law for Army personnel on active duty, for Army National Guard division, regimental, and battalion commanders while inspecting units in compliance with National Guard Bureau regulations when specifically authorized by the Chief, National Guard Bureau; supplying and equipping the Army National Guard as authorized by law; and expenses of repair, modification, maintenance, and issue of supplies and equipment (including aircraft), $7,461,947,000.Operation and maintenance, air national guardFor expenses of training, organizing, and administering the Air National Guard, including medical and hospital treatment and related expenses in non-Federal hospitals; maintenance, operation, and repairs to structures and facilities; transportation of things, hire of passenger motor vehicles; supplying and equipping the Air National Guard, as authorized by law; expenses for repair, modification, maintenance, and issue of supplies and equipment, including those furnished from stocks under the control of agencies of the Department of Defense; travel expenses (other than mileage) on the same basis as authorized by law for Air National Guard personnel on active Federal duty, for Air National Guard commanders while inspecting units in compliance with National Guard Bureau regulations when specifically authorized by the Chief, National Guard Bureau, $6,655,292,000.United states court of appeals for the armed forcesFor salaries and expenses necessary for the United States Court of Appeals for the Armed Forces, $14,771,000, of which not to exceed $5,000 may be used for official representation purposes.Environmental restoration, army(including transfer of funds)For the Department of the Army, $251,700,000, to remain available until transferred: Provided, That the Secretary of the Army shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of the Army, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Army, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Environmental restoration, navy(including transfer of funds)For the Department of the Navy, $385,000,000, to remain available until transferred: Provided, That the Secretary of the Navy shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of the Navy, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Navy, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Environmental restoration, air force(including transfer of funds)For the Department of the Air Force, $485,000,000, to remain available until transferred: Provided, That the Secretary of the Air Force shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of the Air Force, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Air Force, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Environmental restoration, defense-Wide(including transfer of funds)For the Department of Defense, $19,002,000, to remain available until transferred: Provided, That the Secretary of Defense shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of Defense, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of Defense, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Environmental restoration, formerly used defense sites(including transfer of funds)For the Department of the Army, $275,000,000, to remain available until transferred: Provided, That the Secretary of the Army shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris at sites formerly used by the Department of Defense, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Army, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Overseas humanitarian, disaster, and civic aidFor expenses relating to the Overseas Humanitarian, Disaster, and Civic Aid programs of the Department of Defense (consisting of the programs provided under sections 401, 402, 404, 407, 2557, and 2561 of title 10, United States Code), $135,000,000, to remain available until September 30, 2021.Cooperative threat reduction accountFor assistance, including assistance provided by contract or by grants, under programs and activities of the Department of Defense Cooperative Threat Reduction Program authorized under the Department of Defense Cooperative Threat Reduction Act, $373,700,000, to remain available until September 30, 2022.Department of Defense Acquisition Workforce Development FundFor the Department of Defense Acquisition Workforce Development Fund, $400,000,000, to remain available for obligation until September 30, 2021: Provided, That no other amounts may be otherwise credited or transferred to the Fund, or deposited into the Fund, in fiscal year 2020 pursuant to section 1705(d) of title 10, United States Code. 
IIIPROCUREMENTAircraft procurement, armyFor construction, procurement, production, modification, and modernization of aircraft, equipment, including ordnance, ground handling equipment, spare parts, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $3,771,329,000, to remain available for obligation until September 30, 2022.Missile procurement, armyFor construction, procurement, production, modification, and modernization of missiles, equipment, including ordnance, ground handling equipment, spare parts, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $2,995,673,000, to remain available for obligation until September 30, 2022.Procurement of weapons and tracked combat vehicles, armyFor construction, procurement, production, and modification of weapons and tracked combat vehicles, equipment, including ordnance, spare parts, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $4,663,597,000, to remain available for obligation until September 30, 2022.Procurement of ammunition, armyFor construction, procurement, production, and modification of ammunition, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including ammunition facilities, authorized by section 2854 of title 10, United States Code, and the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $2,578,575,000, to remain available for obligation until September 30, 2022.Other Procurement, ArmyFor construction, procurement, production, and modification of vehicles, including tactical, support, and non-tracked combat vehicles; the purchase of passenger motor vehicles for replacement only; communications and electronic equipment; other support equipment; spare parts, ordnance, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $7,581,524,000, to remain available for obligation until September 30, 2022.Aircraft procurement, navyFor construction, procurement, production, modification, and modernization of aircraft, equipment, including ordnance, spare parts, and accessories therefor; specialized equipment; expansion of public and private plants, including the land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway, $19,605,513,000, to remain available for obligation until September 30, 2022.Weapons procurement, navyFor construction, procurement, production, modification, and modernization of missiles, torpedoes, other weapons, and related support equipment including spare parts, and accessories therefor; expansion of public and private plants, including the land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway, $4,017,470,000, to remain available for obligation until September 30, 2022.Procurement of ammunition, navy and marine corpsFor construction, procurement, production, and modification of ammunition, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including ammunition facilities, authorized by section 2854 of title 10, United States Code, and the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $843,401,000, to remain available for obligation until September 30, 2022.Shipbuilding and conversion, navyFor expenses necessary for the construction, acquisition, or conversion of vessels as authorized by law, including armor and armament thereof, plant equipment, appliances, and machine tools and installation thereof in public and private plants; reserve plant and Government and contractor-owned equipment layaway; procurement of critical, long lead time components and designs for vessels to be constructed or converted in the future; and expansion of public and private plants, including land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title, as follows: Ohio Replacement Submarine (AP), $1,820,927,000; 
Carrier Replacement Program (CVN–80), $1,062,000,000; Carrier Replacement Program (CVN–81), $1,214,500,000; 
Virginia Class Submarine, $5,365,181,000; Virginia Class Submarine (AP), $2,969,552,000; 
CVN Refueling Overhauls, $634,626,000; CVN Refueling Overhauls (AP), $16,900,000; 
DDG–1000 Program, $155,944,000; DDG–51 Destroyer, $5,065,295,000; 
DDG–51 Destroyer (AP), $744,028,000; FFG–Frigate, $1,281,177,000; 
LPD Flight II, $524,100,000; LHA Replacement, $650,000,000; 
Expeditionary Fast Transport, $261,000,000; TAO Fleet Oiler, $981,215,000; 
TAO Fleet Oiler (AP), $73,000,000; Towing, Salvage, and Rescue Ship, $150,282,000; 
LCU 1700, $83,670,000; Ship to Shore Connector, $65,000,000; 
Service Craft, $56,289,000; For outfitting, post delivery, conversions, and first destination transportation, $695,992,000; and 
Completion of Prior Year Shipbuilding Programs, $104,700,000.In all: $23,975,378,000, to remain available for obligation until September 30, 2024: Provided, That additional obligations may be incurred after September 30, 2024, for engineering services, tests, evaluations, and other such budgeted work that must be performed in the final stage of ship construction: Provided further, That none of the funds provided under this heading for the construction or conversion of any naval vessel to be constructed in shipyards in the United States shall be expended in foreign facilities for the construction of major components of such vessel: Provided further, That none of the funds provided under this heading shall be used for the construction of any naval vessel in foreign shipyards: Provided further, That funds appropriated or otherwise made available by this Act for Ohio Replacement Submarine (AP) may be available for the purposes authorized by subsections (f), (g), (h) or (i) of section 2218a of title 10, United States Code, only in accordance with the provisions of the applicable subsection: Provided further, That an appropriation made under the heading Shipbuilding and Conversion, Navy provided for the purpose of Program increase—advance procurement for fiscal year 2020 LPD Flight II and/or multiyear procurement economic order quantity shall be considered to be for the purpose of Program increase—advance procurement of LPD–31.Other procurement, navyFor procurement, production, and modernization of support equipment and materials not otherwise provided for, Navy ordnance (except ordnance for new aircraft, new ships, and ships authorized for conversion); the purchase of passenger motor vehicles for replacement only; expansion of public and private plants, including the land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway, $10,075,257,000, to remain available for obligation until September 30, 2022: Provided, That such funds are also available for the maintenance, repair, and modernization of Pacific Fleet ships under a pilot program established for such purposes.Procurement, marine corpsFor expenses necessary for the procurement, manufacture, and modification of missiles, armament, military equipment, spare parts, and accessories therefor; plant equipment, appliances, and machine tools, and installation thereof in public and private plants; reserve plant and Government and contractor-owned equipment layaway; vehicles for the Marine Corps, including the purchase of passenger motor vehicles for replacement only; and expansion of public and private plants, including land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title, $2,898,422,000, to remain available for obligation until September 30, 2022.Aircraft Procurement, Air ForceFor construction, procurement, and modification of aircraft and equipment, including armor and armament, specialized ground handling equipment, and training devices, spare parts, and accessories therefor; specialized equipment; expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes including rents and transportation of things, $17,512,361,000, to remain available for obligation until September 30, 2022.Missile procurement, air forceFor construction, procurement, and modification of missiles, rockets, and related equipment, including spare parts and accessories therefor; ground handling equipment, and training devices; expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes including rents and transportation of things, $2,575,890,000, to remain available for obligation until September 30, 2022.Space procurement, air forceFor construction, procurement, and modification of spacecraft, rockets, and related equipment, including spare parts and accessories therefor; ground handling equipment, and training devices; expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes including rents and transportation of things, $2,353,383,000, to remain available for obligation until September 30, 2022.Procurement of ammunition, air forceFor construction, procurement, production, and modification of ammunition, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including ammunition facilities, authorized by section 2854 of title 10, United States Code, and the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $1,625,661,000, to remain available for obligation until September 30, 2022.Other procurement, air forceFor procurement and modification of equipment (including ground guidance and electronic control equipment, and ground electronic and communication equipment), and supplies, materials, and spare parts therefor, not otherwise provided for; the purchase of passenger motor vehicles for replacement only; lease of passenger motor vehicles; and expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon, prior to approval of title; reserve plant and Government and contractor-owned equipment layaway, $21,410,021,000, to remain available for obligation until September 30, 2022.Procurement, Defense-WideFor expenses of activities and agencies of the Department of Defense (other than the military departments) necessary for procurement, production, and modification of equipment, supplies, materials, and spare parts therefor, not otherwise provided for; the purchase of passenger motor vehicles for replacement only; expansion of public and private plants, equipment, and installation thereof in such plants, erection of structures, and acquisition of land for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway, $5,332,147,000, to remain available for obligation until September 30, 2022.Defense production act purchasesFor activities by the Department of Defense pursuant to sections 108, 301, 302, and 303 of the Defense Production Act of 1950 (50 U.S.C. 4518, 4531, 4532, and 4533), $64,393,000, to remain available until expended. IVRESEARCH, DEVELOPMENT, TEST AND EVALUATIONResearch, development, test and evaluation, armyFor expenses necessary for basic and applied scientific research, development, test and evaluation, including maintenance, rehabilitation, lease, and operation of facilities and equipment, $12,543,435,000, to remain available for obligation until September 30, 2021.Research, development, test and evaluation, navyFor expenses necessary for basic and applied scientific research, development, test and evaluation, including maintenance, rehabilitation, lease, and operation of facilities and equipment, $20,155,115,000, to remain available for obligation until September 30, 2021: Provided, That funds appropriated in this paragraph which are available for the V–22 may be used to meet unique operational requirements of the Special Operations Forces.Research, development, test and evaluation, air forceFor expenses necessary for basic and applied scientific research, development, test and evaluation, including maintenance, rehabilitation, lease, and operation of facilities and equipment, $45,566,955,000, to remain available for obligation until September 30, 2021.Research, development, test and evaluation, Defense-WideFor expenses of activities and agencies of the Department of Defense (other than the military departments), necessary for basic and applied scientific research, development, test and evaluation; advanced research projects as may be designated and determined by the Secretary of Defense, pursuant to law; maintenance, rehabilitation, lease, and operation of facilities and equipment, $25,938,027,000, to remain available for obligation until September 30, 2021.Operational test and evaluation, defenseFor expenses, not otherwise provided for, necessary for the independent activities of the Director, Operational Test and Evaluation, in the direction and supervision of operational test and evaluation, including initial operational test and evaluation which is conducted prior to, and in support of, production decisions; joint operational testing and evaluation; and administrative expenses in connection therewith, $227,700,000, to remain available for obligation until September 30, 2021. Vrevolving and management fundsDefense working capital fundsFor the Defense Working Capital Funds, $1,564,211,000. 
VIOther department of defense programsDefense health programFor expenses, not otherwise provided for, for medical and health care programs of the Department of Defense as authorized by law, $34,074,119,000; of which $31,321,665,000, shall be for operation and maintenance, of which not to exceed one percent shall remain available for obligation until September 30, 2021, and of which up to $15,262,668,000 may be available for contracts entered into under the TRICARE program; of which $446,359,000, to remain available for obligation until September 30, 2022, shall be for procurement; and of which $2,306,095,000, to remain available for obligation until September 30, 2021, shall be for research, development, test and evaluation: Provided, That, notwithstanding any other provision of law, of the amount made available under this heading for research, development, test and evaluation, not less than $8,000,000 shall be available for HIV prevention educational activities undertaken in connection with United States military training, exercises, and humanitarian assistance activities conducted primarily in African nations: Provided further, That of the funds provided under this heading for research, development, test and evaluation, not less than $1,383,500,000 shall be made available to the United States Army Medical Research and Development Command to carry out the congressionally directed medical research programs: Provided further, That the Secretary of Defense shall submit to the Congressional defense committees quarterly reports on the current status of the deployment of the electronic health record: Provided further, That the Secretary of Defense shall provide notice to the Congressional defense committees not later than ten business days after delaying the proposed timeline of such deployment if such delay is longer than one week: Provided further, That the Comptroller General of the United States shall perform quarterly performance reviews of such deployment.Chemical agents and munitions destruction, defenseFor expenses, not otherwise provided for, necessary for the destruction of the United States stockpile of lethal chemical agents and munitions in accordance with the provisions of section 1412 of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521), and for the destruction of other chemical warfare materials that are not in the chemical weapon stockpile, $985,499,000, of which $107,351,000 shall be for operation and maintenance, of which no less than $52,452,000 shall be for the Chemical Stockpile Emergency Preparedness Program, consisting of $22,444,000 for activities on military installations and $30,008,000, to remain available until September 30, 2021, to assist State and local governments; $2,218,000 shall be for procurement, to remain available until September 30, 2022, of which not less than $2,218,000 shall be for the Chemical Stockpile Emergency Preparedness Program to assist State and local governments; and $875,930,000, to remain available until September 30, 2021, shall be for research, development, test and evaluation, of which $869,430,000 shall only be for the Assembled Chemical Weapons Alternatives program.Drug Interdiction and Counter-Drug Activities, Defense(including transfer of funds)For drug interdiction and counter-drug activities of the Department of Defense, for transfer to appropriations available to the Department of Defense for military personnel of the reserve components serving under the provisions of title 10 and title 32, United States Code; for operation and maintenance; for procurement; and for research, development, test and evaluation, $893,059,000, of which $522,171,000 shall be for counter-narcotics support; $124,922,000 shall be for the drug demand reduction program; $220,595,000 shall be for the National Guard counter-drug program; and $25,371,000 shall be for the National Guard counter-drug schools program: Provided, That the funds appropriated under this heading shall be available for obligation for the same time period and for the same purpose as the appropriation to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority contained elsewhere in this Act.Office of the inspector generalFor expenses and activities of the Office of the Inspector General in carrying out the provisions of the Inspector General Act of 1978, as amended, $363,499,000, of which $360,201,000 shall be for operation and maintenance, of which not to exceed $700,000 is available for emergencies and extraordinary expenses to be expended on the approval or authority of the Inspector General, and payments may be made on the Inspector General's certificate of necessity for confidential military purposes; of which $333,000, to remain available for obligation until September 30, 2022, shall be for procurement; and of which $2,965,000, to remain available until September 30, 2021, shall be for research, development, test and evaluation. VIIrelated agenciesCentral intelligence agency retirement and disability system fundFor payment to the Central Intelligence Agency Retirement and Disability System Fund, to maintain the proper funding level for continuing the operation of the Central Intelligence Agency Retirement and Disability System, $514,000,000.Intelligence community management accountFor necessary expenses of the Intelligence Community Management Account, $556,000,000. VIIIgeneral provisions 8001.No part of any appropriation contained in this Act shall be used for publicity or propaganda purposes not authorized by the Congress. 
8002.During the current fiscal year, provisions of law prohibiting the payment of compensation to, or employment of, any person not a citizen of the United States shall not apply to personnel of the Department of Defense: Provided, That salary increases granted to direct and indirect hire foreign national employees of the Department of Defense funded by this Act shall not be at a rate in excess of the percentage increase authorized by law for civilian employees of the Department of Defense whose pay is computed under the provisions of section 5332 of title 5, United States Code, or at a rate in excess of the percentage increase provided by the appropriate host nation to its own employees, whichever is higher: Provided further, That this section shall not apply to Department of Defense foreign service national employees serving at United States diplomatic missions whose pay is set by the Department of State under the Foreign Service Act of 1980: Provided further, That the limitations of this provision shall not apply to foreign national employees of the Department of Defense in the Republic of Turkey. 
8003.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year, unless expressly so provided herein. 8004.No more than 20 percent of the appropriations in this Act which are limited for obligation during the current fiscal year shall be obligated during the last 2 months of the fiscal year: Provided, That this section shall not apply to obligations for support of active duty training of reserve components or summer camp training of the Reserve Officers' Training Corps.(transfer of funds) 
8005.Upon determination by the Secretary of Defense that such action is necessary in the national interest, he may, with the approval of the Office of Management and Budget, transfer not to exceed $4,000,000,000 of working capital funds of the Department of Defense or funds made available in this Act to the Department of Defense for military functions (except military construction) between such appropriations or funds or any subdivision thereof, to be merged with and to be available for the same purposes, and for the same time period, as the appropriation or fund to which transferred: Provided, That such authority to transfer may not be used unless for higher priority items, based on unforeseen military requirements, than those for which originally appropriated and in no case where the item for which funds are requested has been denied by the Congress: Provided further, That the Secretary of Defense shall notify the Congress promptly of all transfers made pursuant to this authority or any other authority in this Act: Provided further, That no part of the funds in this Act shall be available to prepare or present a request to the Committees on Appropriations for reprogramming of funds, unless for higher priority items, based on unforeseen military requirements, than those for which originally appropriated and in no case where the item for which reprogramming is requested has been denied by the Congress: Provided further, That a request for multiple reprogrammings of funds using authority provided in this section shall be made prior to June 30, 2020: Provided further, That transfers among military personnel appropriations shall not be taken into account for purposes of the limitation on the amount of funds that may be transferred under this section. 
8006. 
(a)With regard to the list of specific programs, projects, and activities (and the dollar amounts and adjustments to budget activities corresponding to such programs, projects, and activities) contained in the tables titled Explanation of Project Level Adjustments in the explanatory statement regarding this Act, the obligation and expenditure of amounts appropriated or otherwise made available in this Act for those programs, projects, and activities for which the amounts appropriated exceed the amounts requested are hereby required by law to be carried out in the manner provided by such tables to the same extent as if the tables were included in the text of this Act. (b)Amounts specified in the referenced tables described in subsection (a) shall not be treated as subdivisions of appropriations for purposes of section 8005 of this Act: Provided, That section 8005 shall apply when transfers of the amounts described in subsection (a) occur between appropriation accounts. 
8007. 
(a)Not later than 60 days after enactment of this Act, the Department of Defense shall submit a report to the congressional defense committees to establish the baseline for application of reprogramming and transfer authorities for fiscal year 2020: Provided, That the report shall include— 
(1)a table for each appropriation with a separate column to display the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level; (2)a delineation in the table for each appropriation both by budget activity and program, project, and activity as detailed in the Budget Appendix; and 
(3)an identification of items of special congressional interest. (b)Notwithstanding section 8005 of this Act, none of the funds provided in this Act shall be available for reprogramming or transfer until the report identified in subsection (a) is submitted to the congressional defense committees, unless the Secretary of Defense certifies in writing to the congressional defense committees that such reprogramming or transfer is necessary as an emergency requirement: Provided, That this subsection shall not apply to transfers from the following appropriations accounts: 
(1)Environmental Restoration, Army; (2)Environmental Restoration, Navy; 
(3)Environmental Restoration, Air Force; (4)Environmental Restoration, Defense-Wide; 
(5)Environmental Restoration, Formerly Used Defense Sites; and (6)Drug Interdiction and Counter-drug Activities, Defense.(TRANSFER OF FUNDS) 
8008.During the current fiscal year, cash balances in working capital funds of the Department of Defense established pursuant to section 2208 of title 10, United States Code, may be maintained in only such amounts as are necessary at any time for cash disbursements to be made from such funds: Provided, That transfers may be made between such funds: Provided further, That transfers may be made between working capital funds and the Foreign Currency Fluctuations, Defense appropriation and the Operation and Maintenance appropriation accounts in such amounts as may be determined by the Secretary of Defense, with the approval of the Office of Management and Budget, except that such transfers may not be made unless the Secretary of Defense has notified the Congress of the proposed transfer: Provided further, That except in amounts equal to the amounts appropriated to working capital funds in this Act, no obligations may be made against a working capital fund to procure or increase the value of war reserve material inventory, unless the Secretary of Defense has notified the Congress prior to any such obligation. 
8009.Funds appropriated by this Act may not be used to initiate a special access program without prior notification 30 calendar days in advance to the congressional defense committees. 8010.None of the funds provided in this Act shall be available to initiate: (1) a multiyear contract that employs economic order quantity procurement in excess of $20,000,000 in any one year of the contract or that includes an unfunded contingent liability in excess of $20,000,000; or (2) a contract for advance procurement leading to a multiyear contract that employs economic order quantity procurement in excess of $20,000,000 in any one year, unless the congressional defense committees have been notified at least 30 days in advance of the proposed contract award: Provided, That no part of any appropriation contained in this Act shall be available to initiate a multiyear contract for which the economic order quantity advance procurement is not funded at least to the limits of the Government's liability: Provided further, That no part of any appropriation contained in this Act shall be available to initiate multiyear procurement contracts for any systems or component thereof if the value of the multiyear contract would exceed $500,000,000 unless specifically provided in this Act: Provided further, That no multiyear procurement contract can be terminated without 30-day prior notification to the congressional defense committees: Provided further, That the execution of multiyear authority shall require the use of a present value analysis to determine lowest cost compared to an annual procurement: Provided further, That none of the funds provided in this Act may be used for a multiyear contract executed after the date of the enactment of this Act unless in the case of any such contract— 
(1)the Secretary of Defense has submitted to Congress a budget request for full funding of units to be procured through the contract and, in the case of a contract for procurement of aircraft, that includes, for any aircraft unit to be procured through the contract for which procurement funds are requested in that budget request for production beyond advance procurement activities in the fiscal year covered by the budget, full funding of procurement of such unit in that fiscal year; (2)cancellation provisions in the contract do not include consideration of recurring manufacturing costs of the contractor associated with the production of unfunded units to be delivered under the contract; 
(3)the contract provides that payments to the contractor under the contract shall not be made in advance of incurred costs on funded units; and (4)the contract does not provide for a price adjustment based on a failure to award a follow-on contract. 
8011.Within the funds appropriated for the operation and maintenance of the Armed Forces, funds are hereby appropriated pursuant to section 401 of title 10, United States Code, for humanitarian and civic assistance costs under chapter 20 of title 10, United States Code. Such funds may also be obligated for humanitarian and civic assistance costs incidental to authorized operations and pursuant to authority granted in section 401 of chapter 20 of title 10, United States Code, and these obligations shall be reported as required by section 401(d) of title 10, United States Code: Provided, That funds available for operation and maintenance shall be available for providing humanitarian and similar assistance by using Civic Action Teams in the Trust Territories of the Pacific Islands and freely associated states of Micronesia, pursuant to the Compact of Free Association as authorized by Public Law 99–239: Provided further, That upon a determination by the Secretary of the Army that such action is beneficial for graduate medical education programs conducted at Army medical facilities located in Hawaii, the Secretary of the Army may authorize the provision of medical services at such facilities and transportation to such facilities, on a nonreimbursable basis, for civilian patients from American Samoa, the Commonwealth of the Northern Mariana Islands, the Marshall Islands, the Federated States of Micronesia, Palau, and Guam. 
8012. 
(a)During the current fiscal year, the civilian personnel of the Department of Defense may not be managed on the basis of any end-strength, and the management of such personnel during that fiscal year shall not be subject to any constraint or limitation (known as an end-strength) on the number of such personnel who may be employed on the last day of such fiscal year. (b)The fiscal year 2021 budget request for the Department of Defense as well as all justification material and other documentation supporting the fiscal year 2021 Department of Defense budget request shall be prepared and submitted to the Congress as if subsections (a) and (b) of this provision were effective with regard to fiscal year 2021. 
(c)As required by section 1107 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 10 U.S.C. 2358 note) civilian personnel at the Department of Army Science and Technology Reinvention Laboratories may not be managed on the basis of the Table of Distribution and Allowances, and the management of the workforce strength shall be done in a manner consistent with the budget available with respect to such Laboratories. (d)Nothing in this section shall be construed to apply to military (civilian) technicians. 
8013.None of the funds made available by this Act shall be used in any way, directly or indirectly, to influence congressional action on any legislation or appropriation matters pending before the Congress. 8014.None of the funds appropriated by this Act shall be available for the basic pay and allowances of any member of the Army participating as a full-time student and receiving benefits paid by the Secretary of Veterans Affairs from the Department of Defense Education Benefits Fund when time spent as a full-time student is credited toward completion of a service commitment: Provided, That this section shall not apply to those members who have reenlisted with this option prior to October 1, 1987: Provided further, That this section applies only to active components of the Army.(TRANSFER OF FUNDS) 
8015.Funds appropriated in title III of this Act for the Department of Defense Pilot Mentor-Protégé Program may be transferred to any other appropriation contained in this Act solely for the purpose of implementing a Mentor-Protégé Program developmental assistance agreement pursuant to section 831 of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 10 U.S.C. 2302 note), as amended, under the authority of this provision or any other transfer authority contained in this Act. 8016.None of the funds in this Act may be available for the purchase by the Department of Defense (and its departments and agencies) of welded shipboard anchor and mooring chain 4 inches in diameter and under unless the anchor and mooring chain are manufactured in the United States from components which are substantially manufactured in the United States: Provided, That for the purpose of this section, the term manufactured shall include cutting, heat treating, quality control, testing of chain and welding (including the forging and shot blasting process): Provided further, That for the purpose of this section substantially all of the components of anchor and mooring chain shall be considered to be produced or manufactured in the United States if the aggregate cost of the components produced or manufactured in the United States exceeds the aggregate cost of the components produced or manufactured outside the United States: Provided further, That when adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis, the Secretary of the Service responsible for the procurement may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations that such an acquisition must be made in order to acquire capability for national security purposes. 
8017.None of the funds available in this Act to the Department of Defense, other than appropriations made for necessary or routine refurbishments, upgrades or maintenance activities, shall be used to reduce or to prepare to reduce the number of deployed and non-deployed strategic delivery vehicles and launchers below the levels set forth in the report submitted to Congress in accordance with section 1042 of the National Defense Authorization Act for Fiscal Year 2012. 8018.None of the funds appropriated by this Act shall be used for the support of any nonappropriated funds activity of the Department of Defense that procures malt beverages and wine with nonappropriated funds for resale (including such alcoholic beverages sold by the drink) on a military installation located in the United States unless such malt beverages and wine are procured within that State, or in the case of the District of Columbia, within the District of Columbia, in which the military installation is located: Provided, That, in a case in which the military installation is located in more than one State, purchases may be made in any State in which the installation is located: Provided further, That such local procurement requirements for malt beverages and wine shall apply to all alcoholic beverages only for military installations in States which are not contiguous with another State: Provided further, That alcoholic beverages other than wine and malt beverages, in contiguous States and the District of Columbia shall be procured from the most competitive source, price and other factors considered. 
8019.None of the funds available to the Department of Defense may be used to demilitarize or dispose of M–1 Carbines, M–1 Garand rifles, M–14 rifles, .22 caliber rifles, .30 caliber rifles, or M–1911 pistols, or to demilitarize or destroy small arms ammunition or ammunition components that are not otherwise prohibited from commercial sale under Federal law, unless the small arms ammunition or ammunition components are certified by the Secretary of the Army or designee as unserviceable or unsafe for further use. 8020.No more than $500,000 of the funds appropriated or made available in this Act shall be used during a single fiscal year for any single relocation of an organization, unit, activity or function of the Department of Defense into or within the National Capital Region: Provided, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying in writing to the congressional defense committees that such a relocation is required in the best interest of the Government. 
8021.Of the funds made available in this Act, $25,000,000 shall be available for incentive payments authorized by section 504 of the Indian Financing Act of 1974 (25 U.S.C. 1544): Provided, That a prime contractor or a subcontractor at any tier that makes a subcontract award to any subcontractor or supplier as defined in section 1544 of title 25, United States Code, or a small business owned and controlled by an individual or individuals defined under section 4221(9) of title 25, United States Code, shall be considered a contractor for the purposes of being allowed additional compensation under section 504 of the Indian Financing Act of 1974 (25 U.S.C. 1544) whenever the prime contract or subcontract amount is over $500,000 and involves the expenditure of funds appropriated by an Act making appropriations for the Department of Defense with respect to any fiscal year: Provided further, That notwithstanding section 1906 of title 41, United States Code, this section shall be applicable to any Department of Defense acquisition of supplies or services, including any contract and any subcontract at any tier for acquisition of commercial items produced or manufactured, in whole or in part, by any subcontractor or supplier defined in section 1544 of title 25, United States Code, or a small business owned and controlled by an individual or individuals defined under section 4221(9) of title 25, United States Code. 
8022.Funds appropriated by this Act for the Defense Media Activity shall not be used for any national or international political or psychological activities. 8023.During the current fiscal year, the Department of Defense is authorized to incur obligations of not to exceed $350,000,000 for purposes specified in section 2350j(c) of title 10, United States Code, in anticipation of receipt of contributions, only from the Government of Kuwait, under that section: Provided, That, upon receipt, such contributions from the Government of Kuwait shall be credited to the appropriations or fund which incurred such obligations. 
8024. 
(a)Of the funds made available in this Act, not less than $51,800,000 shall be available for the Civil Air Patrol Corporation, of which— (1)$39,100,000 shall be available from Operation and Maintenance, Air Force to support Civil Air Patrol Corporation operation and maintenance, readiness, counter-drug activities, and drug demand reduction activities involving youth programs; 
(2)$11,000,000 shall be available from Aircraft Procurement, Air Force; and (3)$1,700,000 shall be available from Other Procurement, Air Force for vehicle procurement. 
(b)The Secretary of the Air Force should waive reimbursement for any funds used by the Civil Air Patrol for counter-drug activities in support of Federal, State, and local government agencies. 8025. (a)None of the funds appropriated in this Act are available to establish a new Department of Defense (department) federally funded research and development center (FFRDC), either as a new entity, or as a separate entity administrated by an organization managing another FFRDC, or as a nonprofit membership corporation consisting of a consortium of other FFRDCs and other nonprofit entities. 
(b)No member of a Board of Directors, Trustees, Overseers, Advisory Group, Special Issues Panel, Visiting Committee, or any similar entity of a defense FFRDC, and no paid consultant to any defense FFRDC, except when acting in a technical advisory capacity, may be compensated for his or her services as a member of such entity, or as a paid consultant by more than one FFRDC in a fiscal year: Provided, That a member of any such entity referred to previously in this subsection shall be allowed travel expenses and per diem as authorized under the Federal Joint Travel Regulations, when engaged in the performance of membership duties. 
(c)Notwithstanding any other provision of law, none of the funds available to the department from any source during the current fiscal year may be used by a defense FFRDC, through a fee or other payment mechanism, for construction of new buildings not located on a military installation, for payment of cost sharing for projects funded by Government grants, for absorption of contract overruns, or for certain charitable contributions, not to include employee participation in community service and/or development. (d)Notwithstanding any other provision of law, of the funds available to the department during fiscal year 2020, not more than 6,053 staff years of technical effort (staff years) may be funded for defense FFRDCs: Provided, That, of the specific amount referred to previously in this subsection, not more than 1,148 staff years may be funded for the defense studies and analysis FFRDCs: Provided further, That this subsection shall not apply to staff years funded in the National Intelligence Program and the Military Intelligence Program. 
(e)The Secretary of Defense shall, with the submission of the department's fiscal year 2021 budget request, submit a report presenting the specific amounts of staff years of technical effort to be allocated for each defense FFRDC during that fiscal year and the associated budget estimates. 8026.None of the funds appropriated or made available in this Act shall be used to procure carbon, alloy, or armor steel plate for use in any Government-owned facility or property under the control of the Department of Defense which were not melted and rolled in the United States or Canada: Provided, That these procurement restrictions shall apply to any and all Federal Supply Class 9515, American Society of Testing and Materials (ASTM) or American Iron and Steel Institute (AISI) specifications of carbon, alloy or armor steel plate: Provided further, That the Secretary of the military department responsible for the procurement may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis and that such an acquisition must be made in order to acquire capability for national security purposes: Provided further, That these restrictions shall not apply to contracts which are in being as of the date of the enactment of this Act. 
8027.For the purposes of this Act, the term congressional defense committees means the Armed Services Committee of the House of Representatives, the Armed Services Committee of the Senate, the Subcommittee on Defense of the Committee on Appropriations of the Senate, and the Subcommittee on Defense of the Committee on Appropriations of the House of Representatives. 8028.During the current fiscal year, the Department of Defense may acquire the modification, depot maintenance and repair of aircraft, vehicles and vessels as well as the production of components and other Defense-related articles, through competition between Department of Defense depot maintenance activities and private firms: Provided, That the Senior Acquisition Executive of the military department or Defense Agency concerned, with power of delegation, shall certify that successful bids include comparable estimates of all direct and indirect costs for both public and private bids: Provided further, That Office of Management and Budget Circular A–76 shall not apply to competitions conducted under this section. 
8029. 
(a) 
(1)If the Secretary of Defense, after consultation with the United States Trade Representative, determines that a foreign country which is party to an agreement described in paragraph (2) has violated the terms of the agreement by discriminating against certain types of products produced in the United States that are covered by the agreement, the Secretary of Defense shall rescind the Secretary's blanket waiver of the Buy American Act with respect to such types of products produced in that foreign country. (2)An agreement referred to in paragraph (1) is any reciprocal defense procurement memorandum of understanding, between the United States and a foreign country pursuant to which the Secretary of Defense has prospectively waived the Buy American Act for certain products in that country. 
(b)The Secretary of Defense shall submit to the Congress a report on the amount of Department of Defense purchases from foreign entities in fiscal year 2020. Such report shall separately indicate the dollar value of items for which the Buy American Act was waived pursuant to any agreement described in subsection (a)(2), the Trade Agreement Act of 1979 (19 U.S.C. 2501 et seq.), or any international agreement to which the United States is a party. (c)For purposes of this section, the term Buy American Act means chapter 83 of title 41, United States Code. 
8030.During the current fiscal year, amounts contained in the Department of Defense Overseas Military Facility Investment Recovery Account established by section 2921(c)(1) of the National Defense Authorization Act of 1991 (Public Law 101–510; 10 U.S.C. 2687 note) shall be available until expended for the payments specified by section 2921(c)(2) of that Act. 8031. (a)Notwithstanding any other provision of law, the Secretary of the Air Force may convey at no cost to the Air Force, without consideration, to Indian tribes located in the States of Nevada, Idaho, North Dakota, South Dakota, Montana, Oregon, Minnesota, and Washington relocatable military housing units located at Grand Forks Air Force Base, Malmstrom Air Force Base, Mountain Home Air Force Base, Ellsworth Air Force Base, and Minot Air Force Base that are excess to the needs of the Air Force. 
(b)The Secretary of the Air Force shall convey, at no cost to the Air Force, military housing units under subsection (a) in accordance with the request for such units that are submitted to the Secretary by the Operation Walking Shield Program on behalf of Indian tribes located in the States of Nevada, Idaho, North Dakota, South Dakota, Montana, Oregon, Minnesota, and Washington. Any such conveyance shall be subject to the condition that the housing units shall be removed within a reasonable period of time, as determined by the Secretary. (c)The Operation Walking Shield Program shall resolve any conflicts among requests of Indian tribes for housing units under subsection (a) before submitting requests to the Secretary of the Air Force under subsection (b). 
(d)In this section, the term Indian tribe means any recognized Indian tribe included on the current list published by the Secretary of the Interior under section 104 of the Federally Recognized Indian Tribe Act of 1994 (Public Law 103–454; 108 Stat. 4792; 25 U.S.C. 5131). 8032.During the current fiscal year, appropriations which are available to the Department of Defense for operation and maintenance may be used to purchase items having an investment item unit cost of not more than $250,000. 
8033.None of the funds made available by this Act may be used to— (1)disestablish, or prepare to disestablish, a Senior Reserve Officers' Training Corps program in accordance with Department of Defense Instruction Number 1215.08, dated June 26, 2006; or 
(2)close, downgrade from host to extension center, or place on probation a Senior Reserve Officers' Training Corps program in accordance with the information paper of the Department of the Army titled Army Senior Reserve Officer's Training Corps (SROTC) Program Review and Criteria, dated January 27, 2014. 8034.Amounts appropriated for Procurement, Defense-Wide in this Act may be used for the purchase of up to 24 new passenger carrying motor vehicles at a cost of not more than $47,000 per vehicle for use by the Defense POW/MIA Accounting Agency in carrying out the responsibilities specified in section 1501 of title 10, United States Code, in the United States Indo-Pacific Command, notwithstanding price or other limitations applicable to the purchase of passenger carrying vehicles. 
8035.Up to $14,000,000 of the funds appropriated under the heading Operation and Maintenance, Navy may be made available for the Asia Pacific Regional Initiative Program for the purpose of enabling the Pacific Command to execute Theater Security Cooperation activities such as humanitarian assistance, and payment of incremental and personnel costs of training and exercising with foreign security forces: Provided, That funds made available for this purpose may be used, notwithstanding any other funding authorities for humanitarian assistance, security assistance or combined exercise expenses: Provided further, That funds may not be obligated to provide assistance to any foreign country that is otherwise prohibited from receiving such type of assistance under any other provision of law. 
8036.The Secretary of Defense shall issue regulations to prohibit the sale of any tobacco or tobacco-related products in military resale outlets in the United States, its territories and possessions at a price below the most competitive price in the local community: Provided, That such regulations shall direct that the prices of tobacco or tobacco-related products in overseas military retail outlets shall be within the range of prices established for military retail system stores located in the United States. 
8037. 
(a)During the current fiscal year, none of the appropriations or funds available to the Department of Defense Working Capital Funds shall be used for the purchase of an investment item for the purpose of acquiring a new inventory item for sale or anticipated sale during the current fiscal year or a subsequent fiscal year to customers of the Department of Defense Working Capital Funds if such an item would not have been chargeable to the Department of Defense Business Operations Fund during fiscal year 1994 and if the purchase of such an investment item would be chargeable during the current fiscal year to appropriations made to the Department of Defense for procurement. (b)The fiscal year 2021 budget request for the Department of Defense as well as all justification material and other documentation supporting the fiscal year 2021 Department of Defense budget shall be prepared and submitted to the Congress on the basis that any equipment which was classified as an end item and funded in a procurement appropriation contained in this Act shall be budgeted for in a proposed fiscal year 2021 procurement appropriation and not in the supply management business area or any other area or category of the Department of Defense Working Capital Funds. 
8038.None of the funds appropriated by this Act for programs of the Central Intelligence Agency shall remain available for obligation beyond the current fiscal year, except for funds appropriated for the Reserve for Contingencies, which shall remain available until September 30, 2021: Provided, That funds appropriated, transferred, or otherwise credited to the Central Intelligence Agency Central Services Working Capital Fund during this or any prior or subsequent fiscal year shall remain available until expended: Provided further, That any funds appropriated or transferred to the Central Intelligence Agency for advanced research and development acquisition, for agent operations, and for covert action programs authorized by the President under section 503 of the National Security Act of 1947 (50 U.S.C. 3093) shall remain available until September 30, 2021. 
8039.Of the funds appropriated to the Department of Defense under the heading Operation and Maintenance, Defense-Wide, not less than $12,000,000 shall be made available only for the mitigation of environmental impacts, including training and technical assistance to tribes, related administrative support, the gathering of information, documenting of environmental damage, and developing a system for prioritization of mitigation and cost to complete estimates for mitigation, on Indian lands resulting from Department of Defense activities. 8040. (a)None of the funds appropriated in this Act may be expended by an entity of the Department of Defense unless the entity, in expending the funds, complies with the Buy American Act. For purposes of this subsection, the term Buy American Act means chapter 83 of title 41, United States Code. 
(b)If the Secretary of Defense determines that a person has been convicted of intentionally affixing a label bearing a Made in America inscription to any product sold in or shipped to the United States that is not made in America, the Secretary shall determine, in accordance with section 2410f of title 10, United States Code, whether the person should be debarred from contracting with the Department of Defense. (c)In the case of any equipment or products purchased with appropriations provided under this Act, it is the sense of the Congress that any entity of the Department of Defense, in expending the appropriation, purchase only American-made equipment and products, provided that American-made equipment and products are cost-competitive, quality competitive, and available in a timely fashion. 
8041. 
(a)Except as provided in subsections (b) and (c), none of the funds made available by this Act may be used— (1)to establish a field operating agency; or 
(2)to pay the basic pay of a member of the Armed Forces or civilian employee of the department who is transferred or reassigned from a headquarters activity if the member or employee's place of duty remains at the location of that headquarters. (b)The Secretary of Defense or Secretary of a military department may waive the limitations in subsection (a), on a case-by-case basis, if the Secretary determines, and certifies to the Committees on Appropriations of the House of Representatives and the Senate that the granting of the waiver will reduce the personnel requirements or the financial requirements of the department. 
(c)This section does not apply to— (1)field operating agencies funded within the National Intelligence Program; 
(2)an Army field operating agency established to eliminate, mitigate, or counter the effects of improvised explosive devices, and, as determined by the Secretary of the Army, other similar threats; (3)an Army field operating agency established to improve the effectiveness and efficiencies of biometric activities and to integrate common biometric technologies throughout the Department of Defense; or 
(4)an Air Force field operating agency established to administer the Air Force Mortuary Affairs Program and Mortuary Operations for the Department of Defense and authorized Federal entities. 8042. (a)None of the funds appropriated by this Act shall be available to convert to contractor performance an activity or function of the Department of Defense that, on or after the date of the enactment of this Act, is performed by Department of Defense civilian employees unless— 
(1)the conversion is based on the result of a public-private competition that includes a most efficient and cost effective organization plan developed by such activity or function; (2)the Competitive Sourcing Official determines that, over all performance periods stated in the solicitation of offers for performance of the activity or function, the cost of performance of the activity or function by a contractor would be less costly to the Department of Defense by an amount that equals or exceeds the lesser of— 
(A)10 percent of the most efficient organization's personnel-related costs for performance of that activity or function by Federal employees; or (B)$10,000,000; and 
(3)the contractor does not receive an advantage for a proposal that would reduce costs for the Department of Defense by— (A)not making an employer-sponsored health insurance plan available to the workers who are to be employed in the performance of that activity or function under the contract; or 
(B)offering to such workers an employer-sponsored health benefits plan that requires the employer to contribute less towards the premium or subscription share than the amount that is paid by the Department of Defense for health benefits for civilian employees under chapter 89 of title 5, United States Code. (b) (1)The Department of Defense, without regard to subsection (a) of this section or subsection (a), (b), or (c) of section 2461 of title 10, United States Code, and notwithstanding any administrative regulation, requirement, or policy to the contrary shall have full authority to enter into a contract for the performance of any commercial or industrial type function of the Department of Defense that— 
(A)is included on the procurement list established pursuant to section 2 of the Javits-Wagner-O’Day Act (section 8503 of title 41, United States Code); (B)is planned to be converted to performance by a qualified nonprofit agency for the blind or by a qualified nonprofit agency for other severely handicapped individuals in accordance with that Act; or 
(C)is planned to be converted to performance by a qualified firm under at least 51 percent ownership by an Indian tribe, as defined in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(e)), or a Native Hawaiian Organization, as defined in section 8(a)(15) of the Small Business Act (15 U.S.C. 637(a)(15)). (2)This section shall not apply to depot contracts or contracts for depot maintenance as provided in sections 2469 and 2474 of title 10, United States Code. 
(c)The conversion of any activity or function of the Department of Defense under the authority provided by this section shall be credited toward any competitive or outsourcing goal, target, or measurement that may be established by statute, regulation, or policy and is deemed to be awarded under the authority of, and in compliance with, subsection (h) of section 2304 of title 10, United States Code, for the competition or outsourcing of commercial activities.(RESCISSIONS) 8043.Of the funds appropriated in Department of Defense Appropriations Acts, the following funds are hereby rescinded from the following accounts and programs in the specified amounts: Provided, That no amounts may be rescinded from amounts that were designated by the Congress for Overseas Contingency Operations/Global War on Terrorism or as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985, as amended: 
Shipbuilding and Conversion, Navy: DDG-51 Destroyer, 2012/2020, $44,500,000; Shipbuilding and Conversion, Navy: LCAC SLEP, 2013/2022, $2,000,000; 
Aircraft Procurement, Army, 2018/2020, $44,000,000; Missile Procurement, Army, 2018/2020, $5,182,000; 
Weapons and Tracked Combat Vehicles, Army, 2018/2020, $97,000,000; Other Procurement, Army, 2018/2020, $5,685,000; 
Aircraft Procurement, Navy, 2018/2020, $114,781,000; Other Procurement, Navy, 2018/2020, $23,526,000; 
Procurement, Marine Corps, 2018/2020, $9,046,000; Aircraft Procurement, Air Force, 2018/2020, $160,975,000; 
Missile Procurement, Air Force, 2018/2020, $75,973,000; Other Procurement, Air Force, 2018/2020, $26,000,000; 
Operation and Maintenance, Defense-Wide: Defense Security Cooperation Agency, 2019/2020, $21,314,000; Aircraft Procurement, Army, 2019/2021, $58,600,000; 
Missile Procurement, Army, 2019/2021, $67,798,000; Weapons and Tracked Combat Vehicles, Army, 2019/2021, $215,946,000; 
Other Procurement, Army, 2019/2021, $107,483,000; Aircraft Procurement, Navy, 2019/2021, $307,100,000; 
Procurement of Ammunition, Navy and Marine Corps, 2019/2021, $22,000,000; Shipbuilding and Conversion, Navy: DDG-51 Destroyer Advance Procurement, 2019/2023, $51,000,000; 
Shipbuilding and Conversion, Navy: LPD-17 Advance Procurement, 2019/2023, $102,900,000; Other Procurement, Navy, 2019/2021, $24,770,000; 
Procurement, Marine Corps, 2019/2021, $74,756,000; Aircraft Procurement, Air Force, 2019/2021, $713,455,000; 
Missile Procurement, Air Force, 2019/2021, $39,979,000; Space Procurement, Air Force, 2019/2021, $164,300,000; 
Procurement of Ammunition, Air Force, 2019/2021, $236,100,000; Procurement, Defense-Wide, 2019/2021, $337,000,000; 
Research, Development, Test and Evaluation, Army, 2019/2020, $150,276,000; Research, Development, Test and Evaluation, Navy, 2019/2020, $230,957,000; 
Research, Development, Test and Evaluation, Air Force, 2019/2020, $263,050,000; Research, Development, Test and Evaluation, Defense-Wide, 2019/2020, $267,000,000; and 
Defense Health Program: Research, Development, Test and Evaluation, 2019/2020, $26,200,000. 8044.None of the funds available in this Act may be used to reduce the authorized positions for military technicians (dual status) of the Army National Guard, Air National Guard, Army Reserve and Air Force Reserve for the purpose of applying any administratively imposed civilian personnel ceiling, freeze, or reduction on military technicians (dual status), unless such reductions are a direct result of a reduction in military force structure. 
8045.None of the funds appropriated or otherwise made available in this Act may be obligated or expended for assistance to the Democratic People's Republic of Korea unless specifically appropriated for that purpose: Provided, That this restriction shall not apply to any activities incidental to the Defense POW/MIA Accounting Agency mission to recover and identify the remains of United States Armed Forces personnel from the Democratic People's Republic of Korea. 
8046.Funds appropriated in this Act for operation and maintenance of the Military Departments, Combatant Commands and Defense Agencies shall be available for reimbursement of pay, allowances and other expenses which would otherwise be incurred against appropriations for the National Guard and Reserve when members of the National Guard and Reserve provide intelligence or counterintelligence support to Combatant Commands, Defense Agencies and Joint Intelligence Activities, including the activities and programs included within the National Intelligence Program and the Military Intelligence Program: Provided, That nothing in this section authorizes deviation from established Reserve and National Guard personnel and training procedures. 
8047. 
(a)None of the funds available to the Department of Defense for any fiscal year for drug interdiction or counter-drug activities may be transferred to any other department or agency of the United States except as specifically provided in an appropriations law. (b)None of the funds available to the Central Intelligence Agency for any fiscal year for drug interdiction or counter-drug activities may be transferred to any other department or agency of the United States except as specifically provided in an appropriations law. 
8048.None of the funds appropriated by this Act may be used for the procurement of ball and roller bearings other than those produced by a domestic source and of domestic origin: Provided, That the Secretary of the military department responsible for such procurement may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate, that adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis and that such an acquisition must be made in order to acquire capability for national security purposes: Provided further, That this restriction shall not apply to the purchase of commercial items, as defined by section 103 of title 41, United States Code, except that the restriction shall apply to ball or roller bearings purchased as end items. 
8049.Of the amounts appropriated for Working Capital Fund, Army, $129,000,000 shall be available to maintain competitive rates at the arsenals. 8050.In addition to the amounts appropriated or otherwise made available elsewhere in this Act, $44,000,000 is hereby appropriated to the Department of Defense: Provided, That upon the determination of the Secretary of Defense that it shall serve the national interest, the Secretary shall make grants in the amounts specified as follows: $20,000,000 to the United Service Organizations and $24,000,000 to the Red Cross. 
8051.None of the funds in this Act may be used to purchase any supercomputer which is not manufactured in the United States, unless the Secretary of Defense certifies to the congressional defense committees that such an acquisition must be made in order to acquire capability for national security purposes that is not available from United States manufacturers. 8052.Notwithstanding any other provision in this Act, the Small Business Innovation Research program and the Small Business Technology Transfer program set-asides shall be taken proportionally from all programs, projects, or activities to the extent they contribute to the extramural budget. 
8053.None of the funds available to the Department of Defense under this Act shall be obligated or expended to pay a contractor under a contract with the Department of Defense for costs of any amount paid by the contractor to an employee when— (1)such costs are for a bonus or otherwise in excess of the normal salary paid by the contractor to the employee; and 
(2)such bonus is part of restructuring costs associated with a business combination.(INCLUDING TRANSFER OF FUNDS) 8054.During the current fiscal year, no more than $30,000,000 of appropriations made in this Act under the heading Operation and Maintenance, Defense-Wide may be transferred to appropriations available for the pay of military personnel, to be merged with, and to be available for the same time period as the appropriations to which transferred, to be used in support of such personnel in connection with support and services for eligible organizations and activities outside the Department of Defense pursuant to section 2012 of title 10, United States Code. 
8055.During the current fiscal year, in the case of an appropriation account of the Department of Defense for which the period of availability for obligation has expired or which has closed under the provisions of section 1552 of title 31, United States Code, and which has a negative unliquidated or unexpended balance, an obligation or an adjustment of an obligation may be charged to any current appropriation account for the same purpose as the expired or closed account if— (1)the obligation would have been properly chargeable (except as to amount) to the expired or closed account before the end of the period of availability or closing of that account; 
(2)the obligation is not otherwise properly chargeable to any current appropriation account of the Department of Defense; and (3)in the case of an expired account, the obligation is not chargeable to a current appropriation of the Department of Defense under the provisions of section 1405(b)(8) of the National Defense Authorization Act for Fiscal Year 1991, Public Law 101–510, as amended (31 U.S.C. 1551 note): Provided, That in the case of an expired account, if subsequent review or investigation discloses that there was not in fact a negative unliquidated or unexpended balance in the account, any charge to a current account under the authority of this section shall be reversed and recorded against the expired account: Provided further, That the total amount charged to a current appropriation under this section may not exceed an amount equal to 1 percent of the total appropriation for that account: 
Provided, That the Under Secretary of Defense (Comptroller) shall include with the budget of the President for fiscal year 2021 (as submitted to Congress pursuant to section 1105 of title 31, United States Code) a statement describing each instance if any, during each of the fiscal years 2015 through 2020 in which the authority in this section was exercised. 
8056. 
(a)Notwithstanding any other provision of law, the Chief of the National Guard Bureau may permit the use of equipment of the National Guard Distance Learning Project by any person or entity on a space-available, reimbursable basis. The Chief of the National Guard Bureau shall establish the amount of reimbursement for such use on a case-by-case basis. (b)Amounts collected under subsection (a) shall be credited to funds available for the National Guard Distance Learning Project and be available to defray the costs associated with the use of equipment of the project under that subsection. Such funds shall be available for such purposes without fiscal year limitation. (INCLUDING TRANSFER OF FUNDS)  
8057.Of the funds appropriated in this Act under the heading Operation and Maintenance, Defense-Wide, $35,000,000 shall be for continued implementation and expansion of the Sexual Assault Special Victims' Counsel Program: Provided, That the funds are made available for transfer to the Department of the Army, the Department of the Navy, and the Department of the Air Force: Provided further, That funds transferred shall be merged with and available for the same purposes and for the same time period as the appropriations to which the funds are transferred: Provided further, That this transfer authority is in addition to any other transfer authority provided in this Act. 
8058.None of the funds appropriated in title IV of this Act may be used to procure end-items for delivery to military forces for operational training, operational use or inventory requirements: Provided, That this restriction does not apply to end-items used in development, prototyping, and test activities preceding and leading to acceptance for operational use: Provided further, That the Secretary of Defense shall, at the time of the submittal to Congress of the budget of the President for fiscal year 2021 pursuant to section 1105 of title 31, United States Code, submit to the congressional defense committees a report detailing the use of funds requested in research, development, test and evaluation accounts for end-items used in development, prototyping and test activities preceding and leading to acceptance for operational use: Provided further, That the report shall set forth, for each end-item covered by the preceding proviso, a detailed list of the statutory authorities under which amounts in the accounts described in that proviso were used for such item: Provided further, That this restriction does not apply to programs funded within the National Intelligence Program: Provided further, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that it is in the national security interest to do so. 
8059. 
(a)The Secretary of Defense may, on a case-by-case basis, waive with respect to a foreign country each limitation on the procurement of defense items from foreign sources provided in law if the Secretary determines that the application of the limitation with respect to that country would invalidate cooperative programs entered into between the Department of Defense and the foreign country, or would invalidate reciprocal trade agreements for the procurement of defense items entered into under section 2531 of title 10, United States Code, and the country does not discriminate against the same or similar defense items produced in the United States for that country. (b)Subsection (a) applies with respect to— 
(1)contracts and subcontracts entered into on or after the date of the enactment of this Act; and (2)options for the procurement of items that are exercised after such date under contracts that are entered into before such date if the option prices are adjusted for any reason other than the application of a waiver granted under subsection (a). 
(c)Subsection (a) does not apply to a limitation regarding construction of public vessels, ball and roller bearings, food, and clothing or textile materials as defined by section XI (chapters 50–65) of the Harmonized Tariff Schedule of the United States and products classified under headings 4010, 4202, 4203, 6401 through 6406, 6505, 7019, 7218 through 7229, 7304.41 through 7304.49, 7306.40, 7502 through 7508, 8105, 8108, 8109, 8211, 8215, and 9404. 8060.None of the funds appropriated or otherwise made available by this or other Department of Defense Appropriations Acts may be obligated or expended for the purpose of performing repairs or maintenance to military family housing units of the Department of Defense, including areas in such military family housing units that may be used for the purpose of conducting official Department of Defense business. 
8061.Notwithstanding any other provision of law, funds appropriated in this Act under the heading Research, Development, Test and Evaluation, Defense-Wide for any new start advanced concept technology demonstration project or joint capability demonstration project may only be obligated 45 days after a report, including a description of the project, the planned acquisition and transition strategy and its estimated annual and total cost, has been provided in writing to the congressional defense committees. 8062.The Secretary of Defense shall continue to provide a classified quarterly report to the House and Senate Appropriations Committees, Subcommittees on Defense on certain matters as directed in the classified annex accompanying this Act. 
8063.Notwithstanding section 12310(b) of title 10, United States Code, a Reserve who is a member of the National Guard serving on full-time National Guard duty under section 502(f) of title 32, United States Code, may perform duties in support of the ground-based elements of the National Ballistic Missile Defense System. 8064.None of the funds provided in this Act may be used to transfer to any nongovernmental entity ammunition held by the Department of Defense that has a center-fire cartridge and a United States military nomenclature designation of armor penetrator, armor piercing (AP), armor piercing incendiary (API), or armor-piercing incendiary tracer (API–T), except to an entity performing demilitarization services for the Department of Defense under a contract that requires the entity to demonstrate to the satisfaction of the Department of Defense that armor piercing projectiles are either: (1) rendered incapable of reuse by the demilitarization process; or (2) used to manufacture ammunition pursuant to a contract with the Department of Defense or the manufacture of ammunition for export pursuant to a License for Permanent Export of Unclassified Military Articles issued by the Department of State. 
8065.Notwithstanding any other provision of law, the Chief of the National Guard Bureau, or his designee, may waive payment of all or part of the consideration that otherwise would be required under section 2667 of title 10, United States Code, in the case of a lease of personal property for a period not in excess of 1 year to any organization specified in section 508(d) of title 32, United States Code, or any other youth, social, or fraternal nonprofit organization as may be approved by the Chief of the National Guard Bureau, or his designee, on a case-by-case basis.(INCLUDING TRANSFER OF FUNDS) 8066.Of the amounts appropriated in this Act under the heading Operation and Maintenance, Army, $138,103,000 shall remain available until expended: Provided, That, notwithstanding any other provision of law, the Secretary of Defense is authorized to transfer such funds to other activities of the Federal Government: Provided further, That the Secretary of Defense is authorized to enter into and carry out contracts for the acquisition of real property, construction, personal services, and operations related to projects carrying out the purposes of this section: Provided further, That contracts entered into under the authority of this section may provide for such indemnification as the Secretary determines to be necessary: Provided further, That projects authorized by this section shall comply with applicable Federal, State, and local law to the maximum extent consistent with the national security, as determined by the Secretary of Defense. 
8067. 
(a)None of the funds appropriated in this or any other Act may be used to take any action to modify— (1)the appropriations account structure for the National Intelligence Program budget, including through the creation of a new appropriation or new appropriation account; 
(2)how the National Intelligence Program budget request is presented in the unclassified P–1, R–1, and O–1 documents supporting the Department of Defense budget request; (3)the process by which the National Intelligence Program appropriations are apportioned to the executing agencies; or 
(4)the process by which the National Intelligence Program appropriations are allotted, obligated and disbursed. (b)Nothing in subsection (a) shall be construed to prohibit the merger of programs or changes to the National Intelligence Program budget at or below the Expenditure Center level, provided such change is otherwise in accordance with paragraphs (a)(1)–(3). 
(c)The Director of National Intelligence and the Secretary of Defense may jointly, only for the purposes of achieving auditable financial statements and improving fiscal reporting, study and develop detailed proposals for alternative financial management processes. Such study shall include a comprehensive counterintelligence risk assessment to ensure that none of the alternative processes will adversely affect counterintelligence. (d)Upon development of the detailed proposals defined under subsection (c), the Director of National Intelligence and the Secretary of Defense shall— 
(1)provide the proposed alternatives to all affected agencies; (2)receive certification from all affected agencies attesting that the proposed alternatives will help achieve auditability, improve fiscal reporting, and will not adversely affect counterintelligence; and 
(3)not later than 30 days after receiving all necessary certifications under paragraph (2), present the proposed alternatives and certifications to the congressional defense and intelligence committees. 8068.In addition to amounts provided elsewhere in this Act, $10,000,000 is hereby appropriated to the Department of Defense, to remain available for obligation until expended: Provided, That notwithstanding any other provision of law, that upon the determination of the Secretary of Defense that it shall serve the national interest, these funds shall be available only for a grant to the Fisher House Foundation, Inc., only for the construction and furnishing of additional Fisher Houses to meet the needs of military family members when confronted with the illness or hospitalization of an eligible military beneficiary.(including transfer of funds) 
8069.Of the amounts appropriated for Operation and Maintenance, Navy, up to $1,000,000 shall be available for transfer to the John C. Stennis Center for Public Service Development Trust Fund established under section 116 of the John C. Stennis Center for Public Service Training and Development Act (2 U.S.C. 1105). 8070.None of the funds available to the Department of Defense may be obligated to modify command and control relationships to give Fleet Forces Command operational and administrative control of United States Navy forces assigned to the Pacific fleet: Provided, That the command and control relationships which existed on October 1, 2004, shall remain in force until a written modification has been proposed to the House and Senate Appropriations Committees: Provided further, That the proposed modification may be implemented 30 days after the notification unless an objection is received from either the House or Senate Appropriations Committees: Provided further, That any proposed modification shall not preclude the ability of the commander of United States Indo-Pacific Command to meet operational requirements. 
8071.Any notice that is required to be submitted to the Committees on Appropriations of the Senate and the House of Representatives under section 806(c)(4) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (10 U.S.C. 2302 note) after the date of the enactment of this Act shall be submitted pursuant to that requirement concurrently to the Subcommittees on Defense of the Committees on Appropriations of the Senate and the House of Representatives.(including transfer of funds) 8072.Of the amounts appropriated in this Act under the headings Procurement, Defense-Wide and Research, Development, Test and Evaluation, Defense-Wide, $500,000,000 shall be for the Israeli Cooperative Programs: Provided, That of this amount, $95,000,000 shall be for the Secretary of Defense to provide to the Government of Israel for the procurement of the Iron Dome defense system to counter short-range rocket threats, subject to the U.S.-Israel Iron Dome Procurement Agreement, as amended; $191,000,000 shall be for the Short Range Ballistic Missile Defense (SRBMD) program, including cruise missile defense research and development under the SRBMD program, of which $50,000,000 shall be for co-production activities of SRBMD systems in the United States and in Israel to meet Israel’s defense requirements consistent with each nation’s laws, regulations, and procedures, subject to the U.S.-Israeli co-production agreement for SRBMD, as amended; $55,000,000 shall be for an upper-tier component to the Israeli Missile Defense Architecture, of which $55,000,000 shall be for co-production activities of Arrow 3 Upper Tier systems in the United States and in Israel to meet Israel’s defense requirements consistent with each nation’s laws, regulations, and procedures, subject to the U.S.-Israeli co-production agreement for Arrow 3 Upper Tier, as amended; and $159,000,000 shall be for the Arrow System Improvement Program including development of a long range, ground and airborne, detection suite:  Provided further, That the transfer authority provided under this provision is in addition to any other transfer authority contained in this Act.(INCLUDING TRANSFER OF FUNDS) 
8073.Of the amounts appropriated in this Act under the heading Shipbuilding and Conversion, Navy, $104,700,000 shall be available until September 30, 2020, to fund prior year shipbuilding cost increases: Provided, That upon enactment of this Act, the Secretary of the Navy shall transfer funds to the following appropriations in the amounts specified: Provided further, That the amounts transferred shall be merged with and be available for the same purposes as the appropriations to which transferred to: 
(1)Under the heading Shipbuilding and Conversion, Navy, 2016/2020: Littoral Combat Ship $14,000,000; (2)Under the heading Shipbuilding and Conversion, Navy, 2016/2020: Expeditionary Sea Base $38,000,000; 
(3)Under the heading Shipbuilding and Conversion, Navy, 2018/2020: TAO Fleet Oiler $3,700,000; and (4)Under the heading Shipbuilding and Conversion, Navy, 2019/2020: Expeditionary Fast Transport $49,000,000. 
8074.Funds appropriated by this Act, or made available by the transfer of funds in this Act, for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 3094) during fiscal year 2020 until the enactment of the Intelligence Authorization Act for Fiscal Year 2020. 8075.None of the funds provided in this Act shall be available for obligation or expenditure through a reprogramming of funds that creates or initiates a new program, project, or activity unless such program, project, or activity must be undertaken immediately in the interest of national security and only after written prior notification to the congressional defense committees. 
8076.The budget of the President for fiscal year 2021 submitted to the Congress pursuant to section 1105 of title 31, United States Code, shall include separate budget justification documents for costs of United States Armed Forces' participation in contingency operations for the Military Personnel accounts, the Operation and Maintenance accounts, the Procurement accounts, and the Research, Development, Test and Evaluation accounts: Provided, That these documents shall include a description of the funding requested for each contingency operation, for each military service, to include all Active and Reserve components, and for each appropriations account: Provided further, That these documents shall include estimated costs for each element of expense or object class, a reconciliation of increases and decreases for each contingency operation, and programmatic data including, but not limited to, troop strength for each Active and Reserve component, and estimates of the major weapons systems deployed in support of each contingency: Provided further, That these documents shall include budget exhibits OP–5 and OP–32 (as defined in the Department of Defense Financial Management Regulation) for all contingency operations for the budget year and the two preceding fiscal years. 
8077.None of the funds in this Act may be used for research, development, test, evaluation, procurement or deployment of nuclear armed interceptors of a missile defense system. 8078.The Secretary of Defense may use up to $650,000,000 of the amounts appropriated or otherwise made available in this Act to the Department of Defense for the rapid acquisition and deployment of supplies and associated support services pursuant to section 806 of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 10 U.S.C. 2302 note), but only for the purposes specified in clauses (i), (ii), (iii), and (iv) of subsection (c)(3)(B) of such section and subject to the applicable limits specified in clauses (i), (ii), and (iii) of such subsection and, in the case of clause (iv) of such subsection, subject to a limit of $50,000,000: Provided, That the Secretary of Defense shall notify the congressional defense committees promptly of all uses of such authority. 
8079.None of the funds appropriated or made available in this Act shall be used to reduce or disestablish the operation of the 53rd Weather Reconnaissance Squadron of the Air Force Reserve, if such action would reduce the WC–130 Weather Reconnaissance mission below the levels funded in this Act: Provided, That the Air Force shall allow the 53rd Weather Reconnaissance Squadron to perform other missions in support of national defense requirements during the non-hurricane season. 
8080.None of the funds provided in this Act shall be available for integration of foreign intelligence information unless the information has been lawfully collected and processed during the conduct of authorized foreign intelligence activities: Provided, That information pertaining to United States persons shall only be handled in accordance with protections provided in the Fourth Amendment of the United States Constitution as implemented through Executive Order No. 12333. 
8081. 
(a)None of the funds appropriated by this Act may be used to transfer research and development, acquisition, or other program authority relating to current tactical unmanned aerial vehicles (TUAVs) from the Army. (b)The Army shall retain responsibility for and operational control of the MQ–1C Gray Eagle Unmanned Aerial Vehicle (UAV) in order to support the Secretary of Defense in matters relating to the employment of unmanned aerial vehicles. 
8082.None of the funds appropriated by this Act for programs of the Office of the Director of National Intelligence shall remain available for obligation beyond the current fiscal year, except for funds appropriated for research and technology, which shall remain available until September 30, 2021. 8083.For purposes of section 1553(b) of title 31, United States Code, any subdivision of appropriations made in this Act under the heading Shipbuilding and Conversion, Navy shall be considered to be for the same purpose as any subdivision under the heading Shipbuilding and Conversion, Navy appropriations in any prior fiscal year, and the 1 percent limitation shall apply to the total amount of the appropriation. 
8084. 
(a)Not later than 60 days after the date of enactment of this Act, the Director of National Intelligence shall submit a report to the congressional intelligence committees to establish the baseline for application of reprogramming and transfer authorities for fiscal year 2020: Provided, That the report shall include— 
(1)a table for each appropriation with a separate column to display the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level; (2)a delineation in the table for each appropriation by Expenditure Center and project; and 
(3)an identification of items of special congressional interest. (b)None of the funds provided for the National Intelligence Program in this Act shall be available for reprogramming or transfer until the report identified in subsection (a) is submitted to the congressional intelligence committees, unless the Director of National Intelligence certifies in writing to the congressional intelligence committees that such reprogramming or transfer is necessary as an emergency requirement. 
8085.Notwithstanding any other provision of law, any transfer of funds, appropriated or otherwise made available by this Act, for support to friendly foreign countries in connection with the conduct of operations in which the United States is not participating, pursuant to section 331(d) of title 10, United States Code, shall be made in accordance with section 8005 or 9002 of this Act, as applicable. 8086.Any transfer of amounts appropriated to, credited to, or deposited in the Department of Defense Acquisition Workforce Development Fund in or for fiscal year 2020 to a military department or Defense Agency pursuant to section 1705(e)(1) of title 10, United States Code, shall be covered by and subject to section 8005 or 9002 of this Act, as applicable. 
8087.None of the funds made available by this Act for excess defense articles, assistance under section 333 of title 10, United States Code, or peacekeeping operations for the countries designated annually to be in violation of the standards of the Child Soldiers Prevention Act of 2008 (Public Law 110–457; 22 U.S.C. 2370c–1) may be used to support any military training or operation that includes child soldiers, as defined by the Child Soldiers Prevention Act of 2008, unless such assistance is otherwise permitted under section 404 of the Child Soldiers Prevention Act of 2008. 8088. (a)None of the funds provided for the National Intelligence Program in this or any prior appropriations Act shall be available for obligation or expenditure through a reprogramming or transfer of funds in accordance with section 102A(d) of the National Security Act of 1947 (50 U.S.C. 3024(d)) that— 
(1)creates a new start effort; (2)terminates a program with appropriated funding of $10,000,000 or more; 
(3)transfers funding into or out of the National Intelligence Program; or (4)transfers funding between appropriations, unless the congressional intelligence committees are notified 30 days in advance of such reprogramming of funds; this notification period may be reduced for urgent national security requirements. 
(b)None of the funds provided for the National Intelligence Program in this or any prior appropriations Act shall be available for obligation or expenditure through a reprogramming or transfer of funds in accordance with section 102A(d) of the National Security Act of 1947 (50 U.S.C. 3024(d)) that results in a cumulative increase or decrease of the levels specified in the classified annex accompanying the Act unless the congressional intelligence committees are notified 30 days in advance of such reprogramming of funds; this notification period may be reduced for urgent national security requirements. 8089.For the purposes of this Act, the term congressional intelligence committees means the Permanent Select Committee on Intelligence of the House of Representatives, the Select Committee on Intelligence of the Senate, the Subcommittee on Defense of the Committee on Appropriations of the House of Representatives, and the Subcommittee on Defense of the Committee on Appropriations of the Senate.(INCLUDING TRANSFER OF FUNDS) 
8090.During the current fiscal year, not to exceed $11,000,000 from each of the appropriations made in title II of this Act for Operation and Maintenance, Army, Operation and Maintenance, Navy, and Operation and Maintenance, Air Force may be transferred by the military department concerned to its central fund established for Fisher Houses and Suites pursuant to section 2493(d) of title 10, United States Code. 8091.None of the funds appropriated by this Act may be available for the purpose of making remittances to the Department of Defense Acquisition Workforce Development Fund in accordance with section 1705 of title 10, United States Code. 
8092. 
(a)Any agency receiving funds made available in this Act, shall, subject to subsections (b) and (c), post on the public Web site of that agency any report required to be submitted by the Congress in this or any other Act, upon the determination by the head of the agency that it shall serve the national interest. (b)Subsection (a) shall not apply to a report if— 
(1)the public posting of the report compromises national security; or (2)the report contains proprietary information. 
(c)The head of the agency posting such report shall do so only after such report has been made available to the requesting Committee or Committees of Congress for no less than 45 days. 8093. (a)None of the funds appropriated or otherwise made available by this Act may be expended for any Federal contract for an amount in excess of $1,000,000, unless the contractor agrees not to— 
(1)enter into any agreement with any of its employees or independent contractors that requires, as a condition of employment, that the employee or independent contractor agree to resolve through arbitration any claim under title VII of the Civil Rights Act of 1964 or any tort related to or arising out of sexual assault or harassment, including assault and battery, intentional infliction of emotional distress, false imprisonment, or negligent hiring, supervision, or retention; or (2)take any action to enforce any provision of an existing agreement with an employee or independent contractor that mandates that the employee or independent contractor resolve through arbitration any claim under title VII of the Civil Rights Act of 1964 or any tort related to or arising out of sexual assault or harassment, including assault and battery, intentional infliction of emotional distress, false imprisonment, or negligent hiring, supervision, or retention. 
(b)None of the funds appropriated or otherwise made available by this Act may be expended for any Federal contract unless the contractor certifies that it requires each covered subcontractor to agree not to enter into, and not to take any action to enforce any provision of, any agreement as described in paragraphs (1) and (2) of subsection (a), with respect to any employee or independent contractor performing work related to such subcontract. For purposes of this subsection, a covered subcontractor is an entity that has a subcontract in excess of $1,000,000 on a contract subject to subsection (a). (c)The prohibitions in this section do not apply with respect to a contractor's or subcontractor's agreements with employees or independent contractors that may not be enforced in a court of the United States. 
(d)The Secretary of Defense may waive the application of subsection (a) or (b) to a particular contractor or subcontractor for the purposes of a particular contract or subcontract if the Secretary or the Deputy Secretary personally determines that the waiver is necessary to avoid harm to national security interests of the United States, and that the term of the contract or subcontract is not longer than necessary to avoid such harm. The determination shall set forth with specificity the grounds for the waiver and for the contract or subcontract term selected, and shall state any alternatives considered in lieu of a waiver and the reasons each such alternative would not avoid harm to national security interests of the United States. The Secretary of Defense shall transmit to Congress, and simultaneously make public, any determination under this subsection not less than 15 business days before the contract or subcontract addressed in the determination may be awarded.(including transfer of funds) 8094.From within the funds appropriated for operation and maintenance for the Defense Health Program in this Act, up to $127,000,000, shall be available for transfer to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund in accordance with the provisions of section 1704 of the National Defense Authorization Act for Fiscal Year 2010, Public Law 111–84: Provided, That for purposes of section 1704(b), the facility operations funded are operations of the integrated Captain James A. Lovell Federal Health Care Center, consisting of the North Chicago Veterans Affairs Medical Center, the Navy Ambulatory Care Center, and supporting facilities designated as a combined Federal medical facility as described by section 706 of Public Law 110–417: Provided further, That additional funds may be transferred from funds appropriated for operation and maintenance for the Defense Health Program to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund upon written notification by the Secretary of Defense to the Committees on Appropriations of the House of Representatives and the Senate. 
8095.None of the funds appropriated or otherwise made available by this Act may be used by the Department of Defense or a component thereof in contravention of the provisions of section 130h of title 10, United States Code. 8096.Appropriations available to the Department of Defense may be used for the purchase of heavy and light armored vehicles for the physical security of personnel or for force protection purposes up to a limit of $450,000 per vehicle, notwithstanding price or other limitations applicable to the purchase of passenger carrying vehicles.(including transfer of funds) 
8097.Upon a determination by the Director of National Intelligence that such action is necessary and in the national interest, the Director may, with the approval of the Office of Management and Budget, transfer not to exceed $1,500,000,000 of the funds made available in this Act for the National Intelligence Program: Provided, That such authority to transfer may not be used unless for higher priority items, based on unforeseen intelligence requirements, than those for which originally appropriated and in no case where the item for which funds are requested has been denied by the Congress: Provided further, That a request for multiple reprogrammings of funds using authority provided in this section shall be made prior to June 30, 2020. 
8098.None of the funds appropriated or otherwise made available in this or any other Act may be used to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions Khalid Sheikh Mohammed or any other detainee who— (1)is not a United States citizen or a member of the Armed Forces of the United States; and 
(2)is or was held on or after June 24, 2009, at United States Naval Station, Guantánamo Bay, Cuba, by the Department of Defense. 8099.None of the funds appropriated or otherwise made available in this Act may be used to transfer any individual detained at United States Naval Station Guantánamo Bay, Cuba, to the custody or control of the individual's country of origin, any other foreign country, or any other foreign entity except in accordance with section 1034 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92) and section 1035 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232). 
8100.None of the funds made available by this Act may be used in contravention of the War Powers Resolution (50 U.S.C. 1541 et seq.). 8101. (a)None of the funds appropriated or otherwise made available by this or any other Act may be used by the Secretary of Defense, or any other official or officer of the Department of Defense, to enter into a contract, memorandum of understanding, or cooperative agreement with, or make a grant to, or provide a loan or loan guarantee to Rosoboronexport or any subsidiary of Rosoboronexport. 
(b)The Secretary of Defense may waive the limitation in subsection (a) if the Secretary, in consultation with the Secretary of State and the Director of National Intelligence, determines that it is in the vital national security interest of the United States to do so, and certifies in writing to the congressional defense committees that, to the best of the Secretary's knowledge: (1)Rosoboronexport has ceased the transfer of lethal military equipment to, and the maintenance of existing lethal military equipment for, the Government of the Syrian Arab Republic; 
(2)The armed forces of the Russian Federation have withdrawn from Crimea, other than armed forces present on military bases subject to agreements in force between the Government of the Russian Federation and the Government of Ukraine; and (3)Agents of the Russian Federation have ceased taking active measures to destabilize the control of the Government of Ukraine over eastern Ukraine. 
(c)The Inspector General of the Department of Defense shall conduct a review of any action involving Rosoboronexport with respect to a waiver issued by the Secretary of Defense pursuant to subsection (b), and not later than 90 days after the date on which such a waiver is issued by the Secretary of Defense, the Inspector General shall submit to the congressional defense committees a report containing the results of the review conducted with respect to such waiver. 8102.None of the funds made available in this Act may be used for the purchase or manufacture of a flag of the United States unless such flags are treated as covered items under section 2533a(b) of title 10, United States Code. 
8103. 
(a)None of the funds appropriated or otherwise made available in this or any other Act may be used to construct, acquire, or modify any facility in the United States, its territories, or possessions to house any individual described in subsection (c) for the purposes of detention or imprisonment in the custody or under the effective control of the Department of Defense. (b)The prohibition in subsection (a) shall not apply to any modification of facilities at United States Naval Station, Guantánamo Bay, Cuba. 
(c)An individual described in this subsection is any individual who, as of June 24, 2009, is located at United States Naval Station, Guantánamo Bay, Cuba, and who— (1)is not a citizen of the United States or a member of the Armed Forces of the United States; and 
(2)is— (A)in the custody or under the effective control of the Department of Defense; or 
(B)otherwise under detention at United States Naval Station, Guantánamo Bay, Cuba. 8104. (a)Of the funds appropriated in this Act for the Department of Defense, amounts should be made available, under such regulations as the Secretary of Defense may prescribe, to local military commanders appointed by the Secretary, or by an officer or employee designated by the Secretary, to provide at their discretion ex gratia payments in amounts consistent with subsection (d) of this section for damage, personal injury, or death that is incident to combat operations of the Armed Forces in a foreign country. 
(b)An ex gratia payment under this section may be provided only if— (1)the prospective foreign civilian recipient is determined by the local military commander to be friendly to the United States; 
(2)a claim for damages would not be compensable under chapter 163 of title 10, United States Code (commonly known as the Foreign Claims Act); and (3)the property damage, personal injury, or death was not caused by action by an enemy. 
(c)Any payments provided under a program under subsection (a) shall not be considered an admission or acknowledgement of any legal obligation to compensate for any damage, personal injury, or death. (d)If the Secretary of Defense determines a program under subsection (a) to be appropriate in a particular setting, the amounts of payments, if any, to be provided to civilians determined to have suffered harm incident to combat operations of the Armed Forces under the program should be determined pursuant to regulations prescribed by the Secretary and based on an assessment, which should include such factors as cultural appropriateness and prevailing economic conditions. 
(e)Local military commanders shall receive legal advice before making ex gratia payments under this subsection. The legal advisor, under regulations of the Department of Defense, shall advise on whether an ex gratia payment is proper under this section and applicable Department of Defense regulations. (f)A written record of any ex gratia payment offered or denied shall be kept by the local commander and on a timely basis submitted to the appropriate office in the Department of Defense as determined by the Secretary of Defense. 
(g)The Secretary of Defense shall report to the congressional defense committees on an annual basis the efficacy of the ex gratia payment program including the number of types of cases considered, amounts offered, the response from ex gratia payment recipients, and any recommended modifications to the program. 8105.The Secretary of Defense shall post grant awards on a public website in a searchable format. 
8106.The Secretary of each military department, in reducing each research, development, test and evaluation and procurement account of the military department as required under paragraph (1) of section 828(d) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2430 note), as amended by section 825(a)(3) of the National Defense Authorization Act for Fiscal Year 2018, shall allocate the percentage reduction determined under paragraph (2) of such section 828(d) proportionally from all programs, projects, or activities under such account: Provided, That the authority under section 804(d)(2) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2302 note) to transfer amounts available in the Rapid Prototyping Fund shall be subject to section 8005 or 9002 of this Act, as applicable. 
8107.None of the funds made available by this Act may be used by the National Security Agency to— (1)conduct an acquisition pursuant to section 702 of the Foreign Intelligence Surveillance Act of 1978 for the purpose of targeting a United States person; or 
(2)acquire, monitor, or store the contents (as such term is defined in section 2510(8) of title 18, United States Code) of any electronic communication of a United States person from a provider of electronic communication services to the public pursuant to section 501 of the Foreign Intelligence Surveillance Act of 1978. 8108.None of the funds made available in this or any other Act may be used to pay the salary of any officer or employee of any agency funded by this Act who approves or implements the transfer of administrative responsibilities or budgetary resources of any program, project, or activity financed by this Act to the jurisdiction of another Federal agency not financed by this Act without the express authorization of Congress: Provided, That this limitation shall not apply to transfers of funds expressly provided for in Defense Appropriations Acts, or provisions of Acts providing supplemental appropriations for the Department of Defense. 
8109.Of the amounts appropriated in this Act for Operation and Maintenance, Navy, $352,044,000, to remain available until expended, may be used for any purposes related to the National Defense Reserve Fleet established under section 11 of the Merchant Ship Sales Act of 1946 (46 U.S.C. 57100): Provided, That such amounts are available for reimbursements to the Ready Reserve Force, Maritime Administration account of the United States Department of Transportation for programs, projects, activities, and expenses related to the National Defense Reserve Fleet. 
8110.None of the funds made available in this Act may be obligated for activities authorized under section 1208 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 112–81; 125 Stat. 1621) to initiate support for, or expand support to, foreign forces, irregular forces, groups, or individuals unless the congressional defense committees are notified in accordance with the direction contained in the classified annex accompanying this Act, not less than 15 days before initiating such support: Provided, That none of the funds made available in this Act may be used under section 1208 for any activity that is not in support of an ongoing military operation being conducted by United States Special Operations Forces to combat terrorism: Provided further, That the Secretary of Defense may waive the prohibitions in this section if the Secretary determines that such waiver is required by extraordinary circumstances and, by not later than 72 hours after making such waiver, notifies the congressional defense committees of such waiver. 
8111.None of the funds made available by this Act may be used with respect to Iraq in contravention of the War Powers Resolution (50 U.S.C. 1541 et seq.), including for the introduction of United States armed forces into hostilities in Iraq, into situations in Iraq where imminent involvement in hostilities is clearly indicated by the circumstances, or into Iraqi territory, airspace, or waters while equipped for combat, in contravention of the congressional consultation and reporting requirements of sections 3 and 4 of such Resolution (50 U.S.C. 1542 and 1543). 8112.The Secretary of Defense, in consultation with the Service Secretaries, shall submit two reports to the congressional defense committees, not later than March 1, 2020, and not later than September 1, 2020, detailing the submission of records during the previous 6 months to databases accessible to the National Instant Criminal Background Check System (NICS), including the Interstate Identification Index (III), the National Crime Information Center (NCIC), and the NICS Index, as required by Public Law 110–180: Provided, That such reports shall provide the number and category of records submitted by month to each such database, by Service or Component: Provided further, That such reports shall identify the number and category of records submitted by month to those databases for which the Identification for Firearm Sales (IFFS) flag or other database flags were used to pre-validate the records and indicate that such persons are prohibited from receiving or possessing a firearm: Provided further, That such reports shall describe the steps taken during the previous 6 months, by Service or Component, to ensure complete and accurate submission and appropriate flagging of records of individuals prohibited from gun possession or receipt pursuant to 18 U.S.C. 922(g) or (n) including applicable records involving proceedings under the Uniform Code of Military Justice. 
8113. 
(a)None of the funds provided in this Act for the TAO Fleet Oiler program shall be used to award a new contract that provides for the acquisition of the following components unless those components are manufactured in the United States: Auxiliary equipment (including pumps) for shipboard services; propulsion equipment (including engines, reduction gears, and propellers); shipboard cranes; and spreaders for shipboard cranes. (b)None of the funds provided in this Act for the FFG(X) Frigate program shall be used to award a new contract that provides for the acquisition of the following components unless those components are manufactured in the United States: Air circuit breakers; gyrocompasses; electronic navigation chart systems; steering controls; pumps; propulsion and machinery control systems; totally enclosed lifeboats; auxiliary equipment pumps; shipboard cranes; auxiliary chill water systems; and propulsion propellers: Provided, That the Secretary of the Navy shall incorporate United States manufactured propulsion engines and propulsion reduction gears into the FFG(X) Frigate program beginning not later than with the eleventh ship of the program. 
8114.No amounts credited or otherwise made available in this or any other Act to the Department of Defense Acquisition Workforce Development Fund may be transferred to: (1)the Rapid Prototyping Fund established under section 804(d) of the National Defense Authorization Act for Fiscal Year 2016 (10 U.S.C. 2302 note); or 
(2)credited to a military-department specific fund established under section 804(d)(2) of the National Defense Authorization Act for Fiscal Year 2016 (as amended by section 897 of the National Defense Authorization Act for Fiscal Year 2017). 8115.None of the funds made available by this Act may be used for Government Travel Charge Card expenses by military or civilian personnel of the Department of Defense for gaming, or for entertainment that includes topless or nude entertainers or participants, as prohibited by Department of Defense FMR, Volume 9, Chapter 3 and Department of Defense Instruction 1015.10 (enclosure 3, 14a and 14b). 
8116.Notwithstanding any other provision of law, from funds made available to the Department of Defense in title II of this Act under the heading Operation and Maintenance, Defense-Wide, $15,000,000 shall be available for a project in a country designated by the Secretary of Defense: Provided, That in furtherance of the project, the Department of Defense is authorized to acquire services, including services performed pursuant to a grant agreement, from another Federal agency, on an advance of funds or reimbursable basis: Provided further, That an order for services placed under this section is deemed to be an obligation in the same manner that a similar order placed under a contract with a private contractor is an obligation. 
8117.None of the funds appropriated by this Act may be made available to deliver F–35 air vehicles or any other F–35 weapon system equipment to the Republic of Turkey, except in accordance with section 1245 of the National Defense Authorization Act for Fiscal Year 2020.(Including Transfer of Funds) 8118.Of the amounts appropriated in this Act, the Secretary of Defense may use up to $82,046,000 under the heading Operation and Maintenance, Defense-Wide, and up to $44,001,000 under the heading Research, Development, Test and Evaluation, Defense-Wide to develop, replace, and sustain Federal Government security and suitability background investigation information technology systems of the Office of Personnel Management or other Federal agency responsible for conducting such investigations: Provided, That the Secretary may transfer additional amounts into these headings or into Procurement, Defense-Wide using established reprogramming procedures prescribed in the Department of Defense Financial Management Regulation 7000.14, Volume 3, Chapter 6, dated September 2015: Provided further, That such funds shall supplement, not supplant any other amounts made available to other Federal agencies for such purposes. 
8119. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network is designed to block access to pornography websites. (b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities, or for any activity necessary for the national defense, including intelligence activities. 
8120.Notwithstanding any other provision of law, any transfer of funds appropriated or otherwise made available by this Act to the Global Engagement Center established by section 1287 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 22 U.S.C. 2656 note) shall be made in accordance with section 8005 or 9002 of this Act, as applicable, but only after the amount so transferred exceeds $20,000,000, the amount appropriated in this Act for the Global Engagement Center. 8121.In addition to amounts provided elsewhere in this Act, there is appropriated $315,000,000, for an additional amount for Operation and Maintenance, Defense-Wide, to remain available until expended: Provided, That such funds shall only be available to the Secretary of Defense, acting through the Office of Economic Adjustment of the Department of Defense, or for transfer to the Secretary of Education, notwithstanding any other provision of law, to make grants, conclude cooperative agreements, or supplement other Federal funds to construct, renovate, repair, or expand elementary and secondary public schools on military installations in order to address capacity or facility condition deficiencies at such schools: Provided further, That in making such funds available, the Office of Economic Adjustment or the Secretary of Education shall give priority consideration to those military installations with schools having the most serious capacity or facility condition deficiencies as determined by the Secretary of Defense: Provided further, That as a condition of receiving funds under this section a local educational agency or State shall provide a matching share as described in the notice titled Department of Defense Program for Construction, Renovation, Repair or Expansion of Public Schools Located on Military Installations published by the Department of Defense in the Federal Register on September 9, 2011 (76 Fed. Reg. 55883 et seq.): Provided further, That these provisions apply to funds provided under this section, and to funds previously provided by Congress to construct, renovate, repair, or expand elementary and secondary public schools on military installations in order to address capacity or facility condition deficiencies at such schools to the extent such funds remain unobligated on the date of enactment of this section. 
8122.None of the funds made available by this Act may be used to carry out the closure or realignment of the United States Naval Station, Guantánamo Bay, Cuba. 8123.In carrying out the program described in the memorandum on the subject of Policy for Assisted Reproductive Services for the Benefit of Seriously or Severely Ill/Injured (Category II or III) Active Duty Service Members issued by the Assistant Secretary of Defense for Health Affairs on April 3, 2012, and the guidance issued to implement such memorandum, the Secretary of Defense shall apply such policy and guidance, except that— 
(1)the limitation on periods regarding embryo cryopreservation and storage set forth in part III(G) and in part IV(H) of such memorandum shall not apply; and (2)the term assisted reproductive technology shall include embryo cryopreservation and storage without limitation on the duration of such cryopreservation and storage. 
8124.None of the funds made available by this Act may be used to provide arms, training, or other assistance to the Azov Battalion. 8125.None of the funds provided for, or otherwise made available, in this or any other Act, may be obligated or expended by the Secretary of Defense to provide motorized vehicles, aviation platforms, munitions other than small arms and munitions appropriate for customary ceremonial honors, operational military units, or operational military platforms if the Secretary determines that providing such units, platforms, or equipment would undermine the readiness of such units, platforms, or equipment. 
8126.The Secretary of Defense may obligate and expend funds made available under this Act for procurement or for research, development, test and evaluation for the F–35 Joint Strike Fighter to modify up to six F–35 aircraft, including up to two F–35 aircraft of each variant, to a test configuration: Provided, That the Secretary of Defense shall, with the concurrence of the Secretary of the Air Force and the Secretary of the Navy, notify the congressional defense committees not fewer than 30 days prior to obligating and expending funds under this section: Provided further, That any transfer of funds pursuant to the authority provided in this section shall be made in accordance with section 8005 or 9002 of this Act, as appropriate, if applicable: Provided further, That aircraft referred to previously in this section are not additional to aircraft referred to in section 8135 of the Department of Defense Appropriations Act, 2019. 
8127.Amounts appropriated for Defense Health Program in this Act and hereafter may be obligated to make death gratuity payments, as authorized in subchapter II of chapter 75 of title 10, United States Code, if no appropriation for Military Personnel is available for obligation for such payments: Provided, That such obligations may subsequently be recorded against appropriations available for Military Personnel. 
8128. 
(a)None of the funds made available by this or any other Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to any corporation that has any unpaid Federal tax liability that has been assessed, for which all judicial and administrative remedies have been exhausted or have lapsed, and that is not being paid in a timely manner pursuant to an agreement with the authority responsible for collecting such tax liability, provided that the applicable Federal agency is aware of the unpaid Federal tax liability. (b)Subsection (a) shall not apply if the applicable Federal agency has considered suspension or debarment of the corporation described in such subsection and has made a determination that such suspension or debarment is not necessary to protect the interests of the Federal Government. 
8129.None of the funds made available by this Act may be used in contravention of— (1)Executive Order No. 13175 (65 Fed. Reg. 67249; relating to consultation and coordination with Indian Tribal governments); or 
(2)section 1501.2(d)(2) of title 40, Code of Federal Regulations. 8130.During fiscal year 2020, any advance billing for background investigation services and related services purchased from activities financed using Defense Working Capital Funds shall be excluded from the calculation of cumulative advance billings under section 2208(l)(3) of title 10, United States Code. 
8131.None of the funds appropriated or otherwise made available by this Act may be used to transfer the National Reconnaissance Office to the Space Force. 8132.The Secretary of Defense shall submit to the Committees on Appropriations the reports required by section 596 of the National Defense Authorization Act for Fiscal Year 2020. 
8133.Notwithstanding any other provision of this Act, to reflect savings due to favorable foreign exchange rates, the total amount appropriated in this Act is hereby reduced by $81,559,000. IXOverseas contingency operationsMilitary PersonnelMilitary Personnel, ArmyFor an additional amount for Military Personnel, Army, $2,743,132,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Military Personnel, NavyFor an additional amount for Military Personnel, Navy, $356,392,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Military Personnel, Marine CorpsFor an additional amount for Military Personnel, Marine Corps, $104,213,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Military Personnel, Air ForceFor an additional amount for Military Personnel, Air Force, $1,007,594,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Reserve Personnel, ArmyFor an additional amount for Reserve Personnel, Army, $34,812,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Reserve Personnel, NavyFor an additional amount for Reserve Personnel, Navy, $11,370,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Reserve Personnel, Marine CorpsFor an additional amount for Reserve Personnel, Marine Corps, $3,599,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Reserve Personnel, Air ForceFor an additional amount for Reserve Personnel, Air Force, $16,428,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.National Guard Personnel, ArmyFor an additional amount for National Guard Personnel, Army, $202,644,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.National Guard Personnel, Air ForceFor an additional amount for National Guard Personnel, Air Force, $5,624,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and MaintenanceOperation and Maintenance, ArmyFor an additional amount for Operation and Maintenance, Army, $20,092,038,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, NavyFor an additional amount for Operation and Maintenance, Navy, $8,772,379,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Marine CorpsFor an additional amount for Operation and Maintenance, Marine Corps, $1,109,791,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Air ForceFor an additional amount for Operation and Maintenance, Air Force, $10,359,379,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Defense-WideFor an additional amount for Operation and Maintenance, Defense-Wide, $7,803,193,000: Provided, That of the funds provided under this heading, not to exceed $225,000,000, to remain available until September 30, 2021, shall be for payments to reimburse key cooperating nations for logistical, military, and other support, including access, provided to United States military and stability operations in Afghanistan and to counter the Islamic State of Iraq and Syria: Provided further, That such reimbursement payments may be made in such amounts as the Secretary of Defense, with the concurrence of the Secretary of State, and in consultation with the Director of the Office of Management and Budget, may determine, based on documentation determined by the Secretary of Defense to adequately account for the support provided, and such determination is final and conclusive upon the accounting officers of the United States, and 15 days following written notification to the appropriate congressional committees: Provided further, That these funds may be used for the purpose of providing specialized training and procuring supplies and specialized equipment and providing such supplies and loaning such equipment on a non-reimbursable basis to coalition forces supporting United States military and stability operations in Afghanistan and to counter the Islamic State of Iraq and Syria, and 15 days following written notification to the appropriate congressional committees: Provided further, That these funds may be used to support the Government of Jordan in such amounts as the Secretary of Defense may determine, to enhance the ability of the armed forces of Jordan to increase or sustain security along its borders, upon 15 days prior written notification to the congressional defense committees outlining the amounts intended to be provided and the nature of the expenses incurred: Provided further, That of the funds provided under this heading, not to exceed $1,049,178,000 to remain available until September 30, 2021, shall be available to provide support and assistance to foreign security forces or other groups or individuals to conduct, support or facilitate counterterrorism, crisis response, or other Department of Defense security cooperation programs: Provided further, That the Secretary of Defense shall provide quarterly reports to the congressional defense committees on the use of funds provided in this paragraph: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Army ReserveFor an additional amount for Operation and Maintenance, Army Reserve, $37,592,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Navy ReserveFor an additional amount for Operation and Maintenance, Navy Reserve, $23,036,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Marine Corps ReserveFor an additional amount for Operation and Maintenance, Marine Corps Reserve, $8,707,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Air Force ReserveFor an additional amount for Operation and Maintenance, Air Force Reserve, $29,758,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Army National GuardFor an additional amount for Operation and Maintenance, Army National Guard, $83,291,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Air National GuardFor an additional amount for Operation and Maintenance, Air National Guard, $176,909,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Afghanistan Security Forces FundFor the Afghanistan Security Forces Fund, $4,199,978,000, to remain available until September 30, 2021: Provided, That such funds shall be available to the Secretary of Defense for the purpose of allowing the Commander, Combined Security Transition Command—Afghanistan, or the Secretary's designee, to provide assistance, with the concurrence of the Secretary of State, to the security forces of Afghanistan, including the provision of equipment, supplies, services, training, facility and infrastructure repair, renovation, construction, and funding: Provided further, That the Secretary of Defense may obligate and expend funds made available to the Department of Defense in this title for additional costs associated with existing projects previously funded with amounts provided under the heading Afghanistan Infrastructure Fund in prior Acts: Provided further, That such costs shall be limited to contract changes resulting from inflation, market fluctuation, rate adjustments, and other necessary contract actions to complete existing projects, and associated supervision and administration costs and costs for design during construction: Provided further, That the Secretary may not use more than $50,000,000 under the authority provided in this section: Provided further, That the Secretary shall notify in advance such contract changes and adjustments in annual reports to the congressional defense committees: Provided further, That the authority to provide assistance under this heading is in addition to any other authority to provide assistance to foreign nations: Provided further, That contributions of funds for the purposes provided herein from any person, foreign government, or international organization may be credited to this Fund, to remain available until expended, and used for such purposes: Provided further, That the Secretary of Defense shall notify the congressional defense committees in writing upon the receipt and upon the obligation of any contribution, delineating the sources and amounts of the funds received and the specific use of such contributions: Provided further, That the Secretary of Defense shall, not fewer than 15 days prior to obligating from this appropriation account, notify the congressional defense committees in writing of the details of any such obligation: Provided further, That the Secretary of Defense shall notify the congressional defense committees in writing and not fewer than 15 days prior to obligating funds for any proposed new projects or transfer of funds between budget sub-activity groups in excess of $20,000,000: Provided further, That the United States may accept equipment procured using funds provided under this heading in this or prior Acts that was transferred to the security forces of Afghanistan and returned by such forces to the United States: Provided further, That equipment procured using funds provided under this heading in this or prior Acts, and not yet transferred to the security forces of Afghanistan or transferred to the security forces of Afghanistan and returned by such forces to the United States, may be treated as stocks of the Department of Defense upon written notification to the congressional defense committees: Provided further, That of the funds provided under this heading, not less than $10,000,000 shall be for recruitment and retention of women in the Afghanistan National Security Forces, and the recruitment and training of female security personnel: Provided further, That funds appropriated under this heading and made available for the salaries and benefits of personnel of the Afghanistan Security Forces may only be used for personnel who are enrolled in the Afghanistan Personnel and Pay System: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Counter-ISIS Train and Equip FundFor the Counter-Islamic State of Iraq and Syria Train and Equip Fund, $1,195,000,000, to remain available until September 30, 2021: Provided, That such funds shall be available to the Secretary of Defense in coordination with the Secretary of State, to provide assistance, including training; equipment; logistics support, supplies, and services; stipends; infrastructure repair and renovation; construction for facility fortification and humane treatment; and sustainment, to foreign security forces, irregular forces, groups, or individuals participating, or preparing to participate in activities to counter the Islamic State of Iraq and Syria, and their affiliated or associated groups: Provided further, That these funds may be used in such amounts as the Secretary of Defense may determine to enhance the border security of nations adjacent to conflict areas including Jordan, Lebanon, Egypt, and Tunisia resulting from actions of the Islamic State of Iraq and Syria: Provided further, That amounts made available under this heading shall be available to provide assistance only for activities in a country designated by the Secretary of Defense, in coordination with the Secretary of State, as having a security mission to counter the Islamic State of Iraq and Syria, and following written notification to the congressional defense committees of such designation: Provided further, That the Secretary of Defense shall ensure that prior to providing assistance to elements of any forces or individuals, such elements or individuals are appropriately vetted, including at a minimum, assessing such elements for associations with terrorist groups or groups associated with the Government of Iran; and receiving commitments from such elements to promote respect for human rights and the rule of law: Provided further, That the Secretary of Defense shall, not fewer than 15 days prior to obligating from this appropriation account, notify the congressional defense committees in writing of the details of any such obligation: Provided further, That the Secretary of Defense may accept and retain contributions, including assistance in-kind, from foreign governments, including the Government of Iraq and other entities, to carry out assistance authorized under this heading: Provided further, That contributions of funds for the purposes provided herein from any foreign government or other entity may be credited to this Fund, to remain available until expended, and used for such purposes: Provided further, That the Secretary of Defense shall prioritize such contributions when providing any assistance for construction for facility fortification: Provided further, That the Secretary of Defense may waive a provision of law relating to the acquisition of items and support services or sections 40 and 40A of the Arms Export Control Act (22 U.S.C. 2780 and 2785) if the Secretary determines that such provision of law would prohibit, restrict, delay or otherwise limit the provision of such assistance and a notice of and justification for such waiver is submitted to the congressional defense committees, the Committees on Appropriations and Foreign Relations of the Senate and the Committees on Appropriations and Foreign Affairs of the House of Representatives: Provided further, That the United States may accept equipment procured using funds provided under this heading, or under the heading, Iraq Train and Equip Fund in prior Acts, that was transferred to security forces, irregular forces, or groups participating, or preparing to participate in activities to counter the Islamic State of Iraq and Syria and returned by such forces or groups to the United States, and such equipment may be treated as stocks of the Department of Defense upon written notification to the congressional defense committees: Provided further, That equipment procured using funds provided under this heading, or under the heading, Iraq Train and Equip Fund in prior Acts, and not yet transferred to security forces, irregular forces, or groups participating, or preparing to participate in activities to counter the Islamic State of Iraq and Syria may be treated as stocks of the Department of Defense when determined by the Secretary to no longer be required for transfer to such forces or groups and upon written notification to the congressional defense committees: Provided further, That the Secretary of Defense shall provide quarterly reports to the congressional defense committees on the use of funds provided under this heading, including, but not limited to, the number of individuals trained, the nature and scope of support and sustainment provided to each group or individual, the area of operations for each group, and the contributions of other countries, groups, or individuals: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.ProcurementAircraft Procurement, ArmyFor an additional amount for Aircraft Procurement, Army, $531,541,000, to remain available until September 30, 2022: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Missile Procurement, ArmyFor an additional amount for Missile Procurement, Army, $1,423,589,000, to remain available until September 30, 2022: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement of Weapons and Tracked Combat Vehicles, ArmyFor an additional amount for “Procurement of Weapons and Tracked Combat Vehicles, Army”, $346,306,000, to remain available until September 30, 2022: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement of Ammunition, ArmyFor an additional amount for Procurement of Ammunition, Army, $148,682,000, to remain available until September 30, 2022: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Other Procurement, ArmyFor an additional amount for Other Procurement, Army, $1,080,504,000, to remain available until September 30, 2022: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Aircraft Procurement, NavyFor an additional amount for Aircraft Procurement, Navy, $95,153,000, to remain available until September 30, 2022: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Weapons procurement, navyFor an additional amount for Weapons Procurement, Navy, $116,429,000, to remain available until September 30, 2022: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement of Ammunition, Navy and Marine CorpsFor an additional amount for Procurement of Ammunition, Navy and Marine Corps, $204,814,000, to remain available until September 30, 2022: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Other Procurement, NavyFor an additional amount for Other Procurement, Navy, $351,250,000, to remain available until September 30, 2022: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement, Marine CorpsFor an additional amount for Procurement, Marine Corps, $20,589,000, to remain available until September 30, 2022: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Aircraft Procurement, Air ForceFor an additional amount for Aircraft Procurement, Air Force, $851,310,000, to remain available until September 30, 2022: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Missile Procurement, Air ForceFor an additional amount for Missile Procurement, Air Force, $201,671,000, to remain available until September 30, 2022: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement of Ammunition, Air ForceFor an additional amount for Procurement of Ammunition, Air Force, $934,758,000, to remain available until September 30, 2022: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Other Procurement, Air ForceFor an additional amount for Other Procurement, Air Force, $3,748,801,000, to remain available until September 30, 2022: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement, Defense-WideFor an additional amount for Procurement, Defense-Wide, $438,064,000, to remain available until September 30, 2022: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.National Guard and Reserve Equipment AccountFor procurement of rotary-wing aircraft; combat, tactical and support vehicles; other weapons; and other procurement items for the reserve components of the Armed Forces, $1,300,000,000, to remain available for obligation until September 30, 2022: Provided, That the Chiefs of National Guard and Reserve components shall, not later than 30 days after enactment of this Act, individually submit to the congressional defense committees the modernization priority assessment for their respective National Guard or Reserve component: Provided further, That none of the funds made available by this paragraph may be used to procure manned fixed wing aircraft, or procure or modify missiles, munitions, or ammunition: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Research, Development, Test and EvaluationResearch, Development, Test and Evaluation, ArmyFor an additional amount for Research, Development, Test and Evaluation, Army, $147,304,000, to remain available until September 30, 2021: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Research, Development, Test and Evaluation, NavyFor an additional amount for Research, Development, Test and Evaluation, Navy, $164,410,000, to remain available until September 30, 2021: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Research, Development, Test and Evaluation, Air ForceFor an additional amount for Research, Development, Test and Evaluation, Air Force, $128,248,000, to remain available until September 30, 2021: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Research, Development, Test and Evaluation, Defense-WideFor an additional amount for Research, Development, Test and Evaluation, Defense-Wide, $394,260,000, to remain available until September 30, 2021: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Revolving and Management FundsDefense Working Capital FundsFor an additional amount for Defense Working Capital Funds, $20,100,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Other Department of Defense ProgramsDefense Health ProgramFor an additional amount for Defense Health Program, $347,746,000, which shall be for operation and maintenance: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Drug Interdiction and Counter-Drug Activities, DefenseFor an additional amount for Drug Interdiction and Counter-Drug Activities, Defense, $153,100,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Office of the Inspector GeneralFor an additional amount for the Office of the Inspector General, $24,254,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.GENERAL PROVISIONS—THIS TITLE 
9001.Notwithstanding any other provision of law, funds made available in this title are in addition to amounts appropriated or otherwise made available for the Department of Defense for fiscal year 2020.(including transfer of funds) 9002.Upon the determination of the Secretary of Defense that such action is necessary in the national interest, the Secretary may, with the approval of the Office of Management and Budget, transfer up to $2,000,000,000 between the appropriations or funds made available to the Department of Defense in this title: Provided, That the Secretary shall notify the Congress promptly of each transfer made pursuant to the authority in this section: Provided further, That the authority provided in this section is in addition to any other transfer authority available to the Department of Defense and is subject to the same terms and conditions as the authority provided in section 8005 of this Act. 
9003.Supervision and administration costs and costs for design during construction associated with a construction project funded with appropriations available for operation and maintenance or the Afghanistan Security Forces Fund provided in this Act and executed in direct support of overseas contingency operations in Afghanistan, may be obligated at the time a construction contract is awarded: Provided, That, for the purpose of this section, supervision and administration costs and costs for design during construction include all in-house Government costs. 
9004.From funds made available in this title, the Secretary of Defense may purchase for use by military and civilian employees of the Department of Defense in the United States Central Command area of responsibility: (1) passenger motor vehicles up to a limit of $75,000 per vehicle; and (2) heavy and light armored vehicles for the physical security of personnel or for force protection purposes up to a limit of $450,000 per vehicle, notwithstanding price or other limitations applicable to the purchase of passenger carrying vehicles. 9005.Not to exceed $5,000,000 of the amounts appropriated by this title under the heading Operation and Maintenance, Army may be used, notwithstanding any other provision of law, to fund the Commanders' Emergency Response Program (CERP), for the purpose of enabling military commanders in Afghanistan to respond to urgent, small-scale, humanitarian relief and reconstruction requirements within their areas of responsibility: Provided, That each project (including any ancillary or related elements in connection with such project) executed under this authority shall not exceed $2,000,000: Provided further, That not later than 45 days after the end of each 6 months of the fiscal year, the Secretary of Defense shall submit to the congressional defense committees a report regarding the source of funds and the allocation and use of funds during that 6-month period that were made available pursuant to the authority provided in this section or under any other provision of law for the purposes described herein: Provided further, That, not later than 30 days after the end of each fiscal year quarter, the Army shall submit to the congressional defense committees quarterly commitment, obligation, and expenditure data for the CERP in Afghanistan: Provided further, That, not less than 15 days before making funds available pursuant to the authority provided in this section or under any other provision of law for the purposes described herein for a project with a total anticipated cost for completion of $500,000 or more, the Secretary shall submit to the congressional defense committees a written notice containing each of the following: 
(1)The location, nature and purpose of the proposed project, including how the project is intended to advance the military campaign plan for the country in which it is to be carried out. (2)The budget, implementation timeline with milestones, and completion date for the proposed project, including any other CERP funding that has been or is anticipated to be contributed to the completion of the project. 
(3)A plan for the sustainment of the proposed project, including the agreement with either the host nation, a non-Department of Defense agency of the United States Government or a third-party contributor to finance the sustainment of the activities and maintenance of any equipment or facilities to be provided through the proposed project. 9006.Funds available to the Department of Defense for operation and maintenance may be used, notwithstanding any other provision of law, to provide supplies, services, transportation, including airlift and sealift, and other logistical support to allied forces participating in a combined operation with the armed forces of the United States and coalition forces supporting military and stability operations in Afghanistan and to counter the Islamic State of Iraq and Syria: Provided, That the Secretary of Defense shall provide quarterly reports to the congressional defense committees regarding support provided under this section. 
9007.None of the funds appropriated or otherwise made available by this or any other Act shall be obligated or expended by the United States Government for a purpose as follows: (1)To establish any military installation or base for the purpose of providing for the permanent stationing of United States Armed Forces in Iraq. 
(2)To exercise United States control over any oil resource of Iraq. (3)To establish any military installation or base for the purpose of providing for the permanent stationing of United States Armed Forces in Afghanistan. 
9008.None of the funds made available in this Act may be used in contravention of the following laws enacted or regulations promulgated to implement the United Nations Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment (done at New York on December 10, 1984): (1)Section 2340A of title 18, United States Code. 
(2)Section 2242 of the Foreign Affairs Reform and Restructuring Act of 1998 (division G of Public Law 105–277; 112 Stat. 2681–822; 8 U.S.C. 1231 note) and regulations prescribed thereto, including regulations under part 208 of title 8, Code of Federal Regulations, and part 95 of title 22, Code of Federal Regulations. (3)Sections 1002 and 1003 of the Department of Defense, Emergency Supplemental Appropriations to Address Hurricanes in the Gulf of Mexico, and Pandemic Influenza Act, 2006 (Public Law 109–148). 
9009.None of the funds provided for the Afghanistan Security Forces Fund (ASFF) may be obligated prior to the approval of a financial and activity plan by the Afghanistan Resources Oversight Council (AROC) of the Department of Defense: Provided, That the AROC must approve the requirement and acquisition plan for any service requirements in excess of $50,000,000 annually and any non-standard equipment requirements in excess of $100,000,000 using ASFF:  Provided further, That the Department of Defense must certify to the congressional defense committees that the AROC has convened and approved a process for ensuring compliance with the requirements in the preceding proviso and accompanying report language for the ASFF. 
9010.Funds made available in this title to the Department of Defense for operation and maintenance may be used to purchase items having an investment unit cost of not more than $250,000: Provided, That, upon determination by the Secretary of Defense that such action is necessary to meet the operational requirements of a Commander of a Combatant Command engaged in contingency operations overseas, such funds may be used to purchase items having an investment item unit cost of not more than $500,000. 
9011.Up to $500,000,000 of funds appropriated by this Act for the Defense Security Cooperation Agency in Operation and Maintenance, Defense-Wide may be used to provide assistance to the Government of Jordan to support the armed forces of Jordan and to enhance security along its borders. 9012.None of the funds made available by this Act under the heading Counter-ISIS Train and Equip Fund may be used to procure or transfer man-portable air defense systems. 
9013.Of the amounts appropriated in this title under the heading Operation and Maintenance, Defense-Wide, for the Defense Security Cooperation Agency, $250,000,000, of which $125,000,000, to remain available until September 30, 2020, shall be for the Ukraine Security Assistance Initiative: Provided, That such funds shall be available to the Secretary of Defense, in coordination with the Secretary of State, to provide assistance, including training; equipment; lethal assistance; logistics support, supplies and services; sustainment; and intelligence support to the military and national security forces of Ukraine, and for replacement of any weapons or articles provided to the Government of Ukraine from the inventory of the United States: Provided further, That of the amounts made available in this section, $50,000,000 shall be available only for lethal assistance described in paragraphs (2) and (3) of section 1250(b) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92): Provided further, That the Secretary of Defense shall, not less than 15 days prior to obligating funds provided under this heading, notify the congressional defense committees in writing of the details of any such obligation: Provided further, That the Secretary of Defense shall, not less than 90 days after such notification is made, inform such committees if such funds have not been obligated and the reasons therefor: Provided further, That the United States may accept equipment procured using funds provided under this heading in this or prior Acts that was transferred to the security forces of Ukraine and returned by such forces to the United States: Provided further, That equipment procured using funds provided under this heading in this or prior Acts, and not yet transferred to the military or National Security Forces of Ukraine or returned by such forces to the United States, may be treated as stocks of the Department of Defense upon written notification to the congressional defense committees: Provided further, That amounts made available by this section are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
9014.Funds appropriated in this title shall be available for replacement of funds for items provided to the Government of Ukraine from the inventory of the United States to the extent specifically provided for in section 9013 of this Act. 9015.None of the funds made available by this Act under section 9013 may be used to procure or transfer man-portable air defense systems. 
9016.Equipment procured using funds provided in prior Acts under the heading Counterterrorism Partnerships Fund for the program authorized by section 1209 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291), and not yet transferred to authorized recipients may be transferred to foreign security forces, irregular forces, groups, or individuals, authorized to receive assistance using amounts provided under the heading Counter-ISIS Train and Equip Fund in this Act: Provided, That such equipment may be transferred 15 days following written notification to the congressional defense committees. 
9017. 
(a)None of the funds appropriated or otherwise made available by this Act under the heading Operation and Maintenance, Defense-Wide for payments under section 1233 of Public Law 110–181 for reimbursement to the Government of Pakistan may be made available unless the Secretary of Defense, in coordination with the Secretary of State, certifies to the congressional defense committees that the Government of Pakistan is— (1)cooperating with the United States in counterterrorism efforts against the Haqqani Network, the Quetta Shura Taliban, Lashkar e-Tayyiba, Jaish-e-Mohammed, Al Qaeda, and other domestic and foreign terrorist organizations, including taking steps to end support for such groups and prevent them from basing and operating in Pakistan and carrying out cross border attacks into neighboring countries; 
(2)not supporting terrorist activities against United States or coalition forces in Afghanistan, and Pakistan's military and intelligence agencies are not intervening extra-judicially into political and judicial processes in Pakistan; (3)dismantling improvised explosive device (IED) networks and interdicting precursor chemicals used in the manufacture of IEDs; 
(4)preventing the proliferation of nuclear-related material and expertise; (5)implementing policies to protect judicial independence and due process of law; 
(6)issuing visas in a timely manner for United States visitors engaged in counterterrorism efforts and assistance programs in Pakistan; and (7)providing humanitarian organizations access to detainees, internally displaced persons, and other Pakistani civilians affected by the conflict. 
(b)The Secretary of Defense, in coordination with the Secretary of State, may waive the restriction in subsection (a) on a case-by-case basis by certifying in writing to the congressional defense committees that it is in the national security interest to do so: Provided, That if the Secretary of Defense, in coordination with the Secretary of State, exercises such waiver authority, the Secretaries shall report to the congressional defense committees on both the justification for the waiver and on the requirements of this section that the Government of Pakistan was not able to meet: Provided further, That such report may be submitted in classified form if necessary. (including transfer of funds)  
9018.In addition to amounts otherwise made available in this Act, $250,000,000 is hereby appropriated to the Department of Defense and made available for transfer only to the operation and maintenance, military personnel, and procurement accounts, to improve near-term intelligence, surveillance, and reconnaissance capabilities and related processing, exploitation, and dissemination functions of the Department of Defense: Provided, That the transfer authority provided in this section is in addition to any other transfer authority provided elsewhere in this Act: Provided further, That not later than 30 days prior to exercising the transfer authority provided in this section, the Secretary of Defense shall submit a report to the congressional defense committees on the proposed uses of these funds: Provided further, That the funds provided in this section may not be transferred to any program, project, or activity specifically limited or denied by this Act: Provided further, That such funds may not be obligated for new start efforts: Provided further, That amounts made available by this section are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the authority to provide funding under this section shall terminate on September 30, 2020. 
9019.None of the funds made available by this Act may be used with respect to Syria in contravention of the War Powers Resolution (50 U.S.C. 1541 et seq.), including for the introduction of United States armed or military forces into hostilities in Syria, into situations in Syria where imminent involvement in hostilities is clearly indicated by the circumstances, or into Syrian territory, airspace, or waters while equipped for combat, in contravention of the congressional consultation and reporting requirements of sections 3 and 4 of that law (50 U.S.C. 1542 and 1543). 9020.None of the funds in this Act may be made available for the transfer of additional C–130 cargo aircraft to the Afghanistan National Security Forces or the Afghanistan Air Force until the Department of Defense provides a report to the congressional defense committees of the Afghanistan Air Force’s medium airlift requirements. The report should identify Afghanistan’s ability to utilize and maintain existing medium lift aircraft in the inventory and the best alternative platform, if necessary, to provide additional support to the Afghanistan Air Force’s current medium airlift capacity. 
9021.Funds available for the Afghanistan Security Forces Fund may be used to provide limited training, equipment, and other assistance that would otherwise be prohibited by 10 U.S.C. 362 to a unit of the security forces of Afghanistan only if the Secretary certifies to the congressional defense committees, within 30 days of a decision to provide such assistance, that (1) a denial of such assistance would present significant risk to U.S. or coalition forces or significantly undermine United States national security objectives in Afghanistan; and (2) the Secretary has sought a commitment by the Government of Afghanistan to take all necessary corrective steps: Provided, That such certification shall be accompanied by a report describing: (1) the information relating to the gross violation of human rights; (2) the circumstances that necessitated the provision of such assistance; (3) the Afghan security force unit involved; (4) the assistance provided and the assistance withheld; and (5) the corrective steps to be taken by the Government of Afghanistan: Provided further, That every 120 days after the initial report an additional report shall be submitted detailing the status of any corrective steps taken by the Government of Afghanistan: Provided further, That if the Government of Afghanistan has not initiated necessary corrective steps within one year of the certification, the authority under this section to provide assistance to such unit shall no longer apply: Provided further, That the Secretary shall submit a report to such committees detailing the final disposition of the case by the Government of Afghanistan. 
9022.None of the funds made available by this Act may be made available for any member of the Taliban except to support a reconciliation activity that includes the participation of members of the Government of Afghanistan, does not restrict the participation of women, and is authorized by section 1218 of the National Defense Authorization Act for Fiscal Year 2020.(rescissions) 9023.Of the funds appropriated in Department of Defense Appropriations Acts, the following funds are hereby rescinded from the following accounts and programs in the specified amounts: Provided, That such amounts are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: 
Weapons and Tracked Combat Vehicles, Army, 2018/2020, $30,000,000; Aircraft Procurement, Air Force, 2018/2020, $32,300,000; 
Operation and Maintenance, Defense-Wide: DSCA Security Cooperation, 2019/2020, $55,000,000; Operation and Maintenance, Defense-Wide: Coalition Support Fund, 2019/2020, $30,000,000; 
Afghanistan Security Forces Fund, 2019/2020, $396,000,000; Counter-ISIS Train and Equip Fund, 2019/2020, $450,000,000; 
Missile Procurement, Army, 2019/2021, $13,176,000; Weapons and Tracked Combat Vehicles, Army, 2019/2021, $52,477,000; 
Other Procurement, Army, 2019/2021, $8,750,000; Procurement of Ammunition, Navy and Marine Corps, 2019/2021, $16,574,000; 
Aircraft Procurement, Air Force, 2019/2021, $24,713,000; and Missile Procurement, Air Force, 2019/2021, $25,752,000. 
9024.Nothing in this Act may be construed as authorizing the use of force against Iran. XNATURAL DISASTER RELIEFOPERATION AND MAINTENANCEOperation and Maintenance, NavyFor an additional amount for Operation and Maintenance, Navy, $427,000,000, for necessary expenses related to the consequences of Hurricanes Michael and Florence and flooding and earthquakes occurring in fiscal year 2019: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Marine CorpsFor an additional amount for Operation and Maintenance, Marine Corps, $394,000,000, for necessary expenses related to the consequences of Hurricanes Michael and Florence and flooding and earthquakes occurring in fiscal year 2019: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Air ForceFor an additional amount for Operation and Maintenance, Air Force, $110,000,000, for necessary expenses related to the consequences of Hurricanes Michael and Florence and flooding and earthquakes occurring in fiscal year 2019: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Army National GuardFor an additional amount for Operation and Maintenance, Army National Guard, $45,700,000, for necessary expenses related to the consequences of Hurricanes Michael and Florence and flooding and earthquakes occurring in fiscal year 2019: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.PROCUREMENTOther Procurement, NavyFor an additional amount for Other Procurement, Navy $75,015,000, for necessary expenses related to the consequences of Hurricanes Michael and Florence and flooding and earthquakes occurring in fiscal year 2019: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement, Marine CorpsFor an additional amount for Procurement, Marine Corps $73,323,000, for necessary expenses related to the consequences of Hurricanes Michael and Florence and flooding and earthquakes occurring in fiscal year 2019: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Aircraft Procurement, Air ForceFor an additional amount for Aircraft Procurement, Air Force $204,448,000, for necessary expenses related to the consequences of Hurricanes Michael and Florence and flooding and earthquakes occurring in fiscal year 2019: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Other Procurement, Air ForceFor an additional amount for Other Procurement, Air Force $77,974,000, for necessary expenses related to the consequences of Hurricanes Michael and Florence and flooding and earthquakes occurring in fiscal year 2019: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Research, Development, Test and Evaluation, NavyFor an additional amount for Research, Development, Test and Evaluation, Navy $130,444,000, for necessary expenses related to the consequences of Hurricanes Michael and Florence and flooding and earthquakes occurring in fiscal year 2019: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.REVOLVING AND MANAGEMENT FUNDSDefense Working Capital FundsFor an additional amount for Defense Working Capital Funds for the Navy Working Capital Fund, $233,500,000, for necessary expenses related to the consequences of Hurricanes Michael and Florence and flooding and earthquakes occurring in fiscal year 2019: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.GENERAL PROVISION—THIS TITLE 
10001.Notwithstanding any other provision of law, funds made available under each heading in this title shall only be used for the purposes specifically described under that heading.This division may be cited as the Department of Defense Appropriations Act, 2020. BCommerce, Justice, Science, and Related Agencies Appropriations Act, 2020 IDepartment of CommerceInternational Trade AdministrationOperations and administrationFor necessary expenses for international trade activities of the Department of Commerce provided for by law, to carry out activities associated with facilitating, attracting, and retaining business investment in the United States, and for engaging in trade promotional activities abroad, including expenses of grants and cooperative agreements for the purpose of promoting exports of United States firms, without regard to sections 3702 and 3703 of title 44, United States Code; full medical coverage for dependent members of immediate families of employees stationed overseas and employees temporarily posted overseas; travel and transportation of employees of the International Trade Administration between two points abroad, without regard to section 40118 of title 49, United States Code; employment of citizens of the United States and aliens by contract for services; rental of space abroad for periods not exceeding 10 years, and expenses of alteration, repair, or improvement; purchase or construction of temporary demountable exhibition structures for use abroad; payment of tort claims, in the manner authorized in the first paragraph of section 2672 of title 28, United States Code, when such claims arise in foreign countries; not to exceed $294,300 for official representation expenses abroad; purchase of passenger motor vehicles for official use abroad, not to exceed $45,000 per vehicle; obtaining insurance on official motor vehicles; and rental of tie lines, $521,250,000, of which $70,000,000 shall remain available until September 30, 2021: Provided, That $11,000,000 is to be derived from fees to be retained and used by the International Trade Administration, notwithstanding section 3302 of title 31, United States Code: Provided further, That, of amounts provided under this heading, not less than $16,400,000 shall be for China antidumping and countervailing duty enforcement and compliance activities:  Provided further, That the provisions of the first sentence of section 105(f) and all of section 108(c) of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2455(f) and 2458(c)) shall apply in carrying out these activities; and that for the purpose of this Act, contributions under the provisions of the Mutual Educational and Cultural Exchange Act of 1961 shall include payment for assessments for services provided as part of these activities.Bureau of Industry and SecurityOperations and AdministrationFor necessary expenses for export administration and national security activities of the Department of Commerce, including costs associated with the performance of export administration field activities both domestically and abroad; full medical coverage for dependent members of immediate families of employees stationed overseas; employment of citizens of the United States and aliens by contract for services abroad; payment of tort claims, in the manner authorized in the first paragraph of section 2672 of title 28, United States Code, when such claims arise in foreign countries; not to exceed $13,500 for official representation expenses abroad; awards of compensation to informers under the Export Control Reform Act of 2018 (subtitle B of title XVII of the John S. McCain National Defense Authorization Act for Fiscal Year 2019; Public Law 115–232; 132 Stat. 2208; 50 U.S.C. 4801 et seq.), and as authorized by section 1(b) of the Act of June 15, 1917 (40 Stat. 223; 22 U.S.C. 401(b)); and purchase of passenger motor vehicles for official use and motor vehicles for law enforcement use with special requirement vehicles eligible for purchase without regard to any price limitation otherwise established by law, $127,652,000, to remain available until expended: Provided, That the provisions of the first sentence of section 105(f) and all of section 108(c) of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2455(f) and 2458(c)) shall apply in carrying out these activities: Provided further, That payments and contributions collected and accepted for materials or services provided as part of such activities may be retained for use in covering the cost of such activities, and for providing information to the public with respect to the export administration and national security activities of the Department of Commerce and other export control programs of the United States and other governments.Economic development administrationEconomic development assistance programsFor grants for economic development assistance as provided by the Public Works and Economic Development Act of 1965, for trade adjustment assistance, and for grants authorized by sections 27 and 28 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3722 and 3723), $292,500,000, to remain available until expended, of which $33,000,000 shall be for grants under such section 27 and $2,000,000 shall be for grants under such section 28.Salaries and ExpensesFor necessary expenses of administering the economic development assistance programs as provided for by law, $40,500,000: Provided, That these funds may be used to monitor projects approved pursuant to title I of the Public Works Employment Act of 1976, title II of the Trade Act of 1974, sections 27 and 28 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3722 and 3723), and the Community Emergency Drought Relief Act of 1977.Minority business development agencyMinority business developmentFor necessary expenses of the Department of Commerce in fostering, promoting, and developing minority business enterprises, including expenses of grants, contracts, and other agreements with public or private organizations, $42,000,000, of which not more than $15,500,000 shall be available for overhead expenses, including salaries and expenses, rent, utilities, and information technology services.Economic and Statistical AnalysisSalaries and expensesFor necessary expenses, as authorized by law, of economic and statistical analysis programs of the Department of Commerce, $107,990,000, to remain available until September 30, 2021.Bureau of the CensusCurrent surveys and programsFor necessary expenses for collecting, compiling, analyzing, preparing, and publishing statistics, provided for by law, $274,000,000: Provided, That, from amounts provided herein, funds may be used for promotion, outreach, and marketing activities.Periodic censuses and programs(including transfer of funds)For necessary expenses for collecting, compiling, analyzing, preparing, and publishing statistics for periodic censuses and programs provided for by law, $7,284,319,000, to remain available until September 30, 2021: Provided, That, from amounts provided herein, funds may be used for promotion, outreach, and marketing activities: Provided further, That within the amounts appropriated, $3,556,000 shall be transferred to the Office of Inspector General account for activities associated with carrying out investigations and audits related to the Bureau of the Census: Provided further, That of the amount provided under this heading, $2,500,000,000 is designated by the Congress as being for the 2020 Census pursuant to section 251(b)(2)(G) of the Balanced Budget and Emergency Deficit Control Act of 1985.National telecommunications and information administrationSalaries and expensesFor necessary expenses, as provided for by law, of the National Telecommunications and Information Administration (NTIA), $40,441,000, to remain available until September 30, 2021: Provided, That, notwithstanding 31 U.S.C. 1535(d), the Secretary of Commerce shall charge Federal agencies for costs incurred in spectrum management, analysis, operations, and related services, and such fees shall be retained and used as offsetting collections for costs of such spectrum services, to remain available until expended: Provided further, That the Secretary of Commerce is authorized to retain and use as offsetting collections all funds transferred, or previously transferred, from other Government agencies for all costs incurred in telecommunications research, engineering, and related activities by the Institute for Telecommunication Sciences of NTIA, in furtherance of its assigned functions under this paragraph, and such funds received from other Government agencies shall remain available until expended.Public telecommunications facilities, planning and constructionFor the administration of prior-year grants, recoveries and unobligated balances of funds previously appropriated are available for the administration of all open grants until their expiration.United States patent and trademark officeSalaries and expenses(including transfers of funds)For necessary expenses of the United States Patent and Trademark Office (USPTO) provided for by law, including defense of suits instituted against the Under Secretary of Commerce for Intellectual Property and Director of the USPTO, $3,450,681,000, to remain available until expended: Provided, That the sum herein appropriated from the general fund shall be reduced as offsetting collections of fees and surcharges assessed and collected by the USPTO under any law are received during fiscal year 2020, so as to result in a fiscal year 2020 appropriation from the general fund estimated at $0: Provided further, That during fiscal year 2020, should the total amount of such offsetting collections be less than $3,450,681,000, this amount shall be reduced accordingly: Provided further, That any amount received in excess of $3,450,681,000 in fiscal year 2020 and deposited in the Patent and Trademark Fee Reserve Fund shall remain available until expended: Provided further, That the Director of USPTO shall submit a spending plan to the Committees on Appropriations of the House of Representatives and the Senate for any amounts made available by the preceding proviso and such spending plan shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That any amounts reprogrammed in accordance with the preceding proviso shall be transferred to the United States Patent and Trademark Office Salaries and Expenses account: Provided further, That from amounts provided herein, not to exceed $900 shall be made available in fiscal year 2020 for official reception and representation expenses: Provided further, That in fiscal year 2020 from the amounts made available for Salaries and Expenses for the USPTO, the amounts necessary to pay (1) the difference between the percentage of basic pay contributed by the USPTO and employees under section 8334(a) of title 5, United States Code, and the normal cost percentage (as defined by section 8331(17) of that title) as provided by the Office of Personnel Management (OPM) for USPTO's specific use, of basic pay, of employees subject to subchapter III of chapter 83 of that title, and (2) the present value of the otherwise unfunded accruing costs, as determined by OPM for USPTO's specific use of post-retirement life insurance and post-retirement health benefits coverage for all USPTO employees who are enrolled in Federal Employees Health Benefits (FEHB) and Federal Employees Group Life Insurance (FEGLI), shall be transferred to the Civil Service Retirement and Disability Fund, the FEGLI Fund, and the Employees FEHB Fund, as appropriate, and shall be available for the authorized purposes of those accounts: Provided further, That any differences between the present value factors published in OPM's yearly 300 series benefit letters and the factors that OPM provides for USPTO's specific use shall be recognized as an imputed cost on USPTO's financial statements, where applicable: Provided further, That, notwithstanding any other provision of law, all fees and surcharges assessed and collected by USPTO are available for USPTO only pursuant to section 42(c) of title 35, United States Code, as amended by section 22 of the Leahy-Smith America Invents Act (Public Law 112–29): Provided further, That within the amounts appropriated, $2,000,000 shall be transferred to the Office of Inspector General account for activities associated with carrying out investigations and audits related to the USPTO.National institute of standards and technologyScientific and technical research and services(including transfer of funds)For necessary expenses of the National Institute of Standards and Technology (NIST), $754,000,000, to remain available until expended, of which not to exceed $9,000,000 may be transferred to the Working Capital Fund: Provided, That not to exceed $5,000 shall be for official reception and representation expenses: Provided further, That NIST may provide local transportation for summer undergraduate research fellowship program participants.Industrial technology servicesFor necessary expenses for industrial technology services, $162,000,000, to remain available until expended, of which $146,000,000 shall be for the Hollings Manufacturing Extension Partnership, and of which $16,000,000 shall be for the National Network for Manufacturing Innovation (also known as Manufacturing USA).Construction of Research FacilitiesFor construction of new research facilities, including architectural and engineering design, and for renovation and maintenance of existing facilities, not otherwise provided for the National Institute of Standards and Technology, as authorized by sections 13 through 15 of the National Institute of Standards and Technology Act (15 U.S.C. 278c–278e), $118,000,000, to remain available until expended: Provided, That the Secretary of Commerce shall include in the budget justification materials that the Secretary submits to Congress in support of the Department of Commerce budget (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) an estimate for each National Institute of Standards and Technology construction project having a total multi-year program cost of more than $5,000,000, and simultaneously the budget justification materials shall include an estimate of the budgetary requirements for each such project for each of the 5 subsequent fiscal years.National oceanic and atmospheric administrationOperations, research, and facilities(including transfer of funds)For necessary expenses of activities authorized by law for the National Oceanic and Atmospheric Administration, including maintenance, operation, and hire of aircraft and vessels; pilot programs for state-led fisheries management, notwithstanding any other provision of law; grants, contracts, or other payments to nonprofit organizations for the purposes of conducting activities pursuant to cooperative agreements; and relocation of facilities, $3,763,939,000, to remain available until September 30, 2021: Provided, That fees and donations received by the National Ocean Service for the management of national marine sanctuaries may be retained and used for the salaries and expenses associated with those activities, notwithstanding section 3302 of title 31, United States Code: Provided further, That in addition, $174,774,000 shall be derived by transfer from the fund entitled Promote and Develop Fishery Products and Research Pertaining to American Fisheries, which shall only be used for fishery activities related to the Saltonstall-Kennedy Grant Program; Fisheries Data Collections, Surveys and Assessments; and Interjurisdictional Fisheries Grants: Provided further, That not to exceed $62,070,000 shall be for payment to the Department of Commerce Working Capital Fund: Provided further, That of the $3,956,213,000 provided for in direct obligations under this heading, $3,763,939,000 is appropriated from the general fund, $174,774,000 is provided by transfer, and $17,500,000 is derived from recoveries of prior year obligations: Provided further, That any deviation from the amounts designated for specific activities in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act), or any use of deobligated balances of funds provided under this heading in previous years, shall be subject to the procedures set forth in section 505 of this Act: Provided further, That in addition, for necessary retired pay expenses under the Retired Serviceman's Family Protection and Survivor Benefits Plan, and for payments for the medical care of retired personnel and their dependents under the Dependents' Medical Care Act (10 U.S.C. ch. 55), such sums as may be necessary: Provided further, That the Administrator of the National Oceanic and Atmospheric Administration submit to Congress a report on existing supercomputing capacity and needs of the Administration and on the incremental improvement to operational weather forecasts that would result from a significant investment in additional compute capacity.Procurement, acquisition and construction(including transfer of funds)For procurement, acquisition and construction of capital assets, including alteration and modification costs, of the National Oceanic and Atmospheric Administration, $1,530,890,000, to remain available until September 30, 2022, except that funds provided for acquisition and construction of vessels and construction of facilities shall remain available until expended: Provided, That of the $1,543,890,000 provided for in direct obligations under this heading, $1,530,890,000 is appropriated from the general fund and $13,000,000 is provided from recoveries of prior year obligations: Provided further, That any deviation from the amounts designated for specific activities in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act), or any use of deobligated balances of funds provided under this heading in previous years, shall be subject to the procedures set forth in section 505 of this Act: Provided further, That the Secretary of Commerce shall include in budget justification materials that the Secretary submits to Congress in support of the Department of Commerce budget (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) an estimate for each National Oceanic and Atmospheric Administration procurement, acquisition or construction project having a total of more than $5,000,000 and simultaneously the budget justification shall include an estimate of the budgetary requirements for each such project for each of the 5 subsequent fiscal years: Provided further, That, within the amounts appropriated, $1,302,000 shall be transferred to the Office of Inspector General account for activities associated with carrying out investigations and audits related to satellite procurement, acquisition and construction.Pacific coastal salmon recoveryFor necessary expenses associated with the restoration of Pacific salmon populations, $65,000,000, to remain available until September 30, 2021: Provided, That, of the funds provided herein, the Secretary of Commerce may issue grants to the States of Washington, Oregon, Idaho, Nevada, California, and Alaska, and to the Federally recognized tribes of the Columbia River and Pacific Coast (including Alaska), for projects necessary for conservation of salmon and steelhead populations that are listed as threatened or endangered, or that are identified by a State as at-risk to be so listed, for maintaining populations necessary for exercise of tribal treaty fishing rights or native subsistence fishing, or for conservation of Pacific coastal salmon and steelhead habitat, based on guidelines to be developed by the Secretary of Commerce: Provided further, That all funds shall be allocated based on scientific and other merit principles and shall not be available for marketing activities: Provided further, That funds disbursed to States shall be subject to a matching requirement of funds or documented in-kind contributions of at least 33 percent of the Federal funds.Fishermen's contingency fundFor carrying out the provisions of title IV of Public Law 95–372, not to exceed $349,000, to be derived from receipts collected pursuant to that Act, to remain available until expended.Fisheries finance program accountSubject to section 502 of the Congressional Budget Act of 1974, during fiscal year 2020, obligations of direct loans may not exceed $24,000,000 for Individual Fishing Quota loans and not to exceed $100,000,000 for traditional direct loans as authorized by the Merchant Marine Act of 1936.Departmental ManagementSalaries and ExpensesFor necessary expenses for the management of the Department of Commerce provided for by law, including not to exceed $4,500 for official reception and representation, $61,000,000: Provided, That no employee of the Department of Commerce may be detailed or assigned from a bureau or office funded by this Act or any other Act to offices within the Office of the Secretary of the Department of Commerce for more than 30 days in a fiscal year unless the individual's employing bureau or office is fully reimbursed for the salary and expenses of the employee for the entire period of assignment using funds provided under this heading: Provided further, That of the funds provided under this heading, $15,000,000 shall be withheld from obligation until the Secretary updates and resubmits to the Committees on Appropriations of the House of Representatives and the Senate the plan for expenditure described in the third proviso under the heading Bureau of the Census—Periodic Censuses and Programs in division C of Public Law 116–6.Renovation and modernizationFor necessary expenses for the renovation and modernization of the Herbert C. Hoover Building, $1,000,000, to remain available until expended.Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C. App.), $35,000,000: Provided, That notwithstanding section 6413(b) of the Middle Class Tax Relief and Job Creation Act of 2012 (Public Law 112–96), $2,000,000, to remain available until expended, from the amounts provided under this heading, shall be derived from the Public Safety Trust Fund for activities associated with carrying out investigations and audits related to the First Responder Network Authority (FirstNet).General provisions—Department of commerce(including transfer of funds) 
101.During the current fiscal year, applicable appropriations and funds made available to the Department of Commerce by this Act shall be available for the activities specified in the Act of October 26, 1949 (15 U.S.C. 1514), to the extent and in the manner prescribed by the Act, and, notwithstanding 31 U.S.C. 3324, may be used for advanced payments not otherwise authorized only upon the certification of officials designated by the Secretary of Commerce that such payments are in the public interest. 102.During the current fiscal year, appropriations made available to the Department of Commerce by this Act for salaries and expenses shall be available for hire of passenger motor vehicles as authorized by 31 U.S.C. 1343 and 1344; services as authorized by 5 U.S.C. 3109; and uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901–5902). 
103.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of Commerce in this Act may be transferred between such appropriations, but no such appropriation shall be increased by more than 10 percent by any such transfers: Provided, That any transfer pursuant to this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That the Secretary of Commerce shall notify the Committees on Appropriations at least 15 days in advance of the acquisition or disposal of any capital asset (including land, structures, and equipment) not specifically provided for in this Act or any other law appropriating funds for the Department of Commerce. 
104.The requirements set forth by section 105 of the Commerce, Justice, Science, and Related Agencies Appropriations Act, 2012 (Public Law 112–55), as amended by section 105 of title I of division B of Public Law 113–6, are hereby adopted by reference and made applicable with respect to fiscal year 2020: Provided, That the life cycle cost for the Joint Polar Satellite System is $11,322,125,000 and the life cycle cost for the Geostationary Operational Environmental Satellite R-Series Program is $10,828,059,000. 
105.Notwithstanding any other provision of law, the Secretary may furnish services (including but not limited to utilities, telecommunications, and security services) necessary to support the operation, maintenance, and improvement of space that persons, firms, or organizations are authorized, pursuant to the Public Buildings Cooperative Use Act of 1976 or other authority, to use or occupy in the Herbert C. Hoover Building, Washington, DC, or other buildings, the maintenance, operation, and protection of which has been delegated to the Secretary from the Administrator of General Services pursuant to the Federal Property and Administrative Services Act of 1949 on a reimbursable or non-reimbursable basis. Amounts received as reimbursement for services provided under this section or the authority under which the use or occupancy of the space is authorized, up to $200,000, shall be credited to the appropriation or fund which initially bears the costs of such services. 106.Nothing in this title shall be construed to prevent a grant recipient from deterring child pornography, copyright infringement, or any other unlawful activity over its networks. 
107.The Administrator of the National Oceanic and Atmospheric Administration is authorized to use, with their consent, with reimbursement and subject to the limits of available appropriations, the land, services, equipment, personnel, and facilities of any department, agency, or instrumentality of the United States, or of any State, local government, Indian tribal government, Territory, or possession, or of any political subdivision thereof, or of any foreign government or international organization, for purposes related to carrying out the responsibilities of any statute administered by the National Oceanic and Atmospheric Administration. 108.The National Technical Information Service shall not charge any customer for a copy of any report or document generated by the Legislative Branch unless the Service has provided information to the customer on how an electronic copy of such report or document may be accessed and downloaded for free online. Should a customer still require the Service to provide a printed or digital copy of the report or document, the charge shall be limited to recovering the Service's cost of processing, reproducing, and delivering such report or document. 
109.To carry out the responsibilities of the National Oceanic and Atmospheric Administration (NOAA), the Administrator of NOAA is authorized to: (1) enter into grants and cooperative agreements with; (2) use on a non-reimbursable basis land, services, equipment, personnel, and facilities provided by; and (3) receive and expend funds made available on a consensual basis from: a Federal agency, State or subdivision thereof, local government, tribal government, territory, or possession or any subdivisions thereof: Provided, That funds received for permitting and related regulatory activities pursuant to this section shall be deposited under the heading National Oceanic and Atmospheric Administration—Operations, Research, and Facilities and shall remain available until September 30, 2022, for such purposes: Provided further, That all funds within this section and their corresponding uses are subject to section 505 of this Act. 
110.Amounts provided by this Act or by any prior appropriations Act that remain available for obligation, for necessary expenses of the programs of the Economics and Statistics Administration of the Department of Commerce, including amounts provided for programs of the Bureau of Economic Analysis and the Bureau of the Census, shall be available for expenses of cooperative agreements with appropriate entities, including any Federal, State, or local governmental unit, or institution of higher education, to aid and promote statistical, research, and methodology activities which further the purposes for which such amounts have been made available. 111. (a)There is hereby established in the Treasury of the United States a fund to be known as the Department of Commerce Nonrecurring Expenses Fund (the Fund): Provided, That unobligated balances of expired discretionary funds appropriated for this or any succeeding fiscal year from the General Fund of the Treasury to the Department of Commerce by this or any other Act may be transferred (not later than the end of the fifth fiscal year after the last fiscal year for which such funds are available for the purposes for which appropriated) into the Fund: Provided further, That amounts deposited in the Fund shall be available until expended, and in addition to such other funds as may be available for such purposes, for information and business technology system modernization and facilities infrastructure improvements necessary for the operation of the Department, subject to approval by the Office of Management and Budget: Provided further, That amounts in the Fund may be obligated only after the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of the planned use of funds. 
(b)In addition to amounts otherwise made available by this Act, there is appropriated $20,000,000, to remain available until September 30, 2022, to the Fund for necessary expenses for a business application system modernization. 112.Not later than thirty days after the date of the enactment of this Act, using amounts appropriated or otherwise made available in this title for the Bureau of Industry and Security for operations and administration, the Secretary of Commerce shall— 
(1)publish in the Federal Register the report on the findings of the investigation into the effect on national security of imports of automobiles and automotive parts that the Secretary initiated on May 23, 2018, under section 232(b) of the Trade Expansion Act of 1962 (19 U.S.C. 1862(b)), as required under paragraph (3)(B) of that section; and (2)submit to Congress any portion of the report that contains classified information, which may be viewed only by Members of Congress and their staff with appropriate security clearances.This title may be cited as the Department of Commerce Appropriations Act, 2020. IIDepartment of JusticeGeneral AdministrationSalaries and ExpensesFor expenses necessary for the administration of the Department of Justice, $114,740,000, of which not to exceed $4,000,000 for security and construction of Department of Justice facilities shall remain available until expended.Justice information sharing technology(including transfer of funds)For necessary expenses for information sharing technology, including planning, development, deployment and departmental direction, $33,875,000, to remain available until expended: Provided, That the Attorney General may transfer up to $40,000,000 to this account, from funds available to the Department of Justice for information technology, to remain available until expended, for enterprise-wide information technology initiatives: Provided further, That the transfer authority in the preceding proviso is in addition to any other transfer authority contained in this Act: Provided further, That any transfer pursuant to the first proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.Executive Office for Immigration Review(including transfer of funds)For expenses necessary for the administration of immigration-related activities of the Executive Office for Immigration Review, $672,966,000, of which $4,000,000 shall be derived by transfer from the Executive Office for Immigration Review fees deposited in the Immigration Examinations Fee account, and of which not less than $18,000,000 shall be available for services and activities provided by the Legal Orientation Program: Provided, That not to exceed $35,000,000 of the total amount made available under this heading shall remain available until expended.Office of Inspector GeneralFor necessary expenses of the Office of Inspector General, $105,000,000, including not to exceed $10,000 to meet unforeseen emergencies of a confidential character: Provided, That not to exceed $2,000,000 shall remain available until September 30, 2021.United states parole commissionSalaries and expensesFor necessary expenses of the United States Parole Commission as authorized, $13,308,000: Provided, That, notwithstanding any other provision of law, upon the expiration of a term of office of a Commissioner, the Commissioner may continue to act until a successor has been appointed.Legal ActivitiesSalaries and Expenses, General Legal ActivitiesFor expenses necessary for the legal activities of the Department of Justice, not otherwise provided for, including not to exceed $20,000 for expenses of collecting evidence, to be expended under the direction of, and to be accounted for solely under the certificate of, the Attorney General; the administration of pardon and clemency petitions; and rent of private or Government-owned space in the District of Columbia, $920,000,000, of which not to exceed $20,000,000 for litigation support contracts shall remain available until expended: Provided, That of the amount provided for INTERPOL Washington dues payments, not to exceed $685,000 shall remain available until expended: Provided further, That of the total amount appropriated, not to exceed $9,000 shall be available to INTERPOL Washington for official reception and representation expenses: Provided further, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for litigation activities of the Civil Division, the Attorney General may transfer such amounts to Salaries and Expenses, General Legal Activities from available appropriations for the current fiscal year for the Department of Justice, as may be necessary to respond to such circumstances: Provided further, That any transfer pursuant to the preceding proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That of the amount appropriated, such sums as may be necessary shall be available to the Civil Rights Division for salaries and expenses associated with the election monitoring program under section 8 of the Voting Rights Act of 1965 (52 U.S.C. 10305) and to reimburse the Office of Personnel Management for such salaries and expenses: Provided further, That of the amounts provided under this heading for the election monitoring program, $3,390,000 shall remain available until expended: Provided further, That of the amount appropriated, not less than $193,715,000 shall be available for the Criminal Division, including related expenses for the Mutual Legal Assistance Treaty Program.In addition, for reimbursement of expenses of the Department of Justice associated with processing cases under the National Childhood Vaccine Injury Act of 1986, not to exceed $13,000,000, to be appropriated from the Vaccine Injury Compensation Trust Fund.Salaries and expenses, antitrust divisionFor expenses necessary for the enforcement of antitrust and kindred laws, $166,755,000, to remain available until expended: Provided, That notwithstanding any other provision of law, fees collected for premerger notification filings under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (15 U.S.C. 18a), regardless of the year of collection (and estimated to be $141,000,000 in fiscal year 2020), shall be retained and used for necessary expenses in this appropriation, and shall remain available until expended: Provided further, That the sum herein appropriated from the general fund shall be reduced as such offsetting collections are received during fiscal year 2020, so as to result in a final fiscal year 2020 appropriation from the general fund estimated at $25,755,000.Salaries and expenses, united states attorneysFor necessary expenses of the Offices of the United States Attorneys, including inter-governmental and cooperative agreements, $2,254,541,000: Provided, That of the total amount appropriated, not to exceed $7,200 shall be available for official reception and representation expenses: Provided further, That not to exceed $25,000,000 shall remain available until expended: Provided further, That each United States Attorney shall establish or participate in a task force on human trafficking.United states trustee system fundFor necessary expenses of the United States Trustee Program, as authorized, $227,229,000, to remain available until expended: Provided, That, notwithstanding any other provision of law, deposits to the United States Trustee System Fund and amounts herein appropriated shall be available in such amounts as may be necessary to pay refunds due depositors: Provided further, That, notwithstanding any other provision of law, fees deposited into the Fund pursuant to section 589a(b) of title 28, United States Code (as limited by section 1004(b) of the Bankruptcy Judgeship Act of 2017 (division B of Public Law 115–72)), shall be retained and used for necessary expenses in this appropriation and shall remain available until expended: Provided further, That to the extent that fees deposited into the Fund in fiscal year 2020, net of amounts necessary to pay refunds due depositors, exceed $227,229,000, those excess amounts shall be available in future fiscal years only to the extent provided in advance in appropriations Acts: Provided further, That the sum herein appropriated from the general fund shall be reduced (1) as such fees are received during fiscal year 2020, net of amounts necessary to pay refunds due depositors, (estimated at $309,000,000) and (2) to the extent that any remaining general fund appropriations can be derived from amounts deposited in the Fund in previous fiscal years that are not otherwise appropriated, so as to result in a final fiscal year 2020 appropriation from the general fund estimated at $0.Salaries and expenses, foreign claims settlement commissionFor expenses necessary to carry out the activities of the Foreign Claims Settlement Commission, including services as authorized by section 3109 of title 5, United States Code, $2,335,000.Fees and expenses of witnessesFor fees and expenses of witnesses, for expenses of contracts for the procurement and supervision of expert witnesses, for private counsel expenses, including advances, and for expenses of foreign counsel, $270,000,000, to remain available until expended, of which not to exceed $16,000,000 is for construction of buildings for protected witness safesites; not to exceed $3,000,000 is for the purchase and maintenance of armored and other vehicles for witness security caravans; and not to exceed $18,000,000 is for the purchase, installation, maintenance, and upgrade of secure telecommunications equipment and a secure automated information network to store and retrieve the identities and locations of protected witnesses: Provided, That amounts made available under this heading may not be transferred pursuant to section 205 of this Act.Salaries and expenses, community relations service(including transfer of funds)For necessary expenses of the Community Relations Service, $16,000,000: Provided, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for conflict resolution and violence prevention activities of the Community Relations Service, the Attorney General may transfer such amounts to the Community Relations Service, from available appropriations for the current fiscal year for the Department of Justice, as may be necessary to respond to such circumstances: Provided further, That any transfer pursuant to the preceding proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.Assets forfeiture fundFor expenses authorized by subparagraphs (B), (F), and (G) of section 524(c)(1) of title 28, United States Code, $20,514,000, to be derived from the Department of Justice Assets Forfeiture Fund.United states marshals serviceSalaries and expensesFor necessary expenses of the United States Marshals Service, $1,430,000,000, of which not to exceed $6,000 shall be available for official reception and representation expenses, and not to exceed $25,000,000 shall remain available until expended.ConstructionFor construction in space controlled, occupied or utilized by the United States Marshals Service for prisoner holding and related support, $15,000,000, to remain available until expended.Federal Prisoner DetentionFor necessary expenses related to United States prisoners in the custody of the United States Marshals Service as authorized by section 4013 of title 18, United States Code, $1,867,461,000, to remain available until expended: Provided, That not to exceed $20,000,000 shall be considered funds appropriated for State and local law enforcement assistance pursuant to section 4013(b) of title 18, United States Code: Provided further, That the United States Marshals Service shall be responsible for managing the Justice Prisoner and Alien Transportation System.National security divisionSalaries and expenses(including transfer of funds)For expenses necessary to carry out the activities of the National Security Division, $110,000,000, of which not to exceed $5,000,000 for information technology systems shall remain available until expended: Provided, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for the activities of the National Security Division, the Attorney General may transfer such amounts to this heading from available appropriations for the current fiscal year for the Department of Justice, as may be necessary to respond to such circumstances: Provided further, That any transfer pursuant to the preceding proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.Interagency law enforcementInteragency crime and drug enforcementFor necessary expenses for the identification, investigation, and prosecution of individuals associated with the most significant drug trafficking organizations, transnational organized crime, and money laundering organizations not otherwise provided for, to include inter-governmental agreements with State and local law enforcement agencies engaged in the investigation and prosecution of individuals involved in transnational organized crime and drug trafficking, $550,458,000, of which $50,000,000 shall remain available until expended: Provided, That any amounts obligated from appropriations under this heading may be used under authorities available to the organizations reimbursed from this appropriation.Federal bureau of investigationSalaries and expensesFor necessary expenses of the Federal Bureau of Investigation for detection, investigation, and prosecution of crimes against the United States, $9,467,902,000, of which not to exceed $216,900,000 shall remain available until expended: Provided, That not to exceed $284,000 shall be available for official reception and representation expenses.constructionFor necessary expenses, to include the cost of equipment, furniture, and information technology requirements, related to construction or acquisition of buildings, facilities, and sites by purchase, or as otherwise authorized by law; conversion, modification, and extension of federally owned buildings; preliminary planning and design of projects; and operation and maintenance of secure work environment facilities and secure networking capabilities; $485,000,000, to remain available until expended.Drug enforcement administrationSalaries and expensesFor necessary expenses of the Drug Enforcement Administration, including not to exceed $70,000 to meet unforeseen emergencies of a confidential character pursuant to section 530C of title 28, United States Code; and expenses for conducting drug education and training programs, including travel and related expenses for participants in such programs and the distribution of items of token value that promote the goals of such programs, $2,279,153,000, of which not to exceed $75,000,000 shall remain available until expended and not to exceed $90,000 shall be available for official reception and representation expenses.Bureau of Alcohol, Tobacco, Firearms and ExplosivesSalaries and ExpensesFor necessary expenses of the Bureau of Alcohol, Tobacco, Firearms and Explosives, for training of State and local law enforcement agencies with or without reimbursement, including training in connection with the training and acquisition of canines for explosives and fire accelerants detection; and for provision of laboratory assistance to State and local law enforcement agencies, with or without reimbursement, $1,400,000,000, of which not to exceed $36,000 shall be for official reception and representation expenses, not to exceed $1,000,000 shall be available for the payment of attorneys' fees as provided by section 924(d)(2) of title 18, United States Code, and not to exceed $25,000,000 shall remain available until expended: Provided, That none of the funds appropriated herein shall be available to investigate or act upon applications for relief from Federal firearms disabilities under section 925(c) of title 18, United States Code: Provided further, That such funds shall be available to investigate and act upon applications filed by corporations for relief from Federal firearms disabilities under section 925(c) of title 18, United States Code: Provided further, That no funds made available by this or any other Act may be used to transfer the functions, missions, or activities of the Bureau of Alcohol, Tobacco, Firearms and Explosives to other agencies or Departments.Federal prison systemSalaries and expenses(including transfer of funds)For necessary expenses of the Federal Prison System for the administration, operation, and maintenance of Federal penal and correctional institutions, and for the provision of technical assistance and advice on corrections related issues to foreign governments, $7,470,000,000 of which not less than $75,000,000 shall be for the programs and activities authorized by the First Step Act of 2018 (Public Law 115–391): Provided, That the Attorney General may transfer to the Department of Health and Human Services such amounts as may be necessary for direct expenditures by that Department for medical relief for inmates of Federal penal and correctional institutions: Provided further, That the Director of the Federal Prison System, where necessary, may enter into contracts with a fiscal agent or fiscal intermediary claims processor to determine the amounts payable to persons who, on behalf of the Federal Prison System, furnish health services to individuals committed to the custody of the Federal Prison System: Provided further, That not to exceed $5,400 shall be available for official reception and representation expenses: Provided further, That not to exceed $50,000,000 shall remain available until expended for necessary operations: Provided further, That, of the amounts provided for contract confinement, not to exceed $20,000,000 shall remain available until expended to make payments in advance for grants, contracts and reimbursable agreements, and other expenses: Provided further, That the Director of the Federal Prison System may accept donated property and services relating to the operation of the prison card program from a not-for-profit entity which has operated such program in the past, notwithstanding the fact that such not-for-profit entity furnishes services under contracts to the Federal Prison System relating to the operation of pre-release services, halfway houses, or other custodial facilities.Buildings and facilitiesFor planning, acquisition of sites, and construction of new facilities; purchase and acquisition of facilities and remodeling, and equipping of such facilities for penal and correctional use, including all necessary expenses incident thereto, by contract or force account; and constructing, remodeling, and equipping necessary buildings and facilities at existing penal and correctional institutions, including all necessary expenses incident thereto, by contract or force account, $308,000,000, to remain available until expended, of which $181,000,000 shall be available only for costs related to construction of new facilities: Provided, That labor of United States prisoners may be used for work performed under this appropriation.Federal prison industries, incorporatedThe Federal Prison Industries, Incorporated, is hereby authorized to make such expenditures within the limits of funds and borrowing authority available, and in accord with the law, and to make such contracts and commitments without regard to fiscal year limitations as provided by section 9104 of title 31, United States Code, as may be necessary in carrying out the program set forth in the budget for the current fiscal year for such corporation.Limitation on administrative expenses, federal prison industries, incorporatedNot to exceed $2,700,000 of the funds of the Federal Prison Industries, Incorporated, shall be available for its administrative expenses, and for services as authorized by section 3109 of title 5, United States Code, to be computed on an accrual basis to be determined in accordance with the corporation's current prescribed accounting system, and such amounts shall be exclusive of depreciation, payment of claims, and expenditures which such accounting system requires to be capitalized or charged to cost of commodities acquired or produced, including selling and shipping expenses, and expenses in connection with acquisition, construction, operation, maintenance, improvement, protection, or disposition of facilities and other property belonging to the corporation or in which it has an interest.State and Local Law Enforcement ActivitiesOffice on Violence Against Womenviolence against women prevention and prosecution programs(including transfer of funds)For grants, contracts, cooperative agreements, and other assistance for the prevention and prosecution of violence against women, as authorized by the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10101 et seq.) (the 1968 Act); the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322) (the 1994 Act); the Victims of Child Abuse Act of 1990 (Public Law 101–647) (the 1990 Act); the Prosecutorial Remedies and Other Tools to end the Exploitation of Children Today Act of 2003 (Public Law 108–21); the Juvenile Justice and Delinquency Prevention Act of 1974 (34 U.S.C. 11101 et seq.) (the 1974 Act); the Victims of Trafficking and Violence Protection Act of 2000 (Public Law 106–386) (the 2000 Act); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4) (the 2013 Act); the Rape Survivor Child Custody Act of 2015 (Public Law 114–22) (the 2015 Act); and the Abolish Human Trafficking Act (Public Law 115–392); and for related victims services, $502,500,000, to remain available until expended, of which $435,000,000 shall be derived by transfer from amounts available for obligation in this Act from the Fund established by section 1402 of chapter XIV of title II of Public Law 98–473 (34 U.S.C. 20101), notwithstanding section 1402(d) of such Act of 1984, and merged with the amounts otherwise made available under this heading: Provided, That except as otherwise provided by law, not to exceed 5 percent of funds made available under this heading may be used for expenses related to evaluation, training, and technical assistance: Provided further, That of the amount provided— 
(1)$215,000,000 is for grants to combat violence against women, as authorized by part T of the 1968 Act; (2)$37,000,000 is for transitional housing assistance grants for victims of domestic violence, dating violence, stalking, or sexual assault as authorized by section 40299 of the 1994 Act; 
(3)$2,500,000 is for the National Institute of Justice and the Bureau of Justice Statistics for research, evaluation, and statistics of violence against women and related issues addressed by grant programs of the Office on Violence Against Women, which shall be transferred to Research, Evaluation and Statistics for administration by the Office of Justice Programs; (4)$11,500,000 is for a grant program to provide services to advocate for and respond to youth victims of domestic violence, dating violence, sexual assault, and stalking; assistance to children and youth exposed to such violence; programs to engage men and youth in preventing such violence; and assistance to middle and high school students through education and other services related to such violence: Provided, That unobligated balances available for the programs authorized by sections 41201, 41204, 41303, and 41305 of the 1994 Act, prior to its amendment by the 2013 Act, shall be available for this program: Provided further, That 10 percent of the total amount available for this grant program shall be available for grants under the program authorized by section 2015 of the 1968 Act: Provided further, That the definitions and grant conditions in section 40002 of the 1994 Act shall apply to this program; 
(5)$53,000,000 is for grants to encourage arrest policies as authorized by part U of the 1968 Act, of which $4,000,000 is for a homicide reduction initiative; (6)$38,000,000 is for sexual assault victims assistance, as authorized by section 41601 of the 1994 Act; 
(7)$43,500,000 is for rural domestic violence and child abuse enforcement assistance grants, as authorized by section 40295 of the 1994 Act; (8)$20,000,000 is for grants to reduce violent crimes against women on campus, as authorized by section 304 of the 2005 Act; 
(9)$46,000,000 is for legal assistance for victims, as authorized by section 1201 of the 2000 Act; (10)$5,000,000 is for enhanced training and services to end violence against and abuse of women in later life, as authorized by section 40801 of the 1994 Act; 
(11)$17,000,000 is for grants to support families in the justice system, as authorized by section 1301 of the 2000 Act: Provided, That unobligated balances available for the programs authorized by section 1301 of the 2000 Act and section 41002 of the 1994 Act, prior to their amendment by the 2013 Act, shall be available for this program; 
(12)$6,000,000 is for education and training to end violence against and abuse of women with disabilities, as authorized by section 1402 of the 2000 Act; (13)$1,000,000 is for the National Resource Center on Workplace Responses to assist victims of domestic violence, as authorized by section 41501 of the 1994 Act; 
(14)$1,000,000 is for analysis and research on violence against Indian women, including as authorized by section 904 of the 2005 Act: Provided, That such funds may be transferred to Research, Evaluation and Statistics for administration by the Office of Justice Programs; 
(15)$500,000 is for a national clearinghouse that provides training and technical assistance on issues relating to sexual assault of American Indian and Alaska Native women; (16)$4,000,000 is for grants to assist tribal governments in exercising special domestic violence criminal jurisdiction, as authorized by section 904 of the 2013 Act: Provided, That the grant conditions in section 40002(b) of the 1994 Act shall apply to this program; and 
(17)$1,500,000 is for the purposes authorized under the 2015 Act.Office of Justice Programsresearch, evaluation and statisticsFor grants, contracts, cooperative agreements, and other assistance authorized by title I of the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); the Juvenile Justice and Delinquency Prevention Act of 1974 (the 1974 Act); the Missing Children's Assistance Act (34 U.S.C. 11291 et seq.); the Prosecutorial Remedies and Other Tools to end the Exploitation of Children Today Act of 2003 (Public Law 108–21); the Justice for All Act of 2004 (Public Law 108–405); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); the Victims of Child Abuse Act of 1990 (Public Law 101–647); the Second Chance Act of 2007 (Public Law 110–199); the Victims of Crime Act of 1984 (Public Law 98–473); the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248) (the Adam Walsh Act); the PROTECT Our Children Act of 2008 (Public Law 110–401); subtitle D of title II of the Homeland Security Act of 2002 (Public Law 107–296) (the 2002 Act); the NICS Improvement Amendments Act of 2007 (Public Law 110–180); the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4) (the 2013 Act); and other programs, $79,000,000, to remain available until expended, of which— (1)$43,000,000 is for criminal justice statistics programs, and other activities, as authorized by part C of title I of the 1968 Act; and 
(2)$36,000,000 is for research, development, and evaluation programs, and other activities as authorized by part B of title I of the 1968 Act and subtitle D of title II of the 2002 Act, of which $5,000,000 is for research targeted toward developing a better understanding of the domestic radicalization phenomenon, and advancing evidence-based strategies for effective intervention and prevention; $1,000,000 is for research to study the root causes of school violence to include the impact and effectiveness of grants made under the STOP School Violence Act; $1,000,000 is for a national study to understand the responses of law enforcement to sex trafficking of minors; and $2,000,000 is for a national center on forensics.state and local law enforcement assistance(including transfer of funds)For grants, contracts, cooperative agreements, and other assistance authorized by the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322) (the 1994 Act); the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); the Justice for All Act of 2004 (Public Law 108–405); the Victims of Child Abuse Act of 1990 (Public Law 101–647) (the 1990 Act); the Trafficking Victims Protection Reauthorization Act of 2005 (Public Law 109–164); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248) (the Adam Walsh Act); the Victims of Trafficking and Violence Protection Act of 2000 (Public Law 106–386); the NICS Improvement Amendments Act of 2007 (Public Law 110–180); subtitle D of title II of the Homeland Security Act of 2002 (Public Law 107–296) (the 2002 Act); the Second Chance Act of 2007 (Public Law 110–199); the Prioritizing Resources and Organization for Intellectual Property Act of 2008 (Public Law 110–403); the Victims of Crime Act of 1984 (Public Law 98–473); the Mentally Ill Offender Treatment and Crime Reduction Reauthorization and Improvement Act of 2008 (Public Law 110–416); the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4) (the 2013 Act); the Comprehensive Addiction and Recovery Act of 2016 (Public Law 114–198) (CARA); the Justice for All Reauthorization Act of 2016 (Public Law 114–324); Kevin and Avonte’s Law (division Q of Public Law 115–141) (Kevin and Avonte’s Law); the Keep Young Athletes Safe Act of 2018 (title III of division S of Public Law 115–141) (the Keep Young Athletes Safe Act); the STOP School Violence Act of 2018 (title V of division S of Public Law 115–141) (the STOP School Violence Act); the Fix NICS Act of 2018 (title VI of division S of Public Law 115–141); the Project Safe Neighborhoods Grant Program Authorization Act of 2018 (Public Law 115–185); the SUPPORT for Patients and Communities Act (Public Law 115–271); and the Second Chance Reauthorization Act of 2018 (Public Law 115–391); and other programs, $1,892,000,000, to remain available until expended as follows— (1)$547,210,000 for the Edward Byrne Memorial Justice Assistance Grant program as authorized by subpart 1 of part E of title I of the 1968 Act (except that section 1001(c), and the special rules for Puerto Rico under section 505(g) of title I of the 1968 Act shall not apply for purposes of this Act), of which, notwithstanding such subpart 1, $12,000,000 is for the Officer Robert Wilson III Memorial Initiative on Preventing Violence Against Law Enforcement Officer Resilience and Survivability (VALOR), $7,500,000 is for an initiative to support evidence-based policing, $8,000,000 is for an initiative to enhance prosecutorial decision-making, $2,400,000 is for the operationalization, maintenance and expansion of the National Missing and Unidentified Persons System, $2,500,000 is for an academic based training initiative to improve police-based responses to people with mental illness or developmental disabilities, $2,000,000 is for a student loan repayment assistance program pursuant to section 952 of Public Law 110–315, $15,500,000 is for prison rape prevention and prosecution grants to States and units of local government, and other programs, as authorized by the Prison Rape Elimination Act of 2003 (Public Law 108–79), $2,000,000 is for a grant program authorized by Kevin and Avonte's Law, $3,000,000 is for a regional law enforcement technology initiative, $20,000,000 is for grants authorized under the Project Safe Neighborhoods Grant Authorization Act of 2018 (Public Law 115–185), $2,000,000 is for a grant to provide a drug field testing and training initiative, $5,500,000 is for the Capital Litigation Improvement Grant Program, as authorized by section 426 of Public Law 108–405, and for grants for wrongful conviction review, $2,000,000 is for grants to States and units of local government to deploy managed access systems to combat contraband cell phone use in prison, $1,000,000 is for a collaborative mental health and anti-recidivism initiative, $100,000,000 is for grants for law enforcement activities associated with the presidential nominating conventions, $2,000,000 is for a program to improve juvenile indigent defense, $8,000,000 is for community-based violence prevention initiatives, and $3,000,000 is for a national center for restorative justice; 
(2)$244,000,000 for the State Criminal Alien Assistance Program, as authorized by section 241(i)(5) of the Immigration and Nationality Act (8 U.S.C. 1231(i)(5)): Provided, That no jurisdiction shall request compensation for any cost greater than the actual cost for Federal immigration and other detainees housed in State and local detention facilities; 
(3)$85,000,000 for victim services programs for victims of trafficking, as authorized by section 107(b)(2) of Public Law 106–386, for programs authorized under Public Law 109–164, or programs authorized under Public Law 113–4; (4)$14,000,000 for economic, high technology, white collar, and Internet crime prevention grants, including as authorized by section 401 of Public Law 110–403, of which $2,500,000 is for competitive grants that help State and local law enforcement tackle intellectual property thefts, and $2,000,000 for a competitive grant program for training students in computer forensics and digital investigation; 
(5)$20,000,000 for sex offender management assistance, as authorized by the Adam Walsh Act, and related activities; (6)$27,500,000 for the Patrick Leahy Bulletproof Vest Partnership Grant Program, as authorized by section 2501 of title I of the 1968 Act: Provided, That $1,500,000 is transferred directly to the National Institute of Standards and Technology’s Office of Law Enforcement Standards for research, testing and evaluation programs; 
(7)$1,000,000 for the National Sex Offender Public Website; (8)$78,290,000 for grants to States to upgrade criminal and mental health records for the National Instant Criminal Background Check System, of which no less than $25,000,000 shall be for grants made under the authorities of the NICS Improvement Amendments Act of 2007 (Public Law 110–180) and Fix NICS Act of 2018; 
(9)$30,000,000 for Paul Coverdell Forensic Sciences Improvement Grants under part BB of title I of the 1968 Act; (10)$132,000,000 for DNA-related and forensic programs and activities, of which— 
(A)$102,000,000 is for the purposes authorized under section 2 of the DNA Analysis Backlog Elimination Act of 2000 (Public Law 106–546) (the Debbie Smith DNA Backlog Grant Program): Provided, That up to 4 percent of funds made available under this paragraph may be used for the purposes described in the DNA Training and Education for Law Enforcement, Correctional Personnel, and Court Officers program (Public Law 108–405, section 303); 
(B)$19,000,000 for other local, State, and Federal forensic activities; (C)$7,000,000 is for the purposes described in the Kirk Bloodsworth Post-Conviction DNA Testing Grant Program (Public Law 108–405, section 412); and 
(D)$4,000,000 is for Sexual Assault Forensic Exam Program grants, including as authorized by section 304 of Public Law 108–405; (11)$48,000,000 for a grant program for community-based sexual assault response reform; 
(12)$12,000,000 for the court-appointed special advocate program, as authorized by section 217 of the 1990 Act; (13)$38,000,000 for assistance to Indian tribes; 
(14)$90,000,000 for offender reentry programs and research, as authorized by the Second Chance Act of 2007 (Public Law 110–199) and by the Second Chance Reauthorization Act of 2018 (Public Law 115–391), without regard to the time limitations specified at section 6(1) of such Act, of which not to exceed $6,000,000 is for a program to improve State, local, and tribal probation or parole supervision efforts and strategies, $5,000,000 is for Children of Incarcerated Parents Demonstrations to enhance and maintain parental and family relationships for incarcerated parents as a reentry or recidivism reduction strategy, and $4,500,000 is for additional replication sites employing the Project HOPE Opportunity Probation with Enforcement model implementing swift and certain sanctions in probation, and for a research project on the effectiveness of the model: Provided, That up to $7,500,000 of funds made available in this paragraph may be used for performance-based awards for Pay for Success projects, of which up to $5,000,000 shall be for Pay for Success programs implementing the Permanent Supportive Housing Model; 
(15)$67,500,000 for initiatives to improve police-community relations, of which $22,500,000 is for a competitive matching grant program for purchases of body-worn cameras for State, local and Tribal law enforcement, $28,000,000 is for a justice reinvestment initiative, for activities related to criminal justice reform and recidivism reduction, and $17,000,000 is for an Edward Byrne Memorial criminal justice innovation program; (16)$378,000,000 for comprehensive opioid abuse reduction activities, including as authorized by CARA, and for the following programs, which shall address opioid, stimulant, and substance abuse reduction consistent with underlying program authorities— 
(A)$80,000,000 for Drug Courts, as authorized by section 1001(a)(25)(A) of title I of the 1968 Act; (B)$33,000,000 for mental health courts and adult and juvenile collaboration program grants, as authorized by parts V and HH of title I of the 1968 Act, and the Mentally Ill Offender Treatment and Crime Reduction Reauthorization and Improvement Act of 2008 (Public Law 110–416); 
(C)$31,000,000 for grants for Residential Substance Abuse Treatment for State Prisoners, as authorized by part S of title I of the 1968 Act; (D)$23,000,000 for a veterans treatment courts program; 
(E)$31,000,000 for a program to monitor prescription drugs and scheduled listed chemical products; and (F)$180,000,000 for a comprehensive opioid, stimulant, and substance abuse program; 
(17)$2,500,000 for a competitive grant program authorized by the Keep Young Athletes Safe Act; (18)$75,000,000 for grants to be administered by the Bureau of Justice Assistance for purposes authorized under the STOP School Violence Act; and 
(19)$2,000,000 for grants to state and local law enforcement agencies for the expenses associated with the investigation and prosecution of criminal offenses, involving civil rights, authorized by the Emmett Till Unsolved Civil Rights Crimes Reauthorization Act of 2016 (Public Law 114–325): Provided, That, if a unit of local government uses any of the funds made available under this heading to increase the number of law enforcement officers, the unit of local government will achieve a net gain in the number of law enforcement officers who perform non-administrative public sector safety service.juvenile justice programsFor grants, contracts, cooperative agreements, and other assistance authorized by the Juvenile Justice and Delinquency Prevention Act of 1974 (the 1974 Act); the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); the Missing Children's Assistance Act (34 U.S.C. 11291 et seq.); the Prosecutorial Remedies and Other Tools to end the Exploitation of Children Today Act of 2003 (Public Law 108–21); the Victims of Child Abuse Act of 1990 (Public Law 101–647) (the 1990 Act); the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248) (the Adam Walsh Act); the PROTECT Our Children Act of 2008 (Public Law 110–401); the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4) (the 2013 Act); the Justice for All Reauthorization Act of 2016 (Public Law 114–324); the Juvenile Justice Reform Act of 2018 (Public Law 115–385); and other juvenile justice programs, $320,000,000, to remain available until expended as follows— 
(1)$63,000,000 for programs authorized by section 221 of the 1974 Act, and for training and technical assistance to assist small, nonprofit organizations with the Federal grants process: Provided, That of the amounts provided under this paragraph, $500,000 shall be for a competitive demonstration grant program to support emergency planning among State, local and tribal juvenile justice residential facilities; 
(2)$97,000,000 for youth mentoring grants; (3)$42,000,000 for delinquency prevention, of which, pursuant to sections 261 and 262 of the 1974 Act— 
(A)$2,000,000 shall be for grants to prevent trafficking of girls; (B)$5,000,000 shall be for the Tribal Youth Program; 
(C)$500,000 shall be for an Internet site providing information and resources on children of incarcerated parents; (D)$2,000,000 shall be for competitive grants focusing on girls in the juvenile justice system; 
(E)$10,000,000 shall be for an opioid-affected youth initiative; and (F)$8,000,000 shall be for an initiative relating to children exposed to violence; 
(4)$27,000,000 for programs authorized by the Victims of Child Abuse Act of 1990; (5)$87,500,000 for missing and exploited children programs, including as authorized by sections 404(b) and 405(a) of the 1974 Act (except that section 102(b)(4)(B) of the PROTECT Our Children Act of 2008 (Public Law 110–401) shall not apply for purposes of this Act); and 
(6)$3,500,000 for child abuse training programs for judicial personnel and practitioners, as authorized by section 222 of the 1990 Act: Provided, That not more than 10 percent of each amount may be used for research, evaluation, and statistics activities designed to benefit the programs or activities authorized: Provided further, That not more than 2 percent of the amounts designated under paragraphs (1) through (3) and (6) may be used for training and technical assistance: Provided further, That the two preceding provisos shall not apply to grants and projects administered pursuant to sections 261 and 262 of the 1974 Act and to missing and exploited children programs.Public safety officer benefits (including transfer of funds) For payments and expenses authorized under section 1001(a)(4) of title I of the Omnibus Crime Control and Safe Streets Act of 1968, such sums as are necessary (including amounts for administrative costs), to remain available until expended; and $24,800,000 for payments authorized by section 1201(b) of such Act and for educational assistance authorized by section 1218 of such Act, to remain available until expended: Provided, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for such disability and education payments, the Attorney General may transfer such amounts to Public Safety Officer Benefits from available appropriations for the Department of Justice as may be necessary to respond to such circumstances: Provided further, That any transfer pursuant to the preceding proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.Community Oriented Policing Servicescommunity oriented policing services programs(including transfer of funds)For activities authorized by the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322); the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); the American Law Enforcement Heroes Act of 2017 (Public Law 115–37); and the SUPPORT for Patients and Communities Act (Public Law 115–271), $343,000,000, to remain available until expended: Provided, That any balances made available through prior year deobligations shall only be available in accordance with section 505 of this Act: Provided further, That of the amount provided under this heading— 
(1)$235,000,000 is for grants under section 1701 of title I of the 1968 Act (34 U.S.C. 10381) for the hiring and rehiring of additional career law enforcement officers under part Q of such title notwithstanding subsection (i) of such section: Provided, That, notwithstanding section 1704(c) of such title (34 U.S.C. 10384(c)), funding for hiring or rehiring a career law enforcement officer may not exceed $125,000 unless the Director of the Office of Community Oriented Policing Services grants a waiver from this limitation: Provided further, That within the amounts appropriated under this paragraph, $27,000,000 is for improving tribal law enforcement, including hiring, equipment, training, anti-methamphetamine activities, and anti-opioid activities: Provided further, That of the amounts appropriated under this paragraph, $6,500,000 is for community policing development activities in furtherance of the purposes in section 1701: Provided further, That of the amounts appropriated under this paragraph $38,000,000 is for regional information sharing activities, as authorized by part M of title I of the 1968 Act, which shall be transferred to and merged with Research, Evaluation, and Statistics for administration by the Office of Justice Programs: Provided further, That within the amounts appropriated under this paragraph, no less than $3,000,000 is to support the Tribal Access Program: Provided further, That within the amounts appropriated under this paragraph, $5,000,000 is for training, peer mentoring, and mental health program activities as authorized under the Law Enforcement Mental Health and Wellness Act (Public Law 115–113); 
(2)$10,000,000 is for activities authorized by the POLICE Act of 2016 (Public Law 114–199); (3)$13,000,000 is for competitive grants to State law enforcement agencies in States with high seizures of precursor chemicals, finished methamphetamine, laboratories, and laboratory dump seizures: Provided, That funds appropriated under this paragraph shall be utilized for investigative purposes to locate or investigate illicit activities, including precursor diversion, laboratories, or methamphetamine traffickers; 
(4)$35,000,000 is for competitive grants to statewide law enforcement agencies in States with high rates of primary treatment admissions for heroin and other opioids: Provided, That these funds shall be utilized for investigative purposes to locate or investigate illicit activities, including activities related to the distribution of heroin or unlawful distribution of prescription opioids, or unlawful heroin and prescription opioid traffickers through statewide collaboration; and 
(5)$50,000,000 is for competitive grants to be administered by the Community Oriented Policing Services Office for purposes authorized under the STOP School Violence Act (title V of division S of Public Law 115–141).General provisions—Department of justice (including transfer of funds)  201.In addition to amounts otherwise made available in this title for official reception and representation expenses, a total of not to exceed $50,000 from funds appropriated to the Department of Justice in this title shall be available to the Attorney General for official reception and representation expenses. 
202.None of the funds appropriated by this title shall be available to pay for an abortion, except where the life of the mother would be endangered if the fetus were carried to term, or in the case of rape or incest: Provided, That should this prohibition be declared unconstitutional by a court of competent jurisdiction, this section shall be null and void. 
203.None of the funds appropriated under this title shall be used to require any person to perform, or facilitate in any way the performance of, any abortion. 204.Nothing in the preceding section shall remove the obligation of the Director of the Bureau of Prisons to provide escort services necessary for a female inmate to receive such service outside the Federal facility: Provided, That nothing in this section in any way diminishes the effect of section 203 intended to address the philosophical beliefs of individual employees of the Bureau of Prisons. 
205.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of Justice in this Act may be transferred between such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers: Provided, That any transfer pursuant to this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation except in compliance with the procedures set forth in that section. 
206.None of the funds made available under this title may be used by the Federal Bureau of Prisons or the United States Marshals Service for the purpose of transporting an individual who is a prisoner pursuant to conviction for crime under State or Federal law and is classified as a maximum or high security prisoner, other than to a prison or other facility certified by the Federal Bureau of Prisons as appropriately secure for housing such a prisoner. 207. (a)None of the funds appropriated by this Act may be used by Federal prisons to purchase cable television services, or to rent or purchase audiovisual or electronic media or equipment used primarily for recreational purposes. 
(b)Subsection (a) does not preclude the rental, maintenance, or purchase of audiovisual or electronic media or equipment for inmate training, religious, or educational programs. 208.None of the funds made available under this title shall be obligated or expended for any new or enhanced information technology program having total estimated development costs in excess of $100,000,000, unless the Deputy Attorney General and the investment review board certify to the Committees on Appropriations of the House of Representatives and the Senate that the information technology program has appropriate program management controls and contractor oversight mechanisms in place, and that the program is compatible with the enterprise architecture of the Department of Justice. 
209.The notification thresholds and procedures set forth in section 505 of this Act shall apply to deviations from the amounts designated for specific activities in this Act and in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act), and to any use of deobligated balances of funds provided under this title in previous years. 210.None of the funds appropriated by this Act may be used to plan for, begin, continue, finish, process, or approve a public-private competition under the Office of Management and Budget Circular A–76 or any successor administrative regulation, directive, or policy for work performed by employees of the Bureau of Prisons or of Federal Prison Industries, Incorporated. 
211.Notwithstanding any other provision of law, no funds shall be available for the salary, benefits, or expenses of any United States Attorney assigned dual or additional responsibilities by the Attorney General or his designee that exempt that United States Attorney from the residency requirements of section 545 of title 28, United States Code. 212.At the discretion of the Attorney General, and in addition to any amounts that otherwise may be available (or authorized to be made available) by law, with respect to funds appropriated by this title under the headings Research, Evaluation and Statistics, State and Local Law Enforcement Assistance, and Juvenile Justice Programs— 
(1)up to 2 percent of funds made available to the Office of Justice Programs for grant or reimbursement programs may be used by such Office to provide training and technical assistance; and (2)up to 2 percent of funds made available for grant or reimbursement programs under such headings, except for amounts appropriated specifically for research, evaluation, or statistical programs administered by the National Institute of Justice and the Bureau of Justice Statistics, shall be transferred to and merged with funds provided to the National Institute of Justice and the Bureau of Justice Statistics, to be used by them for research, evaluation, or statistical purposes, without regard to the authorizations for such grant or reimbursement programs. 
213.Upon request by a grantee for whom the Attorney General has determined there is a fiscal hardship, the Attorney General may, with respect to funds appropriated in this or any other Act making appropriations for fiscal years 2017 through 2020 for the following programs, waive the following requirements: (1)For the adult and juvenile offender State and local reentry demonstration projects under part FF of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10631 et seq.), the requirements under section 2976(g)(1) of such part (34 U.S.C. 10631(g)(1)). 
(2)For grants to protect inmates and safeguard communities as authorized by section 6 of the Prison Rape Elimination Act of 2003 (34 U.S.C. 30305(c)(3)), the requirements of section 6(c)(3) of such Act. 214.Notwithstanding any other provision of law, section 20109(a) of subtitle A of title II of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12109(a)) shall not apply to amounts made available by this or any other Act. 
215.None of the funds made available under this Act, other than for the national instant criminal background check system established under section 103 of the Brady Handgun Violence Prevention Act (34 U.S.C. 40901), may be used by a Federal law enforcement officer to facilitate the transfer of an operable firearm to an individual if the Federal law enforcement officer knows or suspects that the individual is an agent of a drug cartel, unless law enforcement personnel of the United States continuously monitor or control the firearm at all times. 216. (a)None of the income retained in the Department of Justice Working Capital Fund pursuant to title I of Public Law 102–140 (105 Stat. 784; 28 U.S.C. 527 note) shall be available for obligation during fiscal year 2020, except up to $12,000,000 may be obligated for implementation of a unified Department of Justice financial management system. 
(b)Not to exceed $30,000,000 of the unobligated balances transferred to the capital account of the Department of Justice Working Capital Fund pursuant to title I of Public Law 102–140 (105 Stat. 784; 28 U.S.C. 527 note) shall be available for obligation in fiscal year 2020, and any use, obligation, transfer or allocation of such funds shall be treated as a reprogramming of funds under section 505 of this Act. (c)Not to exceed $10,000,000 of the excess unobligated balances available under section 524(c)(8)(E) of title 28, United States Code, shall be available for obligation during fiscal year 2020, and any use, obligation, transfer or allocation of such funds shall be treated as a reprogramming of funds under section 505 of this Act. 
217.Discretionary funds that are made available in this Act for the Office of Justice Programs may be used to participate in Performance Partnership Pilots authorized under section 526 of division H of Public Law 113–76, section 524 of division G of Public Law 113–235, section 525 of division H of Public Law 114–113, and such authorities as are enacted for Performance Partnership Pilots in an appropriations Act for fiscal years 2019 and 2020. 218.In this fiscal year and each fiscal year thereafter, amounts credited to and made available in the Department of Justice Working Capital Fund as an offsetting collection pursuant to section 11013 of Public Law 107–273 shall be so credited and available only to the extent and in such amounts as provided in advance in appropriations Acts: Provided, That notwithstanding 31 U.S.C. 3302 or any other statute affecting the crediting of collections, the Attorney General may credit, as a discretionary offsetting collection, to the Department of Justice Working Capital Fund, for fiscal year 2020 and thereafter, up to three percent of all amounts collected pursuant to civil debt collection litigation activities of the Department of Justice; and such amounts so credited in fiscal year 2020 and thereafter shall remain available until expended, and shall be subject to the terms and conditions of that fund: Provided further, That any such amounts from the fund that the Attorney General determines are necessary to pay, first, for the costs of processing and tracking civil and criminal debt collection litigation activities, and thereafter for financial systems and for debt-collection-related personnel, administrative, and litigation expenses, in fiscal year 2020 and thereafter, shall be transferred to other appropriations accounts in the Department of Justice for paying the costs of such activities, and shall be in addition to any amounts otherwise made available for such purposes in those appropriations accounts: Provided further, That such transfer authority is in addition to any other transfer authority provided by law: Provided further, That any transfer of funds pursuant to this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation except in compliance with the procedures set forth in that section. 
219.Section 1930(a)(6)(B) of title 28, United States Code, shall be applied for this fiscal year and next fiscal year by substituting $300,000,000 for $200,000,000.This title may be cited as the Department of Justice Appropriations Act, 2020. IIIScienceOffice of science and technology policyFor necessary expenses of the Office of Science and Technology Policy, in carrying out the purposes of the National Science and Technology Policy, Organization, and Priorities Act of 1976 (42 U.S.C. 6601 et seq.), hire of passenger motor vehicles, and services as authorized by section 3109 of title 5, United States Code, not to exceed $2,250 for official reception and representation expenses, and rental of conference rooms in the District of Columbia, $5,544,000.National space councilFor necessary expenses of the National Space Council, in carrying out the purposes of Title V of Public Law 100–685 and Executive Order 13803, hire of passenger motor vehicles, and services as authorized by section 3109 of title 5, United States Code, not to exceed $2,250 for official reception and representation expenses, $1,965,000: Provided, That notwithstanding any other provision of law, the National Space Council may accept personnel support from Federal agencies, departments, and offices, and such Federal agencies, departments, and offices may detail staff without reimbursement to the National Space Council for purposes provided herein.National aeronautics and space administrationScienceFor necessary expenses, not otherwise provided for, in the conduct and support of science research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $7,138,900,000, to remain available until September 30, 2021: Provided, That, $1,971,800,000 shall be for Earth Science; $2,713,400,000 shall be for Planetary Science; $1,306,200,000 shall be for Astrophysics; $423,000,000 shall be for the James Webb Space Telescope; and $724,500,000 shall be for Heliophysics: Provided further, That of the amounts provided, $592,600,000 is for an orbiter to meet the science goals for the Jupiter Europa mission as recommended in previous Planetary Science Decadal surveys: Provided further, That the National Aeronautics and Space Administration shall use the Space Launch System as the launch vehicles for the Jupiter Europa missions, plan for an orbiter launch no later than 2025 and a lander launch no later than 2027, and include in the fiscal year 2021 budget the 5-year funding profile necessary to achieve these goals.AeronauticsFor necessary expenses, not otherwise provided for, in the conduct and support of aeronautics research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $783,900,000, to remain available until September 30, 2021.Space TechnologyFor necessary expenses, not otherwise provided for, in the conduct and support of space technology research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $1,100,000,000, to remain available until September 30, 2021: Provided, That $227,200,000 shall be for RESTORE–L/SPace Infrastructure DExterous Robot: Provided further, That $110,000,000 shall be for the development and demonstration of a nuclear thermal propulsion system, of which $80,000,000 shall be for the design of a flight demonstration system: Provided further, That, not later than 180 days after the enactment of this Act, the National Aeronautics and Space Administration (NASA) shall provide a plan for the design of a flight demonstration.explorationFor necessary expenses, not otherwise provided for, in the conduct and support of exploration research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $6,017,600,000, to remain available until September 30, 2021: Provided, That not less than $1,406,700,000 shall be for the Orion Multi-Purpose Crew Vehicle: Provided further, That not less than $2,585,900,000 shall be for the Space Launch System (SLS) launch vehicle, which shall have a lift capability not less than 130 metric tons and which shall have core elements and an Exploration Upper Stage developed simultaneously to be used to the maximum extent practicable, including for Earth to Moon missions and a Moon landing: Provided further, That of the amounts provided for SLS, not less than $300,000,000 shall be for Exploration Upper Stage development: Provided further, That $590,000,000 shall be for Exploration Ground Systems: Provided further, That the National Aeronautics and Space Administration shall provide to the Committees on Appropriations of the House of Representatives and the Senate, concurrent with the annual budget submission, a 5-year budget profile for an integrated system that includes the SLS, the Orion Multi-Purpose Crew Vehicle, and associated ground systems that will ensure an Exploration Mission-2 crewed launch as early as possible, as well as a system-based funding profile for a sustained launch cadence beyond the initial crewed test launch: Provided further, That $1,435,000,000 shall be for exploration research and development.Space operationsFor necessary expenses, not otherwise provided for, in the conduct and support of space operations research and development activities, including research, development, operations, support and services; space flight, spacecraft control and communications activities, including operations, production, and services; maintenance and repair, facility planning and design; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance and operation of mission and administrative aircraft, $4,140,200,000, to remain available until September 30, 2021.Science, Technology, Engineering, and Mathematics EngagementFor necessary expenses, not otherwise provided for, in the conduct and support of aerospace and aeronautical education research and development activities, including research, development, operations, support, and services; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $120,000,000, to remain available until September 30, 2021, of which $24,000,000 shall be for the Established Program to Stimulate Competitive Research and $48,000,000 shall be for the National Space Grant College and Fellowship Program.Safety, security and mission servicesFor necessary expenses, not otherwise provided for, in the conduct and support of science, aeronautics, space technology, exploration, space operations and education research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; not to exceed $63,000 for official reception and representation expenses; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $2,913,300,000, to remain available until September 30, 2021.Construction and environmental compliance and restorationFor necessary expenses for construction of facilities including repair, rehabilitation, revitalization, and modification of facilities, construction of new facilities and additions to existing facilities, facility planning and design, and restoration, and acquisition or condemnation of real property, as authorized by law, and environmental compliance and restoration, $373,400,000, to remain available until September 30, 2025: Provided, That proceeds from leases deposited into this account shall be available for a period of 5 years to the extent and in amounts as provided in annual appropriations Acts: Provided further, That such proceeds referred to in the preceding proviso shall be available for obligation for fiscal year 2020 in an amount not to exceed $17,000,000: Provided further, That each annual budget request shall include an annual estimate of gross receipts and collections and proposed use of all funds collected pursuant to section 20145 of title 51, United States Code.Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the Inspector General Act of 1978, $41,700,000, of which $500,000 shall remain available until September 30, 2021.Administrative provisions(including transfers of funds)Funds for any announced prize otherwise authorized shall remain available, without fiscal year limitation, until a prize is claimed or the offer is withdrawn.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the National Aeronautics and Space Administration in this Act may be transferred between such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers. Any funds transferred to Construction and Environmental Compliance and Restoration for construction activities shall not increase that account by more than $75,300,000. Balances so transferred shall be merged with and available for the same purposes and the same time period as the appropriations to which transferred. Any transfer pursuant to this provision shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation except in compliance with the procedures set forth in that section.Not to exceed 5 percent of any appropriation provided for the National Aeronautics and Space Administration under previous appropriations Acts that remains available for obligation or expenditure in fiscal year 2020 may be transferred between such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers. Any transfer pursuant to this provision shall retain its original availability and shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation except in compliance with the procedures set forth in that section.The spending plan required by this Act shall be provided by NASA at the theme, program, project and activity level. The spending plan, as well as any subsequent change of an amount established in that spending plan that meets the notification requirements of section 505 of this Act, shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.Not more than 40 percent of the amounts made available in this Act for the Gateway; Advanced Cislunar and Surface Capabilities; Commercial LEO Development; and Lunar Discovery and Exploration, excluding the Lunar Reconnaissance Orbiter, may be obligated until the Administrator submits a multi-year plan to the Committees on Appropriations of the House of Representatives and the Senate that identifies estimated dates, by fiscal year, for Space Launch System flights to build the Gateway; the commencement of partnerships with commercial entities for additional LEO missions to land humans and rovers on the Moon; and conducting additional scientific activities on the Moon. The multi-year plan shall include key milestones to be met by fiscal year to achieve goals for each of the lunar programs described in the previous sentence and funding required by fiscal year to achieve such milestones.National Science FoundationResearch and Related ActivitiesFor necessary expenses in carrying out the National Science Foundation Act of 1950 (42 U.S.C. 1861 et seq.), and Public Law 86–209 (42 U.S.C. 1880 et seq.); services as authorized by section 3109 of title 5, United States Code; maintenance and operation of aircraft and purchase of flight services for research support; acquisition of aircraft; and authorized travel; $6,737,200,000, to remain available until September 30, 2021, of which not to exceed $500,000,000 shall remain available until expended for polar research and operations support, and for reimbursement to other Federal agencies for operational and science support and logistical and other related activities for the United States Antarctic program: Provided, That receipts for scientific support services and materials furnished by the National Research Centers and other National Science Foundation supported research facilities may be credited to this appropriation.Major research equipment and facilities constructionFor necessary expenses for the acquisition, construction, commissioning, and upgrading of major research equipment, facilities, and other such capital assets pursuant to the National Science Foundation Act of 1950 (42 U.S.C. 1861 et seq.), including authorized travel, $243,230,000, to remain available until expended.Education and human resourcesFor necessary expenses in carrying out science, mathematics and engineering education and human resources programs and activities pursuant to the National Science Foundation Act of 1950 (42 U.S.C. 1861 et seq.), including services as authorized by section 3109 of title 5, United States Code, authorized travel, and rental of conference rooms in the District of Columbia, $940,000,000, to remain available until September 30, 2021.Agency operations and award managementFor agency operations and award management necessary in carrying out the National Science Foundation Act of 1950 (42 U.S.C. 1861 et seq.); services authorized by section 3109 of title 5, United States Code; hire of passenger motor vehicles; uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; rental of conference rooms in the District of Columbia; and reimbursement of the Department of Homeland Security for security guard services; $336,900,000: Provided, That not to exceed $8,280 is for official reception and representation expenses: Provided further, That contracts may be entered into under this heading in fiscal year 2020 for maintenance and operation of facilities and for other services to be provided during the next fiscal year.Office of the national science boardFor necessary expenses (including payment of salaries, authorized travel, hire of passenger motor vehicles, the rental of conference rooms in the District of Columbia, and the employment of experts and consultants under section 3109 of title 5, United States Code) involved in carrying out section 4 of the National Science Foundation Act of 1950 (42 U.S.C. 1863) and Public Law 86–209 (42 U.S.C. 1880 et seq.), $4,500,000: Provided, That not to exceed $2,500 shall be available for official reception and representation expenses.Office of inspector generalFor necessary expenses of the Office of Inspector General as authorized by the Inspector General Act of 1978, $16,500,000, of which $400,000 shall remain available until September 30, 2021.Administrative provisions(including transfer of funds)Not to exceed 5 percent of any appropriation made available for the current fiscal year for the National Science Foundation in this Act may be transferred between such appropriations, but no such appropriation shall be increased by more than 10 percent by any such transfers. Any transfer pursuant to this paragraph shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation except in compliance with the procedures set forth in that section.The Director of the National Science Foundation (NSF) shall notify the Committees on Appropriations of the House of Representatives and the Senate at least 30 days in advance of any planned divestment through transfer, decommissioning, termination, or deconstruction of any NSF-owned facilities or any NSF capital assets (including land, structures, and equipment) valued greater than $2,500,000.This title may be cited as the Science Appropriations Act, 2020. IVRelated AgenciesCommission on civil rightsSalaries and expensesFor necessary expenses of the Commission on Civil Rights, including hire of passenger motor vehicles, $10,500,000: Provided, That none of the funds appropriated in this paragraph may be used to employ any individuals under Schedule C of subpart C of part 213 of title 5 of the Code of Federal Regulations exclusive of one special assistant for each Commissioner: Provided further, That none of the funds appropriated in this paragraph shall be used to reimburse Commissioners for more than 75 billable days, with the exception of the chairperson, who is permitted 125 billable days: Provided further, That the Chair may accept and use any gift or donation to carry out the work of the Commission: Provided further, That none of the funds appropriated in this paragraph shall be used for any activity or expense that is not explicitly authorized by section 3 of the Civil Rights Commission Act of 1983 (42 U.S.C. 1975a).Equal employment opportunity commissionSalaries and expensesFor necessary expenses of the Equal Employment Opportunity Commission as authorized by title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act of 1967, the Equal Pay Act of 1963, the Americans with Disabilities Act of 1990, section 501 of the Rehabilitation Act of 1973, the Civil Rights Act of 1991, the Genetic Information Nondiscrimination Act (GINA) of 2008 (Public Law 110–233), the ADA Amendments Act of 2008 (Public Law 110–325), and the Lilly Ledbetter Fair Pay Act of 2009 (Public Law 111–2), including services as authorized by section 3109 of title 5, United States Code; hire of passenger motor vehicles as authorized by section 1343(b) of title 31, United States Code; nonmonetary awards to private citizens; and up to $30,500,000 for payments to State and local enforcement agencies for authorized services to the Commission, $389,500,000: Provided, That the Commission is authorized to make available for official reception and representation expenses not to exceed $2,250 from available funds: Provided further, That the Commission may take no action to implement any workforce repositioning, restructuring, or reorganization until such time as the Committees on Appropriations of the House of Representatives and the Senate have been notified of such proposals, in accordance with the reprogramming requirements of section 505 of this Act: Provided further, That the Chair may accept and use any gift or donation to carry out the work of the Commission.International Trade CommissionSalaries and ExpensesFor necessary expenses of the International Trade Commission, including hire of passenger motor vehicles and services as authorized by section 3109 of title 5, United States Code, and not to exceed $2,250 for official reception and representation expenses, $99,400,000, to remain available until expended.Legal services corporationPayment to the legal services corporationFor payment to the Legal Services Corporation to carry out the purposes of the Legal Services Corporation Act of 1974, $440,000,000, of which $402,700,000 is for basic field programs and required independent audits; $5,300,000 is for the Office of Inspector General, of which such amounts as may be necessary may be used to conduct additional audits of recipients; $22,000,000 is for management and grants oversight; $4,000,000 is for client self-help and information technology; $4,500,000 is for a Pro Bono Innovation Fund; and $1,500,000 is for loan repayment assistance: Provided, That the Legal Services Corporation may continue to provide locality pay to officers and employees at a rate no greater than that provided by the Federal Government to Washington, DC-based employees as authorized by section 5304 of title 5, United States Code, notwithstanding section 1005(d) of the Legal Services Corporation Act (42 U.S.C. 2996d(d)): Provided further, That the authorities provided in section 205 of this Act shall be applicable to the Legal Services Corporation: Provided further, That, for the purposes of section 505 of this Act, the Legal Services Corporation shall be considered an agency of the United States Government.Administrative provision—legal services corporationNone of the funds appropriated in this Act to the Legal Services Corporation shall be expended for any purpose prohibited or limited by, or contrary to any of the provisions of, sections 501, 502, 503, 504, 505, and 506 of Public Law 105–119, and all funds appropriated in this Act to the Legal Services Corporation shall be subject to the same terms and conditions set forth in such sections, except that all references in sections 502 and 503 to 1997 and 1998 shall be deemed to refer instead to 2019 and 2020, respectively.Marine mammal commissionSalaries and expensesFor necessary expenses of the Marine Mammal Commission as authorized by title II of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1361 et seq.), $3,616,000.Office of the United States Trade RepresentativeSalaries and expensesFor necessary expenses of the Office of the United States Trade Representative, including the hire of passenger motor vehicles and the employment of experts and consultants as authorized by section 3109 of title 5, United States Code, $54,000,000, of which $1,000,000 shall remain available until expended: Provided, That of the total amount made available under this heading, not to exceed $124,000 shall be available for official reception and representation expenses.Trade Enforcement Trust Fund(including transfer of funds)For activities of the United States Trade Representative authorized by section 611 of the Trade Facilitation and Trade Enforcement Act of 2015 (19 U.S.C. 4405), including transfers, $15,000,000, to be derived from the Trade Enforcement Trust Fund: Provided, That any transfer pursuant to subsection (d)(1) of such section shall be treated as a reprogramming under section 505 of this Act.State justice instituteSalaries and expensesFor necessary expenses of the State Justice Institute, as authorized by the State Justice Institute Act of 1984 (42 U.S.C. 10701 et seq.) $6,555,000, of which $500,000 shall remain available until September 30, 2021: Provided, That not to exceed $2,250 shall be available for official reception and representation expenses: Provided further, That, for the purposes of section 505 of this Act, the State Justice Institute shall be considered an agency of the United States Government. 
VGeneral provisions(including rescissions)(including transfer of funds) 
501.No part of any appropriation contained in this Act shall be used for publicity or propaganda purposes not authorized by the Congress. 502.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 
503.The expenditure of any appropriation under this Act for any consulting service through procurement contract, pursuant to section 3109 of title 5, United States Code, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law. 504.If any provision of this Act or the application of such provision to any person or circumstances shall be held invalid, the remainder of the Act and the application of each provision to persons or circumstances other than those as to which it is held invalid shall not be affected thereby. 
505.None of the funds provided under this Act, or provided under previous appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in fiscal year 2020, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that: (1) creates or initiates a new program, project, or activity; (2) eliminates a program, project, or activity; (3) increases funds or personnel by any means for any project or activity for which funds have been denied or restricted; (4) relocates an office or employees; (5) reorganizes or renames offices, programs, or activities; (6) contracts out or privatizes any functions or activities presently performed by Federal employees; (7) augments existing programs, projects, or activities in excess of $500,000 or 10 percent, whichever is less, or reduces by 10 percent funding for any program, project, or activity, or numbers of personnel by 10 percent; or (8) results from any general savings, including savings from a reduction in personnel, which would result in a change in existing programs, projects, or activities as approved by Congress; unless the House and Senate Committees on Appropriations are notified 15 days in advance of such reprogramming of funds. 506. (a)If it has been finally determined by a court or Federal agency that any person intentionally affixed a label bearing a Made in America inscription, or any inscription with the same meaning, to any product sold in or shipped to the United States that is not made in the United States, the person shall be ineligible to receive any contract or subcontract made with funds made available in this Act, pursuant to the debarment, suspension, and ineligibility procedures described in sections 9.400 through 9.409 of title 48, Code of Federal Regulations. 
(b) 
(1)To the extent practicable, with respect to authorized purchases of promotional items, funds made available by this Act shall be used to purchase items that are manufactured, produced, or assembled in the United States, its territories or possessions. (2)The term promotional items has the meaning given the term in OMB Circular A–87, Attachment B, Item (1)(f)(3). 
507. 
(a)The Departments of Commerce and Justice, the National Science Foundation, and the National Aeronautics and Space Administration shall provide to the Committees on Appropriations of the House of Representatives and the Senate a quarterly report on the status of balances of appropriations at the account level. For unobligated, uncommitted balances and unobligated, committed balances the quarterly reports shall separately identify the amounts attributable to each source year of appropriation from which the balances were derived. For balances that are obligated, but unexpended, the quarterly reports shall separately identify amounts by the year of obligation. (b)The report described in subsection (a) shall be submitted within 30 days of the end of each quarter. 
(c)If a department or agency is unable to fulfill any aspect of a reporting requirement described in subsection (a) due to a limitation of a current accounting system, the department or agency shall fulfill such aspect to the maximum extent practicable under such accounting system and shall identify and describe in each quarterly report the extent to which such aspect is not fulfilled. 508.Any costs incurred by a department or agency funded under this Act resulting from, or to prevent, personnel actions taken in response to funding reductions included in this Act shall be absorbed within the total budgetary resources available to such department or agency: Provided, That the authority to transfer funds between appropriations accounts as may be necessary to carry out this section is provided in addition to authorities included elsewhere in this Act: Provided further, That use of funds to carry out this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That for the Department of Commerce, this section shall also apply to actions taken for the care and protection of loan collateral or grant property. 
509.None of the funds provided by this Act shall be available to promote the sale or export of tobacco or tobacco products, or to seek the reduction or removal by any foreign country of restrictions on the marketing of tobacco or tobacco products, except for restrictions which are not applied equally to all tobacco or tobacco products of the same type. 510.Notwithstanding any other provision of law, amounts deposited or available in the Fund established by section 1402 of chapter XIV of title II of Public Law 98–473 (34 U.S.C. 20101) in any fiscal year in excess of $2,641,000,000 shall not be available for obligation until the following fiscal year: Provided, That notwithstanding section 1402(d) of such Act, of the amounts available from the Fund for obligation: (1) $10,000,000 shall be transferred to the Department of Justice Office of Inspector General and remain available until expended for oversight and auditing purposes associated with this section; and (2) 5 percent shall be available to the Office for Victims of Crime for grants, consistent with the requirements of the Victims of Crime Act, to Indian tribes to improve services for victims of crime. 
511.None of the funds made available to the Department of Justice in this Act may be used to discriminate against or denigrate the religious or moral beliefs of students who participate in programs for which financial assistance is provided from those funds, or of the parents or legal guardians of such students. 512.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act. 
513. 
(a)The Inspectors General of the Department of Commerce, the Department of Justice, the National Aeronautics and Space Administration, the National Science Foundation, and the Legal Services Corporation shall conduct audits, pursuant to the Inspector General Act (5 U.S.C. App.), of grants or contracts for which funds are appropriated by this Act, and shall submit reports to Congress on the progress of such audits, which may include preliminary findings and a description of areas of particular interest, within 180 days after initiating such an audit and every 180 days thereafter until any such audit is completed. (b)Within 60 days after the date on which an audit described in subsection (a) by an Inspector General is completed, the Secretary, Attorney General, Administrator, Director, or President, as appropriate, shall make the results of the audit available to the public on the Internet website maintained by the Department, Administration, Foundation, or Corporation, respectively. The results shall be made available in redacted form to exclude— 
(1)any matter described in section 552(b) of title 5, United States Code; and (2)sensitive personal information for any individual, the public access to which could be used to commit identity theft or for other inappropriate or unlawful purposes. 
(c)Any person awarded a grant or contract funded by amounts appropriated by this Act shall submit a statement to the Secretary of Commerce, the Attorney General, the Administrator, Director, or President, as appropriate, certifying that no funds derived from the grant or contract will be made available through a subcontract or in any other manner to another person who has a financial interest in the person awarded the grant or contract. (d)The provisions of the preceding subsections of this section shall take effect 30 days after the date on which the Director of the Office of Management and Budget, in consultation with the Director of the Office of Government Ethics, determines that a uniform set of rules and requirements, substantially similar to the requirements in such subsections, consistently apply under the executive branch ethics program to all Federal departments, agencies, and entities. 
514. 
(a)None of the funds appropriated or otherwise made available under this Act may be used by the Departments of Commerce and Justice, the National Aeronautics and Space Administration, or the National Science Foundation to acquire a high-impact or moderate-impact information system, as defined for security categorization in the National Institute of Standards and Technology's (NIST) Federal Information Processing Standard Publication 199, Standards for Security Categorization of Federal Information and Information Systems unless the agency has— (1)reviewed the supply chain risk for the information systems against criteria developed by NIST and the Federal Bureau of Investigation (FBI) to inform acquisition decisions for high-impact and moderate-impact information systems within the Federal Government; 
(2)reviewed the supply chain risk from the presumptive awardee against available and relevant threat information provided by the FBI and other appropriate agencies; and (3)in consultation with the FBI or other appropriate Federal entity, conducted an assessment of any risk of cyber-espionage or sabotage associated with the acquisition of such system, including any risk associated with such system being produced, manufactured, or assembled by one or more entities identified by the United States Government as posing a cyber threat, including but not limited to, those that may be owned, directed, or subsidized by the People's Republic of China, the Islamic Republic of Iran, the Democratic People's Republic of Korea, or the Russian Federation. 
(b)None of the funds appropriated or otherwise made available under this Act may be used to acquire a high-impact or moderate-impact information system reviewed and assessed under subsection (a) unless the head of the assessing entity described in subsection (a) has— (1)developed, in consultation with NIST, the FBI, and supply chain risk management experts, a mitigation strategy for any identified risks; 
(2)determined, in consultation with NIST and the FBI, that the acquisition of such system is in the national interest of the United States; and (3)reported that determination to the Committees on Appropriations of the House of Representatives and the Senate and the agency Inspector General. 
515.None of the funds made available in this Act shall be used in any way whatsoever to support or justify the use of torture by any official or contract employee of the United States Government. 516.None of the funds made available in this Act may be used to include in any new bilateral or multilateral trade agreement the text of— 
(1)paragraph 2 of article 16.7 of the United States–Singapore Free Trade Agreement; (2)paragraph 4 of article 17.9 of the United States–Australia Free Trade Agreement; or 
(3)paragraph 4 of article 15.9 of the United States–Morocco Free Trade Agreement. 517.None of the funds made available in this Act may be used to authorize or issue a national security letter in contravention of any of the following laws authorizing the Federal Bureau of Investigation to issue national security letters: The Right to Financial Privacy Act of 1978; The Electronic Communications Privacy Act of 1986; The Fair Credit Reporting Act; The National Security Act of 1947; USA PATRIOT Act; USA FREEDOM Act of 2015; and the laws amended by these Acts. 
518.If at any time during any quarter, the program manager of a project within the jurisdiction of the Departments of Commerce or Justice, the National Aeronautics and Space Administration, or the National Science Foundation totaling more than $75,000,000 has reasonable cause to believe that the total program cost has increased by 10 percent or more, the program manager shall immediately inform the respective Secretary, Administrator, or Director. The Secretary, Administrator, or Director shall notify the House and Senate Committees on Appropriations within 30 days in writing of such increase, and shall include in such notice: the date on which such determination was made; a statement of the reasons for such increases; the action taken and proposed to be taken to control future cost growth of the project; changes made in the performance or schedule milestones and the degree to which such changes have contributed to the increase in total program costs or procurement costs; new estimates of the total project or procurement costs; and a statement validating that the project's management structure is adequate to control total project or procurement costs. 519.Funds appropriated by this Act, or made available by the transfer of funds in this Act, for intelligence or intelligence related activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 3094) during fiscal year 2020 until the enactment of the Intelligence Authorization Act for fiscal year 2020. 
520.None of the funds appropriated or otherwise made available by this Act may be used to enter into a contract in an amount greater than $5,000,000 or to award a grant in excess of such amount unless the prospective contractor or grantee certifies in writing to the agency awarding the contract or grant that, to the best of its knowledge and belief, the contractor or grantee has filed all Federal tax returns required during the three years preceding the certification, has not been convicted of a criminal offense under the Internal Revenue Code of 1986, and has not, more than 90 days prior to certification, been notified of any unpaid Federal tax assessment for which the liability remains unsatisfied, unless the assessment is the subject of an installment agreement or offer in compromise that has been approved by the Internal Revenue Service and is not in default, or the assessment is the subject of a non-frivolous administrative or judicial proceeding.(rescissions) 521. (a)Of the unobligated balances from prior year appropriations available to the Department of Commerce, the following funds are hereby rescinded, not later than September 30, 2020, from the following accounts in the specified amounts— 
(1)Economic Development Administration, Economic Development Assistance Programs, $17,000,000; and (2)National Oceanic and Atmospheric Administration, Fisheries Enforcement Asset Forfeiture Fund, $5,000,000. 
(b)Of the unobligated balances available to the Department of Justice, the following funds are hereby rescinded, not later than September 30, 2020, from the following accounts in the specified amounts— (1)Working Capital Fund, $107,000,000; 
(2)Federal Bureau of Investigation, Salaries and Expenses, $71,974,000 including from, but not limited to, fees collected to defray expenses for the automation of fingerprint identification and criminal justice information services and associated costs; (3)Drug Enforcement Administration, Salaries and Expenses, $10,000,000; 
(4)State and Local Law Enforcement Activities, Office of Justice Programs, $70,000,000; and (5)State and Local Law Enforcement Activities, Community Oriented Policing Services, $13,000,000. 
(c)Of the unobligated balances available to the National Aeronautics and Space Administration from prior year appropriations under the heading Science, $70,000,000 is hereby rescinded. (d)The Departments of Commerce and Justice and the National Aeronautics and Space Administration shall submit to the Committees on Appropriations of the House of Representatives and the Senate a report no later than September 1, 2020, specifying the amount of each rescission made pursuant to subsections (a), (b), and (c). 
(e)The amounts rescinded in subsections (a), (b), and (c) shall not be from amounts that were designated by the Congress as an emergency or disaster relief requirement pursuant to the concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985. 522.None of the funds made available in this Act may be used to purchase first class or premium airline travel in contravention of sections 301–10.122 through 301–10.124 of title 41 of the Code of Federal Regulations. 
523.None of the funds made available in this Act may be used to send or otherwise pay for the attendance of more than 50 employees from a Federal department or agency, who are stationed in the United States, at any single conference occurring outside the United States unless— (1)such conference is a law enforcement training or operational conference for law enforcement personnel and the majority of Federal employees in attendance are law enforcement personnel stationed outside the United States; or 
(2)such conference is a scientific conference and the department or agency head determines that such attendance is in the national interest and notifies the Committees on Appropriations of the House of Representatives and the Senate within at least 15 days of that determination and the basis for that determination. 524.The Director of the Office of Management and Budget shall instruct any department, agency, or instrumentality of the United States receiving funds appropriated under this Act to track undisbursed balances in expired grant accounts and include in its annual performance plan and performance and accountability reports the following: 
(1)Details on future action the department, agency, or instrumentality will take to resolve undisbursed balances in expired grant accounts. (2)The method that the department, agency, or instrumentality uses to track undisbursed balances in expired grant accounts. 
(3)Identification of undisbursed balances in expired grant accounts that may be returned to the Treasury of the United States. (4)In the preceding 3 fiscal years, details on the total number of expired grant accounts with undisbursed balances (on the first day of each fiscal year) for the department, agency, or instrumentality and the total finances that have not been obligated to a specific project remaining in the accounts. 
525.To the extent practicable, funds made available in this Act should be used to purchase light bulbs that are Energy Star qualified or have the Federal Energy Management Program designation. 526. (a)None of the funds made available by this Act may be used for the National Aeronautics and Space Administration (NASA), the Office of Science and Technology Policy (OSTP), or the National Space Council (NSC) to develop, design, plan, promulgate, implement, or execute a bilateral policy, program, order, or contract of any kind to participate, collaborate, or coordinate bilaterally in any way with China or any Chinese-owned company unless such activities are specifically authorized by a law enacted after the date of enactment of this Act. 
(b)None of the funds made available by this Act may be used to effectuate the hosting of official Chinese visitors at facilities belonging to or utilized by NASA. (c)The limitations described in subsections (a) and (b) shall not apply to activities which NASA, OSTP, or NSC, after consultation with the Federal Bureau of Investigation, have certified— 
(1)pose no risk of resulting in the transfer of technology, data, or other information with national security or economic security implications to China or a Chinese-owned company; and (2)will not involve knowing interactions with officials who have been determined by the United States to have direct involvement with violations of human rights. 
(d)Any certification made under subsection (c) shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate, and the Federal Bureau of Investigation, no later than 30 days prior to the activity in question and shall include a description of the purpose of the activity, its agenda, its major participants, and its location and timing. 527. (a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. 
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, adjudication, or other law enforcement- or victim assistance-related activity. 528.The Departments of Commerce and Justice, the National Aeronautics and Space Administration, the National Science Foundation, the Commission on Civil Rights, the Equal Employment Opportunity Commission, the International Trade Commission, the Legal Services Corporation, the Marine Mammal Commission, the Offices of Science and Technology Policy and the United States Trade Representative, the National Space Council, and the State Justice Institute shall submit spending plans, signed by the respective department or agency head, to the Committees on Appropriations of the House of Representatives and the Senate within 45 days after the date of enactment of this Act. 
529.Notwithstanding any other provision of this Act, none of the funds appropriated or otherwise made available by this Act may be used to pay award or incentive fees for contractor performance that has been judged to be below satisfactory performance or for performance that does not meet the basic requirements of a contract. 530.None of the funds made available by this Act may be used in contravention of section 7606 (Legitimacy of Industrial Hemp Research) of the Agricultural Act of 2014 (Public Law 113–79) by the Department of Justice or the Drug Enforcement Administration. 
531.None of the funds made available under this Act to the Department of Justice may be used, with respect to any of the States of Alabama, Alaska, Arizona, Arkansas, California, Colorado, Connecticut, Delaware, Florida, Georgia, Hawaii, Illinois, Indiana, Iowa, Kentucky, Louisiana, Maine, Maryland, Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Montana, Nevada, New Hampshire, New Jersey, New Mexico, New York, North Carolina, North Dakota, Ohio, Oklahoma, Oregon, Pennsylvania, Rhode Island, South Carolina, Tennessee, Texas, Utah, Vermont, Virginia, Washington, West Virginia, Wisconsin, and Wyoming, or with respect to the District of Columbia, the Commonwealth of the Northern Mariana Islands, the United States Virgin Islands, Guam, or Puerto Rico, to prevent any of them from implementing their own laws that authorize the use, distribution, possession, or cultivation of medical marijuana. 532.The Department of Commerce, the National Aeronautics and Space Administration, and the National Science Foundation shall provide a quarterly report to the Committees on Appropriations of the House of Representatives and the Senate on any official travel to China by any employee of such Department or agency, including the purpose of such travel. 
533.Of the amounts made available by this Act, not less than 10 percent of each total amount provided, respectively, for Public Works grants authorized by the Public Works and Economic Development Act of 1965 and grants authorized by section 27 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3722) shall be allocated for assistance in persistent poverty counties: Provided, That for purposes of this section, the term persistent poverty counties means any county that has had 20 percent or more of its population living in poverty over the past 30 years, as measured by the 1990 and 2000 decennial censuses and the most recent Small Area Income and Poverty Estimates, or any territory or possession of the United States. 
534.None of the funds appropriated or otherwise made available in this or any other Act may be used to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions Khalid Sheikh Mohammed or any other detainee who— (1)is not a United States citizen or a member of the Armed Forces of the United States; and 
(2)is or was held on or after June 24, 2009, at the United States Naval Station, Guantanamo Bay, Cuba, by the Department of Defense. 535. (a)None of the funds appropriated or otherwise made available in this or any other Act may be used to construct, acquire, or modify any facility in the United States, its territories, or possessions to house any individual described in subsection (c) for the purposes of detention or imprisonment in the custody or under the effective control of the Department of Defense. 
(b)The prohibition in subsection (a) shall not apply to any modification of facilities at United States Naval Station, Guantanamo Bay, Cuba. (c)An individual described in this subsection is any individual who, as of June 24, 2009, is located at United States Naval Station, Guantanamo Bay, Cuba, and who— 
(1)is not a citizen of the United States or a member of the Armed Forces of the United States; and (2)is— 
(A)in the custody or under the effective control of the Department of Defense; or (B)otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba. 
536.None of the funds provided in this Act shall be available for obligation for the James Webb Space Telescope (JWST) after December 31, 2020, if the individual identified under subsection (c)(2)(E) of section 30104 of title 51, United States Code, as responsible for JWST determines that the formulation and development costs (with development cost as defined under section 30104 of title 51, United States Code) are likely to exceed $8,802,700,000, unless the program is modified so that the costs do not exceed $8,802,700,000. 537. (a)Notwithstanding any other provision of law or treaty, none of the funds appropriated or otherwise made available under this Act or any other Act may be expended or obligated by a department, agency, or instrumentality of the United States to pay administrative expenses or to compensate an officer or employee of the United States in connection with requiring an export license for the export to Canada of components, parts, accessories or attachments for firearms listed in Category I, section 121.1 of title 22, Code of Federal Regulations (International Trafficking in Arms Regulations (ITAR), part 121, as it existed on April 1, 2005) with a total value not exceeding $500 wholesale in any transaction, provided that the conditions of subsection (b) of this section are met by the exporting party for such articles. 
(b)The foregoing exemption from obtaining an export license— (1)does not exempt an exporter from filing any Shipper's Export Declaration or notification letter required by law, or from being otherwise eligible under the laws of the United States to possess, ship, transport, or export the articles enumerated in subsection (a); and 
(2)does not permit the export without a license of— (A)fully automatic firearms and components and parts for such firearms, other than for end use by the Federal Government, or a Provincial or Municipal Government of Canada; 
(B)barrels, cylinders, receivers (frames) or complete breech mechanisms for any firearm listed in Category I, other than for end use by the Federal Government, or a Provincial or Municipal Government of Canada; or (C)articles for export from Canada to another foreign destination. 
(c)In accordance with this section, the District Directors of Customs and postmasters shall permit the permanent or temporary export without a license of any unclassified articles specified in subsection (a) to Canada for end use in Canada or return to the United States, or temporary import of Canadian-origin items from Canada for end use in the United States or return to Canada for a Canadian citizen. (d)The President may require export licenses under this section on a temporary basis if the President determines, upon publication first in the Federal Register, that the Government of Canada has implemented or maintained inadequate import controls for the articles specified in subsection (a), such that a significant diversion of such articles has and continues to take place for use in international terrorism or in the escalation of a conflict in another nation. The President shall terminate the requirements of a license when reasons for the temporary requirements have ceased. 
538.Notwithstanding any other provision of law, no department, agency, or instrumentality of the United States receiving appropriated funds under this Act or any other Act shall obligate or expend in any way such funds to pay administrative expenses or the compensation of any officer or employee of the United States to deny any application submitted pursuant to 22 U.S.C. 2778(b)(1)(B) and qualified pursuant to 27 CFR section 478.112 or .113, for a permit to import United States origin curios or relics firearms, parts, or ammunition. 539.None of the funds made available by this Act may be used to pay the salaries or expenses of personnel to deny, or fail to act on, an application for the importation of any model of shotgun if— 
(1)all other requirements of law with respect to the proposed importation are met; and (2)no application for the importation of such model of shotgun, in the same configuration, had been denied by the Attorney General prior to January 1, 2011, on the basis that the shotgun was not particularly suitable for or readily adaptable to sporting purposes. 
540.None of the funds made available by this Act may be obligated or expended to implement the Arms Trade Treaty until the Senate approves a resolution of ratification for the Treaty.This division may be cited as the Commerce, Justice, Science, and Related Agencies Appropriations Act, 2020. CFinancial Services and General Government Appropriations Act, 2020 IDEPARTMENT OF THE TREASURYDepartmental Officessalaries and expensesFor necessary expenses of the Departmental Offices including operation and maintenance of the Treasury Building and Freedman’s Bank Building; hire of passenger motor vehicles; maintenance, repairs, and improvements of, and purchase of commercial insurance policies for, real properties leased or owned overseas, when necessary for the performance of official business; executive direction program activities; international affairs and economic policy activities; domestic finance and tax policy activities, including technical assistance to State, local, and territorial entities; and Treasury-wide management policies and programs activities, $228,373,000: Provided, That of the amount appropriated under this heading— 
(1)not to exceed $350,000 is for official reception and representation expenses; (2)not to exceed $258,000 is for unforeseen emergencies of a confidential nature to be allocated and expended under the direction of the Secretary of the Treasury and to be accounted for solely on the Secretary's certificate; and 
(3)not to exceed $24,000,000 shall remain available until September 30, 2021, for— (A)the Treasury-wide Financial Statement Audit and Internal Control Program; 
(B)information technology modernization requirements; (C)the audit, oversight, and administration of the Gulf Coast Restoration Trust Fund; 
(D)the development and implementation of programs within the Office of Critical Infrastructure Protection and Compliance Policy, including entering into cooperative agreements; (E)operations and maintenance of facilities; and 
(F)international operations.Committee on foreign investment in the united states fund(Including transfer of funds)For necessary expenses of the Committee on Foreign Investment in the United States, $20,000,000, to remain available until expended: Provided, That the chairperson of the Committee may transfer such amounts to any department or agency represented on the Committee (including the Department of the Treasury) subject to advance notification to the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That amounts so transferred shall remain available until expended for expenses of implementing section 721 of the Defense Production Act of 1950, as amended (50 U.S.C. 4565), and shall be available in addition to any other funds available to any department or agency: Provided further, That fees authorized by section 721(p) of such Act shall be credited to this appropriation as offsetting collections: Provided further, That the total amount appropriated under this heading from the general fund shall be reduced as such offsetting collections are received during fiscal year 2020, so as to result in a total appropriation from the general fund estimated at not more than $10,000,000.Office of Terrorism and Financial Intelligencesalaries and expensesFor the necessary expenses of the Office of Terrorism and Financial Intelligence to safeguard the financial system against illicit use and to combat rogue nations, terrorist facilitators, weapons of mass destruction proliferators, human rights abusers, money launderers, drug kingpins, and other national security threats, $169,712,000, of which not less than $3,000,000 shall be available for addressing human rights violations and corruption, including activities authorized by the Global Magnitsky Human Rights Accountability Act (22 U.S.C. 2656 note): Provided, That of the amounts appropriated under this heading, up to $10,000,000 shall remain available until September 30, 2021.Cybersecurity enhancement accountFor salaries and expenses for enhanced cybersecurity for systems operated by the Department of the Treasury, $18,000,000, to remain available until September 30, 2022: Provided, That such funds shall supplement and not supplant any other amounts made available to the Treasury offices and bureaus for cybersecurity: Provided further, That of the total amount made available under this heading $1,000,000 shall be available for administrative expenses for the Treasury Chief Information Officer to provide oversight of the investments made under this heading: Provided further, That such funds shall supplement and not supplant any other amounts made available to the Treasury Chief Information Officer.Department-Wide systems and capital investments programs(including transfer of funds)For development and acquisition of automatic data processing equipment, software, and services and for repairs and renovations to buildings owned by the Department of the Treasury, $6,118,000, to remain available until September 30, 2022: Provided, That these funds shall be transferred to accounts and in amounts as necessary to satisfy the requirements of the Department's offices, bureaus, and other organizations:  Provided further, That this transfer authority shall be in addition to any other transfer authority provided in this Act:  Provided further, That none of the funds appropriated under this heading shall be used to support or supplement Internal Revenue Service, Operations Support or Internal Revenue Service, Business Systems Modernization.Office of inspector generalSalaries and expensesFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $41,044,000, including hire of passenger motor vehicles; of which not to exceed $100,000 shall be available for unforeseen emergencies of a confidential nature, to be allocated and expended under the direction of the Inspector General of the Treasury; of which up to $2,800,000 to remain available until September 30, 2021, shall be for audits and investigations conducted pursuant to section 1608 of the Resources and Ecosystems Sustainability, Tourist Opportunities, and Revived Economies of the Gulf Coast States Act of 2012 (33 U.S.C. 1321 note); and of which not to exceed $1,000 shall be available for official reception and representation expenses.Treasury inspector general for tax administrationSalaries and expensesFor necessary expenses of the Treasury Inspector General for Tax Administration in carrying out the Inspector General Act of 1978, as amended, including purchase and hire of passenger motor vehicles (31 U.S.C. 1343(b)); and services authorized by 5 U.S.C. 3109, at such rates as may be determined by the Inspector General for Tax Administration; $170,250,000, of which $5,000,000 shall remain available until September 30, 2021; of which not to exceed $6,000,000 shall be available for official travel expenses; of which not to exceed $500,000 shall be available for unforeseen emergencies of a confidential nature, to be allocated and expended under the direction of the Inspector General for Tax Administration; and of which not to exceed $1,500 shall be available for official reception and representation expenses.special inspector general for the troubled asset relief programsalaries and expensesFor necessary expenses of the Office of the Special Inspector General in carrying out the provisions of the Emergency Economic Stabilization Act of 2008 (Public Law 110–343), $22,000,000.Financial Crimes Enforcement Networksalaries and expensesFor necessary expenses of the Financial Crimes Enforcement Network, including hire of passenger motor vehicles; travel and training expenses of non-Federal and foreign government personnel to attend meetings and training concerned with domestic and foreign financial intelligence activities, law enforcement, and financial regulation; services authorized by 5 U.S.C. 3109; not to exceed $12,000 for official reception and representation expenses; and for assistance to Federal law enforcement agencies, with or without reimbursement, $126,000,000, of which not to exceed $34,335,000 shall remain available until September 30, 2022.Bureau of the Fiscal ServiceSalaries and ExpensesFor necessary expenses of operations of the Bureau of the Fiscal Service, $340,280,000; of which not to exceed $8,000,000, to remain available until September 30, 2022, is for information systems modernization initiatives; and of which $5,000 shall be available for official reception and representation expenses.In addition, $165,000, to be derived from the Oil Spill Liability Trust Fund to reimburse administrative and personnel expenses for financial management of the Fund, as authorized by section 1012 of Public Law 101–380.Alcohol and Tobacco Tax and Trade Bureausalaries and expensesFor necessary expenses of carrying out section 1111 of the Homeland Security Act of 2002, including hire of passenger motor vehicles, $119,600,000; of which not to exceed $6,000 for official reception and representation expenses; and of which not to exceed $50,000 shall be available for cooperative research and development programs for laboratory services; and provision of laboratory assistance to State and local agencies with or without reimbursement: Provided, That of the amount appropriated under this heading, $5,000,000 shall be for the costs of accelerating the processing of formula and label applications: Provided further, That of the amount appropriated under this heading, $5,000,000, to remain available until September 30, 2021, shall be for the costs associated with enforcement of the trade practice provisions of the Federal Alcohol Administration Act (27 U.S.C. 201 et seq.).United States Mintunited states mint public enterprise fundPursuant to section 5136 of title 31, United States Code, the United States Mint is provided funding through the United States Mint Public Enterprise Fund for costs associated with the production of circulating coins, numismatic coins, and protective services, including both operating expenses and capital investments: Provided, That the aggregate amount of new liabilities and obligations incurred during fiscal year 2020 under such section 5136 for circulating coinage and protective service capital investments of the United States Mint shall not exceed $30,000,000.Community Development Financial Institutions Fund Program AccountTo carry out the Riegle Community Development and Regulatory Improvement Act of 1994 (subtitle A of title I of Public Law 103–325), including services authorized by section 3109 of title 5, United States Code, but at rates for individuals not to exceed the per diem rate equivalent to the rate for EX–III, $262,000,000. Of the amount appropriated under this heading— (1)not less than $165,500,000, notwithstanding section 108(e) of Public Law 103–325 (12 U.S.C. 4707(e)) with regard to Small and/or Emerging Community Development Financial Institutions Assistance awards, is available until September 30, 2021, for financial assistance and technical assistance under subparagraphs (A) and (B) of section 108(a)(1), respectively, of Public Law 103–325 (12 U.S.C. 4707(a)(1)(A) and (B)), of which up to $1,600,000 may be available for training and outreach under section 109 of Public Law 103–325 (12 U.S.C. 4708), of which up to $2,397,500 may be used for the cost of direct loans, of which up to $4,000,000, notwithstanding subsection (d) of section 108 of Public Law 103–325 (12 U.S.C. 4707 (d)), may be available to provide financial assistance, technical assistance, training, and outreach to community development financial institutions to expand investments that benefit individuals with disabilities, and of which not less than $2,000,000 shall be for the Economic Mobility Corps to be operated in conjunction with the Corporation for National and Community Service, pursuant to 42 U.S.C. 12571: Provided, That the cost of direct and guaranteed loans, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize gross obligations for the principal amount of direct loans not to exceed $25,000,000: Provided further, That of the funds provided under this paragraph, excluding those made to community development financial institutions to expand investments that benefit individuals with disabilities and those made to community development financial institutions that serve populations living in persistent poverty counties, the CDFI Fund shall prioritize Financial Assistance awards to organizations that invest and lend in high-poverty areas: Provided further, That for purposes of this section, the term “high-poverty area” means any census tract with a poverty rate of at least 20 percent as measured by the 2011–2015 5-year data series available from the American Community Survey of the Bureau of the Census for all States and Puerto Rico or with a poverty rate of at least 20 percent as measured by the 2010 Island Areas Decennial Census data for any other territory or possession of the United States; 
(2)not less than $16,000,000, notwithstanding section 108(e) of Public Law 103–325 (12 U.S.C. 4707(e)), is available until September 30, 2021, for financial assistance, technical assistance, training, and outreach programs designed to benefit Native American, Native Hawaiian, and Alaska Native communities and provided primarily through qualified community development lender organizations with experience and expertise in community development banking and lending in Indian country, Native American organizations, tribes and tribal organizations, and other suitable providers; (3)not less than $25,000,000 is available until September 30, 2021, for the Bank Enterprise Award program; 
(4)not less than $22,000,000, notwithstanding subsections (d) and (e) of section 108 of Public Law 103–325 (12 U.S.C. 4707(d) and (e)), is available until September 30, 2021, for a Healthy Food Financing Initiative to provide financial assistance, technical assistance, training, and outreach to community development financial institutions for the purpose of offering affordable financing and technical assistance to expand the availability of healthy food options in distressed communities; (5)not less than $5,000,000 is available until September 30, 2021, to provide grants for loan loss reserve funds and to provide technical assistance for small dollar loan programs under section 122 of Public Law 103–325 (12 U.S.C. 4719): Provided, That sections 108(d) and 122(b)(2) of such Public Law shall not apply to the provision of such grants and technical assistance; 
(6)up to $28,500,000 is available until September 30, 2020, for administrative expenses, including administration of CDFI Fund programs and the New Markets Tax Credit Program, of which not less than $1,000,000 is for development of tools to better assess and inform CDFI investment performance, and up to $300,000 is for administrative expenses to carry out the direct loan program; and (7)during fiscal year 2020, none of the funds available under this heading are available for the cost, as defined in section 502 of the Congressional Budget Act of 1974, of commitments to guarantee bonds and notes under section 114A of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4713a): Provided, That commitments to guarantee bonds and notes under such section 114A shall not exceed $500,000,000: Provided further, That such section 114A shall remain in effect until December 31, 2020: Provided further, That of the funds awarded under this heading, not less than 10 percent shall be used for awards that support investments that serve populations living in persistent poverty counties: Provided further, That for the purposes of this paragraph and paragraph (1) the term persistent poverty counties means any county, including county equivalent areas in Puerto Rico, that has had 20 percent or more of its population living in poverty over the past 30 years, as measured by the 1990 and 2000 decennial censuses and the 2011–2015 5-year data series available from the American Community Survey of the Bureau of the Census or any other territory or possession of the United States that has had 20 percent or more of its population living in poverty over the past 30 years, as measured by the 1990, 2000 and 2010 Island Areas Decennial Censuses, or equivalent data, of the Bureau of the Census.Internal Revenue Servicetaxpayer servicesFor necessary expenses of the Internal Revenue Service to provide taxpayer services, including pre-filing assistance and education, filing and account services, taxpayer advocacy services, and other services as authorized by 5 U.S.C. 3109, at such rates as may be determined by the Commissioner, $2,511,554,000, of which not less than $11,000,000 shall be for the Tax Counseling for the Elderly Program, of which not less than $12,000,000 shall be available for low-income taxpayer clinic grants, of which not less than $25,000,000, to remain available until September 30, 2021, shall be available for the Community Volunteer Income Tax Assistance Matching Grants Program for tax return preparation assistance, and of which not less than $209,000,000 shall be available for operating expenses of the Taxpayer Advocate Service: Provided, That of the amounts made available for the Taxpayer Advocate Service, not less than $5,500,000 shall be for identity theft and refund fraud casework.enforcementFor necessary expenses for tax enforcement activities of the Internal Revenue Service to determine and collect owed taxes, to provide legal and litigation support, to conduct criminal investigations, to enforce criminal statutes related to violations of internal revenue laws and other financial crimes, to purchase and hire passenger motor vehicles (31 U.S.C. 1343(b)), and to provide other services as authorized by 5 U.S.C. 3109, at such rates as may be determined by the Commissioner, $5,010,000,000, of which not to exceed $250,000,000 shall remain available until September 30, 2021; of which not less than $60,257,000 shall be for the Interagency Crime and Drug Enforcement program; and of which not to exceed $15,000,000 shall be for investigative technology for the Criminal Investigation Division: Provided, That the amount made available for investigative technology for the Criminal Investigation Division shall be in addition to amounts made available for the Criminal Investigation Division under the Operations Support heading.operations supportFor necessary expenses of the Internal Revenue Service to support taxpayer services and enforcement programs, including rent payments; facilities services; printing; postage; physical security; headquarters and other IRS-wide administration activities; research and statistics of income; telecommunications; information technology development, enhancement, operations, maintenance, and security; the hire of passenger motor vehicles (31 U.S.C. 1343(b)); the operations of the Internal Revenue Service Oversight Board; and other services as authorized by 5 U.S.C. 3109, at such rates as may be determined by the Commissioner; $3,808,500,000, of which not to exceed $250,000,000 shall remain available until September 30, 2021; of which not to exceed $10,000,000 shall remain available until expended for acquisition of equipment and construction, repair and renovation of facilities; of which not to exceed $1,000,000 shall remain available until September 30, 2022, for research; of which not less than $10,000,000, to remain available until expended, shall be available for establishment of an application through which entities registering and renewing registrations in the System for Award Management may request an authenticated electronic certification stating that the entity does or does not have a seriously delinquent tax debt; and of which not to exceed $20,000 shall be for official reception and representation expenses: Provided, That not later than 30 days after the end of each quarter, the Internal Revenue Service shall submit a report to the Committees on Appropriations of the House of Representatives and the Senate and the Comptroller General of the United States detailing the cost and schedule performance for its major information technology investments, including the purpose and life-cycle stages of the investments; the reasons for any cost and schedule variances; the risks of such investments and strategies the Internal Revenue Service is using to mitigate such risks; and the expected developmental milestones to be achieved and costs to be incurred in the next quarter:  Provided further, That the Internal Revenue Service shall include, in its budget justification for fiscal year 2021, a summary of cost and schedule performance information for its major information technology systems.business systems modernizationFor necessary expenses of the Internal Revenue Service's business systems modernization program, $180,000,000, to remain available until September 30, 2022, for the capital asset acquisition of information technology systems, including management and related contractual costs of said acquisitions, including related Internal Revenue Service labor costs, and contractual costs associated with operations authorized by 5 U.S.C. 3109: Provided, That not later than 30 days after the end of each quarter, the Internal Revenue Service shall submit a report to the Committees on Appropriations of the House of Representatives and the Senate and the Comptroller General of the United States detailing the cost and schedule performance for major information technology investments, including the purposes and life-cycle stages of the investments; the reasons for any cost and schedule variances; the risks of such investments and the strategies the Internal Revenue Service is using to mitigate such risks; and the expected developmental milestones to be achieved and costs to be incurred in the next quarter.administrative provisions—internal revenue service(including transfer of funds) 
101.Not to exceed 4 percent of the appropriation made available in this Act to the Internal Revenue Service under the Enforcement heading, and not to exceed 5 percent of any other appropriation made available in this Act to the Internal Revenue Service, may be transferred to any other Internal Revenue Service appropriation upon the advance approval of the Committees on Appropriations of the House of Representatives and the Senate. 102.The Internal Revenue Service shall maintain an employee training program, which shall include the following topics: taxpayers' rights, dealing courteously with taxpayers, cross-cultural relations, ethics, and the impartial application of tax law. 
103.The Internal Revenue Service shall institute and enforce policies and procedures that will safeguard the confidentiality of taxpayer information and protect taxpayers against identity theft. 104.Funds made available by this or any other Act to the Internal Revenue Service shall be available for improved facilities and increased staffing to provide sufficient and effective 1–800 help line service for taxpayers. The Commissioner shall continue to make improvements to the Internal Revenue Service 1–800 help line service a priority and allocate resources necessary to enhance the response time to taxpayer communications, particularly with regard to victims of tax-related crimes. 
105.The Internal Revenue Service shall issue a notice of confirmation of any address change relating to an employer making employment tax payments, and such notice shall be sent to both the employer's former and new address and an officer or employee of the Internal Revenue Service shall give special consideration to an offer-in-compromise from a taxpayer who has been the victim of fraud by a third party payroll tax preparer. 106.None of the funds made available under this Act may be used by the Internal Revenue Service to target citizens of the United States for exercising any right guaranteed under the First Amendment to the Constitution of the United States. 
107.None of the funds made available in this Act may be used by the Internal Revenue Service to target groups for regulatory scrutiny based on their ideological beliefs. 108.None of funds made available by this Act to the Internal Revenue Service shall be obligated or expended on conferences that do not adhere to the procedures, verification processes, documentation requirements, and policies issued by the Chief Financial Officer, Human Capital Office, and Agency-Wide Shared Services as a result of the recommendations in the report published on May 31, 2013, by the Treasury Inspector General for Tax Administration entitled Review of the August 2010 Small Business/Self-Employed Division's Conference in Anaheim, California (Reference Number 2013–10–037). 
109.None of the funds made available in this Act to the Internal Revenue Service may be obligated or expended— (1)to make a payment to any employee under a bonus, award, or recognition program; or 
(2)under any hiring or personnel selection process with respect to re-hiring a former employee;unless such program or process takes into account the conduct and Federal tax compliance of such employee or former employee. 110.None of the funds made available by this Act may be used in contravention of section 6103 of the Internal Revenue Code of 1986 (relating to confidentiality and disclosure of returns and return information).Administrative provisions—Department of the Treasury(including transfers of funds) 
111.Appropriations to the Department of the Treasury in this Act shall be available for uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901), including maintenance, repairs, and cleaning; purchase of insurance for official motor vehicles operated in foreign countries; purchase of motor vehicles without regard to the general purchase price limitations for vehicles purchased and used overseas for the current fiscal year; entering into contracts with the Department of State for the furnishing of health and medical services to employees and their dependents serving in foreign countries; and services authorized by 5 U.S.C. 3109. 112.Not to exceed 2 percent of any appropriations in this title made available under the headings Departmental Offices—Salaries and Expenses, Office of Inspector General, Special Inspector General for the Troubled Asset Relief Program, Financial Crimes Enforcement Network, Bureau of the Fiscal Service, and Alcohol and Tobacco Tax and Trade Bureau may be transferred between such appropriations upon the advance approval of the Committees on Appropriations of the House of Representatives and the Senate: Provided, That no transfer under this section may increase or decrease any such appropriation by more than 2 percent. 
113.Not to exceed 2 percent of any appropriation made available in this Act to the Internal Revenue Service may be transferred to the Treasury Inspector General for Tax Administration's appropriation upon the advance approval of the Committees on Appropriations of the House of Representatives and the Senate: Provided, That no transfer may increase or decrease any such appropriation by more than 2 percent. 
114.None of the funds appropriated in this Act or otherwise available to the Department of the Treasury or the Bureau of Engraving and Printing may be used to redesign the $1 Federal Reserve note. 115.The Secretary of the Treasury may transfer funds from the Bureau of the Fiscal Service—Salaries and Expenses to the Debt Collection Fund as necessary to cover the costs of debt collection: Provided, That such amounts shall be reimbursed to such salaries and expenses account from debt collections received in the Debt Collection Fund. 
116.None of the funds appropriated or otherwise made available by this or any other Act may be used by the United States Mint to construct or operate any museum without the explicit approval of the Committees on Appropriations of the House of Representatives and the Senate, the House Committee on Financial Services, and the Senate Committee on Banking, Housing, and Urban Affairs. 117.None of the funds appropriated or otherwise made available by this or any other Act or source to the Department of the Treasury, the Bureau of Engraving and Printing, and the United States Mint, individually or collectively, may be used to consolidate any or all functions of the Bureau of Engraving and Printing and the United States Mint without the explicit approval of the House Committee on Financial Services; the Senate Committee on Banking, Housing, and Urban Affairs; and the Committees on Appropriations of the House of Representatives and the Senate. 
118.Funds appropriated by this Act, or made available by the transfer of funds in this Act, for the Department of the Treasury’s intelligence or intelligence related activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2020 until the enactment of the Intelligence Authorization Act for Fiscal Year 2020. 119.Not to exceed $5,000 shall be made available from the Bureau of Engraving and Printing's Industrial Revolving Fund for necessary official reception and representation expenses. 
120.The Secretary of the Treasury shall submit a Capital Investment Plan to the Committees on Appropriations of the Senate and the House of Representatives not later than 30 days following the submission of the annual budget submitted by the President: Provided, That such Capital Investment Plan shall include capital investment spending from all accounts within the Department of the Treasury, including but not limited to the Department-wide Systems and Capital Investment Programs account, Treasury Franchise Fund account, and the Treasury Forfeiture Fund account: Provided further, That such Capital Investment Plan shall include expenditures occurring in previous fiscal years for each capital investment project that has not been fully completed. 
121.Within 45 days after the date of enactment of this Act, the Secretary of the Treasury shall submit an itemized report to the Committees on Appropriations of the House of Representatives and the Senate on the amount of total funds charged to each office by the Franchise Fund including the amount charged for each service provided by the Franchise Fund to each office, a detailed description of the services, a detailed explanation of how each charge for each service is calculated, and a description of the role customers have in governing in the Franchise Fund. 122.During fiscal year 2020— 
(1)none of the funds made available in this or any other Act may be used by the Department of the Treasury, including the Internal Revenue Service, to issue, revise, or finalize any regulation, revenue ruling, or other guidance not limited to a particular taxpayer relating to the standard which is used to determine whether an organization is operated exclusively for the promotion of social welfare for purposes of section 501(c)(4) of the Internal Revenue Code of 1986 (including the proposed regulations published at 78 Fed. Reg. 71535 (November 29, 2013)); and (2)the standard and definitions as in effect on January 1, 2010, which are used to make such determinations shall apply after the date of the enactment of this Act for purposes of determining status under section 501(c)(4) of such Code of organizations created on, before, or after such date. 
123. 
(a)Not later than 60 days after the end of each quarter, the Office of Financial Stability and the Office of Financial Research shall submit reports on their activities to the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Financial Services of the House of Representatives and the Senate Committee on Banking, Housing, and Urban Affairs. (b)The reports required under subsection (a) shall include— 
(1)the obligations made during the previous quarter by object class, office, and activity; (2)the estimated obligations for the remainder of the fiscal year by object class, office, and activity; 
(3)the number of full-time equivalents within each office during the previous quarter; (4)the estimated number of full-time equivalents within each office for the remainder of the fiscal year; and 
(5)actions taken to achieve the goals, objectives, and performance measures of each office. (c)At the request of any such Committees specified in subsection (a), the Office of Financial Stability and the Office of Financial Research shall make officials available to testify on the contents of the reports required under subsection (a). 
124.In addition to the amounts otherwise made available to the Department of the Treasury, $25,000,000, to remain available until expended, shall be for expenses associated with digitization and distribution of the Department’s records of matured savings bonds that have not been redeemed.This title may be cited as the Department of the Treasury Appropriations Act, 2020. IIExecutive office of the president and funds appropriated to the presidentThe white housesalaries and expensesFor necessary expenses for the White House as authorized by law, including not to exceed $3,850,000 for services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 105; subsistence expenses as authorized by 3 U.S.C. 105, which shall be expended and accounted for as provided in that section; hire of passenger motor vehicles, and travel (not to exceed $100,000 to be expended and accounted for as provided by 3 U.S.C. 103); and not to exceed $19,000 for official reception and representation expenses, to be available for allocation within the Executive Office of the President; and for necessary expenses of the Office of Policy Development, including services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 107, $55,000,000.Executive Residence at the White Houseoperating expensesFor necessary expenses of the Executive Residence at the White House, $13,081,000, to be expended and accounted for as provided by 3 U.S.C. 105, 109, 110, and 112–114.reimbursable expensesFor the reimbursable expenses of the Executive Residence at the White House, such sums as may be necessary: Provided, That all reimbursable operating expenses of the Executive Residence shall be made in accordance with the provisions of this paragraph: Provided further, That, notwithstanding any other provision of law, such amount for reimbursable operating expenses shall be the exclusive authority of the Executive Residence to incur obligations and to receive offsetting collections, for such expenses: Provided further, That the Executive Residence shall require each person sponsoring a reimbursable political event to pay in advance an amount equal to the estimated cost of the event, and all such advance payments shall be credited to this account and remain available until expended: Provided further, That the Executive Residence shall require the national committee of the political party of the President to maintain on deposit $25,000, to be separately accounted for and available for expenses relating to reimbursable political events sponsored by such committee during such fiscal year: Provided further, That the Executive Residence shall ensure that a written notice of any amount owed for a reimbursable operating expense under this paragraph is submitted to the person owing such amount within 60 days after such expense is incurred, and that such amount is collected within 30 days after the submission of such notice: Provided further, That the Executive Residence shall charge interest and assess penalties and other charges on any such amount that is not reimbursed within such 30 days, in accordance with the interest and penalty provisions applicable to an outstanding debt on a United States Government claim under 31 U.S.C. 3717: Provided further, That each such amount that is reimbursed, and any accompanying interest and charges, shall be deposited in the Treasury as miscellaneous receipts: Provided further, That the Executive Residence shall prepare and submit to the Committees on Appropriations, by not later than 90 days after the end of the fiscal year covered by this Act, a report setting forth the reimbursable operating expenses of the Executive Residence during the preceding fiscal year, including the total amount of such expenses, the amount of such total that consists of reimbursable official and ceremonial events, the amount of such total that consists of reimbursable political events, and the portion of each such amount that has been reimbursed as of the date of the report: Provided further, That the Executive Residence shall maintain a system for the tracking of expenses related to reimbursable events within the Executive Residence that includes a standard for the classification of any such expense as political or nonpolitical: Provided further, That no provision of this paragraph may be construed to exempt the Executive Residence from any other applicable requirement of subchapter I or II of chapter 37 of title 31, United States Code.White House Repair and RestorationFor the repair, alteration, and improvement of the Executive Residence at the White House pursuant to 3 U.S.C. 105(d), $750,000, to remain available until expended, for required maintenance, resolution of safety and health issues, and continued preventative maintenance.Council of economic adviserssalaries and expensesFor necessary expenses of the Council of Economic Advisers in carrying out its functions under the Employment Act of 1946 (15 U.S.C. 1021 et seq.), $4,000,000.National Security Council and Homeland Security Councilsalaries and expensesFor necessary expenses of the National Security Council and the Homeland Security Council, including services as authorized by 5 U.S.C. 3109, $11,500,000 of which not to exceed $5,000 shall be available for official reception and representation expenses.Office of AdministrationSalaries and expensesFor necessary expenses of the Office of Administration, including services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 107, and hire of passenger motor vehicles, $94,000,000, of which not to exceed $12,800,000 shall remain available until expended for continued modernization of information resources within the Executive Office of the President.Office of Management and BudgetSalaries and expensesFor necessary expenses of the Office of Management and Budget, including hire of passenger motor vehicles and services as authorized by 5 U.S.C. 3109, to carry out the provisions of chapter 35 of title 44, United States Code, and to prepare and submit the budget of the United States Government, in accordance with section 1105(a) of title 31, United States Code, $101,600,000, of which not to exceed $3,000 shall be available for official representation expenses: Provided, That none of the funds appropriated in this Act for the Office of Management and Budget may be used for the purpose of reviewing any agricultural marketing orders or any activities or regulations under the provisions of the Agricultural Marketing Agreement Act of 1937 (7 U.S.C. 601 et seq.): Provided further, That none of the funds made available for the Office of Management and Budget by this Act may be expended for the altering of the transcript of actual testimony of witnesses, except for testimony of officials of the Office of Management and Budget, before the Committees on Appropriations or their subcommittees: Provided further, That none of the funds made available for the Office of Management and Budget by this Act may be expended for the altering of the annual work plan developed by the Corps of Engineers for submission to the Committees on Appropriations: Provided further, That none of the funds provided in this or prior Acts shall be used, directly or indirectly, by the Office of Management and Budget, for evaluating or determining if water resource project or study reports submitted by the Chief of Engineers acting through the Secretary of the Army are in compliance with all applicable laws, regulations, and requirements relevant to the Civil Works water resource planning process: Provided further, That the Office of Management and Budget shall have not more than 60 days in which to perform budgetary policy reviews of water resource matters on which the Chief of Engineers has reported: Provided further, That the Director of the Office of Management and Budget shall notify the appropriate authorizing and appropriating committees when the 60-day review is initiated: Provided further, That if water resource reports have not been transmitted to the appropriate authorizing and appropriating committees within 15 days after the end of the Office of Management and Budget review period based on the notification from the Director, Congress shall assume Office of Management and Budget concurrence with the report and act accordingly.Intellectual Property Enforcement CoordinatorFor necessary expenses of the Office of the Intellectual Property Enforcement Coordinator, as authorized by title III of the Prioritizing Resources and Organization for Intellectual Property Act of 2008 (Public Law 110–403), including services authorized by 5 U.S.C. 3109, $1,300,000.Office of National Drug Control Policysalaries and expensesFor necessary expenses of the Office of National Drug Control Policy; for research activities pursuant to the Office of National Drug Control Policy Reauthorization Act of 1998, as amended through Public Law 115–271; not to exceed $10,000 for official reception and representation expenses; and for participation in joint projects or in the provision of services on matters of mutual interest with nonprofit, research, or public organizations or agencies, with or without reimbursement, $18,400,000: Provided, That the Office is authorized to accept, hold, administer, and utilize gifts, both real and personal, public and private, without fiscal year limitation, for the purpose of aiding or facilitating the work of the Office.Federal drug control programshigh intensity drug trafficking areas program(including transfers of funds)For necessary expenses of the Office of National Drug Control Policy's High Intensity Drug Trafficking Areas Program, $285,000,000, to remain available until September 30, 2021, for drug control activities consistent with the approved strategy for each of the designated High Intensity Drug Trafficking Areas (HIDTAs), of which not less than 51 percent shall be transferred to State and local entities for drug control activities and shall be obligated not later than 120 days after enactment of this Act: Provided, That up to 49 percent may be transferred to Federal agencies and departments in amounts determined by the Director of the Office of National Drug Control Policy, of which up to $2,700,000 may be used for auditing services and associated activities: Provided further, That any unexpended funds obligated prior to fiscal year 2018 may be used for any other approved activities of that HIDTA, subject to reprogramming requirements: Provided further, That each HIDTA designated as of September 30, 2019, shall be funded at not less than the fiscal year 2019 base level, unless the Director submits to the Committees on Appropriations of the House of Representatives and the Senate justification for changes to those levels based on clearly articulated priorities and published Office of National Drug Control Policy performance measures of effectiveness: Provided further, That the Director shall notify the Committees on Appropriations of the initial allocation of fiscal year 2020 funding among HIDTAs not later than 45 days after enactment of this Act, and shall notify the Committees of planned uses of discretionary HIDTA funding, as determined in consultation with the HIDTA Directors, not later than 90 days after enactment of this Act: Provided further, That upon a determination that all or part of the funds so transferred from this appropriation are not necessary for the purposes provided herein and upon notification to the Committees on Appropriations of the House of Representatives and the Senate, such amounts may be transferred back to this appropriation.other federal drug control programs(including transfers of funds)For other drug control activities authorized by the National Narcotics Leadership Act of 1988 and the Office of National Drug Control Policy Reauthorization Act of 1998, as amended through Public Law 115–271, $121,715,000, to remain available until expended, which shall be available as follows: $101,250,000 for the Drug-Free Communities Program, of which $2,500,000 shall be made available as directed by section 4 of Public Law 107–82, as amended by section 8204 of Public Law 115–271; $2,500,000 for drug court training and technical assistance; $10,000,000 for anti-doping activities; $2,715,000 for the United States membership dues to the World Anti-Doping Agency; $1,250,000 for the Model Acts Program; and $4,000,000 for activities authorized by section 103 of Public Law 114–198: Provided, That amounts made available under this heading may be transferred to other Federal departments and agencies to carry out such activities.Unanticipated needsFor expenses necessary to enable the President to meet unanticipated needs, in furtherance of the national interest, security, or defense which may arise at home or abroad during the current fiscal year, as authorized by 3 U.S.C. 108, $1,000,000, to remain available until September 30, 2021.Information Technology Oversight and Reform(including transfer of funds)For necessary expenses for the furtherance of integrated, efficient, secure, and effective uses of information technology in the Federal Government, $15,000,000, to remain available until expended: Provided, That the Director of the Office of Management and Budget may transfer these funds to one or more other agencies to carry out projects to meet these purposes.Special assistance to the presidentsalaries and expensesFor necessary expenses to enable the Vice President to provide assistance to the President in connection with specially assigned functions; services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 106, including subsistence expenses as authorized by 3 U.S.C. 106, which shall be expended and accounted for as provided in that section; and hire of passenger motor vehicles, $4,288,000.Official Residence of the Vice Presidentoperating expenses(including transfer of funds)For the care, operation, refurnishing, improvement, and to the extent not otherwise provided for, heating and lighting, including electric power and fixtures, of the official residence of the Vice President; the hire of passenger motor vehicles; and not to exceed $90,000 pursuant to 3 U.S.C. 106(b)(2), $302,000: Provided, That advances, repayments, or transfers from this appropriation may be made to any department or agency for expenses of carrying out such activities.Administrative provisions—Executive office of the president and funds appropriated to the president(including transfer of funds) 
201.From funds made available in this Act under the headings The White House, Executive Residence at the White House, White House Repair and Restoration, Council of Economic Advisers, National Security Council and Homeland Security Council, Office of Administration, Special Assistance to the President, and Official Residence of the Vice President, the Director of the Office of Management and Budget (or such other officer as the President may designate in writing), may, with advance approval of the Committees on Appropriations of the House of Representatives and the Senate, transfer not to exceed 10 percent of any such appropriation to any other such appropriation, to be merged with and available for the same time and for the same purposes as the appropriation to which transferred: Provided, That the amount of an appropriation shall not be increased by more than 50 percent by such transfers: Provided further, That no amount shall be transferred from Special Assistance to the President or Official Residence of the Vice President without the approval of the Vice President. 
202. 
(a)During fiscal year 2020, any Executive order or Presidential memorandum issued or revoked by the President shall be accompanied by a written statement from the Director of the Office of Management and Budget on the budgetary impact, including costs, benefits, and revenues, of such order or memorandum. (b)Any such statement shall include— 
(1)a narrative summary of the budgetary impact of such order or memorandum on the Federal Government; (2)the impact on mandatory and discretionary obligations and outlays as the result of such order or memorandum, listed by Federal agency, for each year in the 5-fiscal-year period beginning in fiscal year 2020; and 
(3)the impact on revenues of the Federal Government as the result of such order or memorandum over the 5-fiscal-year period beginning in fiscal year 2020. (c)If an Executive order or Presidential memorandum is issued during fiscal year 2020 due to a national emergency, the Director of the Office of Management and Budget may issue the statement required by subsection (a) not later than 15 days after the date that such order or memorandum is issued. 
(d)The requirement for cost estimates for Presidential memoranda shall only apply for Presidential memoranda estimated to have a regulatory cost in excess of $100,000,000. 203.Not later than 45 days after the date of enactment of this Act, the Director of the Office of Management and Budget shall issue a memorandum to all Federal departments, agencies, and corporations directing compliance with the provisions in title VII of this Act.This title may be cited as the Executive Office of the President Appropriations Act, 2020. IIIThe judiciarySupreme Court of the United Statessalaries and expensesFor expenses necessary for the operation of the Supreme Court, as required by law, excluding care of the building and grounds, including hire of passenger motor vehicles as authorized by 31 U.S.C. 1343 and 1344; not to exceed $10,000 for official reception and representation expenses; and for miscellaneous expenses, to be expended as the Chief Justice may approve, $87,699,000, of which $1,500,000 shall remain available until expended.In addition, there are appropriated such sums as may be necessary under current law for the salaries of the chief justice and associate justices of the court.care of the building and groundsFor such expenditures as may be necessary to enable the Architect of the Capitol to carry out the duties imposed upon the Architect by 40 U.S.C. 6111 and 6112, $15,590,000, to remain available until expended.United States Court of Appeals for the Federal Circuitsalaries and expensesFor salaries of officers and employees, and for necessary expenses of the court, as authorized by law, $32,700,000.In addition, there are appropriated such sums as may be necessary under current law for the salaries of the chief judge and judges of the court.United States Court of International Tradesalaries and expensesFor salaries of officers and employees of the court, services, and necessary expenses of the court, as authorized by law, $19,564,000.In addition, there are appropriated such sums as may be necessary under current law for the salaries of the chief judge and judges of the court.Courts of Appeals, District Courts, and Other Judicial ServicesSalaries and expensesFor the salaries of judges of the United States Court of Federal Claims, magistrate judges, and all other officers and employees of the Federal Judiciary not otherwise specifically provided for, necessary expenses of the courts, and the purchase, rental, repair, and cleaning of uniforms for Probation and Pretrial Services Office staff, as authorized by law, $5,250,234,000 (including the purchase of firearms and ammunition); of which not to exceed $27,817,000 shall remain available until expended for space alteration projects and for furniture and furnishings related to new space alteration and construction projects.In addition, there are appropriated such sums as may be necessary under current law for the salaries of circuit and district judges (including judges of the territorial courts of the United States), bankruptcy judges, and justices and judges retired from office or from regular active service.In addition, for expenses of the United States Court of Federal Claims associated with processing cases under the National Childhood Vaccine Injury Act of 1986 (Public Law 99–660), not to exceed $9,070,000, to be appropriated from the Vaccine Injury Compensation Trust Fund.defender servicesFor the operation of Federal Defender organizations; the compensation and reimbursement of expenses of attorneys appointed to represent persons under 18 U.S.C. 3006A and 3599, and for the compensation and reimbursement of expenses of persons furnishing investigative, expert, and other services for such representations as authorized by law; the compensation (in accordance with the maximums under 18 U.S.C. 3006A) and reimbursement of expenses of attorneys appointed to assist the court in criminal cases where the defendant has waived representation by counsel; the compensation and reimbursement of expenses of attorneys appointed to represent jurors in civil actions for the protection of their employment, as authorized by 28 U.S.C. 1875(d)(1); the compensation and reimbursement of expenses of attorneys appointed under 18 U.S.C. 983(b)(1) in connection with certain judicial civil forfeiture proceedings; the compensation and reimbursement of travel expenses of guardians ad litem appointed under 18 U.S.C. 4100(b); and for necessary training and general administrative expenses, $1,234,574,000 to remain available until expended.fees of jurors and commissionersFor fees and expenses of jurors as authorized by 28 U.S.C. 1871 and 1876; compensation of jury commissioners as authorized by 28 U.S.C. 1863; and compensation of commissioners appointed in condemnation cases pursuant to rule 71.1(h) of the Federal Rules of Civil Procedure (28 U.S.C. Appendix Rule 71.1(h)), $53,545,000, to remain available until expended: Provided, That the compensation of land commissioners shall not exceed the daily equivalent of the highest rate payable under 5 U.S.C. 5332.court security(including transfer of funds)For necessary expenses, not otherwise provided for, incident to the provision of protective guard services for United States courthouses and other facilities housing Federal court operations, and the procurement, installation, and maintenance of security systems and equipment for United States courthouses and other facilities housing Federal court operations, including building ingress-egress control, inspection of mail and packages, directed security patrols, perimeter security, basic security services provided by the Federal Protective Service, and other similar activities as authorized by section 1010 of the Judicial Improvement and Access to Justice Act (Public Law 100–702), $639,165,000, of which not to exceed $20,000,000 shall remain available until expended, to be expended directly or transferred to the United States Marshals Service, which shall be responsible for administering the Judicial Facility Security Program consistent with standards or guidelines agreed to by the Director of the Administrative Office of the United States Courts and the Attorney General.Administrative Office of the United States Courtssalaries and expensesFor necessary expenses of the Administrative Office of the United States Courts as authorized by law, including travel as authorized by 31 U.S.C. 1345, hire of a passenger motor vehicle as authorized by 31 U.S.C. 1343(b), advertising and rent in the District of Columbia and elsewhere, $94,261,000, of which not to exceed $8,500 is authorized for official reception and representation expenses.Federal Judicial CenterSalaries and expensesFor necessary expenses of the Federal Judicial Center, as authorized by Public Law 90–219, $30,436,000; of which $1,800,000 shall remain available through September 30, 2021, to provide education and training to Federal court personnel; and of which not to exceed $1,500 is authorized for official reception and representation expenses.United States Sentencing Commissionsalaries and expensesFor the salaries and expenses necessary to carry out the provisions of chapter 58 of title 28, United States Code, $19,670,000, of which not to exceed $1,000 is authorized for official reception and representation expenses.Administrative Provisions—The Judiciary(including transfer of funds) 301.Appropriations and authorizations made in this title which are available for salaries and expenses shall be available for services as authorized by 5 U.S.C. 3109. 
302.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Judiciary in this Act may be transferred between such appropriations, but no such appropriation, except Courts of Appeals, District Courts, and Other Judicial Services, Defender Services and Courts of Appeals, District Courts, and Other Judicial Services, Fees of Jurors and Commissioners, shall be increased by more than 10 percent by any such transfers: Provided, That any transfer pursuant to this section shall be treated as a reprogramming of funds under sections 604 and 608 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in section 608. 
303.Notwithstanding any other provision of law, the salaries and expenses appropriation for Courts of Appeals, District Courts, and Other Judicial Services shall be available for official reception and representation expenses of the Judicial Conference of the United States: Provided, That such available funds shall not exceed $11,000 and shall be administered by the Director of the Administrative Office of the United States Courts in the capacity as Secretary of the Judicial Conference. 
304.Section 3315(a) of title 40, United States Code, shall be applied by substituting Federal for executive each place it appears. 305.In accordance with 28 U.S.C. 561–569, and notwithstanding any other provision of law, the United States Marshals Service shall provide, for such courthouses as its Director may designate in consultation with the Director of the Administrative Office of the United States Courts, for purposes of a pilot program, the security services that 40 U.S.C. 1315 authorizes the Department of Homeland Security to provide, except for the services specified in 40 U.S.C. 1315(b)(2)(E). For building-specific security services at these courthouses, the Director of the Administrative Office of the United States Courts shall reimburse the United States Marshals Service rather than the Department of Homeland Security. 
306. 
(a)Section 203(c) of the Judicial Improvements Act of 1990 (Public Law 101–650; 28 U.S.C. 133 note), is amended in the matter following paragraph 12— (1)in the second sentence (relating to the District of Kansas), by striking 28 years and 6 months and inserting 29 years and 6 months; and 
(2)in the sixth sentence (relating to the District of Hawaii), by striking 25 years and 6 months and inserting 26 years and 6 months. (b)Section 406 of the Transportation, Treasury, Housing and Urban Development, the Judiciary, the District of Columbia, and Independent Agencies Appropriations Act, 2006 (Public Law 109–115; 119 Stat. 2470; 28 U.S.C. 133 note) is amended in the second sentence (relating to the eastern District of Missouri) by striking 26 years and 6 months and inserting 27 years and 6 months. 
(c)Section 312(c)(2) of the 21st Century Department of Justice Appropriations Authorization Act (Public Law 107–273; 28 U.S.C. 133 note), is amended— (1)in the first sentence by striking 17 years and inserting 18 years; 
(2)in the second sentence (relating to the central District of California), by striking 16 years and 6 months and inserting 17 years and 6 months; and (3)in the third sentence (relating to the western district of North Carolina), by striking 15 years and inserting 16 years.This title may be cited as the Judiciary Appropriations Act, 2020. IVDistrict of columbiaFederal Fundsfederal payment for resident tuition supportFor a Federal payment to the District of Columbia, to be deposited into a dedicated account, for a nationwide program to be administered by the Mayor, for District of Columbia resident tuition support, $40,000,000, to remain available until expended: Provided, That such funds, including any interest accrued thereon, may be used on behalf of eligible District of Columbia residents to pay an amount based upon the difference between in-State and out-of-State tuition at public institutions of higher education, or to pay up to $2,500 each year at eligible private institutions of higher education: Provided further, That the awarding of such funds may be prioritized on the basis of a resident's academic merit, the income and need of eligible students and such other factors as may be authorized: Provided further, That the District of Columbia government shall maintain a dedicated account for the Resident Tuition Support Program that shall consist of the Federal funds appropriated to the Program in this Act and any subsequent appropriations, any unobligated balances from prior fiscal years, and any interest earned in this or any fiscal year: Provided further, That the account shall be under the control of the District of Columbia Chief Financial Officer, who shall use those funds solely for the purposes of carrying out the Resident Tuition Support Program: Provided further, That the Office of the Chief Financial Officer shall provide a quarterly financial report to the Committees on Appropriations of the House of Representatives and the Senate for these funds showing, by object class, the expenditures made and the purpose therefor.federal payment for emergency planning and security costs in the district of columbiaFor a Federal payment of necessary expenses, as determined by the Mayor of the District of Columbia in written consultation with the elected county or city officials of surrounding jurisdictions, $18,000,000, to remain available until expended, for the costs of providing public safety at events related to the presence of the National Capital in the District of Columbia, including support requested by the Director of the United States Secret Service in carrying out protective duties under the direction of the Secretary of Homeland Security, and for the costs of providing support to respond to immediate and specific terrorist threats or attacks in the District of Columbia or surrounding jurisdictions.federal payment to the district of columbia courtsFor salaries and expenses for the District of Columbia Courts, $250,088,000 to be allocated as follows: for the District of Columbia Court of Appeals, $14,682,000, of which not to exceed $2,500 is for official reception and representation expenses; for the Superior Court of the District of Columbia, $125,638,000, of which not to exceed $2,500 is for official reception and representation expenses; for the District of Columbia Court System, $75,518,000, of which not to exceed $2,500 is for official reception and representation expenses; and $34,250,000, to remain available until September 30, 2021, for capital improvements for District of Columbia courthouse facilities: Provided, That funds made available for capital improvements shall be expended consistent with the District of Columbia Courts master plan study and facilities condition assessment: Provided further, That, in addition to the amounts appropriated herein, fees received by the District of Columbia Courts for administering bar examinations and processing District of Columbia bar admissions may be retained and credited to this appropriation, to remain available until expended, for salaries and expenses associated with such activities, notwithstanding section 450 of the District of Columbia Home Rule Act (D.C. Official Code, sec. 1–204.50): Provided further, That notwithstanding any other provision of law, all amounts under this heading shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for salaries and expenses of other Federal agencies: Provided further, That 30 days after providing written notice to the Committees on Appropriations of the House of Representatives and the Senate, the District of Columbia Courts may reallocate not more than $9,000,000 of the funds provided under this heading among the items and entities funded under this heading: Provided further, That the Joint Committee on Judicial Administration in the District of Columbia may, by regulation, establish a program substantially similar to the program set forth in subchapter II of chapter 35 of title 5, United States Code, for employees of the District of Columbia Courts.federal payment for defender services in district of columbia courtsFor payments authorized under section 11–2604 and section 11–2605, D.C. Official Code (relating to representation provided under the District of Columbia Criminal Justice Act), payments for counsel appointed in proceedings in the Family Court of the Superior Court of the District of Columbia under chapter 23 of title 16, D.C. Official Code, or pursuant to contractual agreements to provide guardian ad litem representation, training, technical assistance, and such other services as are necessary to improve the quality of guardian ad litem representation, payments for counsel appointed in adoption proceedings under chapter 3 of title 16, D.C. Official Code, and payments authorized under section 21–2060, D.C. Official Code (relating to services provided under the District of Columbia Guardianship, Protective Proceedings, and Durable Power of Attorney Act of 1986), $46,005,000, to remain available until expended: Provided, That funds provided under this heading shall be administered by the Joint Committee on Judicial Administration in the District of Columbia: Provided further, That, notwithstanding any other provision of law, this appropriation shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for expenses of other Federal agencies.federal payment to the court services and offender supervision agency for the district of columbia For salaries and expenses, including the transfer and hire of motor vehicles, of the Court Services and Offender Supervision Agency for the District of Columbia, as authorized by the National Capital Revitalization and Self-Government Improvement Act of 1997, $248,524,000, of which not to exceed $2,000 is for official reception and representation expenses related to Community Supervision and Pretrial Services Agency programs, and of which not to exceed $25,000 is for dues and assessments relating to the implementation of the Court Services and Offender Supervision Agency Interstate Supervision Act of 2002: Provided, That, of the funds appropriated under this heading, $181,065,000 shall be for necessary expenses of Community Supervision and Sex Offender Registration, to include expenses relating to the supervision of adults subject to protection orders or the provision of services for or related to such persons, of which $3,818,000 shall remain available until September 30, 2022 for costs associated with relocation under a replacement lease for headquarters offices, field offices, and related facilities: Provided further, That, of the funds appropriated under this heading, $67,459,000 shall be available to the Pretrial Services Agency, of which $998,000 shall remain available until September 30, 2022 for costs associated with relocation under a replacement lease for headquarters offices, field offices, and related facilities: Provided further, That notwithstanding any other provision of law, all amounts under this heading shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for salaries and expenses of other Federal agencies: Provided further, That amounts under this heading may be used for programmatic incentives for defendants to successfully complete their terms of supervision.federal payment to the district of columbia public defender serviceFor salaries and expenses, including the transfer and hire of motor vehicles, of the District of Columbia Public Defender Service, as authorized by the National Capital Revitalization and Self-Government Improvement Act of 1997, $44,011,000, of which $344,000 shall remain available until September 30, 2022 for costs associated with relocation under a replacement lease for headquarters offices, field offices, and related facilities: Provided, That notwithstanding any other provision of law, all amounts under this heading shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for salaries and expenses of Federal agencies: Provided further, That the District of Columbia Public Defender Service may establish for employees of the District of Columbia Public Defender Service a program substantially similar to the program set forth in subchapter II of chapter 35 of title 5, United States Code, except that the maximum amount of the payment made under the program to any individual may not exceed the amount referred to in section 3523(b)(3)(B) of title 5, United States Code.federal payment to the criminal justice coordinating councilFor a Federal payment to the Criminal Justice Coordinating Council, $2,150,000, to remain available until expended, to support initiatives related to the coordination of Federal and local criminal justice resources in the District of Columbia.Federal Payment for Judicial CommissionsFor a Federal payment, to remain available until September 30, 2021, to the Commission on Judicial Disabilities and Tenure, $325,000, and for the Judicial Nomination Commission, $275,000.federal payment for school improvementFor a Federal payment for a school improvement program in the District of Columbia, $52,500,000, to remain available until expended, for payments authorized under the Scholarships for Opportunity and Results Act (division C of Public Law 112–10): Provided, That, to the extent that funds are available for opportunity scholarships and following the priorities included in section 3006 of such Act, the Secretary of Education shall make scholarships available to students eligible under section 3013(3) of such Act (Public Law 112–10; 125 Stat. 211) including students who were not offered a scholarship during any previous school year: Provided further, That within funds provided for opportunity scholarships up to $1,200,000 shall be for the activities specified in sections 3007(b) through 3007(d) of the Act and up to $500,000 shall be for the activities specified in section 3009 of the Act.Federal Payment for the District of Columbia National GuardFor a Federal payment to the District of Columbia National Guard, $413,000, to remain available until expended for the Major General David F. Wherley, Jr. District of Columbia National Guard Retention and College Access Program.federal payment for testing and treatment of hiv/aidsFor a Federal payment to the District of Columbia for the testing of individuals for, and the treatment of individuals with, human immunodeficiency virus and acquired immunodeficiency syndrome in the District of Columbia, $4,000,000.Federal payment to the district of columbia water and sewer authorityFor a Federal payment to the District of Columbia Water and Sewer Authority, $8,000,000, to remain available until expended, to continue implementation of the Combined Sewer Overflow Long-Term Plan: Provided, That the District of Columbia Water and Sewer Authority provides a 100 percent match for this payment.District of Columbia FundsLocal funds are appropriated for the District of Columbia for the current fiscal year out of the General Fund of the District of Columbia (General Fund) for programs and activities set forth in the Fiscal Year 2020 Local Budget Act of 2019 (D.C. Act 23–78) and at rates set forth under such Act, as amended as of the date of enactment of this Act: Provided, That notwithstanding any other provision of law, except as provided in section 450A of the District of Columbia Home Rule Act (section 1–204.50a, D.C. Official Code), sections 816 and 817 of the Financial Services and General Government Appropriations Act, 2009 (secs. 47–369.01 and 47–369.02, D.C. Official Code), and provisions of this Act, the total amount appropriated in this Act for operating expenses for the District of Columbia for fiscal year 2020 under this heading shall not exceed the estimates included in the Fiscal Year 2020 Local Budget Act of 2019, as amended as of the date of enactment of this Act or the sum of the total revenues of the District of Columbia for such fiscal year: Provided further, That the amount appropriated may be increased by proceeds of one-time transactions, which are expended for emergency or unanticipated operating or capital needs: Provided further, That such increases shall be approved by enactment of local District law and shall comply with all reserve requirements contained in the District of Columbia Home Rule Act: Provided further, That the Chief Financial Officer of the District of Columbia shall take such steps as are necessary to assure that the District of Columbia meets these requirements, including the apportioning by the Chief Financial Officer of the appropriations and funds made available to the District during fiscal year 2020, except that the Chief Financial Officer may not reprogram for operating expenses any funds derived from bonds, notes, or other obligations issued for capital projects.This title may be cited as the District of Columbia Appropriations Act, 2020. VIndependent agenciesAdministrative Conference of the United Statessalaries and expensesFor necessary expenses of the Administrative Conference of the United States, authorized by 5 U.S.C. 591 et seq., $3,250,000, to remain available until September 30, 2021, of which not to exceed $1,000 is for official reception and representation expenses.Consumer Product Safety Commissionsalaries and expensesFor necessary expenses of the Consumer Product Safety Commission, including hire of passenger motor vehicles, services as authorized by 5 U.S.C. 3109, but at rates for individuals not to exceed the per diem rate equivalent to the maximum rate payable under 5 U.S.C. 5376, purchase of nominal awards to recognize non-Federal officials' contributions to Commission activities, and not to exceed $4,000 for official reception and representation expenses, $132,500,000, of which $1,300,000 shall remain available until expended to carry out the program, including administrative costs, required by section 1405 of the Virginia Graeme Baker Pool and Spa Safety Act (Public Law 110–140; 15 U.S.C. 8004).Administrative provision—consumer product safety commission 501.During fiscal year 2020, none of the amounts made available by this Act may be used to finalize or implement the Safety Standard for Recreational Off-Highway Vehicles published by the Consumer Product Safety Commission in the Federal Register on November 19, 2014 (79 Fed. Reg. 68964) until after— 
(1)the National Academy of Sciences, in consultation with the National Highway Traffic Safety Administration and the Department of Defense, completes a study to determine— (A)the technical validity of the lateral stability and vehicle handling requirements proposed by such standard for purposes of reducing the risk of Recreational Off-Highway Vehicle (referred to in this section as ROV) rollovers in the off-road environment, including the repeatability and reproducibility of testing for compliance with such requirements; 
(B)the number of ROV rollovers that would be prevented if the proposed requirements were adopted; (C)whether there is a technical basis for the proposal to provide information on a point-of-sale hangtag about a ROV’s rollover resistance on a progressive scale; and 
(D)the effect on the utility of ROVs used by the United States military if the proposed requirements were adopted; and (2)a report containing the results of the study completed under paragraph (1) is delivered to— 
(A)the Committee on Commerce, Science, and Transportation of the Senate; (B)the Committee on Energy and Commerce of the House of Representatives; 
(C)the Committee on Appropriations of the Senate; and (D)the Committee on Appropriations of the House of Representatives.Election assistance commissionsalaries and expenses(including transfer of funds)For necessary expenses to carry out the Help America Vote Act of 2002 (Public Law 107–252), $15,171,000, of which $1,500,000 shall be transferred to the National Institute of Standards and Technology for election reform activities authorized under the Help America Vote Act of 2002; and of which $2,400,000 shall remain available until September 30, 2021, for relocation expenses.Election Security GrantsNotwithstanding section 104(c)(2)(B) of the Help America Vote Act of 2002 (52 U.S.C. 20904(c)(2)(B)), $425,000,000 is provided to the Election Assistance Commission for necessary expenses to make payments to States for activities to improve the administration of elections for Federal office, including to enhance election technology and make election security improvements, as authorized by sections 101, 103, and 104 of such Act: Provided, That for purposes of applying such sections, the Commonwealth of the Northern Mariana Islands shall be deemed to be a State and, for purposes of sections 101(d)(2) and 103(a) shall be treated in the same manner as the Commonwealth of Puerto Rico, Guam, American Samoa, and the United States Virgin Islands: Provided further, That each reference to the Administrator of General Services or the Administrator in sections 101 and 103 shall be deemed to refer to the Election Assistance Commission: Provided further, That each reference to $5,000,000 in section 103 shall be deemed to refer to $3,000,000 and each reference to $1,000,000 in section 103 shall be deemed to refer to $600,000: Provided further, That not later than 45 days after the date of enactment of this Act, the Election Assistance Commission shall make the payments to States under this heading: Provided further, That not later than two years after receiving a payment under this heading, a State shall make available funds for such activities in an amount equal to 20 percent of the total amount of the payment made to the State under this heading.Federal communications commissionSalaries and expensesFor necessary expenses of the Federal Communications Commission, as authorized by law, including uniforms and allowances therefor, as authorized by 5 U.S.C. 5901–5902; not to exceed $4,000 for official reception and representation expenses; purchase and hire of motor vehicles; special counsel fees; and services as authorized by 5 U.S.C. 3109, $339,000,000, to remain available until expended: Provided, That $339,000,000 of offsetting collections shall be assessed and collected pursuant to section 9 of title I of the Communications Act of 1934, shall be retained and used for necessary expenses and shall remain available until expended: Provided further, That the sum herein appropriated shall be reduced as such offsetting collections are received during fiscal year 2020 so as to result in a final fiscal year 2020 appropriation estimated at $0: Provided further, That, notwithstanding 47 U.S.C. 309(j)(8)(B), proceeds from the use of a competitive bidding system that may be retained and made available for obligation shall not exceed $132,539,000 for fiscal year 2020: Provided further, That, of the amount appropriated under this heading, not less than $11,105,700 shall be for the salaries and expenses of the Office of Inspector General.Administrative provisions—federal communications commission 
510.Section 302 of the Universal Service Antideficiency Temporary Suspension Act is amended by striking “December 31, 2019” each place it appears and inserting “December 31, 2020”. 511.None of the funds appropriated by this Act may be used by the Federal Communications Commission to modify, amend, or change its rules or regulations for universal service support payments to implement the February 27, 2004, recommendations of the Federal-State Joint Board on Universal Service regarding single connection or primary line restrictions on universal service support payments.Federal Deposit Insurance Corporationoffice of the inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $42,982,000, to be derived from the Deposit Insurance Fund or, only when appropriate, the FSLIC Resolution Fund.Federal Election Commissionsalaries and expensesFor necessary expenses to carry out the provisions of the Federal Election Campaign Act of 1971, $71,497,000, of which not to exceed $5,000 shall be available for reception and representation expenses.Federal Labor Relations Authoritysalaries and expensesFor necessary expenses to carry out functions of the Federal Labor Relations Authority, pursuant to Reorganization Plan Numbered 2 of 1978, and the Civil Service Reform Act of 1978, including services authorized by 5 U.S.C. 3109, and including hire of experts and consultants, hire of passenger motor vehicles, and including official reception and representation expenses (not to exceed $1,500) and rental of conference rooms in the District of Columbia and elsewhere, $24,890,000: Provided, That public members of the Federal Service Impasses Panel may be paid travel expenses and per diem in lieu of subsistence as authorized by law (5 U.S.C. 5703) for persons employed intermittently in the Government service, and compensation as authorized by 5 U.S.C. 3109: Provided further, That, notwithstanding 31 U.S.C. 3302, funds received from fees charged to non-Federal participants at labor-management relations conferences shall be credited to and merged with this account, to be available without further appropriation for the costs of carrying out these conferences.Federal Permitting Improvement Steering Councilenvironmental review improvement fund(including transfer of funds)For necessary expenses of the Environmental Review Improvement Fund established pursuant to 42 U.S.C. 4370m–8(d), $8,000,000, to remain available until expended: Provided, That funds appropriated in prior appropriations Acts under the heading General Services Administration—General Activities—Environmental Review Improvement Fund shall be transferred to and merged with this account.Federal Trade Commissionsalaries and expensesFor necessary expenses of the Federal Trade Commission, including uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902; services as authorized by 5 U.S.C. 3109; hire of passenger motor vehicles; and not to exceed $2,000 for official reception and representation expenses, $331,000,000, to remain available until expended: Provided, That not to exceed $300,000 shall be available for use to contract with a person or persons for collection services in accordance with the terms of 31 U.S.C. 3718: Provided further, That, notwithstanding any other provision of law, not to exceed $141,000,000 of offsetting collections derived from fees collected for premerger notification filings under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (15 U.S.C. 18a), regardless of the year of collection, shall be retained and used for necessary expenses in this appropriation: Provided further, That, notwithstanding any other provision of law, not to exceed $18,000,000 in offsetting collections derived from fees sufficient to implement and enforce the Telemarketing Sales Rule, promulgated under the Telemarketing and Consumer Fraud and Abuse Prevention Act (15 U.S.C. 6101 et seq.), shall be credited to this account, and be retained and used for necessary expenses in this appropriation: Provided further, That the sum herein appropriated from the general fund shall be reduced as such offsetting collections are received during fiscal year 2020, so as to result in a final fiscal year 2020 appropriation from the general fund estimated at not more than $172,000,000: Provided further, That none of the funds made available to the Federal Trade Commission may be used to implement subsection (e)(2)(B) of section 43 of the Federal Deposit Insurance Act (12 U.S.C. 1831t).General Services Administrationreal property activitiesfederal buildings fundlimitations on availability of revenue(including transfers of funds)Amounts in the Fund, including revenues and collections deposited into the Fund, shall be available for necessary expenses of real property management and related activities not otherwise provided for, including operation, maintenance, and protection of federally owned and leased buildings; rental of buildings in the District of Columbia; restoration of leased premises; moving governmental agencies (including space adjustments and telecommunications relocation expenses) in connection with the assignment, allocation, and transfer of space; contractual services incident to cleaning or servicing buildings, and moving; repair and alteration of federally owned buildings, including grounds, approaches, and appurtenances; care and safeguarding of sites; maintenance, preservation, demolition, and equipment; acquisition of buildings and sites by purchase, condemnation, or as otherwise authorized by law; acquisition of options to purchase buildings and sites; conversion and extension of federally owned buildings; preliminary planning and design of projects by contract or otherwise; construction of new buildings (including equipment for such buildings); and payment of principal, interest, and any other obligations for public buildings acquired by installment purchase and purchase contract; in the aggregate amount of $8,856,530,000, of which— (1)$152,400,000 shall remain available until expended for construction and acquisition (including funds for sites and expenses, and associated design and construction services) for the San Luis I Land Port of Entry, San Luis, Arizona: Provided, That the foregoing limit of costs on new construction and acquisition may be exceeded to the extent that savings are effected in other such projects, but not to exceed 10 percent of the amounts included in a transmitted prospectus, if required, unless advance approval is obtained from the Committees on Appropriations of a greater amount; 
(2)$833,752,000 shall remain available until expended for repairs and alterations, including associated design and construction services, of which— (A)$451,695,000 is for Major Repairs and Alterations; and 
(B)$382,057,000 is for Basic Repairs and Alterations: Provided, That funds made available in this or any previous Act in the Federal Buildings Fund for Repairs and Alterations shall, for prospectus projects, be limited to the amount identified for each project, except each project in this or any previous Act may be increased by an amount not to exceed 10 percent unless advance approval is obtained from the Committees on Appropriations of a greater amount: Provided further, That additional projects for which prospectuses have been fully approved may be funded under this category only if advance approval is obtained from the Committees on Appropriations: Provided further, That the amounts provided in this or any prior Act for Repairs and Alterations may be used to fund costs associated with implementing security improvements to buildings necessary to meet the minimum standards for security in accordance with current law and in compliance with the reprogramming guidelines of the appropriate Committees of the House and Senate: Provided further, That the difference between the funds appropriated and expended on any projects in this or any prior Act, under the heading Repairs and Alterations, may be transferred to Basic Repairs and Alterations or used to fund authorized increases in prospectus projects: Provided further, That the amount provided in this or any prior Act for Basic Repairs and Alterations may be used to pay claims against the Government arising from any projects under the heading Repairs and Alterations or used to fund authorized increases in prospectus projects; (3)$5,497,561,000 for rental of space to remain available until expended; and 
(4)$2,372,817,000 for building operations to remain available until expended: Provided, That the total amount of funds made available from this Fund to the General Services Administration shall not be available for expenses of any construction, repair, alteration and acquisition project for which a prospectus, if required by 40 U.S.C. 3307(a), has not been approved, except that necessary funds may be expended for each project for required expenses for the development of a proposed prospectus: Provided further, That funds available in the Federal Buildings Fund may be expended for emergency repairs when advance approval is obtained from the Committees on Appropriations: Provided further, That amounts necessary to provide reimbursable special services to other agencies under 40 U.S.C. 592(b)(2) and amounts to provide such reimbursable fencing, lighting, guard booths, and other facilities on private or other property not in Government ownership or control as may be appropriate to enable the United States Secret Service to perform its protective functions pursuant to 18 U.S.C. 3056, shall be available from such revenues and collections: Provided further, That revenues and collections and any other sums accruing to this Fund during fiscal year 2020, excluding reimbursements under 40 U.S.C. 592(b)(2), in excess of the aggregate new obligational authority authorized for Real Property Activities of the Federal Buildings Fund in this Act shall remain in the Fund and shall not be available for expenditure except as authorized in appropriations Acts.general activitiesgovernment-wide policyFor expenses authorized by law, not otherwise provided for, for Government-wide policy and evaluation activities associated with the management of real and personal property assets and certain administrative services; Government-wide policy support responsibilities relating to acquisition, travel, motor vehicles, information technology management, and related technology activities; and services as authorized by 5 U.S.C. 3109; $64,000,000.operating expensesFor expenses authorized by law, not otherwise provided for, for Government-wide activities associated with utilization and donation of surplus personal property; disposal of real property; agency-wide policy direction, management, and communications; and services as authorized by 5 U.S.C. 3109; $49,440,000, of which $26,890,000 is for Real and Personal Property Management and Disposal; and of which $22,550,000 is for the Office of the Administrator, of which not to exceed $7,500 is for official reception and representation expenses.CIVILIAN BOARD OF CONTRACT APPEALSFor expenses authorized by law, not otherwise provided for, for the activities associated with the Civilian Board of Contract Appeals, $9,301,000.office of inspector generalFor necessary expenses of the Office of Inspector General and service authorized by 5 U.S.C. 3109, $67,000,000: Provided, That not to exceed $50,000 shall be available for payment for information and detection of fraud against the Government, including payment for recovery of stolen Government property: Provided further, That not to exceed $2,500 shall be available for awards to employees of other Federal agencies and private citizens in recognition of efforts and initiatives resulting in enhanced Office of Inspector General effectiveness.allowances and office staff for former presidentsFor carrying out the provisions of the Act of August 25, 1958 (3 U.S.C. 102 note), and Public Law 95–138, $3,851,000.Federal Citizen Services Fund (including transfer of funds) For necessary expenses of the Office of Products and Programs, including services authorized by 40 U.S.C. 323 and 44 U.S.C. 3604; and for necessary expenses in support of interagency projects that enable the Federal Government to enhance its ability to conduct activities electronically, through the development and implementation of innovative uses of information technology; $55,000,000, to be deposited into the Federal Citizen Services Fund: Provided, That the previous amount may be transferred to Federal agencies to carry out the purpose of the Federal Citizen Services Fund: Provided further, That the appropriations, revenues, reimbursements, and collections deposited into the Fund shall be available until expended for necessary expenses of Federal Citizen Services and other activities that enable the Federal Government to enhance its ability to conduct activities electronically in the aggregate amount not to exceed $100,000,000: Provided further, That appropriations, revenues, reimbursements, and collections accruing to this Fund during fiscal year 2020 in excess of such amount shall remain in the Fund and shall not be available for expenditure except as authorized in appropriations Acts: Provided further, That, of the total amount appropriated, up to $5,000,000 shall be available for support functions and full-time hires to support activities related to the Administration's requirements under Title II of the Foundations for Evidence-Based Policymaking Act (Public Law 115–435): Provided further, That the transfer authorities provided herein shall be in addition to any other transfer authority provided in this Act.Pre-election presidential transition(including transfer of funds)For activities authorized by the Pre-Election Presidential Transition Act of 2010 (Public Law 111–283), not to exceed $9,620,000, to remain available until September 30, 2021: Provided, That such amounts may be transferred to Acquisition Services Fund or Federal Buildings Fund to reimburse obligations incurred for the purposes provided herein in fiscal years 2019 and 2020: Provided further, That amounts made available under this heading shall be in addition to any other amounts available for such purposes.TECHNOLOGY MODERNIZATION FUNDFor the Technology Modernization Fund, $25,000,000, to remain available until expended, for technology-related modernization activities.Administrative Provisions—General Services Administration(including transfer of funds) 520.Funds available to the General Services Administration shall be available for the hire of passenger motor vehicles. 
521.Funds in the Federal Buildings Fund made available for fiscal year 2020 for Federal Buildings Fund activities may be transferred between such activities only to the extent necessary to meet program requirements: Provided, That any proposed transfers shall be approved in advance by the Committees on Appropriations of the House of Representatives and the Senate. 
522.Except as otherwise provided in this title, funds made available by this Act shall be used to transmit a fiscal year 2021 request for United States Courthouse construction only if the request: (1) meets the design guide standards for construction as established and approved by the General Services Administration, the Judicial Conference of the United States, and the Office of Management and Budget; (2) reflects the priorities of the Judicial Conference of the United States as set out in its approved Courthouse Project Priorities plan; and (3) includes a standardized courtroom utilization study of each facility to be constructed, replaced, or expanded. 523.None of the funds provided in this Act may be used to increase the amount of occupiable square feet, provide cleaning services, security enhancements, or any other service usually provided through the Federal Buildings Fund, to any agency that does not pay the rate per square foot assessment for space and services as determined by the General Services Administration in consideration of the Public Buildings Amendments Act of 1972 (Public Law 92–313). 
524.From funds made available under the heading Federal Buildings Fund, Limitations on Availability of Revenue, claims against the Government of less than $250,000 arising from direct construction projects and acquisition of buildings may be liquidated from savings effected in other construction projects with prior notification to the Committees on Appropriations of the House of Representatives and the Senate. 525.In any case in which the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate adopt a resolution granting lease authority pursuant to a prospectus transmitted to Congress by the Administrator of the General Services Administration under 40 U.S.C. 3307, the Administrator shall ensure that the delineated area of procurement is identical to the delineated area included in the prospectus for all lease agreements, except that, if the Administrator determines that the delineated area of the procurement should not be identical to the delineated area included in the prospectus, the Administrator shall provide an explanatory statement to each of such committees and the Committees on Appropriations of the House of Representatives and the Senate prior to exercising any lease authority provided in the resolution. 
526.With respect to each project funded under the heading Major Repairs and Alterations, and with respect to E–Government projects funded under the heading Federal Citizen Services Fund, the Administrator of General Services shall submit a spending plan and explanation for each project to be undertaken to the Committees on Appropriations of the House of Representatives and the Senate not later than 60 days after the date of enactment of this Act. 527.In addition to the amounts otherwise made available in this Act for the General Services Administration, $3,000,000, to remain available until expended, shall be for the Administrator of General Services to implement changes to the System for Award Management providing for submission of the authenticated certification described under the heading Internal Revenue Service, Operations Support.Harry S Truman scholarship foundationSalaries and expensesFor payment to the Harry S Truman Scholarship Foundation Trust Fund, established by section 10 of Public Law 93–642, $1,670,000, to remain available until expended.Merit Systems Protection BoardSalaries and Expenses(including transfer of funds)For necessary expenses to carry out functions of the Merit Systems Protection Board pursuant to Reorganization Plan Numbered 2 of 1978, the Civil Service Reform Act of 1978, and the Whistleblower Protection Act of 1989 (5 U.S.C. 5509 note), including services as authorized by 5 U.S.C. 3109, rental of conference rooms in the District of Columbia and elsewhere, hire of passenger motor vehicles, direct procurement of survey printing, and not to exceed $2,000 for official reception and representation expenses, $44,490,000, to remain available until September 30, 2021, and in addition not to exceed $2,345,000, to remain available until September 30, 2021, for administrative expenses to adjudicate retirement appeals to be transferred from the Civil Service Retirement and Disability Fund in amounts determined by the Merit Systems Protection Board.Morris K. udall and stewart L. udall foundationMorris k. udall and stewart L. Udall trust fund(including transfer of funds)For payment to the Morris K. Udall and Stewart L. Udall Trust Fund, pursuant to the Morris K. Udall and Stewart L. Udall Foundation Act (20 U.S.C. 5601 et seq.), $1,800,000, to remain available until expended, of which, notwithstanding sections 8 and 9 of such Act, up to $1,000,000 shall be available to carry out the activities authorized by section 6(7) of Public Law 102–259 and section 817(a) of Public Law 106–568 (20 U.S.C. 5604(7)): Provided, That all current and previous amounts transferred to the Office of Inspector General of the Department of the Interior will remain available until expended for audits and investigations of the Morris K. Udall and Stewart L. Udall Foundation, consistent with the Inspector General Act of 1978 (5 U.S.C. App.), as amended, and for annual independent financial audits of the Morris K. Udall and Stewart L. Udall Foundation pursuant to the Accountability of Tax Dollars Act of 2002 (Public Law 107–289): Provided further, That previous amounts transferred to the Office of Inspector General of the Department of the Interior may be transferred to the Morris K. Udall and Stewart L. Udall Foundation for annual independent financial audits pursuant to the Accountability of Tax Dollars Act of 2002 (Public Law 107–289).Environmental dispute resolution fundFor payment to the Environmental Dispute Resolution Fund to carry out activities authorized in the Environmental Policy and Conflict Resolution Act of 1998, $3,200,000, to remain available until expended.National archives and records administrationoperating expensesFor necessary expenses in connection with the administration of the National Archives and Records Administration and archived Federal records and related activities, as provided by law, and for expenses necessary for the review and declassification of documents, the activities of the Public Interest Declassification Board, the operations and maintenance of the electronic records archives, the hire of passenger motor vehicles, and for uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901), including maintenance, repairs, and cleaning, $359,000,000, of which $22,000,000 shall remain available until expended for the repair and alteration of the National Archives facility in College Park, Maryland, and related improvements necessary to enhance the Federal Government’s ability to electronically preserve, manage, and store Government records, and of which up to $2,000,000 shall remain available until expended to implement the Civil Rights Cold Case Records Collection Act of 2018 (Public Law 115–426).office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Reform Act of 2008, Public Law 110–409, 122 Stat. 4302–16 (2008), and the Inspector General Act of 1978 (5 U.S.C. App.), and for the hire of passenger motor vehicles, $4,823,000.repairs and restorationFor the repair, alteration, and improvement of archives facilities, and to provide adequate storage for holdings, $7,500,000, to remain available until expended. national historical publications and records commissiongrants programFor necessary expenses for allocations and grants for historical publications and records as authorized by 44 U.S.C. 2504, $6,500,000, to remain available until expended.National Credit Union Administrationcommunity development revolving loan fundFor the Community Development Revolving Loan Fund program as authorized by 42 U.S.C. 9812, 9822 and 9910, $1,500,000 shall be available until September 30, 2021, for technical assistance to low-income designated credit unions.Office of Government Ethicssalaries and expensesFor necessary expenses to carry out functions of the Office of Government Ethics pursuant to the Ethics in Government Act of 1978, the Ethics Reform Act of 1989, and the Stop Trading on Congressional Knowledge Act of 2012, including services as authorized by 5 U.S.C. 3109, rental of conference rooms in the District of Columbia and elsewhere, hire of passenger motor vehicles, and not to exceed $1,500 for official reception and representation expenses, $17,500,000.Office of Personnel ManagementSalaries and Expenses(including transfer of trust funds)For necessary expenses to carry out functions of the Office of Personnel Management (OPM) pursuant to Reorganization Plan Numbered 2 of 1978 and the Civil Service Reform Act of 1978, including services as authorized by 5 U.S.C. 3109; medical examinations performed for veterans by private physicians on a fee basis; rental of conference rooms in the District of Columbia and elsewhere; hire of passenger motor vehicles; not to exceed $2,500 for official reception and representation expenses; advances for reimbursements to applicable funds of OPM and the Federal Bureau of Investigation for expenses incurred under Executive Order No. 10422 of January 9, 1953, as amended; and payment of per diem and/or subsistence allowances to employees where Voting Rights Act activities require an employee to remain overnight at his or her post of duty, $145,130,000: Provided, That of the total amount made available under this heading, up to $14,000,000 shall remain available until expended, for information technology infrastructure modernization and Trust Fund Federal Financial System migration or modernization, and shall be in addition to funds otherwise made available for such purposes: Provided further, That of the total amount made available under this heading, $1,068,000 may be made available for strengthening the capacity and capabilities of the acquisition workforce (as defined by the Office of Federal Procurement Policy Act, as amended (41 U.S.C. 4001 et seq.)), including the recruitment, hiring, training, and retention of such workforce and information technology in support of acquisition workforce effectiveness or for management solutions to improve acquisition management; and in addition $154,625,000 for administrative expenses, to be transferred from the appropriate trust funds of OPM without regard to other statutes, including direct procurement of printed materials, for the retirement and insurance programs: Provided further, That the provisions of this appropriation shall not affect the authority to use applicable trust funds as provided by sections 8348(a)(1)(B), 8958(f)(2)(A), 8988(f)(2)(A), and 9004(f)(2)(A) of title 5, United States Code: Provided further, That no part of this appropriation shall be available for salaries and expenses of the Legal Examining Unit of OPM established pursuant to Executive Order No. 9358 of July 1, 1943, or any successor unit of like purpose: Provided further, That the President's Commission on White House Fellows, established by Executive Order No. 11183 of October 3, 1964, may, during fiscal year 2020, accept donations of money, property, and personal services: Provided further, That such donations, including those from prior years, may be used for the development of publicity materials to provide information about the White House Fellows, except that no such donations shall be accepted for travel or reimbursement of travel expenses, or for the salaries of employees of such Commission.Office of Inspector Generalsalaries and expenses(including transfer of trust funds)For necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, including services as authorized by 5 U.S.C. 3109, hire of passenger motor vehicles, $5,000,000, and in addition, not to exceed $25,265,000 for administrative expenses to audit, investigate, and provide other oversight of the Office of Personnel Management's retirement and insurance programs, to be transferred from the appropriate trust funds of the Office of Personnel Management, as determined by the Inspector General: Provided, That the Inspector General is authorized to rent conference rooms in the District of Columbia and elsewhere.Office of Special Counselsalaries and expensesFor necessary expenses to carry out functions of the Office of Special Counsel, including services as authorized by 5 U.S.C. 3109, payment of fees and expenses for witnesses, rental of conference rooms in the District of Columbia and elsewhere, and hire of passenger motor vehicles; $27,500,000.Postal Regulatory Commissionsalaries and expenses(including transfer of funds)For necessary expenses of the Postal Regulatory Commission in carrying out the provisions of the Postal Accountability and Enhancement Act (Public Law 109–435), $16,615,000, to be derived by transfer from the Postal Service Fund and expended as authorized by section 603(a) of such Act.Privacy and Civil Liberties Oversight BoardSalaries and ExpensesFor necessary expenses of the Privacy and Civil Liberties Oversight Board, as authorized by section 1061 of the Intelligence Reform and Terrorism Prevention Act of 2004 (42 U.S.C. 2000ee), $8,200,000, to remain available until September 30, 2021.Securities and Exchange Commissionsalaries and expensesFor necessary expenses for the Securities and Exchange Commission, including services as authorized by 5 U.S.C. 3109, the rental of space (to include multiple year leases) in the District of Columbia and elsewhere, and not to exceed $3,500 for official reception and representation expenses, $1,815,000,000, to remain available until expended; of which not less than $15,662,000 shall be for the Office of Inspector General; of which not to exceed $75,000 shall be available for a permanent secretariat for the International Organization of Securities Commissions; and of which not to exceed $100,000 shall be available for expenses for consultations and meetings hosted by the Commission with foreign governmental and other regulatory officials, members of their delegations and staffs to exchange views concerning securities matters, such expenses to include necessary logistic and administrative expenses and the expenses of Commission staff and foreign invitees in attendance including: (1) incidental expenses such as meals; (2) travel and transportation; and (3) related lodging or subsistence.In addition to the foregoing appropriation, for move, replication, and related costs associated with a replacement lease for the Commission’s New York Regional Office facilities, not to exceed $10,525,000, to remain available until expended.For purposes of calculating the fee rate under section 31(j) of the Securities Exchange Act of 1934 (15 U.S.C. 78ee(j)) for fiscal year 2020, all amounts appropriated under this heading shall be deemed to be the regular appropriation to the Commission for fiscal year 2020: Provided, That fees and charges authorized by section 31 of the Securities Exchange Act of 1934 (15 U.S.C. 78ee) shall be credited to this account as offsetting collections: Provided further, That not to exceed $1,815,000,000 of such offsetting collections shall be available until expended for necessary expenses of this account and not to exceed $10,525,000 of such offsetting collections shall be available until expended for move, replication, and related costs under this heading associated with a replacement lease for the Commission’s New York Regional Office facilities: Provided further, That the total amount appropriated under this heading from the general fund for fiscal year 2020 shall be reduced as such offsetting fees are received so as to result in a final total fiscal year 2020 appropriation from the general fund estimated at not more than $0: Provided further, That if any amount of the appropriation for move, replication, and related costs associated with a replacement lease for the Commission’s New York Regional Office facilities is subsequently de-obligated by the Commission, such amount that was derived from the general fund shall be returned to the general fund, and such amounts that were derived from fees or assessments collected for such purpose shall be paid to each national securities exchange and national securities association, respectively, in proportion to any fees or assessments paid by such national securities exchange or national securities association under section 31 of the Securities Exchange Act of 1934 (15 U.S.C. 78ee) in fiscal year 2020.ADMINISTRATIVE PROVISION—SECURITIES AND EXCHANGE COMMISSION 
530.Within one year of the enactment of this Act, the Securities and Exchange Commission shall submit to the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Financial Services of the House of Representatives, and the Committee on Banking, Housing, and Urban Affairs of the Senate, a report concerning the Municipal Securities Rulemaking Board. The report shall detail: (1)the Commission’s legal authorities with respect to: 
(A)the composition of the board and the selection of board members; and (B)the compensation of board members and executive staff; 
(2)whether board member and executive staff compensation is commensurate with that of State and local public finance officials, including State treasurers and municipal finance directors; and (3)whether the current board member selection process ensures adequate representation of municipal securities stakeholders and accountability to local governments and municipal bondholders.Selective Service Systemsalaries and expensesFor necessary expenses of the Selective Service System, including expenses of attendance at meetings and of training for uniformed personnel assigned to the Selective Service System, as authorized by 5 U.S.C. 4101–4118 for civilian employees; hire of passenger motor vehicles; services as authorized by 5 U.S.C. 3109; and not to exceed $750 for official reception and representation expenses; $27,100,000: Provided, That during the current fiscal year, the President may exempt this appropriation from the provisions of 31 U.S.C. 1341, whenever the President deems such action to be necessary in the interest of national defense: Provided further, That none of the funds appropriated by this Act may be expended for or in connection with the induction of any person into the Armed Forces of the United States.Small Business AdministrationSalaries and expensesFor necessary expenses, not otherwise provided for, of the Small Business Administration, including hire of passenger motor vehicles as authorized by sections 1343 and 1344 of title 31, United States Code, and not to exceed $3,500 for official reception and representation expenses, $270,157,000, of which not less than $12,000,000 shall be available for examinations, reviews, and other lender oversight activities: Provided, That the Administrator is authorized to charge fees to cover the cost of publications developed by the Small Business Administration, and certain loan program activities, including fees authorized by section 5(b) of the Small Business Act: Provided further, That, notwithstanding 31 U.S.C. 3302, revenues received from all such activities shall be credited to this account, to remain available until expended, for carrying out these purposes without further appropriations:  Provided further, That the Small Business Administration may accept gifts in an amount not to exceed $4,000,000 and may co-sponsor activities, each in accordance with section 132(a) of division K of Public Law 108–447, during fiscal year 2020: Provided further, That $6,100,000 shall be available for the Loan Modernization and Accounting System, to be available until September 30, 2021: Provided further, That $3,000,000 shall be for the Federal and State Technology Partnership Program under section 34 of the Small Business Act (15 U.S.C. 657d).Entrepreneurial Development ProgramsFor necessary expenses of programs supporting entrepreneurial and small business development, $261,000,000, to remain available until September 30, 2021: Provided, That $135,000,000 shall be available to fund grants for performance in fiscal year 2020 or fiscal year 2021 as authorized by section 21 of the Small Business Act: Provided further, That $34,500,000 shall be for marketing, management, and technical assistance under section 7(m) of the Small Business Act (15 U.S.C. 636(m)(4)) by intermediaries that make microloans under the microloan program: Provided further, That $19,000,000 shall be available for grants to States to carry out export programs that assist small business concerns authorized under section 22(l) of the Small Business Act (15 U.S.C. 649(l)).office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $21,900,000.office of advocacyFor necessary expenses of the Office of Advocacy in carrying out the provisions of title II of Public Law 94–305 (15 U.S.C. 634a et seq.) and the Regulatory Flexibility Act of 1980 (5 U.S.C. 601 et seq.), $9,120,000, to remain available until expended.Business loans program account(including transfers of funds)For the cost of direct loans, $5,000,000, to remain available until expended, and for the cost of guaranteed loans as authorized by section 7(a) of the Small Business Act (Public Law 83–163), $99,000,000, to remain available until expended: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That subject to section 502 of the Congressional Budget Act of 1974, during fiscal year 2020 commitments to guarantee loans under section 503 of the Small Business Investment Act of 1958 shall not exceed $7,500,000,000: Provided further, That during fiscal year 2020 commitments for general business loans authorized under section 7(a) of the Small Business Act shall not exceed $30,000,000,000 for a combination of amortizing term loans and the aggregated maximum line of credit provided by revolving loans: Provided further, That during fiscal year 2020 commitments for loans authorized under subparagraph (C) of section 502(7) of the Small Business Investment Act of 1958 (15 U.S.C. 696(7)) shall not exceed $7,500,000,000: Provided further, That during fiscal year 2020 commitments to guarantee loans for debentures under section 303(b) of the Small Business Investment Act of 1958 shall not exceed $4,000,000,000: Provided further, That during fiscal year 2020, guarantees of trust certificates authorized by section 5(g) of the Small Business Act shall not exceed a principal amount of $12,000,000,000. In addition, for administrative expenses to carry out the direct and guaranteed loan programs, $155,150,000, which may be transferred to and merged with the appropriations for Salaries and Expenses.disaster loans program account(including transfers of funds)For administrative expenses to carry out the direct loan program authorized by section 7(b) of the Small Business Act, $177,136,000, to be available until expended, of which $1,600,000 is for the Office of Inspector General of the Small Business Administration for audits and reviews of disaster loans and the disaster loan programs and shall be transferred to and merged with the appropriations for the Office of Inspector General; of which $167,136,000 is for direct administrative expenses of loan making and servicing to carry out the direct loan program, which may be transferred to and merged with the appropriations for Salaries and Expenses; and of which $8,400,000 is for indirect administrative expenses for the direct loan program, which may be transferred to and merged with the appropriations for Salaries and Expenses: Provided, That, of the funds provided under this heading, $150,888,000 shall be for major disasters declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(2)): Provided further, That the amount for major disasters under this heading is designated by Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985 (Public Law 99–177).Administrative Provisions—Small Business Administration(including transfers of funds) 
540.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Small Business Administration in this Act may be transferred between such appropriations, but no such appropriation shall be increased by more than 10 percent by any such transfers: Provided, That any transfer pursuant to this paragraph shall be treated as a reprogramming of funds under section 608 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. 
541.Not to exceed 3 percent of any appropriation made available in this Act for the Small Business Administration under the headings Salaries and Expenses and Business Loans Program Account may be transferred to the Administration's information technology system modernization and working capital fund (IT WCF), as authorized by section 1077(b)(1) of title X of division A of the National Defense Authorization Act for Fiscal Year 2018, for the purposes specified in section 1077(b)(3) of such Act, upon the advance approval of the Committees on Appropriations of the House of Representatives and the Senate: Provided, That amounts transferred to the IT WCF under this section shall remain available for obligation through September 30, 2023.United States Postal Servicepayment to the postal service fundFor payment to the Postal Service Fund for revenue forgone on free and reduced rate mail, pursuant to subsections (c) and (d) of section 2401 of title 39, United States Code, $56,711,000: Provided, That mail for overseas voting and mail for the blind shall continue to be free: Provided further, That 6-day delivery and rural delivery of mail shall continue at not less than the 1983 level: Provided further, That none of the funds made available to the Postal Service by this Act shall be used to implement any rule, regulation, or policy of charging any officer or employee of any State or local child support enforcement agency, or any individual participating in a State or local program of child support enforcement, a fee for information requested or provided concerning an address of a postal customer: Provided further, That none of the funds provided in this Act shall be used to consolidate or close small rural and other small post offices: Provided further, That the Postal Service may not destroy, and shall continue to offer for sale, any copies of the Multinational Species Conservation Funds Semipostal Stamp, as authorized under the Multinational Species Conservation Funds Semipostal Stamp Act of 2010 (Public Law 111–241).Office of inspector generalSalaries and expenses(including transfer of funds)For necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $250,000,000, to be derived by transfer from the Postal Service Fund and expended as authorized by section 603(b)(3) of the Postal Accountability and Enhancement Act (Public Law 109–435).United states tax courtSalaries and expensesFor necessary expenses, including contract reporting and other services as authorized by 5 U.S.C. 3109, and not to exceed $3,000 for official reception and representation expenses: $53,000,000, of which $1,000,000 shall remain available until expended: Provided, That travel expenses of the judges shall be paid upon the written certificate of the judge. 
VIGeneral provisions—this act(including rescission of funds) 
601.None of the funds in this Act shall be used for the planning or execution of any program to pay the expenses of, or otherwise compensate, non-Federal parties intervening in regulatory or adjudicatory proceedings funded in this Act. 602.None of the funds appropriated in this Act shall remain available for obligation beyond the current fiscal year, nor may any be transferred to other appropriations, unless expressly so provided herein. 
603.The expenditure of any appropriation under this Act for any consulting service through procurement contract pursuant to 5 U.S.C. 3109, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law. 604.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act. 
605.None of the funds made available by this Act shall be available for any activity or for paying the salary of any Government employee where funding an activity or paying a salary to a Government employee would result in a decision, determination, rule, regulation, or policy that would prohibit the enforcement of section 307 of the Tariff Act of 1930 (19 U.S.C. 1307). 606.No funds appropriated pursuant to this Act may be expended by an entity unless the entity agrees that in expending the assistance the entity will comply with chapter 83 of title 41, United States Code. 
607.No funds appropriated or otherwise made available under this Act shall be made available to any person or entity that has been convicted of violating chapter 83 of title 41, United States Code. 608.Except as otherwise provided in this Act, none of the funds provided in this Act, provided by previous appropriations Acts to the agencies or entities funded in this Act that remain available for obligation or expenditure in fiscal year 2020, or provided from any accounts in the Treasury derived by the collection of fees and available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that: (1) creates a new program; (2) eliminates a program, project, or activity; (3) increases funds or personnel for any program, project, or activity for which funds have been denied or restricted by the Congress; (4) proposes to use funds directed for a specific activity by the Committee on Appropriations of either the House of Representatives or the Senate for a different purpose; (5) augments existing programs, projects, or activities in excess of $5,000,000 or 10 percent, whichever is less; (6) reduces existing programs, projects, or activities by $5,000,000 or 10 percent, whichever is less; or (7) creates or reorganizes offices, programs, or activities unless prior approval is received from the Committees on Appropriations of the House of Representatives and the Senate: Provided, That prior to any significant reorganization, restructuring, relocation, or closing of offices, programs, or activities, each agency or entity funded in this Act shall consult with the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That not later than 60 days after the date of enactment of this Act, each agency funded by this Act shall submit a report to the Committees on Appropriations of the House of Representatives and the Senate to establish the baseline for application of reprogramming and transfer authorities for the current fiscal year: Provided further, That at a minimum the report shall include: (1) a table for each appropriation, detailing both full-time employee equivalents and budget authority, with separate columns to display the prior year enacted level, the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level; (2) a delineation in the table for each appropriation and its respective prior year enacted level by object class and program, project, and activity as detailed in this Act, in the accompanying report, or in the budget appendix for the respective appropriation, whichever is more detailed, and which shall apply to all items for which a dollar amount is specified and to all programs for which new budget authority is provided, as well as to discretionary grants and discretionary grant allocations; and (3) an identification of items of special congressional interest: Provided further, That the amount appropriated or limited for salaries and expenses for an agency shall be reduced by $100,000 per day for each day after the required date that the report has not been submitted to the Congress. 
609.Except as otherwise specifically provided by law, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2020 from appropriations made available for salaries and expenses for fiscal year 2020 in this Act, shall remain available through September 30, 2021, for each such account for the purposes authorized: Provided, That a request shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate for approval prior to the expenditure of such funds: Provided further, That these requests shall be made in compliance with reprogramming guidelines. 
610. 
(a)None of the funds made available in this Act may be used by the Executive Office of the President to request— (1)any official background investigation report on any individual from the Federal Bureau of Investigation; or 
(2)a determination with respect to the treatment of an organization as described in section 501(c) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code from the Department of the Treasury or the Internal Revenue Service. (b)Subsection (a) shall not apply— 
(1)in the case of an official background investigation report, if such individual has given express written consent for such request not more than 6 months prior to the date of such request and during the same presidential administration; or (2)if such request is required due to extraordinary circumstances involving national security. 
611.The cost accounting standards promulgated under chapter 15 of title 41, United States Code shall not apply with respect to a contract under the Federal Employees Health Benefits Program established under chapter 89 of title 5, United States Code. 612.For the purpose of resolving litigation and implementing any settlement agreements regarding the nonforeign area cost-of-living allowance program, the Office of Personnel Management may accept and utilize (without regard to any restriction on unanticipated travel expenses imposed in an Appropriations Act) funds made available to the Office of Personnel Management pursuant to court approval. 
613.No funds appropriated by this Act shall be available to pay for an abortion, or the administrative expenses in connection with any health plan under the Federal employees health benefits program which provides any benefits or coverage for abortions. 614.The provision of section 613 shall not apply where the life of the mother would be endangered if the fetus were carried to term, or the pregnancy is the result of an act of rape or incest. 
615.In order to promote Government access to commercial information technology, the restriction on purchasing nondomestic articles, materials, and supplies set forth in chapter 83 of title 41, United States Code (popularly known as the Buy American Act), shall not apply to the acquisition by the Federal Government of information technology (as defined in section 11101 of title 40, United States Code), that is a commercial item (as defined in section 103 of title 41, United States Code). 616.Notwithstanding section 1353 of title 31, United States Code, no officer or employee of any regulatory agency or commission funded by this Act may accept on behalf of that agency, nor may such agency or commission accept, payment or reimbursement from a non-Federal entity for travel, subsistence, or related expenses for the purpose of enabling an officer or employee to attend and participate in any meeting or similar function relating to the official duties of the officer or employee when the entity offering payment or reimbursement is a person or entity subject to regulation by such agency or commission, or represents a person or entity subject to regulation by such agency or commission, unless the person or entity is an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code. 
617.Notwithstanding section 708 of this Act, funds made available to the Commodity Futures Trading Commission and the Securities and Exchange Commission by this or any other Act may be used for the interagency funding and sponsorship of a joint advisory committee to advise on emerging regulatory issues. 618. (a) (1)Notwithstanding any other provision of law, an Executive agency covered by this Act otherwise authorized to enter into contracts for either leases or the construction or alteration of real property for office, meeting, storage, or other space must consult with the General Services Administration before issuing a solicitation for offers of new leases or construction contracts, and in the case of succeeding leases, before entering into negotiations with the current lessor. 
(2)Any such agency with authority to enter into an emergency lease may do so during any period declared by the President to require emergency leasing authority with respect to such agency. (b)For purposes of this section, the term Executive agency covered by this Act means any Executive agency provided funds by this Act, but does not include the General Services Administration or the United States Postal Service. 
619. 
(a)There are appropriated for the following activities the amounts required under current law: (1)Compensation of the President (3 U.S.C. 102). 
(2)Payments to— (A)the Judicial Officers' Retirement Fund (28 U.S.C. 377(o)); 
(B)the Judicial Survivors' Annuities Fund (28 U.S.C. 376(c)); and (C)the United States Court of Federal Claims Judges' Retirement Fund (28 U.S.C. 178(l)). 
(3)Payment of Government contributions— (A)with respect to the health benefits of retired employees, as authorized by chapter 89 of title 5, United States Code, and the Retired Federal Employees Health Benefits Act (74 Stat. 849); and 
(B)with respect to the life insurance benefits for employees retiring after December 31, 1989 (5 U.S.C. ch. 87). (4)Payment to finance the unfunded liability of new and increased annuity benefits under the Civil Service Retirement and Disability Fund (5 U.S.C. 8348). 
(5)Payment of annuities authorized to be paid from the Civil Service Retirement and Disability Fund by statutory provisions other than subchapter III of chapter 83 or chapter 84 of title 5, United States Code. (b)Nothing in this section may be construed to exempt any amount appropriated by this section from any otherwise applicable limitation on the use of funds contained in this Act. 
620. 
(a)In addition to amounts made available in prior fiscal years, the Public Company Accounting Oversight Board (Board) shall have authority to obligate funds for the scholarship program established by section 109(c)(2) of the Sarbanes-Oxley Act of 2002 (Public Law 107–204) in fiscal year 2020 in an aggregate amount not exceeding the amount of funds collected by the Board between January 1, 2019, and September 30, 2019, including accrued interest, and between October 1, 2019, and September 30, 2020, including accrued interest, as a result of the assessment of monetary penalties. Funds available for obligation in fiscal year 2020 shall remain available until expended. (b)Beginning in fiscal year 2021 and for each fiscal year thereafter, the Board shall have authority to obligate funds for the scholarship program established by section 109(c)(2) of the Sarbanes-Oxley Act of 2002 (Public Law 107–204) in such fiscal year in an aggregate amount not exceeding the amounts of funds collected by the Board between October 1 and September 30 of such fiscal year, including accrued interest, as a result of the assessment of monetary penalties. Funds made available for obligation in any fiscal year shall be in addition to amounts made available in prior fiscal years and shall remain available until expended. 
621.None of the funds made available in this Act may be used by the Federal Trade Commission to complete the draft report entitled Interagency Working Group on Food Marketed to Children: Preliminary Proposed Nutrition Principles to Guide Industry Self-Regulatory Efforts unless the Interagency Working Group on Food Marketed to Children complies with Executive Order No. 13563. 622. (a)The head of each executive branch agency funded by this Act shall ensure that the Chief Information Officer of the agency has the authority to participate in decisions regarding the budget planning process related to information technology. 
(b)Amounts appropriated for any executive branch agency funded by this Act that are available for information technology shall be allocated within the agency, consistent with the provisions of appropriations Acts and budget guidelines and recommendations from the Director of the Office of Management and Budget, in such manner as specified by, or approved by, the Chief Information Officer of the agency in consultation with the Chief Financial Officer of the agency and budget officials. 623.None of the funds made available in this Act may be used in contravention of chapter 29, 31, or 33 of title 44, United States Code. 
624.None of the funds made available in this Act may be used by a governmental entity to require the disclosure by a provider of electronic communication service to the public or remote computing service of the contents of a wire or electronic communication that is in electronic storage with the provider (as such terms are defined in sections 2510 and 2711 of title 18, United States Code) in a manner that violates the Fourth Amendment to the Constitution of the United States. 625.None of the funds appropriated by this Act may be used by the Federal Communications Commission to modify, amend, or change the rules or regulations of the Commission for universal service high-cost support for competitive eligible telecommunications carriers in a way that is inconsistent with paragraph (e)(5) or (e)(6) of section 54.307 of title 47, Code of Federal Regulations, as in effect on July 15, 2015: Provided, That this section shall not prohibit the Commission from considering, developing, or adopting other support mechanisms as an alternative to Mobility Fund Phase II. 
626.No funds provided in this Act shall be used to deny an Inspector General funded under this Act timely access to any records, documents, or other materials available to the department or agency over which that Inspector General has responsibilities under the Inspector General Act of 1978, or to prevent or impede that Inspector General’s access to such records, documents, or other materials, under any provision of law, except a provision of law that expressly refers to the Inspector General and expressly limits the Inspector General's right of access. A department or agency covered by this section shall provide its Inspector General with access to all such records, documents, and other materials in a timely manner. Each Inspector General shall ensure compliance with statutory limitations on disclosure relevant to the information provided by the establishment over which that Inspector General has responsibilities under the Inspector General Act of 1978. Each Inspector General covered by this section shall report to the Committees on Appropriations of the House of Representatives and the Senate within 5 calendar days any failures to comply with this requirement. 627. (a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. 
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, adjudication activities, or other law enforcement- or victim assistance-related activity. 628.None of the funds appropriated or other-wise made available by this Act may be used to pay award or incentive fees for contractors whose performance has been judged to be below satisfactory, behind schedule, over budget, or has failed to meet the basic requirements of a contract, unless the Agency determines that any such deviations are due to unforeseeable events, government-driven scope changes, or are not significant within the overall scope of the project and/or program and unless such awards or incentive fees are consistent with 16.401(e)(2) of the Federal Acquisition Regulation. 
629. 
(a)None of the funds made available under this Act may be used to pay for travel and conference activities that result in a total cost to an Executive branch department, agency, board or commission funded by this Act of more than $500,000 at any single conference unless the agency or entity determines that such attendance is in the national interest and advance notice is transmitted to the Committees on Appropriations of the House of Representatives and the Senate that includes the basis of that determination. (b)None of the funds made available under this Act may be used to pay for the travel to or attendance of more than 50 employees, who are stationed in the United States, at any single conference occurring outside the United States unless the agency or entity determines that such attendance is in the national interest and advance notice is transmitted to the Committees on Appropriations of the House of Representatives and the Senate that includes the basis of that determination. 
630.None of the funds made available by this Act may be used for first-class or business-class travel by the employees of executive branch agencies funded by this Act in contravention of sections 301–10.122 through 301–10.125 of title 41, Code of Federal Regulations. 631.In addition to any amounts appropriated or otherwise made available for expenses related to enhancements to www.oversight.gov, $1,000,000, to remain available until expended, shall be provided for an additional amount for such purpose to the Inspectors General Council Fund established pursuant to Section 11(c)(3)(B) of the Inspector General Act of 1978 (5 U.S.C. App.): Provided, That these amounts shall be in addition to any amounts or any authority available to the Council of the Inspectors General on Integrity and Efficiency under section 11 of the Inspector General Act of 1978 (5 U.S.C. App.). 
632.Of the unobligated balances from prior year appropriations available under the heading Small Business Administration—Business Loans Program Account heading, $16,369,000 are hereby permanently rescinded: Provided, That no amounts may be rescinded under this section from amounts that were designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985. 
633.None of the funds made available by this Act may be obligated on contracts in excess of $5,000 for public relations, as that term is defined in Office and Management and Budget Circular A–87 (revised May 10, 2004), unless advance notice of such an obligation is transmitted to the Committees on Appropriations of the House of Representatives and the Senate. 634.None of the funds made available by this Act shall be used by the Securities and Exchange Commission to finalize, issue, or implement any rule, regulation, or order regarding the disclosure of political contributions, contributions to tax exempt organizations, or dues paid to trade associations. 
635.None of the funds appropriated by this Act may be used to enforce section 540 of Public Law 110–329 (122 Stat. 3688) or section 538 of Public Law 112–74 (125 Stat. 976; 6 U.S.C. 190 note). VIIGeneral provisions—government-wideDepartments, Agencies, and Corporations(including transfer of funds) 701.No department, agency, or instrumentality of the United States receiving appropriated funds under this or any other Act for fiscal year 2020 shall obligate or expend any such funds, unless such department, agency, or instrumentality has in place, and will continue to administer in good faith, a written policy designed to ensure that all of its workplaces are free from the illegal use, possession, or distribution of controlled substances (as defined in the Controlled Substances Act (21 U.S.C. 802)) by the officers and employees of such department, agency, or instrumentality. 
702.Unless otherwise specifically provided, the maximum amount allowable during the current fiscal year in accordance with subsection 1343(c) of title 31, United States Code, for the purchase of any passenger motor vehicle (exclusive of buses, ambulances, law enforcement vehicles, protective vehicles, and undercover surveillance vehicles), is hereby fixed at $19,947 except station wagons for which the maximum shall be $19,997: Provided, That these limits may be exceeded by not to exceed $7,250 for police-type vehicles: Provided further, That the limits set forth in this section may not be exceeded by more than 5 percent for electric or hybrid vehicles purchased for demonstration under the provisions of the Electric and Hybrid Vehicle Research, Development, and Demonstration Act of 1976: Provided further, That the limits set forth in this section may be exceeded by the incremental cost of clean alternative fuels vehicles acquired pursuant to Public Law 101–549 over the cost of comparable conventionally fueled vehicles: Provided further, That the limits set forth in this section shall not apply to any vehicle that is a commercial item and which operates on alternative fuel, including but not limited to electric, plug-in hybrid electric, and hydrogen fuel cell vehicles. 
703.Appropriations of the executive departments and independent establishments for the current fiscal year available for expenses of travel, or for the expenses of the activity concerned, are hereby made available for quarters allowances and cost-of-living allowances, in accordance with 5 U.S.C. 5922–5924. 704.Unless otherwise specified in law during the current fiscal year, no part of any appropriation contained in this or any other Act shall be used to pay the compensation of any officer or employee of the Government of the United States (including any agency the majority of the stock of which is owned by the Government of the United States) whose post of duty is in the continental United States unless such person: (1) is a citizen of the United States; (2) is a person who is lawfully admitted for permanent residence and is seeking citizenship as outlined in 8 U.S.C. 1324b(a)(3)(B); (3) is a person who is admitted as a refugee under 8 U.S.C. 1157 or is granted asylum under 8 U.S.C. 1158 and has filed a declaration of intention to become a lawful permanent resident and then a citizen when eligible; or (4) is a person who owes allegiance to the United States: Provided, That for purposes of this section, affidavits signed by any such person shall be considered prima facie evidence that the requirements of this section with respect to his or her status are being complied with: Provided further, That for purposes of subsections (2) and (3) such affidavits shall be submitted prior to employment and updated thereafter as necessary: Provided further, That any person making a false affidavit shall be guilty of a felony, and upon conviction, shall be fined no more than $4,000 or imprisoned for not more than 1 year, or both: Provided further, That the above penal clause shall be in addition to, and not in substitution for, any other provisions of existing law: Provided further, That any payment made to any officer or employee contrary to the provisions of this section shall be recoverable in action by the Federal Government: Provided further, That this section shall not apply to any person who is an officer or employee of the Government of the United States on the date of enactment of this Act, or to international broadcasters employed by the Broadcasting Board of Governors, or to temporary employment of translators, or to temporary employment in the field service (not to exceed 60 days) as a result of emergencies: Provided further, That this section does not apply to the employment as Wildland firefighters for not more than 120 days of nonresident aliens employed by the Department of the Interior or the USDA Forest Service pursuant to an agreement with another country. 
705.Appropriations available to any department or agency during the current fiscal year for necessary expenses, including maintenance or operating expenses, shall also be available for payment to the General Services Administration for charges for space and services and those expenses of renovation and alteration of buildings and facilities which constitute public improvements performed in accordance with the Public Buildings Act of 1959 (73 Stat. 479), the Public Buildings Amendments of 1972 (86 Stat. 216), or other applicable law. 706.In addition to funds provided in this or any other Act, all Federal agencies are authorized to receive and use funds resulting from the sale of materials, including Federal records disposed of pursuant to a records schedule recovered through recycling or waste prevention programs. Such funds shall be available until expended for the following purposes: 
(1)Acquisition, waste reduction and prevention, and recycling programs as described in Executive Order No. 13834 (May 17, 2018), including any such programs adopted prior to the effective date of the Executive order. (2)Other Federal agency environmental management programs, including, but not limited to, the development and implementation of hazardous waste management and pollution prevention programs. 
(3)Other employee programs as authorized by law or as deemed appropriate by the head of the Federal agency. 707.Funds made available by this or any other Act for administrative expenses in the current fiscal year of the corporations and agencies subject to chapter 91 of title 31, United States Code, shall be available, in addition to objects for which such funds are otherwise available, for rent in the District of Columbia; services in accordance with 5 U.S.C. 3109; and the objects specified under this head, all the provisions of which shall be applicable to the expenditure of such funds unless otherwise specified in the Act by which they are made available: Provided, That in the event any functions budgeted as administrative expenses are subsequently transferred to or paid from other funds, the limitations on administrative expenses shall be correspondingly reduced. 
708.No part of any appropriation contained in this or any other Act shall be available for interagency financing of boards (except Federal Executive Boards), commissions, councils, committees, or similar groups (whether or not they are interagency entities) which do not have a prior and specific statutory approval to receive financial support from more than one agency or instrumentality. 709.None of the funds made available pursuant to the provisions of this or any other Act shall be used to implement, administer, or enforce any regulation which has been disapproved pursuant to a joint resolution duly adopted in accordance with the applicable law of the United States. 
710.During the period in which the head of any department or agency, or any other officer or civilian employee of the Federal Government appointed by the President of the United States, holds office, no funds may be obligated or expended in excess of $5,000 to furnish or redecorate the office of such department head, agency head, officer, or employee, or to purchase furniture or make improvements for any such office, unless advance notice of such furnishing or redecoration is transmitted to the Committees on Appropriations of the House of Representatives and the Senate. For the purposes of this section, the term office shall include the entire suite of offices assigned to the individual, as well as any other space used primarily by the individual or the use of which is directly controlled by the individual. 711.Notwithstanding 31 U.S.C. 1346, or section 708 of this Act, funds made available for the current fiscal year by this or any other Act shall be available for the interagency funding of national security and emergency preparedness telecommunications initiatives which benefit multiple Federal departments, agencies, or entities, as provided by Executive Order No. 13618 (July 6, 2012). 
712. 
(a)None of the funds made available by this or any other Act may be obligated or expended by any department, agency, or other instrumentality of the Federal Government to pay the salaries or expenses of any individual appointed to a position of a confidential or policy-determining character that is excepted from the competitive service under section 3302 of title 5, United States Code, (pursuant to schedule C of subpart C of part 213 of title 5 of the Code of Federal Regulations) unless the head of the applicable department, agency, or other instrumentality employing such schedule C individual certifies to the Director of the Office of Personnel Management that the schedule C position occupied by the individual was not created solely or primarily in order to detail the individual to the White House. (b)The provisions of this section shall not apply to Federal employees or members of the armed forces detailed to or from an element of the intelligence community (as that term is defined under section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4))). 
713.No part of any appropriation contained in this or any other Act shall be available for the payment of the salary of any officer or employee of the Federal Government, who— (1)prohibits or prevents, or attempts or threatens to prohibit or prevent, any other officer or employee of the Federal Government from having any direct oral or written communication or contact with any Member, committee, or subcommittee of the Congress in connection with any matter pertaining to the employment of such other officer or employee or pertaining to the department or agency of such other officer or employee in any way, irrespective of whether such communication or contact is at the initiative of such other officer or employee or in response to the request or inquiry of such Member, committee, or subcommittee; or 
(2)removes, suspends from duty without pay, demotes, reduces in rank, seniority, status, pay, or performance or efficiency rating, denies promotion to, relocates, reassigns, transfers, disciplines, or discriminates in regard to any employment right, entitlement, or benefit, or any term or condition of employment of, any other officer or employee of the Federal Government, or attempts or threatens to commit any of the foregoing actions with respect to such other officer or employee, by reason of any communication or contact of such other officer or employee with any Member, committee, or subcommittee of the Congress as described in paragraph (1). 714. (a)None of the funds made available in this or any other Act may be obligated or expended for any employee training that— 
(1)does not meet identified needs for knowledge, skills, and abilities bearing directly upon the performance of official duties; (2)contains elements likely to induce high levels of emotional response or psychological stress in some participants; 
(3)does not require prior employee notification of the content and methods to be used in the training and written end of course evaluation; (4)contains any methods or content associated with religious or quasi-religious belief systems or new age belief systems as defined in Equal Employment Opportunity Commission Notice N–915.022, dated September 2, 1988; or 
(5)is offensive to, or designed to change, participants' personal values or lifestyle outside the workplace. (b)Nothing in this section shall prohibit, restrict, or otherwise preclude an agency from conducting training bearing directly upon the performance of official duties. 
715.No part of any funds appropriated in this or any other Act shall be used by an agency of the executive branch, other than for normal and recognized executive-legislative relationships, for publicity or propaganda purposes, and for the preparation, distribution or use of any kit, pamphlet, booklet, publication, radio, television, or film presentation designed to support or defeat legislation pending before the Congress, except in presentation to the Congress itself. 716.None of the funds appropriated by this or any other Act may be used by an agency to provide a Federal employee's home address to any labor organization except when the employee has authorized such disclosure or when such disclosure has been ordered by a court of competent jurisdiction. 
717.None of the funds made available in this or any other Act may be used to provide any non-public information such as mailing, telephone, or electronic mailing lists to any person or any organization outside of the Federal Government without the approval of the Committees on Appropriations of the House of Representatives and the Senate. 718.No part of any appropriation contained in this or any other Act shall be used directly or indirectly, including by private contractor, for publicity or propaganda purposes within the United States not heretofore authorized by Congress. 
719. 
(a)In this section, the term agency— (1)means an Executive agency, as defined under 5 U.S.C. 105; and 
(2)includes a military department, as defined under section 102 of such title, the United States Postal Service, and the Postal Regulatory Commission. (b)Unless authorized in accordance with law or regulations to use such time for other purposes, an employee of an agency shall use official time in an honest effort to perform official duties. An employee not under a leave system, including a Presidential appointee exempted under 5 U.S.C. 6301(2), has an obligation to expend an honest effort and a reasonable proportion of such employee's time in the performance of official duties. 
720.Notwithstanding 31 U.S.C. 1346 and section 708 of this Act, funds made available for the current fiscal year by this or any other Act to any department or agency, which is a member of the Federal Accounting Standards Advisory Board (FASAB), shall be available to finance an appropriate share of FASAB administrative costs. 721.Notwithstanding 31 U.S.C. 1346 and section 708 of this Act, the head of each Executive department and agency is hereby authorized to transfer to or reimburse General Services Administration, Government-wide Policy with the approval of the Director of the Office of Management and Budget, funds made available for the current fiscal year by this or any other Act, including rebates from charge card and other contracts: Provided, That these funds shall be administered by the Administrator of General Services to support Government-wide and other multi-agency financial, information technology, procurement, and other management innovations, initiatives, and activities, including improving coordination and reducing duplication, as approved by the Director of the Office of Management and Budget, in consultation with the appropriate interagency and multi-agency groups designated by the Director (including the President's Management Council for overall management improvement initiatives, the Chief Financial Officers Council for financial management initiatives, the Chief Information Officers Council for information technology initiatives, the Chief Human Capital Officers Council for human capital initiatives, the Chief Acquisition Officers Council for procurement initiatives, and the Performance Improvement Council for performance improvement initiatives): Provided further, That the total funds transferred or reimbursed shall not exceed $15,000,000 to improve coordination, reduce duplication, and for other activities related to Federal Government Priority Goals established by 31 U.S.C. 1120, and not to exceed $17,000,000 for Government-Wide innovations, initiatives, and activities: Provided further, That the funds transferred to or for reimbursement of General Services Administration, Government-wide Policy during fiscal year 2020 shall remain available for obligation through September 30, 2021: Provided further, That such transfers or reimbursements may only be made after 15 days following notification of the Committees on Appropriations of the House of Representatives and the Senate by the Director of the Office of Management and Budget. 
722.Notwithstanding any other provision of law, a woman may breastfeed her child at any location in a Federal building or on Federal property, if the woman and her child are otherwise authorized to be present at the location. 723.Notwithstanding 31 U.S.C. 1346, or section 708 of this Act, funds made available for the current fiscal year by this or any other Act shall be available for the interagency funding of specific projects, workshops, studies, and similar efforts to carry out the purposes of the National Science and Technology Council (authorized by Executive Order No. 12881), which benefit multiple Federal departments, agencies, or entities: Provided, That the Office of Management and Budget shall provide a report describing the budget of and resources connected with the National Science and Technology Council to the Committees on Appropriations, the House Committee on Science, Space, and Technology, and the Senate Committee on Commerce, Science, and Transportation 90 days after enactment of this Act. 
724.Any request for proposals, solicitation, grant application, form, notification, press release, or other publications involving the distribution of Federal funds shall comply with any relevant requirements in part 200 of title 2, Code of Federal Regulations: Provided, That this section shall apply to direct payments, formula funds, and grants received by a State receiving Federal funds. 
725. 
(a)Prohibition of Federal Agency Monitoring of Individuals' Internet UseNone of the funds made available in this or any other Act may be used by any Federal agency— (1)to collect, review, or create any aggregation of data, derived from any means, that includes any personally identifiable information relating to an individual's access to or use of any Federal Government Internet site of the agency; or 
(2)to enter into any agreement with a third party (including another government agency) to collect, review, or obtain any aggregation of data, derived from any means, that includes any personally identifiable information relating to an individual's access to or use of any nongovernmental Internet site. (b)ExceptionsThe limitations established in subsection (a) shall not apply to— 
(1)any record of aggregate data that does not identify particular persons; (2)any voluntary submission of personally identifiable information; 
(3)any action taken for law enforcement, regulatory, or supervisory purposes, in accordance with applicable law; or (4)any action described in subsection (a)(1) that is a system security action taken by the operator of an Internet site and is necessarily incident to providing the Internet site services or to protecting the rights or property of the provider of the Internet site. 
(c)DefinitionsFor the purposes of this section: (1)The term regulatory means agency actions to implement, interpret or enforce authorities provided in law. 
(2)The term supervisory means examinations of the agency's supervised institutions, including assessing safety and soundness, overall financial condition, management practices and policies and compliance with applicable standards as provided in law. 726. (a)None of the funds appropriated by this Act may be used to enter into or renew a contract which includes a provision providing prescription drug coverage, except where the contract also includes a provision for contraceptive coverage. 
(b)Nothing in this section shall apply to a contract with— (1)any of the following religious plans: 
(A)Personal Care's HMO; and (B)OSF HealthPlans, Inc.; and 
(2)any existing or future plan, if the carrier for the plan objects to such coverage on the basis of religious beliefs. (c)In implementing this section, any plan that enters into or renews a contract under this section may not subject any individual to discrimination on the basis that the individual refuses to prescribe or otherwise provide for contraceptives because such activities would be contrary to the individual's religious beliefs or moral convictions. 
(d)Nothing in this section shall be construed to require coverage of abortion or abortion-related services. 727.The United States is committed to ensuring the health of its Olympic, Pan American, and Paralympic athletes, and supports the strict adherence to anti-doping in sport through testing, adjudication, education, and research as performed by nationally recognized oversight authorities. 
728.Notwithstanding any other provision of law, funds appropriated for official travel to Federal departments and agencies may be used by such departments and agencies, if consistent with Office of Management and Budget Circular A–126 regarding official travel for Government personnel, to participate in the fractional aircraft ownership pilot program. 729.Notwithstanding any other provision of law, none of the funds appropriated or made available under this or any other appropriations Act may be used to implement or enforce restrictions or limitations on the Coast Guard Congressional Fellowship Program, or to implement the proposed regulations of the Office of Personnel Management to add sections 300.311 through 300.316 to part 300 of title 5 of the Code of Federal Regulations, published in the Federal Register, volume 68, number 174, on September 9, 2003 (relating to the detail of executive branch employees to the legislative branch). 
730.Notwithstanding any other provision of law, no executive branch agency shall purchase, construct, or lease any additional facilities, except within or contiguous to existing locations, to be used for the purpose of conducting Federal law enforcement training without the advance approval of the Committees on Appropriations of the House of Representatives and the Senate, except that the Federal Law Enforcement Training Center is authorized to obtain the temporary use of additional facilities by lease, contract, or other agreement for training which cannot be accommodated in existing Center facilities. 731.Unless otherwise authorized by existing law, none of the funds provided in this or any other Act may be used by an executive branch agency to produce any prepackaged news story intended for broadcast or distribution in the United States, unless the story includes a clear notification within the text or audio of the prepackaged news story that the prepackaged news story was prepared or funded by that executive branch agency. 
732.None of the funds made available in this Act may be used in contravention of section 552a of title 5, United States Code (popularly known as the Privacy Act), and regulations implementing that section. 733. (a)In GeneralNone of the funds appropriated or otherwise made available by this or any other Act may be used for any Federal Government contract with any foreign incorporated entity which is treated as an inverted domestic corporation under section 835(b) of the Homeland Security Act of 2002 (6 U.S.C. 395(b)) or any subsidiary of such an entity. 
(b)Waivers 
(1)In generalAny Secretary shall waive subsection (a) with respect to any Federal Government contract under the authority of such Secretary if the Secretary determines that the waiver is required in the interest of national security. (2)Report to congressAny Secretary issuing a waiver under paragraph (1) shall report such issuance to Congress. 
(c)ExceptionThis section shall not apply to any Federal Government contract entered into before the date of the enactment of this Act, or to any task order issued pursuant to such contract. 734.During fiscal year 2020, for each employee who— 
(1)retires under section 8336(d)(2) or 8414(b)(1)(B) of title 5, United States Code; or (2)retires under any other provision of subchapter III of chapter 83 or chapter 84 of such title 5 and receives a payment as an incentive to separate, the separating agency shall remit to the Civil Service Retirement and Disability Fund an amount equal to the Office of Personnel Management's average unit cost of processing a retirement claim for the preceding fiscal year. Such amounts shall be available until expended to the Office of Personnel Management and shall be deemed to be an administrative expense under section 8348(a)(1)(B) of title 5, United States Code. 
735. 
(a)None of the funds made available in this or any other Act may be used to recommend or require any entity submitting an offer for a Federal contract to disclose any of the following information as a condition of submitting the offer: (1)Any payment consisting of a contribution, expenditure, independent expenditure, or disbursement for an electioneering communication that is made by the entity, its officers or directors, or any of its affiliates or subsidiaries to a candidate for election for Federal office or to a political committee, or that is otherwise made with respect to any election for Federal office. 
(2)Any disbursement of funds (other than a payment described in paragraph (1)) made by the entity, its officers or directors, or any of its affiliates or subsidiaries to any person with the intent or the reasonable expectation that the person will use the funds to make a payment described in paragraph (1). (b)In this section, each of the terms contribution, expenditure, independent expenditure, electioneering communication, candidate, election, and Federal office has the meaning given such term in the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.). 
736.None of the funds made available in this or any other Act may be used to pay for the painting of a portrait of an officer or employee of the Federal government, including the President, the Vice President, a member of Congress (including a Delegate or a Resident Commissioner to Congress), the head of an executive branch agency (as defined in section 133 of title 41, United States Code), or the head of an office of the legislative branch. 737. (a) (1)Notwithstanding any other provision of law, and except as otherwise provided in this section, no part of any of the funds appropriated for fiscal year 2020, by this or any other Act, may be used to pay any prevailing rate employee described in section 5342(a)(2)(A) of title 5, United States Code— 
(A)during the period from the date of expiration of the limitation imposed by the comparable section for the previous fiscal years until the normal effective date of the applicable wage survey adjustment that is to take effect in fiscal year 2020, in an amount that exceeds the rate payable for the applicable grade and step of the applicable wage schedule in accordance with such section; and (B)during the period consisting of the remainder of fiscal year 2020, in an amount that exceeds, as a result of a wage survey adjustment, the rate payable under subparagraph (A) by more than the sum of— 
(i)the percentage adjustment taking effect in fiscal year 2020 under section 5303 of title 5, United States Code, in the rates of pay under the General Schedule; and (ii)the difference between the overall average percentage of the locality-based comparability payments taking effect in fiscal year 2020 under section 5304 of such title (whether by adjustment or otherwise), and the overall average percentage of such payments which was effective in the previous fiscal year under such section. 
(2)Notwithstanding any other provision of law, no prevailing rate employee described in subparagraph (B) or (C) of section 5342(a)(2) of title 5, United States Code, and no employee covered by section 5348 of such title, may be paid during the periods for which paragraph (1) is in effect at a rate that exceeds the rates that would be payable under paragraph (1) were paragraph (1) applicable to such employee. (3)For the purposes of this subsection, the rates payable to an employee who is covered by this subsection and who is paid from a schedule not in existence on September 30, 2019, shall be determined under regulations prescribed by the Office of Personnel Management. 
(4)Notwithstanding any other provision of law, rates of premium pay for employees subject to this subsection may not be changed from the rates in effect on September 30, 2019, except to the extent determined by the Office of Personnel Management to be consistent with the purpose of this subsection. (5)This subsection shall apply with respect to pay for service performed after September 30, 2019. 
(6)For the purpose of administering any provision of law (including any rule or regulation that provides premium pay, retirement, life insurance, or any other employee benefit) that requires any deduction or contribution, or that imposes any requirement or limitation on the basis of a rate of salary or basic pay, the rate of salary or basic pay payable after the application of this subsection shall be treated as the rate of salary or basic pay. (7)Nothing in this subsection shall be considered to permit or require the payment to any employee covered by this subsection at a rate in excess of the rate that would be payable were this subsection not in effect. 
(8)The Office of Personnel Management may provide for exceptions to the limitations imposed by this subsection if the Office determines that such exceptions are necessary to ensure the recruitment or retention of qualified employees. (b)Notwithstanding subsection (a), the adjustment in rates of basic pay for the statutory pay systems that take place in fiscal year 2020 under sections 5344 and 5348 of title 5, United States Code, shall be— 
(1)not less than the percentage received by employees in the same location whose rates of basic pay are adjusted pursuant to the statutory pay systems under sections 5303 and 5304 of title 5, United States Code: Provided, That prevailing rate employees at locations where there are no employees whose pay is increased pursuant to sections 5303 and 5304 of title 5, United States Code, and prevailing rate employees described in section 5343(a)(5) of title 5, United States Code, shall be considered to be located in the pay locality designated as Rest of United States pursuant to section 5304 of title 5, United States Code, for purposes of this subsection; and 
(2)effective as of the first day of the first applicable pay period beginning after September 30, 2019. 738. (a)The head of any Executive branch department, agency, board, commission, or office funded by this or any other appropriations Act shall submit annual reports to the Inspector General or senior ethics official for any entity without an Inspector General, regarding the costs and contracting procedures related to each conference held by any such department, agency, board, commission, or office during fiscal year 2020 for which the cost to the United States Government was more than $100,000. 
(b)Each report submitted shall include, for each conference described in subsection (a) held during the applicable period— (1)a description of its purpose; 
(2)the number of participants attending; (3)a detailed statement of the costs to the United States Government, including— 
(A)the cost of any food or beverages; (B)the cost of any audio-visual services; 
(C)the cost of employee or contractor travel to and from the conference; and (D)a discussion of the methodology used to determine which costs relate to the conference; and 
(4)a description of the contracting procedures used including— (A)whether contracts were awarded on a competitive basis; and 
(B)a discussion of any cost comparison conducted by the departmental component or office in evaluating potential contractors for the conference. (c)Within 15 days after the end of a quarter, the head of any such department, agency, board, commission, or office shall notify the Inspector General or senior ethics official for any entity without an Inspector General, of the date, location, and number of employees attending a conference held by any Executive branch department, agency, board, commission, or office funded by this or any other appropriations Act during fiscal year 2020 for which the cost to the United States Government was more than $20,000. 
(d)A grant or contract funded by amounts appropriated by this or any other appropriations Act may not be used for the purpose of defraying the costs of a conference described in subsection (c) that is not directly and programmatically related to the purpose for which the grant or contract was awarded, such as a conference held in connection with planning, training, assessment, review, or other routine purposes related to a project funded by the grant or contract. (e)None of the funds made available in this or any other appropriations Act may be used for travel and conference activities that are not in compliance with Office of Management and Budget Memorandum M–12–12 dated May 11, 2012 or any subsequent revisions to that memorandum. 
739.None of the funds made available in this or any other appropriations Act may be used to increase, eliminate, or reduce funding for a program, project, or activity as proposed in the President's budget request for a fiscal year until such proposed change is subsequently enacted in an appropriation Act, or unless such change is made pursuant to the reprogramming or transfer provisions of this or any other appropriations Act. 740.None of the funds made available by this or any other Act may be used to implement, administer, enforce, or apply the rule entitled Competitive Area published by the Office of Personnel Management in the Federal Register on April 15, 2008 (73 Fed. Reg. 20180 et seq.). 
741.None of the funds appropriated or otherwise made available by this or any other Act may be used to begin or announce a study or public-private competition regarding the conversion to contractor performance of any function performed by Federal employees pursuant to Office of Management and Budget Circular A–76 or any other administrative regulation, directive, or policy. 742. (a)None of the funds appropriated or otherwise made available by this or any other Act may be available for a contract, grant, or cooperative agreement with an entity that requires employees or contractors of such entity seeking to report fraud, waste, or abuse to sign internal confidentiality agreements or statements prohibiting or otherwise restricting such employees or contractors from lawfully reporting such waste, fraud, or abuse to a designated investigative or law enforcement representative of a Federal department or agency authorized to receive such information. 
(b)The limitation in subsection (a) shall not contravene requirements applicable to Standard Form 312, Form 4414, or any other form issued by a Federal department or agency governing the nondisclosure of classified information. 743. (a)No funds appropriated in this or any other Act may be used to implement or enforce the agreements in Standard Forms 312 and 4414 of the Government or any other nondisclosure policy, form, or agreement if such policy, form, or agreement does not contain the following provisions: These provisions are consistent with and do not supersede, conflict with, or otherwise alter the employee obligations, rights, or liabilities created by existing statute or Executive order relating to (1) classified information, (2) communications to Congress, (3) the reporting to an Inspector General of a violation of any law, rule, or regulation, or mismanagement, a gross waste of funds, an abuse of authority, or a substantial and specific danger to public health or safety, or (4) any other whistleblower protection. The definitions, requirements, obligations, rights, sanctions, and liabilities created by controlling Executive orders and statutory provisions are incorporated into this agreement and are controlling.: Provided, That notwithstanding the preceding provision of this section, a nondisclosure policy form or agreement that is to be executed by a person connected with the conduct of an intelligence or intelligence-related activity, other than an employee or officer of the United States Government, may contain provisions appropriate to the particular activity for which such document is to be used. Such form or agreement shall, at a minimum, require that the person will not disclose any classified information received in the course of such activity unless specifically authorized to do so by the United States Government. Such nondisclosure forms shall also make it clear that they do not bar disclosures to Congress, or to an authorized official of an executive agency or the Department of Justice, that are essential to reporting a substantial violation of law. 
(b)A nondisclosure agreement may continue to be implemented and enforced notwithstanding subsection (a) if it complies with the requirements for such agreement that were in effect when the agreement was entered into. (c)No funds appropriated in this or any other Act may be used to implement or enforce any agreement entered into during fiscal year 2014 which does not contain substantially similar language to that required in subsection (a). 
744.None of the funds made available by this or any other Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that has any unpaid Federal tax liability that has been assessed, for which all judicial and administrative remedies have been exhausted or have lapsed, and that is not being paid in a timely manner pursuant to an agreement with the authority responsible for collecting the tax liability, where the awarding agency is aware of the unpaid tax liability, unless a Federal agency has considered suspension or debarment of the corporation and has made a determination that this further action is not necessary to protect the interests of the Government. 745.None of the funds made available by this or any other Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that was convicted of a felony criminal violation under any Federal law within the preceding 24 months, where the awarding agency is aware of the conviction, unless a Federal agency has considered suspension or debarment of the corporation and has made a determination that this further action is not necessary to protect the interests of the Government. 
746. 
(a)During fiscal year 2020, on the date on which a request is made for a transfer of funds in accordance with section 1017 of Public Law 111–203, the Bureau of Consumer Financial Protection shall notify the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Financial Services of the House of Representatives, and the Committee on Banking, Housing, and Urban Affairs of the Senate of such request. (b)Any notification required by this section shall be made available on the Bureau’s public Web site. 
747.If, for fiscal year 2020, new budget authority provided in appropriations Acts exceeds the discretionary spending limit for any category set forth in section 251(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 due to estimating differences with the Congressional Budget Office, an adjustment to the discretionary spending limit in such category for fiscal year 2020 shall be made by the Director of the Office of Management and Budget in the amount of the excess but the total of all such adjustments shall not exceed 0.2 percent of the sum of the adjusted discretionary spending limits for all categories for that fiscal year. 748. (a)The adjustment in rates of basic pay for employees under the statutory pay systems that takes effect in fiscal year 2020 under section 5303 of title 5, United States Code, shall be an increase of 2.6 percent, and the overall average percentage of the adjustments taking effect in such fiscal year under sections 5304 and 5304a of such title 5 shall be an increase of 0.5 percent (with comparability payments to be determined and allocated among pay localities by the President). All adjustments under this subsection shall be effective as of the first day of the first applicable pay period beginning on or after January 1, 2020. 
(b)Notwithstanding section 737, the adjustment in rates of basic pay for the statutory pay systems that take place in fiscal year 2020 under sections 5344 and 5348 of title 5, United States Code, shall be no less than the percentages in subsection (a) as employees in the same location whose rates of basic pay are adjusted pursuant to the statutory pay systems under section 5303, 5304, and 5304a of title 5, United States Code. Prevailing rate employees at locations where there are no employees whose pay is increased pursuant to sections 5303, 5304, and 5304a of such title 5 and prevailing rate employees described in section 5343(a)(5) of such title 5 shall be considered to be located in the pay locality designated as Rest of U.S. pursuant to section 5304 of such title 5 for purposes of this subsection. (c)Funds used to carry out this section shall be paid from appropriations, which are made to each applicable department or agency for salaries and expenses for fiscal year 2020. 
749. 
(a)Notwithstanding the official rate adjusted under section 104 of title 3, United States Code, the rate payable to the Vice President during calendar year 2020 shall be the rate payable to the Vice President on December 31, 2019, by operation of section 749 of division D of Public Law 116–6. (b)Notwithstanding the official rate adjusted under section 5318 of title 5, United States Code, or any other provision of law, the payable rate during calendar year 2020 for an employee serving in an Executive Schedule position, or in a position for which the rate of pay is fixed by statute at an Executive Schedule rate, shall be the rate payable for the applicable Executive Schedule level on December 31, 2019, by operation of section 749 of division D of Public Law 116–6. Such an employee may not receive a pay rate increase during calendar year 2020, except as provided in subsection (i). 
(c)Notwithstanding section 401 of the Foreign Service Act of 1980 (Public Law 96–465) or any other provision of law, a chief of mission or ambassador at large is subject to subsection (b) in the same manner as other employees who are paid at an Executive Schedule rate. (d) (1)This subsection applies to— 
(A)a noncareer appointee in the Senior Executive Service paid a rate of basic pay at or above the official rate for level IV of the Executive Schedule; or (B)a limited term appointee or limited emergency appointee in the Senior Executive Service serving under a political appointment and paid a rate of basic pay at or above the official rate for level IV of the Executive Schedule. 
(2)Notwithstanding sections 5382 and 5383 of title 5, United States Code, an employee described in paragraph (1) may not receive a pay rate increase during calendar year 2020, except as provided in subsection (i). (e)Notwithstanding any other provision of law, any employee paid a rate of basic pay (including any locality- based payments under section 5304 of title 5, United States Code, or similar authority) at or above the official rate for level IV of the Executive Schedule who serves under a political appointment may not receive a pay rate increase during calendar year 2020, except as provided in subsection (i). This subsection does not apply to employees in the General Schedule pay system or the Foreign Service pay system, to employees appointed under section 3161 of title 5, United States Code, or to employees in another pay system whose position would be classified at GS–15 or below if chapter 51 of title 5, United States Code, applied to them. 
(f)Nothing in subsections (b) through (e) shall prevent employees who do not serve under a political appointment from receiving pay increases as otherwise provided under applicable law. (g)This section does not apply to an individual who makes an election to retain Senior Executive Service basic pay under section 3392(c) of title 5, United States Code, for such time as that election is in effect. 
(h)This section does not apply to an individual who makes an election to retain Senior Foreign Service pay entitlements under section 302(b) of the Foreign Service Act of 1980 (Public Law 96–465) for such time as that election is in effect. (i)Notwithstanding subsections (b) through (e), an employee in a covered position may receive a pay rate increase upon an authorized movement to a different covered position only if that new position has higher-level duties and a pre-established level or range of pay higher than the level or range for the position held immediately before the movement. Any such increase must be based on the rates of pay and applicable limitations on payable rates of pay in effect on December 31, 2019, by operation of section 749 of division D of Public Law 116–6. 
(j)Notwithstanding any other provision of law, for an individual who is newly appointed to a covered position during the period of time subject to this section, the initial pay rate shall be based on the rates of pay and applicable limitations on payable rates of pay in effect on December 31, 2019, by operation of section 749 of division D of Public Law 116–6. (k)If an employee affected by this section is subject to a biweekly pay period that begins in calendar year 2020 but ends in calendar year 2021, the bar on the employee’s receipt of pay rate increases shall apply through the end of that pay period. 
(l)For the purpose of this section, the term covered position means a position occupied by an employee whose pay is restricted under this section. (m)This section takes effect on the first day of the first applicable pay period beginning on or after January 1, 2020. 
750.Except as expressly provided otherwise, any reference to this Act contained in any title other than title IV or VIII shall not apply to such title IV or VIII. VIIIGeneral provisions—district of columbia(including transfers of funds) 801.There are appropriated from the applicable funds of the District of Columbia such sums as may be necessary for making refunds and for the payment of legal settlements or judgments that have been entered against the District of Columbia government. 
802.None of the Federal funds provided in this Act shall be used for publicity or propaganda purposes or implementation of any policy including boycott designed to support or defeat legislation pending before Congress or any State legislature. 803. (a)None of the Federal funds provided under this Act to the agencies funded by this Act, both Federal and District government agencies, that remain available for obligation or expenditure in fiscal year 2020, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditures for an agency through a reprogramming of funds which— 
(1)creates new programs; (2)eliminates a program, project, or responsibility center; 
(3)establishes or changes allocations specifically denied, limited or increased under this Act; (4)increases funds or personnel by any means for any program, project, or responsibility center for which funds have been denied or restricted; 
(5)re-establishes any program or project previously deferred through reprogramming; (6)augments any existing program, project, or responsibility center through a reprogramming of funds in excess of $3,000,000 or 10 percent, whichever is less; or 
(7)increases by 20 percent or more personnel assigned to a specific program, project or responsibility center,unless prior approval is received from the Committees on Appropriations of the House of Representatives and the Senate. (b)The District of Columbia government is authorized to approve and execute reprogramming and transfer requests of local funds under this title through November 7, 2020. 
804.None of the Federal funds provided in this Act may be used by the District of Columbia to provide for salaries, expenses, or other costs associated with the offices of United States Senator or United States Representative under section 4(d) of the District of Columbia Statehood Constitutional Convention Initiatives of 1979 (D.C. Law 3–171; D.C. Official Code, sec. 1–123). 805.Except as otherwise provided in this section, none of the funds made available by this Act or by any other Act may be used to provide any officer or employee of the District of Columbia with an official vehicle unless the officer or employee uses the vehicle only in the performance of the officer's or employee's official duties. For purposes of this section, the term official duties does not include travel between the officer's or employee's residence and workplace, except in the case of— 
(1)an officer or employee of the Metropolitan Police Department who resides in the District of Columbia or is otherwise designated by the Chief of the Department; (2)at the discretion of the Fire Chief, an officer or employee of the District of Columbia Fire and Emergency Medical Services Department who resides in the District of Columbia and is on call 24 hours a day; 
(3)at the discretion of the Director of the Department of Corrections, an officer or employee of the District of Columbia Department of Corrections who resides in the District of Columbia and is on call 24 hours a day; (4)at the discretion of the Chief Medical Examiner, an officer or employee of the Office of the Chief Medical Examiner who resides in the District of Columbia and is on call 24 hours a day; 
(5)at the discretion of the Director of the Homeland Security and Emergency Management Agency, an officer or employee of the Homeland Security and Emergency Management Agency who resides in the District of Columbia and is on call 24 hours a day; (6)the Mayor of the District of Columbia; and 
(7)the Chairman of the Council of the District of Columbia. 806. (a)None of the Federal funds contained in this Act may be used by the District of Columbia Attorney General or any other officer or entity of the District government to provide assistance for any petition drive or civil action which seeks to require Congress to provide for voting representation in Congress for the District of Columbia. 
(b)Nothing in this section bars the District of Columbia Attorney General from reviewing or commenting on briefs in private lawsuits, or from consulting with officials of the District government regarding such lawsuits. 807.None of the Federal funds contained in this Act may be used to distribute any needle or syringe for the purpose of preventing the spread of blood borne pathogens in any location that has been determined by the local public health or local law enforcement authorities to be inappropriate for such distribution. 
808.Nothing in this Act may be construed to prevent the Council or Mayor of the District of Columbia from addressing the issue of the provision of contraceptive coverage by health insurance plans, but it is the intent of Congress that any legislation enacted on such issue should include a conscience clause which provides exceptions for religious beliefs and moral convictions. 809. (a)None of the Federal funds contained in this Act may be used to enact or carry out any law, rule, or regulation to legalize or otherwise reduce penalties associated with the possession, use, or distribution of any schedule I substance under the Controlled Substances Act (21 U.S.C. 801 et seq.) or any tetrahydrocannabinols derivative. 
(b)No funds available for obligation or expenditure by the District of Columbia government under any authority may be used to enact any law, rule, or regulation to legalize or otherwise reduce penalties associated with the possession, use, or distribution of any schedule I substance under the Controlled Substances Act (21 U.S.C. 801 et seq.) or any tetrahydrocannabinols derivative for recreational purposes. 810.No funds available for obligation or expenditure by the District of Columbia government under any authority shall be expended for any abortion except where the life of the mother would be endangered if the fetus were carried to term or where the pregnancy is the result of an act of rape or incest. 
811. 
(a)No later than 30 calendar days after the date of the enactment of this Act, the Chief Financial Officer for the District of Columbia shall submit to the appropriate committees of Congress, the Mayor, and the Council of the District of Columbia, a revised appropriated funds operating budget in the format of the budget that the District of Columbia government submitted pursuant to section 442 of the District of Columbia Home Rule Act (D.C. Official Code, sec. 1–204.42), for all agencies of the District of Columbia government for fiscal year 2020 that is in the total amount of the approved appropriation and that realigns all budgeted data for personal services and other-than-personal services, respectively, with anticipated actual expenditures. (b)This section shall apply only to an agency for which the Chief Financial Officer for the District of Columbia certifies that a reallocation is required to address unanticipated changes in program requirements. 
812.No later than 30 calendar days after the date of the enactment of this Act, the Chief Financial Officer for the District of Columbia shall submit to the appropriate committees of Congress, the Mayor, and the Council for the District of Columbia, a revised appropriated funds operating budget for the District of Columbia Public Schools that aligns schools budgets to actual enrollment. The revised appropriated funds budget shall be in the format of the budget that the District of Columbia government submitted pursuant to section 442 of the District of Columbia Home Rule Act (D.C. Official Code, sec. 1–204.42). 813. (a)Amounts appropriated in this Act as operating funds may be transferred to the District of Columbia's enterprise and capital funds and such amounts, once transferred, shall retain appropriation authority consistent with the provisions of this Act. 
(b)The District of Columbia government is authorized to reprogram or transfer for operating expenses any local funds transferred or reprogrammed in this or the four prior fiscal years from operating funds to capital funds, and such amounts, once transferred or reprogrammed, shall retain appropriation authority consistent with the provisions of this Act. (c)The District of Columbia government may not transfer or reprogram for operating expenses any funds derived from bonds, notes, or other obligations issued for capital projects. 
814.None of the Federal funds appropriated in this Act shall remain available for obligation beyond the current fiscal year, nor may any be transferred to other appropriations, unless expressly so provided herein. 815.Except as otherwise specifically provided by law or under this Act, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2020 from appropriations of Federal funds made available for salaries and expenses for fiscal year 2020 in this Act, shall remain available through September 30, 2021, for each such account for the purposes authorized: Provided, That a request shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate for approval prior to the expenditure of such funds: Provided further, That these requests shall be made in compliance with reprogramming guidelines outlined in section 803 of this Act. 
816. 
(a) 
(1)During fiscal year 2021, during a period in which neither a District of Columbia continuing resolution or a regular District of Columbia appropriation bill is in effect, local funds are appropriated in the amount provided for any project or activity for which local funds are provided in the Act referred to in paragraph (2) (subject to any modifications enacted by the District of Columbia as of the beginning of the period during which this subsection is in effect) at the rate set forth by such Act. (2)The Act referred to in this paragraph is the Act of the Council of the District of Columbia pursuant to which a proposed budget is approved for fiscal year 2021 which (subject to the requirements of the District of Columbia Home Rule Act) will constitute the local portion of the annual budget for the District of Columbia government for fiscal year 2021 for purposes of section 446 of the District of Columbia Home Rule Act (sec. 1–204.46, D.C. Official Code). 
(b)Appropriations made by subsection (a) shall cease to be available— (1)during any period in which a District of Columbia continuing resolution for fiscal year 2021 is in effect; or 
(2)upon the enactment into law of the regular District of Columbia appropriation bill for fiscal year 2021. (c)An appropriation made by subsection (a) is provided under the authority and conditions as provided under this Act and shall be available to the extent and in the manner that would be provided by this Act. 
(d)An appropriation made by subsection (a) shall cover all obligations or expenditures incurred for such project or activity during the portion of fiscal year 2021 for which this section applies to such project or activity. (e)This section shall not apply to a project or activity during any period of fiscal year 2021 if any other provision of law (other than an authorization of appropriations)— 
(1)makes an appropriation, makes funds available, or grants authority for such project or activity to continue for such period; or (2)specifically provides that no appropriation shall be made, no funds shall be made available, or no authority shall be granted for such project or activity to continue for such period. 
(f)Nothing in this section shall be construed to affect obligations of the government of the District of Columbia mandated by other law. 817.Except as expressly provided otherwise, any reference to this Act contained in this title or in title IV shall be treated as referring only to the provisions of this title or of title IV.This division may be cited as the Financial Services and General Government Appropriations Act, 2020. DDepartment of Homeland Security Appropriations Act, 2020 IDepartmental management, operations, intelligence, and oversightOffice of the Secretary and Executive ManagementOperations and supportFor necessary expenses of the Office of the Secretary and for executive management for operations and support, $168,808,000; of which $10,000,000 shall be for an Ombudsman for Immigration Detention as established by section 106, of which $5,000,000 shall remain available until September 30, 2021; and of which $500,000 shall be withheld from obligation until the Secretary appoints such Ombudsman for Immigration Detention and complies with the directive related to the Public Complaint and Feedback System Working Group in the explanatory statement accompanying this Act: Provided, That not to exceed $30,000 shall be for official reception and representation expenses.Federal assistance(including transfer of funds)For necessary expenses of the Office of the Secretary and Executive Management for Federal Assistance through grants, contracts, cooperative agreements, and other activities, $10,000,000, which shall be transferred to the Federal Emergency Management Agency for targeted violence and terrorism prevention grants.Management DirectorateOperations and supportFor necessary expenses of the Management Directorate for operations and support, $1,182,142,000: Provided, That not to exceed $2,000 shall be for official reception and representation expenses: Provided further, That of the funds made available under this heading, $2,000,000 shall be withheld from obligation until the first report required by section 403 has been made available on a publicly accessible website.Procurement, construction, and improvementsFor necessary expenses of the Management Directorate for procurement, construction, and improvements, $381,298,000, of which $157,531,000 shall remain available until September 30, 2022; and of which $223,767,000 shall remain available until September 30, 2024, to plan, acquire, design, construct, renovate, remediate, equip, furnish, improve infrastructure, and occupy buildings and facilities for the Department headquarters consolidation project.Federal Protective ServiceThe revenues and collections of security fees credited to this account shall be available until expended for necessary expenses related to the protection of federally owned and leased buildings and for the operations of the Federal Protective Service.Intelligence, Analysis, and operations coordinationOperations and supportFor necessary expenses of the Office of Intelligence and Analysis and the Office of Operations Coordination for operations and support, $284,141,000, of which $68,579,000 shall remain available until September 30, 2021: Provided, That not to exceed $3,825 shall be for official reception and representation expenses and not to exceed $2,000,000 is available for facility needs associated with secure space at fusion centers, including improvements to buildings.Office of inspector generalOperations and supportFor necessary expenses of the Office of Inspector General for operations and support, $190,186,000: Provided, That not to exceed $300,000 may be used for certain confidential operational expenses, including the payment of informants, to be expended at the direction of the Inspector General.Administrative provisions 
101. 
(a)The Secretary of Homeland Security shall submit a report not later than October 15, 2020, to the Inspector General of the Department of Homeland Security listing all grants and contracts awarded by any means other than full and open competition during fiscal years 2019 or 2020. (b)The Inspector General shall review the report required by subsection (a) to assess departmental compliance with applicable laws and regulations and report the results of that review to the Committees on Appropriations of the Senate and the House of Representatives not later than February 15, 2021. 
102.Not later than 30 days after the last day of each month, the Chief Financial Officer of the Department of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives a monthly budget and staffing report that includes total obligations of the Department for that month and for the fiscal year at the appropriation and program, project, and activity levels, by the source year of the appropriation. 103.The Secretary of Homeland Security shall require that all contracts of the Department of Homeland Security that provide award fees link such fees to successful acquisition outcomes, which shall be specified in terms of cost, schedule, and performance. 
104.The Secretary of Homeland Security, in consultation with the Secretary of the Treasury, shall notify the Committees on Appropriations of the Senate and the House of Representatives of any proposed transfers of funds available under section 9705(g)(4)(B) of title 31, United States Code, from the Department of the Treasury Forfeiture Fund to any agency within the Department of Homeland Security: Provided, That none of the funds identified for such a transfer may be obligated until the Committees on Appropriations of the Senate and the House of Representatives are notified of the proposed transfers. 
105.All official costs associated with the use of Government aircraft by Department of Homeland Security personnel to support official travel of the Secretary and the Deputy Secretary shall be paid from amounts made available for the Office of the Secretary.Establishment of an Immigration Detention Ombudsman 106. (a)In GeneralSubtitle A of title IV of the Homeland Security Act of 2002 is amended by adding the following new section: 
 
405.Ombudsman for Immigration Detention 
(a)In GeneralWithin the Department, there shall be a position of Immigration Detention Ombudsman (in this section referred to as the ‘Ombudsman’). The Ombudsman shall be independent of Department agencies and officers and shall report directly to the Secretary. The Ombudsman shall be a senior official with a background in civil rights enforcement, civil detention care and custody, and immigration law. (b)FunctionsThe functions of the Ombudsman shall be to— 
(1)Establish and administer an independent, neutral, and confidential process to receive, investigate, resolve, and provide redress, including referral for investigation to the Office of the Inspector General, referral to U.S. Citizenship and Immigration Services for immigration relief, or any other action determined appropriate, for cases in which Department officers or other personnel, or contracted, subcontracted, or cooperating entity personnel, are found to have engaged in misconduct or violated the rights of individuals in immigration detention; (2)Establish an accessible and standardized process regarding complaints against any officer or employee of U.S. Customs and Border Protection or U.S. Immigration and Customs Enforcement, or any contracted, subcontracted, or cooperating entity personnel, for violations of law, standards of professional conduct, contract terms, or policy related to immigration detention; 
(3)Conduct unannounced inspections of detention facilities holding individuals in federal immigration custody, including those owned or operated by units of State or local government and privately-owned or operated facilities; (4)Review, examine, and make recommendations to address concerns or violations of contract terms identified in reviews, audits, investigations, or detainee interviews regarding immigration detention facilities and services; 
(5)Provide assistance to individuals affected by potential misconduct, excessive force, or violations of law or detention standards by Department of Homeland Security officers or other personnel, or contracted, subcontracted, or cooperating entity personnel; and (6)Ensure that the functions performed by the Ombudsman are complementary to existing functions within the Department of Homeland Security. 
(c)Access to detention facilitiesThe Ombudsman or designated personnel of the Ombudsman, shall be provided unfettered access to any location within each such detention facility and shall be permitted confidential access to any detainee at the detainee’s request and any departmental records concerning such detainee. (d)Coordination with department components (1)In generalThe Director of U.S. Immigration and Customs Enforcement and the Commissioner of U.S. Customs and Border Protection shall each establish procedures to provide formal responses to recommendations submitted to such officials by the Ombudsman within 60 days of receiving such recommendations. 
(2)Access to informationThe Secretary shall establish procedures to provide the Ombudsman access to all departmental records necessary to execute the responsibilities of the Ombudsman under subsection (b) or (c) not later than 60 days after a request from the Ombudsman for such information. (e)Annual ReportThe Ombudsman shall prepare a report to Congress on an annual basis on its activities, findings, and recommendations.. 
(b)Clerical AmendmentThe table of contents of the Homeland Security Act of 2002 is amended by adding the following new item after Sec. 404. Surface Transportation Security Advisory Committee.:   Sec. 405. Ombudsman for Immigration Detention.. 107.Section 107 of the Department of Homeland Security Appropriations Act, 2018 (division F of Public Law 115–141), related to visa overstay data, shall apply in fiscal year 2020, except that the reference to this Act shall be treated as referring to this Act, and the reference to 2017 shall be treated as referring to 2019. 
IISecurity, enforcement, and investigationsU.S. customs and border protectionOperations and supportFor necessary expenses of U.S. Customs and Border Protection for operations and support, including the transportation of unaccompanied minor aliens; the provision of air and marine support to Federal, State, local, and international agencies in the enforcement or administration of laws enforced by the Department of Homeland Security; at the discretion of the Secretary of Homeland Security, the provision of such support to Federal, State, and local agencies in other law enforcement and emergency humanitarian efforts; the purchase and lease of up to 7,500 (6,500 for replacement only) police-type vehicles; the purchase, maintenance, or operation of marine vessels, aircraft, and unmanned aerial systems; and contracting with individuals for personal services abroad; $12,735,399,000; of which $3,274,000 shall be derived from the Harbor Maintenance Trust Fund for administrative expenses related to the collection of the Harbor Maintenance Fee pursuant to section 9505(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 9505(c)(3)) and notwithstanding section 1511(e)(1) of the Homeland Security Act of 2002 (6 U.S.C. 551(e)(1)); of which $500,000,000 shall be available until September 30, 2021; and of which such sums as become available in the Customs User Fee Account, except sums subject to section 13031(f)(3) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(f)(3)), shall be derived from that account; and of which $104,377,000 is for additional Office of Field Operations staffing: Provided, That not to exceed $34,425 shall be for official reception and representation expenses: Provided further, That not to exceed $150,000 shall be available for payment for rental space in connection with preclearance operations: Provided further, That not to exceed $2,000,000 shall be for awards of compensation to informants, to be accounted for solely under the certificate of the Secretary of Homeland Security: Provided further, That not to exceed $5,000,000 may be transferred to the Bureau of Indian Affairs for the maintenance and repair of roads on Native American reservations used by the U.S. Border Patrol: Provided further, That of the funds made available under this heading for the Executive Leadership and Oversight program, project, and activity, $5,000,000 shall be withheld from obligation until the reports directed by the explanatory statement accompanying this Act concerning Custody and Transfer Metrics, the Migrant Protection Protocol program, and medical guidance have been made available on a publicly accessible website.Procurement, construction, and improvementsFor necessary expenses of U.S. Customs and Border Protection for procurement, construction, and improvements, including procurement of marine vessels, aircraft, and unmanned aerial systems, $1,904,468,000, of which $467,104,000 shall remain available until September 30, 2022, and of which $1,437,364,000 shall remain available until September 30, 2024. U.S. immigration and customs enforcementOperations and supportFor necessary expenses of U.S. Immigration and Customs Enforcement for operations and support, including the purchase and lease of up to 3,790 (2,350 for replacement only) police-type vehicles; overseas vetted units; and maintenance, minor construction, and minor leasehold improvements at owned and leased facilities; $8,032,801,000; of which not less than $6,000,000 shall remain available until expended for efforts to enforce laws against forced child labor; of which $53,696,000 shall remain available until September 30, 2021; of which not less than $1,500,000 is for paid apprenticeships for participants in the Human Exploitation Rescue Operative Child-Rescue Corps; of which not less than $15,000,000 shall be available for investigation of intellectual property rights violations, including operation of the National Intellectual Property Rights Coordination Center; and of which not less than $4,429,033,000 shall be for enforcement, detention, and removal operations, including transportation of unaccompanied minor aliens: Provided, That not to exceed $11,475 shall be for official reception and representation expenses: Provided further, That not to exceed $10,000,000 shall be available until expended for conducting special operations under section 3131 of the Customs Enforcement Act of 1986 (19 U.S.C. 2081): Provided further, That not to exceed $2,000,000 shall be for awards of compensation to informants, to be accounted for solely under the certificate of the Secretary of Homeland Security: Provided further, That not to exceed $11,216,000 shall be available to fund or reimburse other Federal agencies for the costs associated with the care, maintenance, and repatriation of smuggled aliens unlawfully present in the United States: Provided further, That of the funds made available under this heading, $10,000,000 shall be withheld from obligation until the first report required by section 218 has been made available on a publicly accessible website.Procurement, construction, and improvementsFor necessary expenses of U.S. Immigration and Customs Enforcement for procurement, construction, and improvements, $47,270,000, to remain available until September 30, 2022; of which not less than $36,970,000 shall be available for facilities repair and maintenance projects.Transportation security administrationOperations and supportFor necessary expenses of the Transportation Security Administration for operations and support, $7,680,565,000, to remain available until September 30, 2021: Provided, That not to exceed $7,650 shall be for official reception and representation expenses: Provided further, That security service fees authorized under section 44940 of title 49, United States Code, shall be credited to this appropriation as offsetting collections and shall be available only for aviation security: Provided further, That the sum appropriated under this heading from the general fund shall be reduced on a dollar-for-dollar basis as such offsetting collections are received during fiscal year 2020 so as to result in a final fiscal year appropriation from the general fund estimated at not more than $4,850,565,000.Procurement, construction, and improvementsFor necessary expenses of the Transportation Security Administration for procurement, construction, and improvements, $110,100,000, to remain available until September 30, 2022.Research and developmentFor necessary expenses of the Transportation Security Administration for research and development, $22,902,000, to remain available until September 30, 2021. Coast GuardOperations and supportFor necessary expenses of the Coast Guard for operations and support including the Coast Guard Reserve; purchase or lease of not to exceed 25 passenger motor vehicles, which shall be for replacement only; purchase or lease of small boats for contingent and emergent requirements (at a unit cost of not more than $700,000) and repairs and service-life replacements, not to exceed a total of $31,000,000; purchase, lease, or improvements of boats necessary for overseas deployments and activities; payments pursuant to section 156 of Public Law 97–377 (42 U.S.C. 402 note; 96 Stat. 1920); and recreation and welfare; $8,181,253,000, of which $530,000,000 shall be for defense-related activities, of which $190,000,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985; of which $24,500,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)); of which $11,000,000 shall remain available until September 30, 2022; and of which $19,982,000 shall remain available until September 30, 2024, for environmental compliance and restoration: Provided, That not to exceed $23,000 shall be for official reception and representation expenses.Procurement, construction, and improvementsFor necessary expenses of the Coast Guard for procurement, construction, and improvements, including aids to navigation, shore facilities (including facilities at Department of Defense installations used by the Coast Guard), and vessels and aircraft, including equipment related thereto, $1,772,506,000, to remain available until September 30, 2024; of which $20,000,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)); and of which $32,350,000, shall be available to carry out the purposes of section 2946 of title 14, United States Code, of which $26,376,833 shall be derived from the Coast Guard Housing Fund, established pursuant to such section.Research and developmentFor necessary expenses of the Coast Guard for research and development; and for maintenance, rehabilitation, lease, and operation of facilities and equipment; $4,949,000, to remain available until September 30, 2022, of which $500,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)): Provided, That there may be credited to and used for the purposes of this appropriation funds received from State and local governments, other public authorities, private sources, and foreign countries for expenses incurred for research, development, testing, and evaluation.Retired payFor retired pay, including the payment of obligations otherwise chargeable to lapsed appropriations for this purpose, payments under the Retired Serviceman's Family Protection and Survivor Benefits Plans, payment for career status bonuses, payment of continuation pay under section 356 of title 37, United States Code, concurrent receipts, combat-related special compensation, and payments for medical care of retired personnel and their dependents under chapter 55 of title 10, United States Code, $1,802,309,000, to remain available until expended.United states secret serviceOperations and supportFor necessary expenses of the United States Secret Service for operations and support, including purchase of not to exceed 652 vehicles for police-type use for replacement only; hire of passenger motor vehicles; purchase of motorcycles made in the United States; hire of aircraft; rental of buildings in the District of Columbia; fencing, lighting, guard booths, and other facilities on private or other property not in Government ownership or control, as may be necessary to perform protective functions; conduct of and participation in firearms matches; presentation of awards; conduct of behavioral research in support of protective intelligence and operations; payment in advance for commercial accommodations as may be necessary to perform protective functions; and payment, without regard to section 5702 of title 5, United States Code, of subsistence expenses of employees who are on protective missions, whether at or away from their duty stations; $2,336,401,000; of which $39,763,000 shall remain available until September 30, 2021, and of which $6,000,000 shall be for a grant for activities related to investigations of missing and exploited children; and of which up to $15,000,000 may be for calendar year 2019 premium pay in excess of the annual equivalent of the limitation on the rate of pay contained in section 5547(a) of title 5, United States Code, pursuant to section 2 of the Overtime Pay for Protective Services Act of 2016 (5 U.S.C. 5547 note), as amended by Public Law 115–383: Provided, That not to exceed $19,125 shall be for official reception and representation expenses: Provided further, That not to exceed $100,000 shall be to provide technical assistance and equipment to foreign law enforcement organizations in criminal investigations within the jurisdiction of the United States Secret Service.Procurement, construction, and improvementsFor necessary expenses of the United States Secret Service for procurement, construction, and improvements, $66,989,000, to remain available until September 30, 2022.Research and developmentFor necessary expenses of the United States Secret Service for research and development, $12,455,000, to remain available until September 30, 2021.administrative provisions 201.Section 201 of the Department of Homeland Security Appropriations Act, 2018 (division F of Public Law 115–141), related to overtime compensation limitations, shall apply with respect to funds made available in this Act in the same manner as such section applied to funds made available in that Act, except that fiscal year 2020 shall be substituted for fiscal year 2018. 
202.Funding made available under the headings U.S. Customs and Border Protection—Operations and Support and U.S. Customs and Border Protection—Procurement, Construction, and Improvements shall be available for customs expenses when necessary to maintain operations and prevent adverse personnel actions in Puerto Rico in addition to funding provided by section 740 of title 48, United States Code. 203.As authorized by section 601(b) of the United States-Colombia Trade Promotion Agreement Implementation Act (Public Law 112–42), fees collected from passengers arriving from Canada, Mexico, or an adjacent island pursuant to section 13031(a)(5) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(a)(5)) shall be available until expended. 
204.For an additional amount for U.S. Customs and Border Protection—Operations and Support, $31,000,000, to remain available until expended, to be reduced by amounts collected and credited to this appropriation in fiscal year 2020 from amounts authorized to be collected by section 286(i) of the Immigration and Nationality Act (8 U.S.C. 1356(i)), section 10412 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8311), and section 817 of the Trade Facilitation and Trade Enforcement Act of 2015 (Public Law 114–25), or other such authorizing language: Provided, That to the extent that amounts realized from such collections exceed $31,000,000, those amounts in excess of $31,000,000 shall be credited to this appropriation, to remain available until expended. 
205.None of the funds made available in this Act for U.S. Customs and Border Protection may be used to prevent an individual not in the business of importing a prescription drug (within the meaning of section 801(g) of the Federal Food, Drug, and Cosmetic Act) from importing a prescription drug from Canada that complies with the Federal Food, Drug, and Cosmetic Act: Provided, That this section shall apply only to individuals transporting on their person a personal-use quantity of the prescription drug, not to exceed a 90-day supply: Provided further, That the prescription drug may not be— 
(1)a controlled substance, as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802); or (2)a biological product, as defined in section 351 of the Public Health Service Act (42 U.S.C. 262). 
206.Notwithstanding any other provision of law, none of the funds provided in this or any other Act shall be used to approve a waiver of the navigation and vessel-inspection laws pursuant to section 501(b) of title 46, United States Code, for the transportation of crude oil distributed from and to the Strategic Petroleum Reserve until the Secretary of Homeland Security, after consultation with the Secretaries of the Departments of Energy and Transportation and representatives from the United States flag maritime industry, takes adequate measures to ensure the use of United States flag vessels: Provided, That the Secretary shall notify the Committees on Appropriations of the Senate and the House of Representatives, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives within 2 business days of any request for waivers of navigation and vessel-inspection laws pursuant to section 501(b) of title 46, United States Code, with respect to such transportation, and the disposition of such requests. 
207. 
(a)Beginning on the date of enactment of this Act, the Secretary of Homeland Security shall not— (1)establish, collect, or otherwise impose any new border crossing fee on individuals crossing the Southern border or the Northern border at a land port of entry; or 
(2)conduct any study relating to the imposition of a border crossing fee. (b)In this section, the term border crossing fee means a fee that every pedestrian, cyclist, and driver and passenger of a private motor vehicle is required to pay for the privilege of crossing the Southern border or the Northern border at a land port of entry. 
208.Not later than 90 days after the date of enactment of this Act, the Secretary of Homeland Security shall submit an expenditure plan for any amounts made available for U.S. Customs and Border Protection—Procurement, Construction, and Improvements in this Act and prior Acts to the Committees on Appropriations of the Senate and the House of Representatives: Provided, That no such amounts may be obligated prior to the submission of such plan. 
209. 
(a)Of the total amount made available under U.S. Customs and Border Protection—Procurement, Construction, and Improvements, $1,904,468,000 shall be available only as follows: (1)$1,375,000,000 for the construction of barrier system along the southwest border; 
(2)$221,912,000 for the acquisition and deployment of border security technologies and trade and travel assets and infrastructure; (3)$62,364,000 for facility construction and improvements; 
(4)$199,519,000 for integrated operations assets and infrastructure; and (5)$45,673,000 for mission support and infrastructure. 
(b)The amount designated in subsection (a)(1) shall only be available for barrier systems that— (1)use— 
(A)operationally effective designs deployed as of the date of enactment of the Consolidated Appropriations Act, 2017 (Public Law 115–31), such as currently deployed steel bollard designs, that prioritize agent safety; or (B)operationally effective adaptations of such designs that help mitigate community or environmental impacts of barrier system construction, including adaptations based on consultation with jurisdictions within which barrier system will be constructed; and 
(2)are constructed in the highest priority locations as identified in the Border Security Improvement Plan. (c)The Chief of the U.S. Border Patrol shall— 
(1)provide a plan to the Committees on Appropriations of the Senate and the House of Representatives for the use of the amounts provided in subsection (a)(1) within 30 days of the date of enactment of this Act; and (2)notify such Committees of any amendment to the highest priority locations identified for the use of the amount provided in subsection (a)(1) within 5 days of such amendment. 
(d)Consultation with a jurisdiction under subsection (b)(2) shall not exceed 90 calendar days after such jurisdiction has been notified that U.S. Customs and Border Protection is entering into such consultation, unless an extension of time is agreed to by such agency and such jurisdiction. (e)Not later than 180 days after the date of enactment of this Act, the Secretary of Homeland Security shall submit to the Committee on Appropriations of the Senate, the Committee on Appropriations of the House of Representatives, and the Comptroller General of the United States an updated risk-based plan for improving security along the borders of the United States that includes the elements required under subsection (a) of section 231 of division F of the Consolidated Appropriations Act, 2018 (Public Law 115–141), which shall be evaluated in accordance with subsection (b) of such section. 
210.Federal funds may not be made available for the construction of fencing— (1)within the Santa Ana Wildlife Refuge; 
(2)within the Bentsen-Rio Grande Valley State Park; (3)within La Lomita Historical park; 
(4)within the National Butterfly Center; (5)within or east of the Vista del Mar Ranch tract of the Lower Rio Grande Valley National Wildlife Refuge; or 
(6)within historic cemeteries. 211.Funds made available in this Act may be used to alter operations within the National Targeting Center of U.S. Customs and Border Protection: Provided, That none of the funds provided by this Act, provided by previous appropriations Acts that remain available for obligation or expenditure in fiscal year 2020, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the components funded by this Act, may be used to reduce anticipated or planned vetting operations at existing locations unless specifically authorized by a statute enacted after the date of enactment of this Act. 
212. 
(a)Of the amounts made available by this Act for U.S. Customs and Border Protection—Operations and Support— (1)$173,000,000 is for humanitarian care; 
(2)$30,000,000 is to address health, life, and safety issues at existing Border Patrol facilities, including construction, and for improved video recording capabilities; Provided, That such amounts are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
(b)Of the amounts made available by this Act for U.S. Customs and Border Protection—Procurement, Construction, and Improvements, $30,000,000 is for the development of an agency-wide electronic health records system; Provided, That such amounts are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
(c)The amounts in subsection (b) may not be obligated until the Department of Homeland Security Chief Medical Officer provides written certification of compliance with the requirements described in the explanatory statement accompanying this Act concerning electronic health records to the Committees on Appropriations of the Senate and the House of Representatives. 213.Without regard to the limitation as to time and condition of section 503(d) of this Act, the Secretary may reprogram within and transfer funds to U.S. Immigration and Customs Enforcement—Operations and Support as necessary to ensure the detention of aliens prioritized for removal. 
214.None of the funds provided under the heading U.S. Immigration and Customs Enforcement—Operations and Support may be used to continue a delegation of law enforcement authority authorized under section 287(g) of the Immigration and Nationality Act (8 U.S.C. 1357(g)) if the Department of Homeland Security Inspector General determines that the terms of the agreement governing the delegation of authority have been materially violated. 215. (a)None of the funds provided under the heading U.S. Immigration and Customs Enforcement—Operations and Support may be used to continue any contract for the provision of detention services if the two most recent overall performance evaluations received by the contracted facility are less than adequate or the equivalent median score in any subsequent performance evaluation system. 
(b)Beginning not later than January 1, 2021, the performance evaluations referenced in subsection (a) shall be conducted by the U.S. Immigration and Customs Enforcement Office of Professional Responsibility. 216. (a)None of the funds provided by this Act or any other Act, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the components funded by this Act, may be used by the Secretary of Homeland Security to place in detention, remove, refer for a decision whether to initiate removal proceedings, or initiate removal proceedings against a sponsor, potential sponsor, or member of a household of a sponsor or potential sponsor of an unaccompanied alien child (as defined in section 462(g) of the Homeland Security Act of 2002 (6 U.S.C. 279(g))) based on information shared by the Secretary of Health and Human Services. 
(b)Subsection (a) shall not apply if a background check of a sponsor, potential sponsor, or member of a household of a sponsor or potential sponsor reveals— (1)a felony conviction or pending felony charge that relates to— 
(A)an aggravated felony (as defined in section 101(a)(43) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(43))); (B)child abuse; 
(C)sexual violence or abuse; or (D)child pornography; 
(2)an association with any business that employs a minor who— (A)is unrelated to the sponsor, potential sponsor, or member of a household of a sponsor or potential sponsor; and 
(B)is— (i)not paid a legal wage; or 
(ii)unable to attend school due to the employment; or (3)an association with the organization or implementation of prostitution. 
217.Not later than 45 days after the date of enactment of this Act, the Director of U.S. Immigration and Customs Enforcement shall submit to the Committees on Appropriations of the Senate and the House of Representatives, and make available on a publicly accessible website, a report describing agreements pursuant to section 287(g) of the Immigration and Nationality Act (8 U.S.C. 1357(g)) which shall include — (1)detailed information relating to the community outreach activities of each participating jurisdiction pursuant to such agreement, including the membership and activities of any community-based steering committee established by such jurisdiction; 
(2)the number of individuals placed into removal proceedings pursuant to each such agreement; (3)data on the performance of the officers or employees of a State or political subdivision thereof under each such agreement, including the nationality and level of criminality of the individuals described in paragraph (2); and 
(4)information relating to any future plans to increase the number of such agreements or expand the scope of such agreements through the introduction of new operations pursuant to such section. 218.Not later than 7 days after the date of enactment of this Act and updated semimonthly thereafter, the Director of U.S. Immigration and Customs Enforcement shall make available a report, on a publicly accessible website in a downloadable, searchable, and sortable format, with not less than the previous twelve months of semimonthly data as of the last date of each such reporting period; on— 
(1)aliens detained by such agency, including data disaggregated by single adults and members of family units on— (A)the average fiscal year-to-date daily populations of aliens detained; 
(B)the daily count of aliens detained; (C)the fiscal year-to-date total for book-ins; 
(D)the average lengths of stay, including average post-determination length of stay in the case of detainees described in subparagraph (F); (E)the number transferred to the custody of U.S. Immigration and Customs Enforcement by U.S. Customs and Border Protection after being— 
(i)deemed inadmissible at a port of entry or after being apprehended within 14 days of entering the United States; or (ii)arrested by U.S. Immigration and Customs Enforcement; 
(F)the number determined to have a credible or reasonable fear of— (i)persecution, as defined in section 235(b)(1)(B)(v) of the Immigration and Nationality Act; or 
(ii)torture, as defined in section 208.30 of title 8, Code of Federal Regulations (as in effect on January 1, 2018); and (G)the number who have been issued a Notice to Appear pursuant to section 239 of the Immigration and Nationality Act, disaggregated by single adults and members of family units; 
(2)the total number of enrollees in the Alternatives to Detention program and the average length of participation, disaggregated by— (A)single adults and family heads of household; 
(B)participants in the family case management program; (C)level of supervision; and 
(D)location of supervision, by field office; (3)for each facility where aliens are detained by U.S. Immigration and Customs Enforcement— 
(A)the address; (B)the field offices that assign detainees to the facility; 
(C)the detailed facility type, as defined in the integrated decision support system; (D)the gender of aliens detained; 
(E)the average daily population of detainees within each detainee classification level, as defined in the integrated decision support system; (F)the average daily population of individuals within each threat level, as defined in the integrated decision support system; 
(G)the average daily population within each criminality category, as defined in the integrated decision support system, disaggregated by gender; (H)the average length of stay; 
(I)the average daily population of individuals whose detention is classified as mandatory; (J)the performance standards to which the facility is held; 
(K)the date of the two most recent inspections, the entity that performed each inspection, and a detailed summary of the results of such inspections; and (L)the guaranteed minimum detention capacity, if applicable; and 
(4)the total number of releases from custody, by condition of release, and total number of removals, disaggregated by adult facilities and family facilities. 219.Members of the United States House of Representatives and the United States Senate, including the leadership; the heads of Federal agencies and commissions, including the Secretary, Deputy Secretary, Under Secretaries, and Assistant Secretaries of the Department of Homeland Security; the United States Attorney General, Deputy Attorney General, Assistant Attorneys General, and the United States Attorneys; and senior members of the Executive Office of the President, including the Director of the Office of Management and Budget, shall not be exempt from Federal passenger and baggage screening. 
220.Any award by the Transportation Security Administration to deploy explosives detection systems shall be based on risk, the airport's current reliance on other screening solutions, lobby congestion resulting in increased security concerns, high injury rates, airport readiness, and increased cost effectiveness. 221.Notwithstanding section 44923 of title 49, United States Code, for fiscal year 2020, any funds in the Aviation Security Capital Fund established by section 44923(h) of title 49, United States Code, may be used for the procurement and installation of explosives detection systems or for the issuance of other transaction agreements for the purpose of funding projects described in section 44923(a) of such title. 
222.None of the funds made available by this or any other Act may be used by the Administrator of the Transportation Security Administration to implement, administer, or enforce, in abrogation of the responsibility described in section 44903(n)(1) of title 49, United States Code, any requirement that airport operators provide airport-financed staffing to monitor exit points from the sterile area of any airport at which the Transportation Security Administration provided such monitoring as of December 1, 2013. 223.Not later than 30 days after the submission of the President's budget proposal, the Administrator of the Transportation Security Administration shall submit to the Committees on Appropriations and Commerce, Science, and Transportation of the Senate and the Committees on Appropriations and Homeland Security in the House of Representatives a single report that fulfills the following requirements: 
(1)a Capital Investment Plan (CIP) that includes a plan for continuous and sustained capital investment in new, and the replacement of aged, transportation security equipment; (2)the 5-year technology investment plan as required by section 1611 of title XVI of the Homeland Security Act of 2002, as amended by section 3 of the Transportation Security Acquisition Reform Act (Public Law 113–245); and 
(3)the Advanced Integrated Passenger Screening Technologies report as required by the Senate Report accompanying the Department of Homeland Security Appropriations Act, 2019 (Senate Report 115–283). 224.None of the funds made available by this Act under the heading Coast Guard—Operations and Support shall be for expenses incurred for recreational vessels under section 12114 of title 46, United States Code, except to the extent fees are collected from owners of yachts and credited to the appropriation made available by this Act under the heading Coast Guard—Operations and Support: Provided, That to the extent such fees are insufficient to pay expenses of recreational vessel documentation under such section 12114, and there is a backlog of recreational vessel applications, personnel performing non-recreational vessel documentation functions under subchapter II of chapter 121 of title 46, United States Code, may perform documentation under section 12114. 
225.Without regard to the limitation as to time and condition of section 503(d) of this Act, after June 30, up to $10,000,000 may be reprogrammed to or from the Military Pay and Allowances funding category within Coast Guard—Operations and Support in accordance with subsection (a) of section 503 of this Act. 226.Notwithstanding any other provision of law, the Commandant of the Coast Guard shall submit to the Committees on Appropriations of the Senate and the House of Representatives a future-years capital investment plan as described in the second proviso under the heading Coast Guard—Acquisition, Construction, and Improvements in the Department of Homeland Security Appropriations Act, 2015 (Public Law 114–4), which shall be subject to the requirements in the third and fourth provisos under such heading. 
227.Funds made available for Overseas Contingency Operations/Global War on Terrorism under the heading Coast Guard—Operations and Support may be allocated by program, project, and activity, notwithstanding section 503 of this Act. 228.None of the funds in this Act shall be used to reduce the Coast Guard's Operations Systems Center mission or its government-employed or contract staff levels. 
229.None of the funds appropriated by this Act may be used to conduct, or to implement the results of, a competition under Office of Management and Budget Circular A–76 for activities performed with respect to the Coast Guard National Vessel Documentation Center. 230.Funds made available in this Act may be used to alter operations within the Civil Engineering Program of the Coast Guard nationwide, including civil engineering units, facilities design and construction centers, maintenance and logistics commands, and the Coast Guard Academy, except that none of the funds provided in this Act may be used to reduce operations within any civil engineering unit unless specifically authorized by a statute enacted after the date of enactment of this Act. 
231. 
(a)Any discretionary amounts appropriated in this Act in the current fiscal year and any fiscal year thereafter may be obligated for death gratuity payments, as authorized in subchapter II of chapter 75 of title 10, United States Code. (b)Subsection (a) shall only apply if an appropriation for Coast Guard—Operations and Support is unavailable for obligation for such payments. 
(c)Such obligations shall subsequently be recorded against appropriations that become available for Coast Guard—Operations and Support. 232.Beginning in fiscal year 2021 and for each fiscal year thereafter, amounts credited to the Coast Guard Housing Fund pursuant to paragraphs (3) through (5) of subsection (b) of section 2946 of title 14, United States Code, shall be classified as discretionary offsetting receipts. 
233.The United States Secret Service is authorized to obligate funds in anticipation of reimbursements from executive agencies, as defined in section 105 of title 5, United States Code, for personnel receiving training sponsored by the James J. Rowley Training Center, except that total obligations at the end of the fiscal year shall not exceed total budgetary resources available under the heading United States Secret Service—Operations and Support at the end of the fiscal year. 234.None of the funds made available to the United States Secret Service by this Act or by previous appropriations Acts may be made available for the protection of the head of a Federal agency other than the Secretary of Homeland Security: Provided, That the Director of the United States Secret Service may enter into agreements to provide such protection on a fully reimbursable basis. 
235.For purposes of section 503(a)(3) of this Act, up to $15,000,000 may be reprogrammed within United States Secret Service—Operations and Support. 236.Funding made available in this Act for United States Secret Service—Operations and Support is available for travel of United States Secret Service employees on protective missions without regard to the limitations on such expenditures in this or any other Act if the Director of the United States Secret Service or a designee notifies the Committees on Appropriations of the Senate and the House of Representatives 10 or more days in advance, or as early as practicable, prior to such expenditures. 
IIIProtection, preparedness, response, and recoveryCybersecurity and Infrastructure Security AgencyOperations and supportFor necessary expenses of the Cybersecurity and Infrastructure Security Agency for operations and support, $1,566,229,000, of which $31,793,000 shall remain available until September 30, 2021: Provided, That not to exceed $3,825 shall be for official reception and representation expenses.Procurement, construction, and improvementsFor necessary expenses of the Cybersecurity and Infrastructure Security Agency for procurement, construction, and improvements, $434,962,000, to remain available until September 30, 2022.Research and developmentFor necessary expenses of the Cybersecurity and Infrastructure Security Agency for research and development, $14,431,000, to remain available until September 30, 2021.Federal emergency management agencyOperations and supportFor necessary expenses of the Federal Emergency Management Agency for operations and support, $1,102,199,000: Provided, That not to exceed $2,250 shall be for official reception and representation expenses.Procurement, construction, and improvementsFor necessary expenses of the Federal Emergency Management Agency for procurement, construction, and improvements, $133,363,000, of which $74,167,000 shall remain available until September 30, 2022, and of which $59,196,000 shall remain available until September 30, 2024.Federal assistance(including transfer of funds)For activities of the Federal Emergency Management Agency for Federal assistance through grants, contracts, cooperative agreements, and other activities, $3,178,467,000, which shall be allocated as follows: (1)$560,000,000 for the State Homeland Security Grant Program under section 2004 of the Homeland Security Act of 2002 (6 U.S.C. 605), of which $90,000,000 shall be for Operation Stonegarden, $15,000,000 shall be for Tribal Homeland Security Grants under section 2005 of the Homeland Security Act of 2002 (6 U.S.C. 606), and $40,000,000 shall be for organizations (as described under section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such code) determined by the Secretary of Homeland Security to be at high risk of a terrorist attack: Provided, That notwithstanding subsection (c)(4) of such section 2004, for fiscal year 2020, the Commonwealth of Puerto Rico shall make available to local and tribal governments amounts provided to the Commonwealth of Puerto Rico under this paragraph in accordance with subsection (c)(1) of such section 2004. 
(2)$665,000,000 for the Urban Area Security Initiative under section 2003 of the Homeland Security Act of 2002 (6 U.S.C. 604), of which $50,000,000 shall be for organizations (as described under section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such code) determined by the Secretary of Homeland Security to be at high risk of a terrorist attack. (3)$100,000,000 for Public Transportation Security Assistance, Railroad Security Assistance, and Over-the-Road Bus Security Assistance under sections 1406, 1513, and 1532 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1135, 1163, and 1182), of which $10,000,000 shall be for Amtrak security and $2,000,000 shall be for Over-the-Road Bus Security: Provided, That such public transportation security assistance shall be provided directly to public transportation agencies. 
(4)$100,000,000 for Port Security Grants in accordance with section 70107 of title 46, United States Code. (5)$710,000,000, to remain available until September 30, 2021, of which $355,000,000 shall be for Assistance to Firefighter Grants and $355,000,000 shall be for Staffing for Adequate Fire and Emergency Response Grants under sections 33 and 34 respectively of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229 and 2229a). 
(6)$355,000,000 for emergency management performance grants under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121), the Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7701), section 762 of title 6, United States Code, and Reorganization Plan No. 3 of 1978 (5 U.S.C. App.). (7)$263,000,000 for necessary expenses for Flood Hazard Mapping and Risk Analysis, in addition to and to supplement any other sums appropriated under the National Flood Insurance Fund, and such additional sums as may be provided by States or other political subdivisions for cost-shared mapping activities under section 1360(f)(2) of the National Flood Insurance Act of 1968 (42 U.S.C. 4101(f)(2)), to remain available until expended. 
(8)$10,000,000 for Regional Catastrophic Preparedness Grants. (9)$10,000,000 for Rehabilitation of High Hazard Potential Dams under section 8A of the National Dam Safety Program Act (33 U.S.C. 467f–2). 
(10)$125,000,000 for the emergency food and shelter program under title III of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11331), to remain available until expended: Provided, That not to exceed 3.5 percent shall be for total administrative costs. 
(11)$280,467,000 to sustain current operations for training, exercises, technical assistance, and other programs.Disaster relief fundFor necessary expenses in carrying out the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), $17,863,259,000, to remain available until expended: Provided, That of the amount provided under this heading, $17,352,112,000 shall be for major disasters declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) and is designated by the Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985.National flood insurance fundFor activities under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Flood Disaster Protection Act of 1973 (42 U.S.C. 4001 et seq.), the Biggert-Waters Flood Insurance Reform Act of 2012 (Public Law 112–141, 126 Stat. 916), and the Homeowner Flood Insurance Affordability Act of 2014 (Public Law 113–89; 128 Stat. 1020), $206,782,000, to remain available until September 30, 2021, which shall be derived from offsetting amounts collected under section 1308(d) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(d)); of which $14,005,000 shall be available for mission support associated with flood management; and of which $192,777,000 shall be available for flood plain management and flood mapping: Provided, That any additional fees collected pursuant to section 1308(d) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(d)) shall be credited as offsetting collections to this account, to be available for flood plain management and flood mapping: Provided further, That in fiscal year 2020, no funds shall be available from the National Flood Insurance Fund under section 1310 of the National Flood Insurance Act of 1968 (42 U.S.C. 4017) in excess of— 
(1)$192,439,000 for operating expenses and salaries and expenses associated with flood insurance operations; (2)$1,151,000,000 for commissions and taxes of agents; 
(3)such sums as are necessary for interest on Treasury borrowings; and (4)$175,000,000, which shall remain available until expended, for flood mitigation actions and for flood mitigation assistance under section 1366 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c), notwithstanding sections 1366(e) and 1310(a)(7) of such Act (42 U.S.C. 4104c(e), 4017): 
Provided further, That the amounts collected under section 102 of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a) and section 1366(e) of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c(e)), shall be deposited in the National Flood Insurance Fund to supplement other amounts specified as available for section 1366 of the National Flood Insurance Act of 1968, notwithstanding section 102(f)(8), section 1366(e) of the National Flood Insurance Act of 1968, and paragraphs (1) through (3) of section 1367(b) of such Act (42 U.S.C. 4012a(f)(8), 4104c(e), 4104d(b)(1)–(3)): 
Provided further, That total administrative costs shall not exceed 4 percent of the total appropriation: 
Provided further, That up to $5,000,000 is available to carry out section 24 of the Homeowner Flood Insurance Affordability Act of 2014 (42 U.S.C. 4033).Administrative provisions 
301.Notwithstanding section 2008(a)(12) of the Homeland Security Act of 2002 (6 U.S.C. 609(a)(12)) or any other provision of law, not more than 5 percent of the amount of a grant made available in paragraphs (1) through (4) under Federal Emergency Management Agency—Federal Assistance, may be used by the grantee for expenses directly related to administration of the grant. 302.Applications for grants under the heading Federal Emergency Management Agency—Federal Assistance, for paragraphs (1) through (4), shall be made available to eligible applicants not later than 60 days after the date of enactment of this Act, eligible applicants shall submit applications not later than 80 days after the grant announcement, and the Administrator of the Federal Emergency Management Agency shall act within 65 days after the receipt of an application. 
303.Under the heading Federal Emergency Management Agency—Federal Assistance, for grants under paragraphs (1) through (4), (8), and (9), the Administrator of the Federal Emergency Management Agency shall brief the Committees on Appropriations of the Senate and the House of Representatives 5 full business days in advance of announcing publicly the intention of making an award. 304.Under the heading Federal Emergency Management Agency—Federal Assistance, for grants under paragraphs (1) and (2), the installation of communications towers is not considered construction of a building or other physical facility. 
305.The reporting requirements in paragraphs (1) and (2) under the heading Federal Emergency Management Agency—Disaster Relief Fund in the Department of Homeland Security Appropriations Act, 2015 (Public Law 114–4) shall be applied in fiscal year 2020 with respect to budget year 2021 and current fiscal year 2020, respectively— (1)in paragraph (1) by substituting fiscal year 2021 for fiscal year 2016; and 
(2)in paragraph (2) by inserting business after fifth. 306. (a)In making grants under the heading Federal Emergency Management Agency—Federal Assistance, for Staffing for Adequate Fire and Emergency Response grants, the Secretary may grant waivers from the requirements in subsections (a)(1)(A), (a)(1)(B), (a)(1)(E), (c)(1), (c)(2), and (c)(4) of section 34 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229a). 
(b)For grants made under the heading “Federal Emergency Management Agency—Firefighter Assistance Grants” in division F of Public Law 114–113, the Secretary may extend the period of performance described in subsection (a)(1)(B) of such section 34 for up to one additional year. (c)For purposes of subsection (b)— 
(1)subsections (a)(1)(E)(iii) and (c)(4)(C) of such section 34 shall also apply to such additional year of such period of performance; and (2)the authority provided shall only apply to any such grant award that remains open on the date of enactment of this Act. 
307.The aggregate charges assessed during fiscal year 2020, as authorized in title III of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1999 (42 U.S.C. 5196e), shall not be less than 100 percent of the amounts anticipated by the Department of Homeland Security to be necessary for its Radiological Emergency Preparedness Program for the next fiscal year: Provided, That the methodology for assessment and collection of fees shall be fair and equitable and shall reflect costs of providing such services, including administrative costs of collecting such fees: Provided further, That such fees shall be deposited in a Radiological Emergency Preparedness Program account as offsetting collections and will become available for authorized purposes on October 1, 2020, and remain available until expended. 
IVResearch, development, training, and servicesU.S. Citizenship and immigration servicesOperations and supportFor necessary expenses of U.S. Citizenship and Immigration Services for operations and support of the E-Verify Program, $122,395,000.Federal assistanceFor necessary expenses of U.S. Citizenship and Immigration Services for Federal assistance for the Citizenship and Integration Grant Program, $10,000,000.Federal law enforcement training centersOperations and supportFor necessary expenses of the Federal Law Enforcement Training Centers for operations and support, including the purchase of not to exceed 117 vehicles for police-type use and hire of passenger motor vehicles, and services as authorized by section 3109 of title 5, United States Code, $292,997,000, of which $54,283,000 shall remain available until September 30, 2021: Provided, That not to exceed $7,180 shall be for official reception and representation expenses.Procurement, construction, and improvementsFor necessary expenses of the Federal Law Enforcement Training Centers for procurement, construction, and improvements, $58,173,000, to remain available until September 30, 2024.Science and technology directorateOperations and supportFor necessary expenses of the Science and Technology Directorate for operations and support, including the purchase or lease of not to exceed 5 vehicles, $314,864,000, of which $171,232,000 shall remain available until September 30, 2021: Provided, That not to exceed $10,000 shall be for official reception and representation expenses.Research and developmentFor necessary expenses of the Science and Technology Directorate for research and development, $422,411,000, to remain available until September 30, 2022. Countering weapons of mass destruction officeOperations and supportFor necessary expenses of the Countering Weapons of Mass Destruction Office for operations and support, $179,467,000: Provided, That not to exceed $2,250 shall be for official reception and representation expenses.Procurement, construction, and improvementsFor necessary expenses of the Countering Weapons of Mass Destruction Office for procurement, construction, and improvements, $118,988,000, to remain available until September 30, 2022.Research and developmentFor necessary expenses of the Countering Weapons of Mass Destruction Office for research and development, $69,181,000, to remain available until September 30, 2022.Federal assistanceFor necessary expenses of the Countering Weapons of Mass Destruction Office for Federal assistance through grants, contracts, cooperative agreements, and other activities, $64,663,000, to remain available until September 30, 2022.Administrative provisions 401.Notwithstanding any other provision of law, funds otherwise made available to U.S. Citizenship and Immigration Services may be used to acquire, operate, equip, and dispose of up to 5 vehicles, for replacement only, for areas where the Administrator of General Services does not provide vehicles for lease: Provided, That the Director of U.S. Citizenship and Immigration Services may authorize employees who are assigned to those areas to use such vehicles to travel between the employees' residences and places of employment. 
402.None of the funds appropriated by this Act may be used to process or approve a competition under Office of Management and Budget Circular A–76 for services provided by employees (including employees serving on a temporary or term basis) of U.S. Citizenship and Immigration Services of the Department of Homeland Security who are known as Immigration Information Officers, Immigration Service Analysts, Contact Representatives, Investigative Assistants, or Immigration Services Officers. 403. (a)Not later than 30 days after the date of enactment of this Act and updated semimonthly thereafter, the Director of U.S. Citizenship and Immigration Services shall make available, on a publicly accessible website in a downloadable, searchable, and sortable format, a report containing not less than the previous twelve months of semimonthly data on— 
(1)the number of aliens determined to have a credible or reasonable fear of— (A)persecution, as defined in section 235(b)(1)(B)(v) of the Immigration and Nationality Act; or 
(B)torture, as defined in section 208.30 of title 8, Code of Federal Regulations (as in effect on January 1, 2018); (2)the total number of cases received by U.S. Citizenship and Immigration Services to adjudicate credible or reasonable fear claims, as described in paragraph (1), and the total number of cases closed. 
(b)Such report shall also disaggregate the data described in subsection (a) with respect to the following subsets— (1)claims submitted by aliens detained at a U.S. Immigration and Customs Enforcement family residential center; 
(2)claims submitted by aliens organized by each subdivision of legal or administrative authority under which claims are reviewed; and (3)the job series of the personnel reviewing the claims. 
404.The Director of the Federal Law Enforcement Training Centers is authorized to distribute funds to Federal law enforcement agencies for expenses incurred participating in training accreditation. 405.The Federal Law Enforcement Training Accreditation Board, including representatives from the Federal law enforcement community and non-Federal accreditation experts involved in law enforcement training, shall lead the Federal law enforcement training accreditation process to continue the implementation of measuring and assessing the quality and effectiveness of Federal law enforcement training programs, facilities, and instructors. 
406.The Director of the Federal Law Enforcement Training Centers may accept transfers to the account established by section 407(a) of division F of the Consolidated Appropriations Act, 2018 (Public Law 115–141) from Government agencies requesting the construction of special use facilities, as authorized by the Economy Act (31 U.S.C. 1535(b)): Provided, That the Federal Law Enforcement Training Centers maintain administrative control and ownership upon completion of such facilities. 
407.The functions of the Federal Law Enforcement Training Centers instructor staff shall be classified as inherently governmental for purposes of the Federal Activities Inventory Reform Act of 1998 (31 U.S.C. 501 note). VGeneral provisions(including rescissions of funds) 501.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 
502.Subject to the requirements of section 503 of this Act, the unexpended balances of prior appropriations provided for activities in this Act may be transferred to appropriation accounts for such activities established pursuant to this Act, may be merged with funds in the applicable established accounts, and thereafter may be accounted for as one fund for the same time period as originally enacted. 503. (a)None of the funds provided by this Act, provided by previous appropriations Acts to the components in or transferred to the Department of Homeland Security that remain available for obligation or expenditure in fiscal year 2020, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the components funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that— 
(1)creates or eliminates a program, project, or activity, or increases funds for any program, project, or activity for which funds have been denied or restricted by the Congress; (2)contracts out any function or activity presently performed by Federal employees or any new function or activity proposed to be performed by Federal employees in the President's budget proposal for fiscal year 2020 for the Department of Homeland Security; 
(3)augments funding for existing programs, projects, or activities in excess of $5,000,000 or 10 percent, whichever is less; (4)reduces funding for any program, project, or activity, or numbers of personnel, by 10 percent or more; or 
(5)results from any general savings from a reduction in personnel that would result in a change in funding levels for programs, projects, or activities as approved by the Congress. (b)Subsection (a) shall not apply if the Committees on Appropriations of the Senate and the House of Representatives are notified at least 15 days in advance of such reprogramming. 
(c)Up to 5 percent of any appropriation made available for the current fiscal year for the Department of Homeland Security by this Act or provided by previous appropriations Acts may be transferred between such appropriations if the Committees on Appropriations of the Senate and the House of Representatives are notified at least 30 days in advance of such transfer, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by such transfer. (d)Notwithstanding subsections (a), (b), and (c), no funds shall be reprogrammed within or transferred between appropriations based upon an initial notification provided after June 30, except in extraordinary circumstances that imminently threaten the safety of human life or the protection of property. 
(e)The notification thresholds and procedures set forth in subsections (a), (b), (c), and (d) shall apply to any use of deobligated balances of funds provided in previous Department of Homeland Security Appropriations Acts that remain available for obligation in the current year. (f)Notwithstanding subsection (c), the Secretary of Homeland Security may transfer to the fund established by 8 U.S.C. 1101 note, up to $20,000,000 from appropriations available to the Department of Homeland Security: Provided, That the Secretary shall notify the Committees on Appropriations of the Senate and the House of Representatives at least 5 days in advance of such transfer. 
504.Section 504 of the Department of Homeland Security Appropriations Act, 2017 (division F of Public Law 115–31), related to the operations of a working capital fund, shall apply with respect to funds made available in this Act in the same manner as such section applied to funds made available in that Act: Provided, That funds from such working capital fund may be obligated and expended in anticipation of reimbursements from components of the Department of Homeland Security. 
505.Except as otherwise specifically provided by law, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2020, as recorded in the financial records at the time of a reprogramming notification, but not later than June 30, 2021, from appropriations for Operations and Support for fiscal year 2020 in this Act shall remain available through September 30, 2021, in the account and for the purposes for which the appropriations were provided: Provided, That prior to the obligation of such funds, a notification shall be submitted to the Committees on Appropriations of the Senate and the House of Representatives in accordance with section 503 of this Act. 
506.Funds made available by this Act for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2020 until the enactment of an Act authorizing intelligence activities for fiscal year 2020. 507. (a)The Secretary of Homeland Security, or the designee of the Secretary, shall notify the Committees on Appropriations of the Senate and the House of Representatives at least 3 full business days in advance of— 
(1)making or awarding a grant allocation, grant, contract, other transaction agreement, or task or delivery order on a Department of Homeland Security multiple award contract, or to issue a letter of intent totaling in excess of $1,000,000; (2)awarding a task or delivery order requiring an obligation of funds in an amount greater than $10,000,000 from multi-year Department of Homeland Security funds; 
(3)making a sole-source grant award; or (4)announcing publicly the intention to make or award items under paragraph (1), (2), or (3), including a contract covered by the Federal Acquisition Regulation. 
(b)If the Secretary of Homeland Security determines that compliance with this section would pose a substantial risk to human life, health, or safety, an award may be made without notification, and the Secretary shall notify the Committees on Appropriations of the Senate and the House of Representatives not later than 5 full business days after such an award is made or letter issued. (c)A notification under this section— 
(1)may not involve funds that are not available for obligation; and (2)shall include the amount of the award; the fiscal year for which the funds for the award were appropriated; the type of contract; and the account from which the funds are being drawn. 
508.Notwithstanding any other provision of law, no agency shall purchase, construct, or lease any additional facilities, except within or contiguous to existing locations, to be used for the purpose of conducting Federal law enforcement training without advance notification to the Committees on Appropriations of the Senate and the House of Representatives, except that the Federal Law Enforcement Training Centers is authorized to obtain the temporary use of additional facilities by lease, contract, or other agreement for training that cannot be accommodated in existing Centers' facilities. 509.None of the funds appropriated or otherwise made available by this Act may be used for expenses for any construction, repair, alteration, or acquisition project for which a prospectus otherwise required under chapter 33 of title 40, United States Code, has not been approved, except that necessary funds may be expended for each project for required expenses for the development of a proposed prospectus. 
510.Sections 520, 522, and 530 of the Department of Homeland Security Appropriations Act, 2008 (division E of Public Law 110–161; 121 Stat. 2073 and 2074) shall apply with respect to funds made available in this Act in the same manner as such sections applied to funds made available in that Act. 511.None of the funds made available in this Act may be used in contravention of the applicable provisions of the Buy American Act: Provided, That for purposes of the preceding sentence, the term Buy American Act means chapter 83 of title 41, United States Code. 
512.None of the funds made available in this Act may be used to amend the oath of allegiance required by section 337 of the Immigration and Nationality Act (8 U.S.C. 1448). 513.None of the funds provided or otherwise made available in this Act shall be available to carry out section 872 of the Homeland Security Act of 2002 (6 U.S.C. 452) unless explicitly authorized by the Congress. 
514.None of the funds made available in this Act may be used for planning, testing, piloting, or developing a national identification card. 515.Any official that is required by this Act to report or to certify to the Committees on Appropriations of the Senate and the House of Representatives may not delegate such authority to perform that act unless specifically authorized herein. 
516.None of the funds appropriated or otherwise made available in this or any other Act may be used to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions Khalid Sheikh Mohammed or any other detainee who— (1)is not a United States citizen or a member of the Armed Forces of the United States; and 
(2)is or was held on or after June 24, 2009, at the United States Naval Station, Guantanamo Bay, Cuba, by the Department of Defense. 517.None of the funds made available in this Act may be used for first-class travel by the employees of agencies funded by this Act in contravention of sections 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations. 
518.None of the funds made available in this Act may be used to employ workers described in section 274A(h)(3) of the Immigration and Nationality Act (8 U.S.C. 1324a(h)(3)). 519.Notwithstanding any other provision of this Act, none of the funds appropriated or otherwise made available by this Act may be used to pay award or incentive fees for contractor performance that has been judged to be below satisfactory performance or performance that does not meet the basic requirements of a contract. 
520.None of the funds appropriated or otherwise made available by this Act may be used by the Department of Homeland Security to enter into any Federal contract unless such contract is entered into in accordance with the requirements of subtitle I of title 41, United States Code, or chapter 137 of title 10, United States Code, and the Federal Acquisition Regulation, unless such contract is otherwise authorized by statute to be entered into without regard to the above referenced statutes. 521. (a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. 
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities. 522.None of the funds made available in this Act may be used by a Federal law enforcement officer to facilitate the transfer of an operable firearm to an individual if the Federal law enforcement officer knows or suspects that the individual is an agent of a drug cartel unless law enforcement personnel of the United States continuously monitor or control the firearm at all times. 
523.None of the funds made available in this Act may be used to pay for the travel to or attendance of more than 50 employees of a single component of the Department of Homeland Security, who are stationed in the United States, at a single international conference unless the Secretary of Homeland Security, or a designee, determines that such attendance is in the national interest and notifies the Committees on Appropriations of the Senate and the House of Representatives within at least 10 days of that determination and the basis for that determination: Provided, That for purposes of this section the term international conference shall mean a conference occurring outside of the United States attended by representatives of the United States Government and of foreign governments, international organizations, or nongovernmental organizations: Provided further, That the total cost to the Department of Homeland Security of any such conference shall not exceed $500,000. 
524.None of the funds made available in this Act may be used to reimburse any Federal department or agency for its participation in a National Special Security Event. 525.None of the funds made available to the Department of Homeland Security by this or any other Act may be obligated for any structural pay reform that affects more than 100 full-time positions or costs more than $5,000,000 in a single year before the end of the 30-day period beginning on the date on which the Secretary of Homeland Security submits to Congress a notification that includes— 
(1)the number of full-time positions affected by such change; (2)funding required for such change for the current year and through the Future Years Homeland Security Program; 
(3)justification for such change; and (4)an analysis of compensation alternatives to such change that were considered by the Department. 
526. 
(a)Any agency receiving funds made available in this Act shall, subject to subsections (b) and (c), post on the public website of that agency any report required to be submitted by the Committees on Appropriations of the Senate and the House of Representatives in this Act, upon the determination by the head of the agency that it shall serve the national interest. (b)Subsection (a) shall not apply to a report if— 
(1)the public posting of the report compromises homeland or national security; or (2)the report contains proprietary information. 
(c)The head of the agency posting such report shall do so only after such report has been made available to the Committees on Appropriations of the Senate and the House of Representatives for not less than 45 days except as otherwise specified in law. 527. (a)Funding provided in this Act for Operations and Support may be used for minor procurement, construction, and improvements. 
(b)For purposes of subsection (a), minor refers to end items with a unit cost of $250,000 or less for personal property, and $2,000,000 or less for real property. 528.None of the funds made available by this Act may be obligated or expended to implement the Arms Trade Treaty until the Senate approves a resolution of ratification for the Treaty. 
529.The authority provided by section 532 of the Department of Homeland Security Appropriations Act, 2018 (Public Law 115–141) regarding primary and secondary schooling of dependents shall continue in effect during fiscal year 2020. 530. (a)For an additional amount for Federal Emergency Management Agency—Federal Assistance, $41,000,000, to remain available until September 30, 2021, exclusively for providing reimbursement of extraordinary law enforcement personnel costs for protection activities directly and demonstrably associated with any residence of the President that is designated or identified to be secured by the United States Secret Service. 
(b)Subsections (b) through (f) of section 534 of the Department of Homeland Security Appropriations Act, 2018 (Public Law 115–141), shall be applied with respect to amounts made available by subsection (a) of this section by substituting October 1, 2020  for October 1, 2018 and October 1, 2019 for October 1, 2017. 531. (a)Section 831 of the Homeland Security Act of 2002 (6 U.S.C. 391) shall be applied— 
(1)In subsection (a), by substituting September 30, 2020, for September 30, 2017,; and (2)In subsection (c)(1), by substituting September 30, 2020, for September 30, 2017. 
(b)The Secretary of Homeland Security, under the authority of section 831 of the Homeland Security Act of 2002 (6 U.S.C. 391(a)), may carry out prototype projects under section 2371b of title 10, United States Code, and the Secretary shall perform the functions of the Secretary of Defense as prescribed. (c)The Secretary of Homeland Security under section 831 of the Homeland Security Act of 2002 (6 U.S.C. 391(d)) may use the definition of nontraditional government contractor as defined in section 2371b(e) of title 10, United States Code. 
532. 
(a)None of the funds appropriated or otherwise made available to the Department of Homeland Security by this Act may be used to prevent any of the following persons from entering, for the purpose of conducting oversight, any facility operated by or for the Department of Homeland Security used to detain or otherwise house aliens, or to make any temporary modification at any such facility that in any way alters what is observed by a visiting member of Congress or such designated employee, compared to what would be observed in the absence of such modification: (1)A Member of Congress. 
(2)An employee of the United States House of Representatives or the United States Senate designated by such a Member for the purposes of this section. (b)Nothing in this section may be construed to require a Member of Congress to provide prior notice of the intent to enter a facility described in subsection (a) for the purpose of conducting oversight. 
(c)With respect to individuals described in subsection (a)(2), the Department of Homeland Security may require that a request be made at least 24 hours in advance of an intent to enter a facility described in subsection (a). 533. (a)Except as provided in subsection (b), none of the funds made available in this Act may be used to place restraints on a woman in the custody of the Department of Homeland Security (including during transport, in a detention facility, or at an outside medical facility) who is pregnant or in post-delivery recuperation. 
(b)Subsection (a) shall not apply with respect to a pregnant woman if— (1)an appropriate official of the Department of Homeland Security makes an individualized determination that the woman— 
(A)is a serious flight risk, and such risk cannot be prevented by other means; or (B)poses an immediate and serious threat to harm herself or others that cannot be prevented by other means; or 
(2)a medical professional responsible for the care of the pregnant woman determines that the use of therapeutic restraints is appropriate for the medical safety of the woman. (c)If a pregnant woman is restrained pursuant to subsection (b), only the safest and least restrictive restraints, as determined by the appropriate medical professional treating the woman, may be used. In no case may restraints be used on a woman who is in active labor or delivery, and in no case may a pregnant woman be restrained in a face-down position with four-point restraints, on her back, or in a restraint belt that constricts the area of the pregnancy. A pregnant woman who is immobilized by restraints shall be positioned, to the maximum extent feasible, on her left side. 
534.None of the funds made available by this Act to the Department of Homeland Security may be used to destroy any document, recording, or other record pertaining to any potential sexual assault or abuse perpetrated against any individual held in the custody of the Department of Homeland Security. 535.Section 519 of division F of Public Law 114–113, regarding a prohibition on funding for any position designated as a Principal Federal Official, shall apply with respect to funds made available in this Act in the same manner as such section applied to funds made available in that Act. 
536.Within 60 days of any budget submission for the Department of Homeland Security for fiscal year 2021 that assumes revenues or proposes a reduction from the previous year based on user fees proposals that have not been enacted into law prior to the submission of the budget, the Secretary of Homeland Security shall provide the Committees on Appropriations of the Senate and the House of Representatives specific reductions in proposed discretionary budget authority commensurate with the revenues assumed in such proposals in the event that they are not enacted prior to October 1, 2020.(rescissions) 537. (a)Of the unobligated balances of funds made available under the heading U.S. Customs and Border Protection—Operations and Support in Title III of the Emergency Supplemental Appropriations for Humanitarian Assistance and Security at the Southern Border Act, 2019 (Public Law 116–26), $233,000,000 are hereby rescinded. 
(b)The amounts rescinded pursuant to subsection (a) that were previously designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to that section of that Act. 538.Of the funds appropriated to the Department of Homeland Security, the following funds are hereby rescinded from the following accounts and programs in the specified amounts:  Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985 (Public Law 99–177): 
(1)$91,000,000 from Public Law 116–6 under the heading Customs and Border Protection—Operations and Support. (2)$38,000,000 from Public Law 116–6 under the heading ‘Customs and Border Protection—Procurement, Construction and Improvements. 
(3)$20,000,000 from Public Law 115–141 under the heading Customs and Border Protection—Procurement, Construction, and Improvements. (4)$5,000,000 from Public Law 115–141 under the heading Coast Guard—Research, Development, Test, and Evaluation. 
(5)$42,379,000 from Public Law 116–6 under the heading Transportation Security Administration—Operations and Support. (6)$5,764,000 from Public Law 116–6 under the heading Transportation Security Administration—Procurement, Construction and Improvements. 
539.The following unobligated balances made available to the Department of Homeland Security pursuant to Section 505 of the Department of Homeland Security Appropriations Act, 2019 (Public Law 116–6) are rescinded: (1)$153,000 from Office of the Secretary and Executive Management—Operations and Support 
(2)$304,000 from Management Directorate—Operations and Support; (3)$130,000 from Intelligence, Analysis, and Operations Coordination—Operations and Support; 
(4)$3,600 from Office of Inspector General—Operations and Support; (5)$269,000 from U.S. Customs and Border Protection—Operations and Support; 
(6)$8,999,000 from U.S. Immigration and Customs Enforcement—Operations and Support; (7)$69,000 from Coast Guard—Operations and Support; 
(8)$695,000 from United States Secret Service—Operations and Support; (9)$3,915,000 from Cybersecurity and Infrastructure Security Agency—Operations and Support; 
(10)$1,815,000 from U.S. Citizenship and Immigration Services—Operations and Support; (11)$313,000 from Federal Law Enforcement Training Centers—Operations and Support; 
(12)$273,000 from Science and Technology Directorate—Operations and Support; (13)$1,596,000 from Countering Weapons of Mass Destruction Office—Operations and Support. 
540.Of the unobligated balances made available to Federal Emergency Management Agency—Disaster Relief Fund, $300,000,000 shall be rescinded: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985, as amended: Provided further, That no amounts may be rescinded from the amounts that were designated by the Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
This division may be cited as the Department of Homeland Security Appropriations Act, 2020.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 